 



Exhibit 10.1
 
 
[Published CUSIP Number:                     ]
U.S. $2,600,000,000 EQUIVALENT
GLOBAL SENIOR CREDIT AGREEMENT
Dated as of October 6, 2005
among
PROLOGIS
and
CERTAIN AFFILIATE BORROWERS,
as Borrowers,
BANK OF AMERICA, N.A.,
as Global Administrative Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing
Line Lender, and a U.S. L/C Issuer,
BANK OF AMERICA, N.A.,
acting through its Canada branch, as Canadian Funding Agent and a Canadian L/C
Issuer,
ABN AMRO BANK N.V.,
as Global Syndication Agent, Euro Funding Agent, Euro Swing Line Lender, and a
Euro L/C Issuer,
SUMITOMO MITSUI BANKING CORPORATION,
as a Global Documentation Agent, Yen Tranche Bookrunner, KRW Tranche Bookrunner,
Yen Funding Agent, KRW Funding Agent, and a Yen L/C Issuer,
JPMORGAN CHASE BANK, N.A. and THE ROYAL BANK OF SCOTLAND PLC,
as Global Documentation Agents
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC and ABN AMRO BANK N.V.,
as Global Joint Lead Arrangers and Global Joint Book Runners
 
 

     
 
  Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page     ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1
 
 
           
1.1
  Defined Terms     1  
1.2
  Other Interpretive Provisions     54  
1.3
  Accounting Terms     54  
1.4
  Exchange Rates; Currency Equivalents     55  
1.5
  Change of Currency     56  
1.6
  Times of Day     56  
1.7
  Determination of Letter of Credit Amounts and Whether a Letter of Credit is
Outstanding     56  
 
            ARTICLE II U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS     57  
 
           
2.1
  U.S. Committed Loans     57  
2.2
  U.S. Fronting Loans     57  
2.3
  U.S. Committed Borrowings, Conversions and Continuations of U.S. Committed
Loans     60  
2.4
  U.S. Letters of Credit     62  
2.5
  U.S. Swing Line Loans     63  
2.6
  U.S. Prepayments     66  
 
            ARTICLE III CANADIAN COMMITMENTS AND CANADIAN COMMITTED LOANS     67
 
 
           
3.1
  Canadian Committed Loans     67  
3.2
  Canadian Committed Borrowings, Conversions and Continuations of Canadian
Committed Loans     67  
3.3
  Canadian Letters of Credit     69  
3.4
  Canadian Prepayments     69  
 
            ARTICLE IV EURO COMMITMENTS AND EURO CREDIT EXTENSIONS     70  
 
           
4.1
  Euro Committed Loans     70  
4.2
  Euro Fronting Loans     70  
4.3
  Euro Committed Borrowings, Conversions and Continuations of Euro Committed
Loans     73  
4.4
  Euro Letters of Credit     75  
4.5
  Euro Swing Line Loans     75  
4.6
  Euro Prepayments     79  
 
            ARTICLE V YEN COMMITMENTS AND YEN CREDIT EXTENSION     80  
 
           
5.1
  Yen Committed Loans     80  
5.2
  Yen Fronting Loans     80  
5.3
  Yen Committed Borrowings, Conversions and Continuations of Yen Committed Loans
    83  
5.4
  Yen Letters of Credit     85  
5.5
  Yen Prepayments     86  
 
            ARTICLE VI KRW COMMITMENTS AND KRW COMMITTED LOANS     87  
 
           
6.1
  KRW Committed Loans     87  

-i- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page    
6.2
  Borrowings, Conversions and Continuations of KRW Committed Loans     87  
6.3
  Prepayments     88  
 
            ARTICLE VII GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT    
88  
 
           
7.1
  Limitations on Obligations to Issue Letters of Credit     88  
7.2
  Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit     90  
7.3
  Drawings and Reimbursements; Funding of Participations     91  
7.4
  Repayment of Participations     93  
7.5
  Borrower Obligations Absolute     94  
7.6
  Role of L/C Issuer     95  
7.7
  Cash Collateral     95  
7.8
  Applicability of ISP     96  
7.9
  Letter of Credit Fees     96  
7.10
  Fronting Fee and Documentary and Processing Charges Payable to each L/C Issuer
    96  
7.11
  Conflict with Issuer Documents     96  
7.12
  Letters of Credit Issued for Eligible Affiliate     97  
 
            ARTICLE VIII GENERAL PROVISIONS APPLICABLE TO LOANS     99  
 
           
8.1
  Minimum Amounts for Committed Borrowings, Conversions or Continuations and
Prepayments     99  
8.2
  Termination or Reduction of Commitments and Removal of a Borrower     100  
8.3
  Repayment of Loans     101  
8.4
  Interest     101  
8.5
  Fees     103  
8.6
  Computation of Interest and Fees     103  
8.7
  Evidence of Debt and Promissory Note     104  
8.8
  Payments Generally; Global Administrative Agent's Clawback     105  
8.9
  Sharing of Payments by Lenders in a Tranche     107  
8.10
  Extension of Maturity Date     108  
8.11
  Additional Affiliate Borrowers     108  
8.12
  Reallocation of Commitments     110  
8.13
  Increase in Commitments     112  
8.14
  Establishment of Supplemental Tranche     114  
 
            ARTICLE IX TAXES, YIELD PROTECTION AND ILLEGALITY     115  
 
           
9.1
  Taxes     115  
9.2
  Illegality     118  
9.3
  Inability to Determine Rates     118  
9.4
  Increased Costs Generally     119  
9.5
  Compensation for Losses     121  
9.6
  Mitigation Obligations; Replacement of Lenders     122  
9.7
  Qualified Lender Status     123  

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page    
9.8
  Survival     123  
 
            ARTICLE X CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     123  
 
           
10.1
  Conditions of Initial Credit Extension     123  
10.2
  Conditions to all Credit Extensions     125  
 
            ARTICLE XI REPRESENTATIONS AND WARRANTIES     126  
 
           
11.1
  Existence, Qualification and Power; Compliance with Laws     126  
11.2
  Authorization; No Contravention     126  
11.3
  Governmental Authorization; Other Consents     126  
11.4
  Binding Effect     126  
11.5
  Financial Statements     126  
11.6
  Litigation     127  
11.7
  No Default     127  
11.8
  Ownership of Property; Liens     127  
11.9
  Environmental Compliance     127  
11.10
  Insurance     127  
11.11
  Taxes     128  
11.12
  Pension Law Compliance     128  
11.13
  Margin Regulations; Investment Company Act; Public Utility Holding Company Act
    128  
11.14
  Disclosure     129  
11.15
  Compliance with Laws     129  
11.16
  Dutch Banking Act     129  
11.17
  Solvency     129  
11.18
  Exemption from ERISA; Plan Assets     129  
 
            ARTICLE XII AFFIRMATIVE COVENANTS     129  
 
           
12.1
  Financial Statements     130  
12.2
  Certificates; Other Information     130  
12.3
  Notices     132  
12.4
  Payment of Obligations     132  
12.5
  Preservation of Existence, Etc.     133  
12.6
  Maintenance of Properties     133  
12.7
  Maintenance of Insurance     133  
12.8
  Compliance with Laws     133  
12.9
  Books and Records     133  
12.10
  Inspection Rights     133  
12.11
  Use of Proceeds     134  
12.12
  REIT Status     134  
12.13
  Guaranties     134  
12.14
  Collateral     134  
12.15
  Claims Pari Passu     135  

-iii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page     ARTICLE XIII NEGATIVE COVENANTS     135  
 
           
13.1
  Investments     135  
13.2
  Secured Indebtedness; Subsidiary Indebtedness     135  
13.3
  Fundamental Changes     135  
13.4
  Dispositions     136  
13.5
  Restricted Payments     136  
13.6
  Change in Nature of Business     137  
13.7
  Transactions with Affiliates     137  
13.8
  Negative Pledge Agreements; Burdensome Agreements     138  
13.9
  Use of Proceeds     138  
13.10
  Financial Covenants     138  
 
            ARTICLE XIV EVENTS OF DEFAULT AND REMEDIES     139  
 
           
14.1
  Events of Default     139  
14.2
  Remedies Upon Event of Default     142  
14.3
  Application of Funds     142  
 
            ARTICLE XV AGENTS     143  
 
           
15.1
  Appointment and Authority     143  
15.2
  Rights as a Lender     144  
15.3
  Exculpatory Provisions     144  
15.4
  Reliance by Agents     145  
15.5
  Delegation of Duties     145  
15.6
  Resignation of Global Administrative Agent     145  
15.7
  Resignation of Funding Agents     146  
15.8
  Non-Reliance on Agents and Other Lenders     147  
15.9
  No Other Duties, Etc.     147  
15.10
  Global Administrative Agent May File Proofs of Claim     147  
15.11
  Collateral and Guaranty Matters     148  
15.12
  Security Agency Agreement     149  
 
            ARTICLE XVI MISCELLANEOUS     149  
 
           
16.1
  Amendments, Etc.     149  
16.2
  Notices; Effectiveness; Electronic Communication     151  
16.3
  No Waiver; Cumulative Remedies     153  
16.4
  Expenses; Indemnity; Damage Waiver     153  
16.5
  Payments Set Aside     156  
16.6
  Successors and Assigns     156  
16.7
  Treatment of Certain Information; Confidentiality     160  
16.8
  Right of Setoff     160  
16.9
  Interest Rate Limitation     161  

-iv- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
16.10
  Counterparts; Integration; Effectiveness     161  
16.11
  Severability     161  
16.12
  Replacement of Lenders     162  
16.13
  Additional Fronting Lenders     162  
16.14
  GOVERNING LAW; JURISDICTION; ETC.     163  
16.15
  Waiver of Jury Trial     163  
16.16
  USA PATRIOT ACT NOTICE     164  
16.17
  Know Your Customers     164  
16.18
  PMP Representations     165  
16.19
  Time of the Essence     166  
16.20
  Judgment Currency     166  
16.21
  Designation as Senior Debt     166  
16.22
  Acknowledgment of Borrowers     166  
16.23
  ENTIRE AGREEMENT     167  
16.24
  TERMINATION OF EXISTING CREDIT AGREEMENTS     167  

-v- 



--------------------------------------------------------------------------------



 



              SCHEDULES         1.1   Mandatory Cost Formulae     2.1  
Commitments, Applicable Global Percentages, and Applicable Tranche Percentages
 
      (a)   U.S. Lenders
 
      (b)   Canadian Lenders
 
      (c)   Euro Lenders
 
      (d)   Yen Lenders
 
      (e)   KRW Lenders     2.2   Fronting Lender Commitments     2.3   Initial
Borrowers
 
      (a)   Initial U.S. Borrowers
 
      (b)   Initial Canadian Borrowers
 
      (c)   Initial Euro Borrowers
 
      (d)   Initial Yen Borrowers
 
      (e)   Initial KRW Borrowers     2.4   Existing Letters of Credit
 
      (a)   U.S. Existing Letters of Credit
 
      (b)   Euro Existing Letters of Credit
 
      (c)   Yen Existing Letters of Credit     8.12   Pre-Approved Reallocations
    10.1   Opinions     11.6   Litigation     11.9   Environmental Matters    
12.13   Initial Subsidiary Guarantors     12.14   Initial Pledged Indebtedness  
  16.2   Global Administrative Agent’s Office; Certain Addresses for Notices    
16.6   Processing and Recordation Fees

         
 
  vi   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



          EXHIBITS
 
            Form of
 
  A-1   U. S. Committed Loan Notice
 
  A-2   Canadian Committed Loan Notice
 
  A-3   Euro Committed Loan Notice
 
  A-4   Yen Committed Loan Notice
 
  A-5   KRW Committed Loan Notice
 
  B-1   U.S. Swing Line Loan Notice
 
  B-2   Euro Swing Line Notice
 
  C   Compliance Certificate
 
  D   Assignment and Assumption
 
  E   Parent Guaranty
 
  F   Subsidiary Guaranty
 
  G-1   ProLogis Pledge Agreement
 
  G-2   Subsidiary Pledge Agreement
 
  H-1   Supplemental Addendum
 
  H-2   RMB Addendum
 
  I   Borrower’s Accession Agreement
 
  J   Joinder Agreement
 
  K   Increase Certificate

         
 
  vii   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



GLOBAL SENIOR CREDIT AGREEMENT
     This GLOBAL SENIOR CREDIT AGREEMENT is entered into as of October 6, 2005,
among PROLOGIS, a Maryland real estate investment trust (“ProLogis”), Initial
Affiliate Borrowers, each Eligible Affiliate that becomes a borrower hereunder
pursuant to Section 8.11 (individually, an “Additional Affiliate Borrower” and
collectively, “Additional Affiliate Borrowers;” ProLogis, Initial Affiliate
Borrowers, and Additional Affiliate Borrowers are individually called a
“Borrower” and collectively called “Borrowers”), Lenders (defined below), BANK
OF AMERICA, N.A., as Global Administrative Agent, Collateral Agent, U.S. Funding
Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, BANK OF AMERICA, N.A.,
acting through its Canada branch, as Canadian Funding Agent and a Canadian L/C
Issuer, ABN AMRO BANK N.V., as Global Syndication Agent, Euro Funding Agent,
Euro Swing Line Lender, and a Euro L/C Issuer, and SUMITOMO MITSUI BANKING
CORPORATION, as Yen Funding Agent, KRW Funding Agent, and a Yen L/C Issuer.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “ABN AMRO” means ABN AMRO Bank N.V. and its successors.
     “ABR Rate” means (a) with respect to the Canadian Committed Loans in
Canadian Dollars, for any day, the greater of (i) the CDOR Rate plus one-half of
one percent (0.5%), and (ii) the Canadian Dollar Prime Rate, and (b) with
respect to Yen Committed Loans in Yen, the Japanese Prime Rate.
     “ABR Rate Loan” means a Canadian Committed Loan denominated in Canadian
Dollars or a Yen Committed Loan denominated in Yen, in each case bearing
interest at the ABR Rate.
     “Acquired Properties” means Properties described in clause (a)(iii) of the
definition of Total Asset Value.
     “Actual Capital Expenditures” means, for any period, all expenditures by
the Companies that are properly classified as a capital asset for tenant
improvements, capitalized lease commissions on previously leased space, and
recurring capital expenditures relating to any Property, in each case as
reported in ProLogis’ “Consolidated Condensed Statements of Cash Flows” in its
financial statements filed with the SEC.
     “Additional Affiliate Borrower” has the meaning specified in the
introductory paragraph hereto.

             
 
    1     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Adjusted EBITDA” means, for the Companies, on a consolidated basis, for
any period, net earnings before Restricted Payments with respect to preferred
Equity Interests determined in accordance with GAAP plus (minus):
     (a) Extraordinary losses (extraordinary gains) determined in accordance
with GAAP and reflected in the determination of net earnings;
     (b) Losses (gains) from the Disposition or write-down of Properties that
are not classified as: (i) “Gains (losses) on dispositions of CDFS business
assets” (which includes Dispositions of CDFS Properties to Property Funds,
Dispositions of CDFS Properties to third parties under build-to-suit contracts
and Dispositions of land); (ii) “Discontinued operations — CDFS business assets”
(which includes Dispositions of CDFS Properties to third parties); or (iii)
“Gains (losses) on dispositions of investments in Property Funds;”
     (c) Losses (gains) resulting from certain foreign currency exchange effects
of settlement of intercompany Indebtedness and mark-to-market adjustments
associated with intercompany Indebtedness between ProLogis and its Consolidated
Subsidiaries and its Unconsolidated Affiliates (as disclosed publicly in
ProLogis’ quarterly earnings reports to investors in the “Reconciliation of Net
Earnings (Loss) to Funds From Operations”);
     (d) Losses (gains) resulting from foreign currency effects from the
remeasurement of certain third party Indebtedness of ProLogis’ foreign
Consolidated Subsidiaries and its foreign Unconsolidated Affiliates (as
disclosed publicly in ProLogis’ quarterly earnings reports to investors in the
“Reconciliation of Net Earnings (Loss) to Funds From Operations”);
     (e) Losses (gains) associated with mark-to-market adjustments to foreign
exchange Swap Contracts;
     (f) Amortization of above market lease value from the purchase accounting
impact of any corporate or portfolio acquisitions (Financial Accounting
Standards Board Statement No. 141 adjustments);
     (g) Mark-to-market amortization of Indebtedness arising from the purchase
accounting impact of corporate acquisitions; and
     (h) Losses (gains) from early extinguishment of Indebtedness;
plus all amounts deducted in calculating net earnings in accordance with GAAP,
for Interest Expense, deferred income taxes, depreciation and amortization.
     For purposes of calculating the Fixed Charge Coverage Ratio and the
Unencumbered Debt Service Coverage Ratio, Adjusted EBITDA shall be increased by
the amount of any operating lease payments related to transactions in which such
Person or an Affiliate of such Person leases, as lessee, any Property or other
assets that it owned and sold, transferred, or otherwise Disposed of to the
lessor (or a predecessor in interest to the lessor). Notwithstanding the above,
(i) write-downs and impairment charges incurred on or before December 31, 2004,
(ii) gains or losses and impairment charges associated with the disposition of
Refrigerated Warehouse Properties and technology

             
 
    2     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Investments, (iii) impairment charges resulting from mark-to-market adjustments
of Properties in Unconsolidated Affiliates, and (iv) any impairment of
intangible assets, including goodwill, shall be added back to (in the case of
write-downs, impairment charges, and losses) or deducted from (in the case of
gains) Adjusted EBITDA to the extent deducted (added) in the calculation of net
earnings or Adjusted EBITDA (but without duplication).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Global Administrative Agent or the applicable Funding Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Affiliate Borrowers” means, collectively, each Initial Affiliate Borrower
and each Additional Affiliate Borrower; and “Affiliate Borrower” means any of
the Affiliate Borrowers.
     “Agents” means, collectively, Global Administrative Agent, Collateral
Agent, and the Funding Agents; and “Agent” means any of the Agents.
     “Aggregate Tranche Commitments” means, collectively, the U.S. Aggregate
Commitments, the Euro Aggregate Commitments, the Canadian Aggregate Commitments,
the Yen Aggregate Commitments, the KRW Aggregate Commitments, and each
Supplemental Aggregate Commitment; and “Aggregate Tranche Commitment” means any
of the Aggregate Tranche Commitments.
     “Agreement” means this Global Senior Credit Agreement.
     “Allocating Lender” has the meaning specified in Section 8.12.1.
     “Alternative Currencies” means (a) for the U.S. Tranche, each of Euro,
Sterling, Yen, and Canadian Dollars, (b) for the Euro Tranche, each of Dollars,
Sterling, and Yen, (c) for the Yen Tranche, each of Dollars, Euro, and Sterling,
and (d) for each Supplemental Tranche, each alternative currency set forth in
the Supplemental Addendum.
     “Applicable Global Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the total
Aggregate Tranche Commitments represented by such Lender’s Commitments at such
time. If the commitment of each Lender to make Loans and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 14.2 or if the Aggregate Tranche Commitments have expired, then the
Applicable Global Percentage of such Lender shall be the percentage (carried out
to the ninth decimal place) of the Total Global Outstandings held by such Lender
(with the aggregate amount of such Lender’s risk participation and funded
participation in L/C Obligations, Fronting Loans, and Swing Line Loans being
deemed “held” by such Lender for purposes of this definition).
     “Applicable Margin” means, at the time of determination thereof, with
respect to the applicable Borrowings, the percentage per annum set forth below
based upon the Rating Requirement:

             
 
    3     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



                                          Rating Requirement   Applicable Margin
                    Eurocurrency                     Base Rate   Rate Loans/    
                Loans/ ABR   Substitute                     Rate Loans/   Rate
Loans/                     Money   BA Rate   KRW     Moody's   S&P   Fitch  
Market Rate   Loans/ Letter   Rate   Facility Rating   Rating   Rating   Loans  
of Credit Fees   Loans   Fee
Less than Baa3 or
  Less than BBB- or   Less than BBB- or                                
not rated
  not rated   not rated     0.250 %     0.950 %     1.250 %     0.300 %
Baa3
  BBB-   BBB-     0 %     0.750 %     1.050 %     0.250 %
Baa2
  BBB   BBB     0 %     0.600 %     0.900 %     0.200 %
Baa1
  BBB+   BBB+     0 %     0.475 %     0.775 %     0.150 %
A3 or better
  A- or better   A- or better     0 %     0.450 %     0.750 %     0.125 %

     “Applicable Pension Laws” means, with respect to any Person, all pension
Laws applicable to such Person, including (if applicable) ERISA, the Code, and
other similar Laws.
     “Applicable Time” means, with respect to any borrowings and payments in any
currency, the local time in the place of settlement for such currency as may be
determined by Global Administrative Agent, the applicable Funding Agent, or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
     “Applicable Tranche Lender” means, with respect to any Tranche, a Lender
under such Tranche.
     “Applicable Tranche Percentage” means:
     (a) with respect to any U.S. Lender at any time, the percentage (carried
out to the ninth decimal place) of the U.S. Aggregate Commitments represented by
such U.S. Lender’s U.S. Commitment at such time. If the commitment of each U.S.
Lender to make U.S. Loans and the obligation of each U.S. L/C Issuer to make
U.S. L/C Credit Extensions have been terminated pursuant to Section 8.2 or 14.2
or if the U.S. Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such U.S. Lender shall be the percentage (carried out to the ninth
decimal place) of the U.S. Total Outstandings represented by such U.S. Lender’s
U.S. Credit Exposure. The Applicable Tranche Percentage of each U.S. Lender as
of the date of this Agreement is set forth opposite the name of such U.S. Lender
on Schedule 2.1(a).

             
 
    4     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (b) with respect to any Canadian Lender at any time, the percentage
(carried out to the ninth decimal place) of the Canadian Aggregate Commitments
represented by such Canadian Lender’s Canadian Commitment at such time. If the
commitment of each Canadian Lender to make Canadian Committed Loans and the
obligation of each Canadian L/C Issuer to make Canadian L/C Credit Extensions
have been terminated pursuant to Section 8.2 or 14.2 or if the Canadian
Aggregate Commitments have expired, then the Applicable Tranche Percentage of
such Canadian Lender shall be the percentage (carried out to the ninth decimal
place) of the Canadian Total Outstandings represented by such Canadian Lender’s
Canadian Credit Exposure. The Applicable Tranche Percentage of each Canadian
Lender as of the date of this Agreement is set forth opposite the name of such
Canadian Lender on Schedule 2.1(b).
     (c) with respect to any Euro Lender at any time, the percentage (carried
out to the ninth decimal place) of the Euro Aggregate Commitments represented by
such Euro Lender’s Euro Commitment at such time. If the commitment of each Euro
Lender to make Euro Loans and the obligation of each Euro L/C Issuer to make
Euro L/C Credit Extensions have been terminated pursuant to Section 8.2 or 14.2
or if the Euro Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such Euro Lender shall be the percentage (carried out to the ninth
decimal place) of the Euro Total Outstandings represented by such Euro Lender’s
Euro Credit Exposure. The Applicable Tranche Percentage of each Euro Lender as
of the date of this Agreement is set forth opposite the name of such Euro Lender
on Schedule 2.1(c).
     (d) with respect to any Yen Lender at any time, the percentage (carried out
to the ninth decimal place) of the Yen Aggregate Commitments represented by such
Yen Lender’s Yen Commitment at such time. If the commitment of each Yen Lender
to make Yen Committed Loans and the obligation of each Yen L/C Issuer to make
Yen L/C Credit Extensions have been terminated pursuant to Section 8.2 or 14.2
or if the Yen Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such Yen Lender shall be the percentage (carried out to the ninth
decimal place) of the Yen Total Outstandings represented by such Yen Lender’s
Yen Credit Exposure. The Applicable Tranche Percentage of each Yen Lender as of
the date of this Agreement is set forth opposite the name of such Yen Lender on
Schedule 2.1(d).
     (e) with respect to any KRW Lender at any time, the percentage (carried out
to the ninth decimal place) of the KRW Aggregate Commitments represented by such
KRW Lender’s KRW Commitment at such time. If the commitment of each KRW Lender
to make KRW Committed Loans has been terminated pursuant to Section 8.2 or 14.2
or if the KRW Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such KRW Lender shall be the percentage (carried out to the ninth
decimal place) of the KRW Outstanding Amount of all KRW Committed Loans held by
such KRW Lender. The Applicable Tranche Percentage of each KRW Lender as of the
date of this Agreement is set forth opposite the name of such KRW Lender on
Schedule 2.1(e).
     (f) with respect to each Supplemental Tranche, the percentage set forth in
the applicable Supplemental Addendum, as adjusted from time to time in
accordance with this Agreement.

             
 
    5     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Appraisal Properties” means Properties located in the United States for
which ProLogis has a third-party appraisal that is dated within eighteen
(18) months of the applicable date of determination.
     “Approved Fund” means any Fund that is administered or managed by (a)a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means, collectively, Banc of America Securities LLC and ABN
AMRO, each in its capacity as a global joint lead arranger and a global joint
book runner under the Loan Documents.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 16.6.2), and accepted by Global Administrative
Agent and the applicable Funding Agent, in substantially the form of Exhibit D
or any other form approved by Global Administrative Agent and the applicable
Funding Agent.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Companies for the fiscal year ended December 31, 2004 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Companies, including the notes thereto.
     “Auto-Extension Letter of Credit” has the meaning set forth in
Section 7.2.3.
     “Availability Period” means the period from the Closing Date to the
earliest of (a) the Maturity Date, (b) for purposes of all Tranches, the date of
termination of all the Aggregate Tranche Commitments pursuant to Section 8.2,
(c) for purposes of any Tranche, the date of termination of the Aggregate
Tranche Commitments for such Tranche pursuant to Section 8.2, and (d) the date
of termination of the commitment of each Lender to make Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 14.2.
     “BA Rate” means, for any Interest Period, with respect to a BA Rate Loan
under the Canadian Tranche, the rate of interest per annum equal to the annual
rate of interest quoted on the first day of such Interest Period by Canadian
Funding Agent in accordance with its normal practice as being its rate of
interest for bankers’ acceptances in Canadian Dollars for a face amount similar
to the amount of the applicable BA Rate Loans and for a term similar to such
Interest Period.
     “BA Rate Loan” means a Canadian Committed Loan that bears interest at the
BA Rate. All BA Rate Loans shall be denominated in Canadian Dollars.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means, with respect to Committed Loans denominated in Dollars
for any day, a fluctuating rate per annum equal to the higher of (a) the Federal
Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as
publicly announced from time to time by U.S. Funding

             
 
    6     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Agent as its “prime rate.” The “prime rate” is a rate set by U.S. Funding Agent
based upon various factors including U.S. Funding Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by U.S. Funding Agent
shall take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Committed Loan” means any Committed Loan that is a Base Rate
Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.
     “Bond Documents” means (a) when used in connection with any U.S. Bond L/C,
the Bonds or other evidences of indebtedness with respect to which such U.S.
Bond L/C has been issued as credit support, together with any remarketing
agreement, trust indenture, purchase agreement, purchased bond custody
agreement, funding agreement, pledge agreement, loan agreement, and other
documents executed pursuant to or in connection with such bonds or other
evidences of indebtedness, and all amendments or supplements thereto, and (b) in
all other cases, collectively, all Bond Documents as defined in the preceding
clause (a) relating to U.S. Bond L/Cs then outstanding.
     “Bond Purchase Drawing” has the meaning specified in Section 7.13.2.
     “Bond Rights” has the meaning specified in Section 7.13.4.
     “Bonds” means revenue bonds issued by any Person for the purpose of
financing, directly or indirectly, the development, operation, construction, or
maintenance of infrastructure and housing projects involving any Company, or
which projects are related to any Companies’ business activities in the region
in which the projects are being developed, and for which any Company has
obtained credit support in the form of a U.S. Bond L/C for such revenue bonds.
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
     “Borrower Accession Agreement” means a Borrower Accession Agreement
substantially in the form of Exhibit I.
     “Borrower Materials” has the meaning specified in Section 12.2.
     “Borrowing” means any Committed Borrowing or any Swing Line Borrowing, as
the context may require.
     “Business Day” means:
     (a) any day other than (i) a Saturday or Sunday or (ii) with respect to any
Tranche, a day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, the jurisdiction where the Funding Agent’s Office
for such Tranche is located; and

             
 
    7     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (b) (i) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;
     (ii) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, a TARGET Day;
     (iii) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan or BA Rate Loan denominated in a currency other than
Dollars or Euro, any such day on which dealings in deposits in the relevant
currency are conducted by and between banks in the London, Toronto, Tokyo or
other applicable offshore interbank market for such currency; and
     (iv) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan or BA Rate Loans denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan or
BA Rate Loan (other than any interest rate settings), any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.
     “Canadian Aggregate Commitments” means the Canadian Commitments of all
Canadian Lenders.
     “Canadian Borrower” means each Borrower listed under the heading “Canadian
Tranche” on Schedule 2.3 and any other Borrower added to the Canadian Tranche
pursuant to Section 8.11 that is organized under the Laws of the United States
or any other jurisdiction reasonably acceptable to Canadian Funding Agent and is
qualified to do business in Canada.
     “Canadian Commitment” means, as to each Canadian Lender, its obligation to
make Canadian Committed Loans to Canadian Borrowers pursuant to Section 3.1, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Canadian Lender’s name on the most recent
Schedule 2.1(b) prepared by Global Administrative Agent or Canadian Funding
Agent (or if the applicable assignment occurred after such preparation, in the
most recent Assignment and Assumption to which such Canadian Lender is a party),
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Canadian Committed Borrowing” means a borrowing consisting of simultaneous
Canadian Committed Loans of the same Type, and, in the case of Eurocurrency Rate
Loans or BA Rate Loans, having the same Interest Period made by each Canadian
Lender pursuant to Section 3.1.

             
 
    8     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Canadian Committed Loan” has the meaning specified in Section 3.1.
     “Canadian Committed Loan Notice” means a notice of (a) a Canadian Committed
Borrowing, (b) a conversion of Canadian Committed Loans from one Type to
another, or (c) a continuation of Eurocurrency Rate Loans or BA Rate Loans,
pursuant to Section 3.2.1, which, if in writing, shall be substantially in the
form of Exhibit A-2.
     “Canadian Credit Exposure” means, for any Canadian Lender at any time, the
aggregate Canadian Outstanding Amount of all Canadian Committed Loans of such
Canadian Lender plus such Canadian Lender’s Applicable Tranche Percentage of the
Canadian Outstanding Amount of all Canadian L/C Obligations.
     “Canadian Dollar Prime Rate” means, on any day, the per annum rate of
interest most recently announced by Canadian Funding Agent as its reference rate
then in effect for determining interest rates on Cdn$ denominated commercial
loans in Canada.
     “Canadian Dollars” and the symbol “Cdn$” means the lawful currency of
Canada.
     “Canadian Funding Agent” means Bank of America, acting through its Canada
branch, in its capacity as Canadian funding agent under the Loan Documents, or
any successor thereof.
     “Canadian Funding Agent’s Office” means, with respect to the Canadian
Tranche, Canadian Funding Agent’s Office address and, as appropriate, account as
set forth on Schedule 16.2 with respect to the Canadian Tranche, or (subject to
Section 16.2.5) such other address or account with respect to the Canadian
Tranche as Canadian Funding Agent may from time to time notify to ProLogis,
Global Administrative Agent, the other Funding Agents, and Canadian Lenders.
     “Canadian L/C Borrowing” means an extension of credit resulting from a
drawing under any Canadian Letter of Credit which has not been reimbursed on the
date when made or refinanced as a Canadian Committed Borrowing. All Canadian L/C
Borrowings shall be denominated in Canadian Dollars.
     “Canadian L/C Credit Extension” means, with respect to any Canadian Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
     “Canadian L/C Issuers” means Bank of America, acting through its Canada
branch, in its individual capacity as a bank issuing Canadian Letters of Credit
hereunder, and any other Canadian Lender, in its individual capacity, approved
by Global Administrative Agent and Canadian Funding Agent to issue Canadian
Letters of Credit hereunder; and “Canadian L/C Issuer” means any one of the
Canadian L/C Issuers.
     “Canadian L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Canadian Letters of
Credit plus the aggregate of all Canadian Unreimbursed Amounts, including all
Canadian L/C Borrowings.
     “Canadian Lenders” means each Lender listed on Schedule 2.1(b) and any
Person that becomes a Canadian Lender pursuant to Section 8.13, and the
successors and permitted assigns of any of the foregoing.

             
 
    9     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Canadian Letter of Credit” means any standby letter of credit issued under
the Canadian Tranche. Canadian Letters of Credit may only be issued in Canadian
Dollars.
     “Canadian Letter of Credit Sublimit” means an amount equal to the lesser of
(a) Cdn$25,000,000 and (b) the Canadian Aggregate Commitments. The Canadian
Letter of Credit Sublimit is part of, and not in addition to, the Canadian
Aggregate Commitments.
     “Canadian Outstanding Amount” means: (a) with respect to Canadian Committed
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Canadian
Committed Loans occurring on such date; and (b) with respect to Canadian L/C
Obligations on any date, the aggregate outstanding amount of Canadian L/C
Obligations on such date after giving effect to any Canadian L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the Canadian L/C Obligations as of such date, including as a result of any
reimbursements by the applicable Canadian Borrower of Canadian Unreimbursed
Amounts.
     “Canadian Required Lenders” means, as of any date of determination,
Canadian Lenders having more than fifty percent (50%) of the Canadian Aggregate
Commitments or, if the Canadian Aggregate Commitments have terminated, Canadian
Lenders holding in the aggregate more than fifty percent (50%) of the aggregate
Canadian Outstanding Amount of all Committed Loans and all Canadian L/C
Obligations (with the aggregate amount of each Canadian Lender’s risk
participation and funded participation in Canadian L/C Obligations being deemed
“held” by such Canadian Lender for purposes of this definition); provided that
the Canadian Commitment of, and the portion of the Canadian Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Canadian Required Lenders.
     “Canadian Total Outstandings” means the aggregate Canadian Outstanding
Amount of all Canadian Committed Loans and all Canadian L/C Obligations.
     “Canadian Tranche” means the revolving credit facility described in Article
III.
     “Canadian Unreimbursed Amount” means any unreimbursed amount under
Section 7.3 with respect to a Canadian Letter of Credit.
     “Capital Expenditures” means, for any period, an amount equal to the sum of
(a) in the case of Properties that are not Refrigerated Warehouse Properties,
the greater of (i) Actual Capital Expenditures with respect to such Properties
for such period, and (ii) the product of (A) the sum of the total square footage
with respect to all completed industrial space in all such Properties (excluding
Properties where the tenant is responsible for capital expenditures) as of the
last day of each of the immediately preceding five (5) calendar quarters,
divided by five (5), and (B) $0.15, and (b) in the case of Properties that are
Refrigerated Warehouse Properties, the greater of (i) Actual Capital
Expenditures with respect to such Properties during such period, and (ii) the
product of (A) the sum of the total cubic footage with respect to all completed
space in all such Properties as of the last day of each of the immediately
preceding five (5) calendar quarters, divided by five (5), and (B) $0.10.
     “Capital Lease” means any capital lease or sublease that has been (or under
GAAP should be) capitalized on a balance sheet of the lessee.

             
 
    10     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Cash Collateralize” means, with respect to each Tranche that has a Letter
of Credit subfacility, to pledge and deposit with or deliver to Collateral
Agent, for the benefit of the L/C Issuers of such Tranche and Lenders of such
Tranche, as collateral for the L/C Obligations of such Tranche, cash or deposit
account balances in the applicable currency of the applicable Letter of Credit
pursuant to documentation in form and substance satisfactory to Collateral Agent
(which documents are hereby consented to by such Lenders). Derivatives of such
term have corresponding meanings.
     “Cash Equivalents” means (a) direct obligations of the United States of
America or any agency thereof, or obligations fully guaranteed by the United
States of America or any agency thereof, provided that such obligations mature
within one (1) year of the date of acquisition thereof, (b) commercial paper
rated “A-1” (or higher) according to S&P, or “AP-1” (or higher) according to
Moody’s and maturing not more than one hundred and eighty (180) days from the
date of acquisition thereof, (c) time deposits with, and certificates of deposit
and bankers’ acceptances issued by any Lender or any other United States bank
having capital surplus and undivided profits aggregating at least
$1,000,000,000, and (d) mutual funds whose investments are substantially limited
to the foregoing.
     “Catellus” means Catellus Development Corporation.
     “Catellus Acquisition” means the transactions contemplated by the Agreement
and Plan of Merger dated as of June 5, 2005 among ProLogis, Palmtree Acquisition
Corporation and Catellus Development Corporation.
     “Catellus L/C” means the irrevocable transferable letter of credit expiring
June 21, 2006, issued by Bank of America to Wells Fargo Bank, N.A., and any
successor thereto as Trustee under the Indenture of Trust between Redevelopment
Agency of the City and County of San Francisco, as Issuer, relating to
$40,000,000 Redevelopment Agency of the City and County of San Francisco
Community District No. 4 (Mission Bay North Public Improvements) Variable Rate
Revenue Bonds under the terms of which such Trustee is, subject to the terms and
conditions set forth therein, entitled to draw, with respect to such Bonds, up
to (a) amounts sufficient to pay (i) the principal of such Bonds when due, or
(ii) the portion of the purchase price of such Bonds tendered or deemed tendered
for purchase in accordance with such Indenture and not subsequently remarketed
corresponding to the principal amount of such Bonds, plus (b) amounts equal to
approximately thirty-seven (37) days of accrued interest on such Bonds at 12% to
pay (i) interest on such Bonds when due, or (ii) the portion of the purchase
price of such Bonds tendered or deemed tendered for purchase in accordance with
such Indenture and not subsequently remarketed corresponding to accrued
interest.
     “CDFS” means ProLogis’ corporate distribution facilities services operating
segment.
     “CDOR Rate” means, on any day, the per annum rate of interest (as
reasonably determined by Canadian Funding Agent in a manner and amount identical
to Canadian Funding Agent’s determination of such rate of interest with respect
to similarly situated loans and borrowers) which is the rate based on an average
rate applicable to Cdn$ bankers’ acceptances for a term equivalent to the term
of the relevant requested Interest Period appearing on the “Reuters Screen CDOR
Page” (as defined in the International Swap Dealer Association, Inc.
definitions) as of 10:00 a.m. (Toronto

             
 
    11     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



time) on such date, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided that if such rates are not
available, then the CDOR Rate for any day shall be calculated as the discount
rate quoted by Canadian Funding Agent for its own Cdn$ bankers’ acceptances for
the applicable period as of 10:00 a.m. (Toronto time) on such day, or if said
day is not a Business Day, then on the immediately preceding Business Day.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) or more of the equity securities of
ProLogis entitled to vote for members of the board of directors or equivalent
governing body of ProLogis on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or
     (b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of ProLogis
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of ProLogis, or control

             
 
    12     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



over the equity securities of ProLogis entitled to vote for members of the board
of directors or equivalent governing body of ProLogis on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing twenty-five percent
(25%) or more of the combined voting power of such securities.
     “Closing Date” means the first date all the conditions precedent in Section
10.1 are satisfied or waived in accordance with Section 16.1.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral Agent” means Bank of America, in its capacity as Collateral
Agent under the Guaranties, the Pledge Agreements, the Security Agency Agreement
and any related document, or any successor in such capacity.
     “Committed Borrowings” means, collectively, U.S. Committed Borrowings,
Canadian Committed Borrowings, Euro Committed Borrowings, Yen Committed
Borrowings, KRW Committed Borrowings, and each Supplemental Committed Borrowing;
and “Committed Borrowing” means any one of the foregoing.
     “Committed Loan Notices” means, collectively, the U.S. Committed Loan
Notice, the Canadian Committed Loan Notice, the Euro Committed Loan Notice, the
Yen Committed Loan Notice, the KRW Committed Loan Notice, and each Supplemental
Committed Loan Notice; and “Committed Loan Notice” means any one of the
Committed Loan Notices.
     “Committed Loans” means, collectively, the U.S. Committed Loans, the
Canadian Committed Loans, the Euro Committed Loans, the Yen Committed Loans, the
KRW Committed Loans, and each Supplemental Committed Loan; and “Committed Loan”
means any one of the Committed Loans.
     “Commitment” means a Lender’s commitments under any Tranche.
     “Companies” means ProLogis and its Consolidated Subsidiaries; provided that
for purposes of Sections 11.1, 11.2, 11.3, 11.4, 11.6, 11.7, 11.13(b), 11.15,
11.18, and 14.1, “Companies” shall also include each Borrower that is not
ProLogis or a Consolidated Subsidiary; and “Company” means any one of the
Companies.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Leverage Ratio” means, as of any date, the ratio of (a) the
sum of (i) all Indebtedness of the Companies, on a consolidated basis, plus
(ii) the Companies’ Share of all Indebtedness of Unconsolidated Affiliates of
the Companies, to (b) Total Asset Value.
     “Consolidated Net Worth” means, for the Companies, on a consolidated basis,
as of any date, (a) Total Assets, minus (b) all Liabilities, minus (c) the
amount determined in accordance with GAAP attributable to any minority interests
in Consolidated Subsidiaries.

             
 
    13     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Consolidated Subsidiary” means, with respect to any Person (a “Parent”),
any other Person in which such Parent directly or indirectly holds an Equity
Interest and which would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
ProLogis.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Contribution Value” means, as of any date with respect to any Japan
Properties Fund Property or Korea Properties Fund Property, the price at which
such Property was acquired by the Japan Properties Fund or the Korea Properties
Fund, as the case may be.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means the making of a Borrowing (but not a continuation
or conversion thereof) or an L/C Credit Extension.
     “Credit Parties” means, collectively, each Agent, each Lender, each L/C
Issuer, each Swing Line Lender, and each Fronting Lender.
     “Customary Recourse Exceptions” means, with respect to any Non-Recourse
Debt, exclusions from the exculpation provisions with respect to such
Non-Recourse Debt for fraud, misapplication of cash, environmental claims, and
other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
     “Debt Service” means, for any Person for any period, the sum of Interest
Expense plus any regularly scheduled principal payments on Indebtedness plus any
operating lease payments related to transactions in which such Person or an
Affiliate of such Person leases, as lessee, any Property or other assets that it
owned and sold, transferred, or otherwise Disposed of to the lessor (or a
predecessor in interest to the lessor); provided that Debt Service shall not
include Excluded Debt Service.
     “Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate or ABR Rate
plus (ii) the Applicable Margin, if any,

             
 
    14     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



applicable to Base Rate Loans and ABR Rate Loans, plus (iii) 2% per annum;
provided that with respect to a Eurocurrency Rate Loan, a BA Rate Loan, a
Substitute Rate Loan, a KRW Rate Loan, and a Supplemental Rate Loan, if any, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin and any Mandatory Cost, if any) otherwise applicable to such
Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Margin plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans (including any portion of an applicable Fronting
Loan), participations in L/C Obligations, or participations in Swing Line Loans
required to be funded by it hereunder within one (1) Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
any Agent or any other Lender any other amount required to be paid by it
hereunder within one (1) Business Day of the date when due, unless the subject
of a good faith dispute, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.
     “Designated Senior Debt” means (a) the Obligations and (b) all other
Indebtedness of ProLogis that (i) is not contractually subordinated to any other
Indebtedness of ProLogis, (ii) at the time of issuance (or, in the case of
Indebtedness arising under a revolving credit facility, at the time of
effectiveness of such facility) is in (or has commitments to provide) an
aggregate Dollar Equivalent amount (for all Indebtedness issued or commitments
made concurrently on the same terms, regardless of whether held by multiple
parties) of $25,000,000 or more, and (iii) is specifically designated by
ProLogis in writing as “Designated Senior Debt.”
     “Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution, or other disposition (including any sale and leaseback
transaction, but excluding charitable contributions) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Disqualified Stock” means any of ProLogis’ Equity Interests which by its
terms (or by the terms of any Equity Interests into which it is convertible or
for which it is exchangeable or exercisable) (a) matures or is subject to
mandatory redemption, pursuant to a sinking fund obligation or otherwise, (b) is
convertible into or exchangeable or exercisable for a Liability or Disqualified
Stock during the term of the credit agreement, (c) is redeemable during the term
of the credit agreement at the option of the holder of such Equity Interests, or
(d) otherwise requires any payments by ProLogis, in each case on or before the
Maturity Date.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by Global Administrative Agent, the applicable Funding Agent, or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (as of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.
     “Domestic Borrower” means, with respect to each Tranche, a Borrower under
such Tranche that is not a Foreign Borrower under such Tranche.

             
 
    15     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Dutch Banking Act” means the Dutch Act on Supervision of the Credit System
1992 (Wet toezicht kredietwezen 1992).
     “Dutch Borrower” means any Borrower that is organized under the Laws of The
Netherlands.
     “Eligible Affiliate” means any Person in which ProLogis directly or
indirectly holds an Equity Interest.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the applicable Funding Agents, the applicable L/C Issuers and
the applicable Swing Line Lenders, and (ii) unless an Event of Default has
occurred and is continuing, ProLogis (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, (A) “Eligible
Assignee” shall not include ProLogis or any of ProLogis’ Affiliates or
Consolidated Subsidiaries; (B) to the extent that a Lender is a Qualified Lender
with respect to an outstanding Loan in which a Fronting Lender has funded a
portion of such Loan, then an “Eligible Assignee” with respect to the assignment
of such Loan by such Qualified Lender shall be a Qualified Lender; (C) so long
as no Default exists, an “Eligible Assignee” of a Canadian Lender must be an
authorized “foreign bank of Canada” (as defined in subsection 248(i) of the
Income Tax Act (Canada)) which holds its interest in Canadian Committed Loans in
the course of its “Canadian banking business” (as defined in subsection 248(i)
of the Income Tax Act (Canada)) for the purposes of subsection 212 (13.3) of the
Income Tax Act (Canada); (D) an “Eligible Assignee” with respect to any Tranche
in which a Dutch Borrower is a Borrower (or if the commitments have expired or
been terminated under such Tranche, then solely to the extent that a Dutch
Borrower owes any Outstanding Amounts under such Tranche) shall qualify as a
PMP; (E) each “Eligible Assignee” shall be able to make the representations set
forth in Section 9.1.5(a) with respect to the applicable Tranche; and (F) an
“Eligible Assignee” with respect to the Yen Tranche shall qualify as an
institution from which a TMK may, pursuant to the Laws of Japan, borrow money.
     “EMU” means the European economic and monetary union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Encumbered Properties” means, any Properties or other assets that are
subject to any Liens (other than Permitted Liens) securing any Liabilities.
     “Environmental Laws” means any and all Federal, state, provincial, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of ProLogis, any other Loan Party or any of their
respective Affiliates directly or indirectly resulting

             
 
    16     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with ProLogis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by ProLogis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by ProLogis or any ERISA Affiliate from a
Multiemployer Plan or receipt by ProLogis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by ProLogis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Euro Aggregate Commitments” means, at any time, the Euro Commitments of
all Euro Qualified Lenders and Euro Non-Qualified Lenders, provided that such
Euro Aggregate Commitments shall not include the Fronting Loan Commitments.
     “Euro Borrower” means each Borrower listed under the heading “Euro Tranche”
on Schedule 2.3 and any other Borrower added to the Euro Tranche pursuant to
Section 8.11.
     “Euro Commitment” means, as to each Euro Lender, its obligation to (a) make
Euro Committed Loans to Euro Borrowers pursuant to Section 4.1, (b) purchase
participations in Euro Fronting Loans to the extent such Euro Lender is a Euro
Non-Qualified Lender, (c) purchase participations in Euro L/C Obligations, and
(d) purchase participations in Euro Swing Line Loans, in the Euro Equivalent
aggregate principal amount at any one time outstanding not to exceed the

             
 
    17     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



amount set forth opposite such Euro Lender’s name on the most recent
Schedule 2.1(c) prepared by Global Administrative Agent or Euro Funding Agent
(or if the applicable assignment occurred after such preparation, in the most
recent Assignment and Assumption to which such Euro Lender is a party), as such
amount may be adjusted from time to time in accordance with this Agreement.
     “Euro Committed Borrowing” means a borrowing consisting of simultaneous
Euro Committed Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each Euro Lender (other than any
applicable Euro Non-Qualified Lender) pursuant to Section 4.1.
     “Euro Committed Loan” has the meaning specified in Section 4.1, and shall
include any Euro Fronting Loan made in connection with a Euro Committed
Borrowing.
     “Euro Committed Loan Notice” means a notice of (a) a Euro Committed
Borrowing, (b) a conversion of Euro Committed Loans from one Type to the other,
or (c) a continuation of Eurocurrency Rate Loans, pursuant to Section 4.3.1,
which, if in writing, shall be substantially in the form of Exhibit A-3.
     “Euro Credit Exposure” means, for any Euro Lender at any time, the
aggregate Euro Outstanding Amount of all Euro Committed Loans (other than Euro
Fronting Loans) of such Euro Lender plus such Euro Lender’s Applicable Tranche
Percentage of the Euro Outstanding Amount of all Euro L/C Obligations and all
Euro Swing Line Loans plus, as to any Euro Non-Qualified Lenders, the Euro
Outstanding Amount of such Euro Lender’s participation in all applicable Euro
Fronting Loans.
     “Euro Credit Extension” means each of the following: (a) a Euro Committed
Borrowing, (b) a Euro Swing Line Borrowing, and (c) a Euro L/C Credit Extension.
     “Euro Equivalent” means, at any time, (a) with respect to any amount
denominated in Euro, such amount, and (b) with respect to any amount denominated
in any Alternative Currency under the Euro Tranche, the equivalent amount
thereof in Euro as determined by Euro Funding Agent or the applicable Euro L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate (as of
the most recent Revaluation Date) for the purchase of Euro with such Alternative
Currency.
     “Euro Existing Letters of Credit” means the letters of credit outstanding
on the date hereof and described on Schedule 2.4(b).
     “Euro Fronting Loan” has the meaning specified in Section 4.2.1.
     “Euro Funding Agent” means ABN AMRO, in its capacity as Euro funding agent
under the Loan Documents, or any successor Euro funding agent.
     “Euro Funding Agent’s Office” means, with respect to the Euro Tranche, Euro
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 16.2 with respect to the Euro Tranche, or (subject to Section 16.2.5)
such other address or account with respect to the Euro Tranche as Euro Funding
Agent may from time to time notify to ProLogis, Global Administrative Agent, the
other Funding Agents, and Euro Lenders.

             
 
    18     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Euro L/C Borrowing” means an extension of credit resulting from a drawing
under any Euro Letter of Credit which has not been reimbursed on the date when
made or refinanced as a Euro Committed Borrowing. All Euro L/C Borrowings shall
be denominated in Euro or Sterling, as applicable.
     “Euro L/C Credit Extension” means, with respect to any Euro Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
     “Euro L/C Issuers” means ABN AMRO, in its individual capacity as a bank
issuing Euro Letters of Credit hereunder, and any other Euro Lender, in its
individual capacity, approved by Global Administrative Agent and Euro Funding
Agent to issue Euro Letters of Credit hereunder, including each issuer of a Euro
Existing Letter of Credit; and “Euro L/C Issuer” means any one of the Euro L/C
Issuers.
     “Euro L/C Obligations” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Euro Letters of
Credit plus the aggregate of all Euro Unreimbursed Amounts, including all Euro
L/C Borrowings.
     “Euro Lenders” means each Lender listed on Schedule 2.1(c), any Person that
becomes a Euro Lender pursuant to Section 8.13 and the successors and permitted
assigns of the foregoing.
     “Euro Letter of Credit” means any standby letter of credit, bank guaranty,
bank bond or comparable instrument issued under the Euro Tranche (including the
Euro Existing Letters of Credit). Euro Letters of Credit may only be issued in
Euro or Sterling.
     “Euro Letter of Credit Sublimit” means an amount equal to the lesser of (a)
EUR 100,000,000 and (b) the Euro Aggregate Commitments. The Euro Letter of
Credit Sublimit is part of, and not in addition to, the Euro Aggregate
Commitments.
     “Euro Loan” means an extension of credit by a Euro Lender to a Borrower
under Article III in the form of a Euro Committed Loan or Euro Swing Line Loan.
     “Euro Non-Qualified Lender” means a Euro Lender that is not a Euro
Qualified Lender.
     “Euro Outstanding Amount” means: (a) with respect to Euro Committed Loans
(other than Euro Fronting Loans), the aggregate outstanding Euro Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
Euro Committed Loans; (b) with respect to Euro Fronting Loans, the aggregate
outstanding Euro Equivalent principal amount thereof after giving effect to any
borrowings and repayments of Euro Fronting Loans; (c) with respect to Euro Swing
Line Loans, the aggregate outstanding Euro Equivalent principal amount thereof
after giving effect to any borrowings and repayments of Euro Swing Line Loans;
and (d) with respect to any Euro L/C Obligations, the aggregate outstanding Euro
Equivalent principal amount thereof after giving effect to any Euro L/C Credit
Extension occurring on such date and any other change in the outstanding amount
of the Euro L/C Obligations on such date, including as a result of any
reimbursement by any Euro Borrower of Euro Unreimbursed Amounts.
     “Euro Qualified Lender” means, as of any date of determination, a Euro
Lender that (a) has committed hereunder to make Euro Committed Loans in the
applicable currency requested by a Euro

             
 
    19     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Borrower to be funded under the Euro Tranche, (b) is capable of making the
requested Euro Committed Loans to the Foreign Borrower requesting such Euro
Committed Loan without the imposition of any withholding taxes, and (c) to the
extent the applicable Euro Borrower requesting a Euro Committed Loan is a TMK,
is an institution from which such Euro Borrower may, pursuant to the Laws of
Japan, borrow money.
     “Euro Required Lenders” means, as of any date of determination, Euro
Lenders having more than fifty percent (50%) of the Euro Aggregate Commitments
or, if the Euro Aggregate Commitments have terminated, Euro Lenders holding in
the aggregate more than fifty percent (50%) of the Euro Total Outstandings (with
the aggregate amount of each Euro Lender’s risk participation and funded
participation in Euro L/C Obligations, Euro Fronting Loans, and Euro Swing Line
Loans being deemed “held” by such Euro Lender for purposes of this definition);
provided that the Euro Commitment of, and the portion of the Euro Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Euro Required Lenders.
     “Euro Swing Line” means the Euro revolving credit facility made available
by Euro Swing Line Lender pursuant to Section 4.5.
     “Euro Swing Line Borrowing” means a borrowing of a Euro Swing Line Loan
pursuant to Section 4.5.
     “Euro Swing Line Lender” means ABM AMRO in its capacity as provider of Euro
Swing Line Loans, or any successor Euro swing line lender hereunder.
     “Euro Swing Line Loan” has the meaning specified in Section 4.5.1.
     “Euro Swing Line Loan Notice” means a notice of a Euro Swing Line Borrowing
pursuant to Section 4.5.2, which, if in writing, shall be substantially in the
form of Exhibit B-2.
     “Euro Swing Line Sublimit” means an amount equal to the lesser of (a) EUR
100,000,000 and (b) the Euro Aggregate Commitments. The Euro Swing Line Sublimit
is part of, and not in addition to, the Euro Aggregate Commitments.
     “Euro Total Outstandings” means the aggregate Euro Outstanding Amount of
all Euro Committed Loans (including all Euro Fronting Loans), all Euro Swing
Line Loans, and all Euro L/C Obligations.
     “Euro Tranche” means the revolving credit facility described in Article IV.
     “Euro Unreimbursed Amount” means any unreimbursed amount under Section 7.3
with respect to a Euro Letter of Credit.
     “Eurocurrency Rate” means, for any Interest Period with respect to:
     (a) any Eurocurrency Rate Loan under the U.S. Tranche, any Eurocurrency
Rate Loan under the Euro Tranche (other than Euro Loans denominated in Euro),
any Eurocurrency Rate Loan under the Yen Tranche (other than Yen Committed Loans

             
 
    20     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



denominated in Yen) and any Eurocurrency Rate Loan under the Canadian Tranche,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or another commercially available source
providing quotations of BBA LIBOR as designated by the applicable Funding Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the applicable Funding Agent to be the rate
at which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by such Funding Agent and with a
term equivalent to such Interest Period would be offered by such Funding Agent’s
London Branch (or other appropriate branch or Affiliate of such Funding Agent)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.
     (b) any Eurocurrency Rate Loan denominated in Euro under the Euro Tranche
for any Interest Period, the rate per annum equal to the offered quotation which
appears on the Reuters Screen which displays the rate of the Banking Federation
of the European Union for the Euro (being currently page “EURIBOR01”) for such
Interest Period at approximately 11:00 a.m., Brussels time, two (2) Business
Days prior to the commencement of such Interest Period for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, if such page shall cease to be
available, such other page or such other service for the purpose of displaying
an average rate of the Banking Federation of the European Union as the Euro
Funding Agent, after consultation with Euro Lenders and ProLogis, shall select.
If such rate is not available at such time for any reason, and the Euro Funding
Agent has not selected an alternative service on which a quotation is displayed,
then the “Eurocurrency Rate” for such Interest Period shall be the arithmetic
mean (rounded upwards to four decimal places) of the rates (as notified to the
Euro Funding Agent) at which each Reference Bank was offering to prime banks in
the European interbank market deposits in Euro for the relevant Interest Period
at approximately 11:00 a.m., Brussels time, two (2) Business Days prior to the
commencement of such Interest Period.
     (c) any Eurocurrency Rate Loans denominated in Yen under the Yen Tranche
for any Interest Period, the rate which appears on the screen display “Reuters
Screen TIBM” under the caption “Average 10 Banks” on the Reuters Service (or
such other screen display or service as may replace it for purposes of
displaying Tokyo interbank offered rates of prime banks for Yen deposits) at
approximately 11:00 a.m., Tokyo time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Yen with a
maturity comparable to such Interest Period. If no such rate is available on the
Reuters Service (or such replacement), then the “Eurocurrency Rate” for such
Interest Period shall be the interest rate offered for Yen deposits for a period
comparable to that Interest Period which appears on the screen display
designated as “Euro-Yen TIBOR” on page 23070 of the Telerate Service published
by the Japanese Banking Association (or such other screen display or service as
may replace it for purposes of displaying Tokyo interbank offered rates

             
 
    21     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



of prime banks for Yen deposits). If such rate is not available on the Reuters
Service (or such replacement) or the Telerate Screen (or such replacement), then
the “Eurocurrency Rate” for such Interest Period shall be the rate per annum at
which the Yen Funding Agent was offering to leading banks in the Tokyo interbank
market deposits in Yen for a period equal to the applicable Interest Period at
approximately 11:00 a.m., Tokyo time, two (2) Business Days prior to the
commencement of such Interest Period. If such rate is not available on the
Reuters Service (or such replacement) or the Telerate Screen (or such
replacement) and Yen Funding Agent is unable to provide a rate referred to in
the sentence above, then the “Eurocurrency Rate” for such Interest Period shall
be the rate which is applied by Yen Funding Agent in Japan as its long-term
prime lending rate on the relevant date to its Yen loans with terms exceeding
one (1) year to its prime customers in Japan and which Yen Funding Agent
confirms and notifies the applicable Borrower in writing as such.
     (d) any Supplemental Rate Loan under each Supplemental Tranche, as set
forth in the applicable Supplemental Addendum.
     “Eurocurrency Rate Loan” means any Committed Loan that bears interest at a
rate based on the Eurocurrency Rate.
     “European Appraised Value” means, as of any date with respect to any
European Properties Fund Property, the appraised value of such Property
determined pursuant to the most-recent independent, third-party appraisal
obtained in accordance with the constituent documents of the European Properties
Fund.
     “European Properties Fund” means ProLogis European Properties Fund, a
Luxembourg fonds commun de placement (FCP), and any other Property Fund that
predominantly holds Properties in Europe.
     “European Properties Fund Properties” means, as of any date of
determination, Industrial Properties owned by the European Properties Fund.
     “Event of Default” has the meaning specified in Section 14.1.
     “Excluded Debt Service” means, for any period, any regularly scheduled
principal payments on (a) any Indebtedness which pays such Indebtedness in full,
but only to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness that is rated at least Baa3 and BBB-, as the case may be,
by at least two (2) of Moody’s, S&P, and Fitch.
     “Excluded Properties” means Refrigerated Warehouse Properties, European
Properties Fund Properties, Japan Properties Fund Properties, Korea Properties
Fund Properties, Acquired Properties, and Appraisal Properties.
     “Excluded Taxes” means, with respect to any Agent, any Lender, any L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized, in which its
principal office is located,

             
 
    22     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



in which it is otherwise conducting business and subject to such taxes or, in
the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which such Borrower is located and
(c) except as provided in the following sentence, in the case of a Foreign
Lender (other than an assignee pursuant to a request by ProLogis under
Section 16.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 9.1.4, except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 9.1.1. Notwithstanding
anything to the contrary contained in this definition, (x) prior to the Trigger
Date, “Excluded Taxes” shall not include any withholding tax imposed at any time
on payments made by or on behalf of a Foreign Obligor to any Lender hereunder or
under any other Loan Document (regardless of whether a Fronting Lender was
utilized to mitigate any withholding taxes), provided that such Lender shall
have complied with the last paragraph of Section 9.1.4 and (y) on or after the
Trigger Date, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made to any Lender hereunder or under any other Loan
Documents (regardless of whether such Lender has complied with Section 9.1.4).
Furthermore, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Foreign Obligor to any Lender
(other than a Fronting Lender acting in such capacity) with respect to any Loan
that such Lender is required to make pursuant to Section 2.2.2(b) or 4.2.2(b).
     “Exemption Regulation” means the Exemption Regulation of the Ministry of
Finance of The Netherlands (Vrijstellingsregeling Wet toezicht kredietwezen
1992), as promulgated in connection with the Dutch Banking Act.
     “Exemption Representation” has the meaning specified in Section 9.1.5(a).
     “Existing Credit Agreements” means, collectively, (a) the Multi-Currency
Revolving Facility Agreement dated August 7, 2003, by and among PLD Europe
Finance B.V. and ProLogis UK Funding B.V., as original borrower, ProLogis, as
Parent, the guarantors named therein, ABN AMRO, as Facility Agent, and various
lenders, (b) the Revolving Credit Facility Agreement dated August 5, 2003 by and
among ProLogis Japan Finance Incorporated, as original borrower, certain
additional borrowers, ProLogis, as guarantor, SMBC, as Agent, and various
lenders, (c) the Credit Agreement dated November 18, 2004 by and among the
borrowers named therein, ProLogis, as guarantor, Bank of America, acting through
its Canadian branch, as Administrative Agent, and various lenders named therein,
(d) the Credit Agreement (Multi-Year) dated November 8, 2002, by and among
ProLogis, as a borrower and guarantor, the other borrowers named therein, Bank
of America, as Administrative Agent, and various lenders, (e) the Credit
Agreement (364-Day) dated November 8, 2002, by and among ProLogis, as borrower
and guarantor, the other borrowers named therein, Bank of America, as
Administrative Agent, and various lenders, (f) the Credit Agreement dated
June 29, 2005, by and among ProLogis Macquarie Fund, as borrower, ProLogis, as
guarantor, Bank of America, as Administrative Agent, and various lenders, and
(g) the Term Loan Agreement dated September 29, 2005, among Bank of America, as
Administrative Agent, the lenders party thereto, and ProLogis.

             
 
    23     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Existing Letters of Credit” means, collectively, the U.S. Existing Letters
of Credit, the Euro Existing Letters of Credit, and the Yen Existing Letters of
Credit.
     “Extension Effective Date” has the meaning specified in Section 8.10.2.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to U.S.
Funding Agent on such day on such transactions as determined by U.S. Funding
Agent.
     “Fee Letters” means, collectively, the fee letters entered into by and
among ProLogis and certain Agents and/or certain Credit Parties.
     “Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by ProLogis and reasonably acceptable to Global
Administrative Agent.
     “Fitch Rating” means the most recently-announced rating from time to time
of Fitch assigned to any class of long-term senior, unsecured (or secured solely
pursuant to the Pledge Agreements) debt securities issued by ProLogis, as to
which no letter of credit, guaranty, or third party credit support is in place,
regardless of whether all or any part of such Indebtedness has been issued at
the time such rating was issued.
     “Fixed Charge Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures,
to (b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
(and including the Companies’ Share of such amounts for their Unconsolidated
Affiliates) and for the four (4) fiscal quarters ending on the date of
determination.
     “Foreign Borrower” means a Borrower that (a) with respect to the U.S.
Tranche, is not organized under the Laws of a jurisdiction of the United States,
a State thereof or the District of Columbia, (b) with respect to the Canadian
Tranche, is not organized under the Laws of a jurisdiction of the United States,
a State thereof or the District of Columbia or is not qualified to do business
in Canada, (c) with respect to the Euro Tranche, is not organized under the Laws
of The Netherlands, (d) with respect to the Yen Tranche, is not organized under
the Laws of Japan, (e) with respect to the KRW Tranche, is not organized under
the Laws of Korea, and (f) with respect to a Supplemental Tranche, is not
organized under the Laws of the applicable Supplemental Primary Location.
     “Foreign Currency” means any currency other than Dollars.
     “Foreign Currency Equivalent” means with respect to an amount denominated
in a Primary Currency of any Tranche, the equivalent in the applicable
Alternative Currency of such amount

             
 
    24     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



determined at the Spot Rate for the purchase of such Alternative Currency with
the applicable Primary Currency, as determined by the applicable Funding Agent
on the most recent Revaluation Date applicable to such amount.
     “Foreign Lender” means a Lender under a Tranche that cannot make Loans to
the Domestic Borrowers under such Tranche without the imposition of a
withholding tax.
     “Foreign Obligor” means a Loan Party that (a) with respect to the U.S.
Tranche, is not organized under the Laws of a jurisdiction of the United States,
a State thereof or the District of Columbia, (b) with respect to the Canadian
Tranche, is not organized under the Laws of a jurisdiction of the United States,
a State thereof or the District of Columbia or is not qualified to do business
in Canada, (c) with respect to the Euro Tranche, is not organized under the Laws
of The Netherlands, (d) with respect to the Yen Tranche, is not organized under
the Laws of Japan, (e) with respect to the KRW Tranche, is not organized under
the Laws of Korea, and (f) with respect to a Supplemental Tranche, is not
organized under the Laws of the applicable Supplemental Primary Location.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Commitment” means, with respect to any Fronting Lender, the
aggregate Dollar Equivalent amount of Fronting Loans that such Fronting Lender
has agreed to make as set forth on Schedule 2.2, or such additional amount as
approved by such Fronting Lender and the applicable Funding Agents.
     “Fronting Lender Election” means the election by ProLogis, in consultation
with the applicable Funding Agent, of one or more Fronting Lenders to make the
applicable Fronting Loans, provided that to the extent ProLogis does not make
such election as to which Fronting Lenders fund such Fronting Loan within one
(1) Business Day after a request for such information by the applicable Funding
Agent, then such Funding Agent, to the extent that it is a Fronting Lender,
shall fund such Fronting Loan in its capacity as a Fronting Lender; provided
further that if such Funding Agent, in its capacity as Fronting Lender, is
unable to fund any portion of such Fronting Loan due to the limitations set
forth in Section 2.2.1, 4.2.1, or 5.2.1, as applicable, then the Fronting Loan
(or the applicable portion thereof) shall be funded by the other Fronting
Lenders in the order of the Fronting Lenders with the highest unused Fronting
Commitments.
     “Fronting Lenders” means each of the Lenders listed on Schedule 2.2 and
each successor or additional Fronting Lender hereunder, and “Fronting Lender”
means any one of the Fronting Lenders.
     “Fronting Loans” means, collectively, the U.S. Fronting Loans, the Euro
Fronting Loans, and the Yen Fronting Loans, and “Fronting Loan” means any of the
Fronting Loans.
     “Fronting Portion” means, with respect to any Fronting Loan, the portion of
the such Fronting Loan that is funded by the applicable Fronting Lender, as
determined by the Funding Agent for the applicable Tranche.

             
 
    25     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funding Agents” means, collectively, U.S. Funding Agent, Canadian Funding
Agent, Euro Funding Agent, Yen Funding Agent, KRW Funding Agent, and each
Supplemental Funding Agent; and “Funding Agent” means any of the Funding Agents.
     “Funding Agents’ Offices” means, collectively, the U.S. Funding Agent’s
Office, the Canadian Funding Agent’s Office, the Euro Funding Agent’s Office,
the Yen Funding Agent’s Office, the KRW Funding Agent’s Office, and each
Supplemental Funding Agent’s Office; and “Funding Agent’s Office” means any one
of the Funding Agents’ Offices.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Global Administrative Agent” means Bank of America, in its capacity as
global administrative agent under the Loan Documents, or any successor in such
capacity.
     “Global Administrative Agent’s Office” means, with respect to any currency,
Global Administrative Agent’s address and, as appropriate, account as set forth
on Schedule 10.2 with respect to such currency, or (subject to Section 16.2.5)
such other address or account with respect to such currency as Global
Administrative Agent may from time to time notify to ProLogis, the Funding
Agents, and Lenders.
     “Global Syndication Agent” means ABN AMRO, in its capacity as global
syndication agent under the Loan Documents.
     “Governmental Authority” means the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for

             
 
    26     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of such Person’s contributions of Properties to Property
Funds pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund under certain circumstances unless
the obligations under such SLCA are required under GAAP to be included in
“liabilities” on the balance sheet of the Companies. The term “Guarantee” as a
verb has a corresponding meaning.
     “Guaranties” means the Parent Guaranty and each Subsidiary Guaranty.
     “Guarantors” means, collectively, ProLogis and each Subsidiary Guarantor,
and “Guarantor” means any of the Guarantors.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning specified in Section 7.3.1.
     “Increasing Lender” has the meaning specified in Section 8.13.1.
     “Indebtedness” means, for any Person, all monetary obligations (without
duplication) of such Person (a) for borrowed money, (b) evidenced by bonds,
debentures, notes, or similar instruments, (c) to pay the deferred purchase
price of property or services except (i) trade payables arising in the ordinary
course of business, (ii) deferred tax Liabilities, (iii) obligations incurred in
the ordinary course of business to pay the purchase price of stock so long as
such obligations are paid within customary settlement terms, and
(iv) obligations to purchase stock (other than stock of ProLogis or any of its
Consolidated Subsidiaries or Affiliates) pursuant to subscription or stock
purchase agreements in the ordinary course of business, (d) secured by a Lien
existing on any property of such Person, whether or not such obligation shall
have been assumed by such Person; provided that the amount of any Indebtedness
under this clause (d) that has not been assumed by such Person shall be equal to
the lesser of the stated amount of such Indebtedness or the fair market value of
the property securing such Indebtedness, (e) arising under Capital Leases to the
extent included on a balance sheet of such Person, (f) arising under Swap
Contracts exclusive of interest rate contracts purchased to hedge indebtedness
in the ordinary course of business and net of obligations owed to such Person
under Swap Contracts, and (g) arising under any Guarantee of such Person (other
than (i) endorsements in the ordinary course of business of negotiable
instruments or documents for

             
 
    27     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



deposit or collection, (ii) indemnification obligations and purchase price
adjustments pursuant to acquisition agreements entered into in the ordinary
course of business and (iii) any Guarantee of Liabilities of a third party that
do not constitute Indebtedness). The amount of any Indebtedness shall be
determined without giving effect to any mark-to-market increase or decrease
resulting from the purchase accounting impact of corporate or portfolio
acquisition or any mark-to-market remeasurement of the amount of any
Indebtedness denominated in a Foreign Currency. Indebtedness shall not include
obligations under any assessment, performance, bid or surety bond or any similar
bonding obligation.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 16.4.2.
     “Industrial Property” means a Property that is used for manufacturing,
processing or warehousing.
     “Information” has the meaning specified in Section 16.7.
     “Initial Affiliate Borrowers” means the Eligible Affiliates that are listed
on Schedule 2.3.
     “Interest Expense” means, for any Person for any period, (a) all interest
expense on such Person’s Indebtedness (whether direct, indirect, or contingent,
and including interest on all convertible Liabilities) determined in accordance
with GAAP, minus (b) amortized loan fees to the extent previously paid in cash,
plus (c) Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Disqualified Stock.
     “Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan
(including any Euro Swing Line Loan) and any BA Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; provided that if
any Interest Period for a Eurocurrency Rate Loan or BA Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; (b) as
to any Base Rate Loan, Money Market Rate Loan, ABR Rate Loan, or KRW Rate Loan,
the last Business Day of each March, June, September and December and the
Maturity Date; and (c) as to any Supplemental Rate Loan that is not a
Eurocurrency Rate Loan, the dates set forth in the applicable Supplemental
Addendum.
     “Interest Period” means, as to each Eurocurrency Rate Loan or BA Rate Loan,
the period commencing on the date such Eurocurrency Rate Loan or BA Rate Loan is
disbursed or converted to or continued as a Eurocurrency Rate Loan or BA Rate
Loan, as applicable, and ending on the date seven (7) days or fourteen (14) days
(to the extent available for the requested currency), or one (1), two (2), three
(3) or six (6) months thereafter, as selected by the applicable Borrower in the
applicable Committed Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
next succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

             
 
    28     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, ProLogis’
internal controls over financial reporting, in each case as described in the
Securities Laws.
     “Investment” in any Person, Property, or other asset means any investment,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution, or otherwise, in or to a Person, the guaranty of any Liabilities
of a Person, or the subordination of any claim against a Person to other
Liabilities of such Person. The amount of any Investment shall be determined in
accordance with GAAP; provided that the amount of the Investment in Properties
shall be calculated based upon the undepreciated Investment in such Property.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
     “Issuer Documents” means with respect to any Letter of Credit, the
applicable Letter of Credit Application, and any other document, agreement and
instrument entered into by the applicable L/C Issuer and the applicable Borrower
(or any Eligible Affiliate) or in favor the applicable L/C Issuer and relating
to any Letter of Credit.
     “Japan Appraised Value” means the value of a Japan Properties Fund Property
as determined by a third-party appraisal conducted subsequent to the acquisition
of such Japan Properties Fund Property by the Japan Properties Fund.
     “Japan Properties Fund” means the entity commonly referred to as ProLogis
Japan Properties Fund, formally named PLD/RECO Japan TMK Property Trust, a Japan
Trust, and any other Property Fund that predominantly holds Properties in Japan.
     “Japan Properties Fund Properties” means, as of any date of determination,
Industrial Properties owned by the Japan Properties Fund.
     “Japanese Prime Rate” means, on any day, the per annum rate of interest as
publicly announced by Yen Funding Agent as its “short prime rate” in Japan. The
“short prime rate” is a rate set by Yen Funding Agent based on various factors,
including Yen Funding Agent’s costs and desired return, general economic
conditions, and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate. Any change in
such rate announced by Yen Funding Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

             
 
    29     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Keystone Acquisition” means the transactions contemplated by the Agreement
and Plan of Merger dated as of May 3, 2004 among ProLogis Six Rivers Limited
Partnership, Six Rivers REIT Merger Sub LLC, Six Rivers Partnership Merger Sub
L.P., ProLogis, ProLogis Fraser, L.P., Belair Real Estate Corp., Belcrest Real
Estate Corp., Belmar Real Estate Corp., Belrose Real Estate Corp., Keystone
Operating Partnership, L.P. and Keystone Property Trust, together with the
agreements and transactions entered into in connection therewith.
     “Korea Appraised Value” means the value of a Korea Properties Fund Property
as determined by third-party appraisal conducted subsequent to the acquisition
of such Korea Properties Fund Property by the Korea Properties Fund.
     “Korea Properties Fund” means a Property Fund that holds Properties
predominantly in Korea.
     “Korea Properties Fund Properties” means, as of any date of determination,
Industrial Properties owned by the Korea Properties Fund.
     “KRW” means the lawful currency of The Republic of Korea.
     “KRW Aggregate Commitments” means the KRW Commitments of all KRW Lenders.
     “KRW Borrower” means each Borrower listed under the heading “KRW Tranche”
on Schedule 2.3 and any other Borrower added to the KRW Tranche pursuant to
Section 8.11 that is organized under the Laws of Korea.
     “KRW Commitment” means, as to each KRW Lender, its obligation to make KRW
Committed Loans to KRW Borrowers pursuant to Section 6.1, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such KRW Lender’s name on the most recent Schedule 2.1(e) prepared by
Global Administrative Agent or KRW Funding Agent (or if the applicable
assignment occurred after such preparation, in the most recent Assignment and
Assumption to which such KRW Lender is a party), as such amount may be adjusted
from time to time in accordance with this Agreement.
     “KRW Committed Borrowing” means a borrowing consisting of simultaneous KRW
Committed Loans made by each Lender pursuant to Section 6.1.
     “KRW Committed Loan” has the meaning specified in Section 6.1.
     “KRW Committed Loan Notice” means a notice of a KRW Committed Borrowing,
pursuant to Section 6.2.1, which, if in writing, shall be substantially in the
form of Exhibit A-5.
     “KRW Funding Agent” means SMBC, in its capacity as KRW funding agent under
the Loan Documents, or any successor in such capacity.
     “KRW Funding Agent’s Office” means, with respect to the KRW Tranche, KRW
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 16.2 with respect to the KRW Tranche, or (subject to Section 16.2.5)
such other address or account with respect to the KRW

             
 
    30     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Tranche as KRW Funding Agent may from time to time notify to ProLogis, Global
Administrative Agent, the other Funding Agents, and KRW Lenders.
     “KRW Lenders” means each Lender listed on Schedule 2.1(e) and any Person
that becomes a KRW Lender pursuant to Section 8.13, and the successors and
permitted assigns of any of the foregoing.
     “KRW Outstanding Amount” means with respect to KRW Committed Loans on any
date, the amount in KRW of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and repayments of such KRW Committed Loans
occurring on such date.
     “KRW Rate” means, with respect to a KRW Rate Loan under the KRW Tranche,
for any day a fluctuating rate per annum equal to the final quotation yield rate
for the ninety-one (91) days KRW denominated negotiable certificates of deposit
as quoted by the Korea Securities Dealers Association; provided that if such
quotation is not available, KRW Lenders shall determine the KRW Rate on the
basis of another comparable source or sources reasonably selected by them. Any
change in such rate announced by the Korea Securities Dealers Association shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “KRW Rate Loan” means a KRW Committed Loan that bears interest at the KRW
Rate.
     “KRW Required Lenders” means, as of any date of determination, KRW Lenders
having more than fifty percent (50%) of the KRW Aggregate Commitments or, if the
KRW Aggregate Commitments have terminated, KRW Lenders holding in the aggregate
more than fifty percent (50%) of the aggregate KRW Outstanding Amount; provided
that the KRW Commitment of, and the portion of the KRW Outstanding Amount held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of KRW Required Lenders.
     “KRW Tranche” means the revolving credit facility described in Article V.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender under a particular
Tranche, such Lender’s funding of its participation in any L/C Borrowing under
such Tranche in accordance with its Applicable Tranche Percentage. All U.S. L/C
Advances shall be denominated in Dollars. All Canadian L/C Advances shall be
denominated in Canadian Dollars. All Euro L/C Advances shall be denominated in
Euro or Sterling, as applicable. All Yen L/C Advances shall be denominated in
Yen.
     “L/C Borrowing” means a Canadian L/C Borrowing, a Euro L/C Borrowing, a
U.S. L/C Borrowing, or a Yen L/C Borrowing, as applicable.
     “L/C Credit Extensions” means, collectively, each U.S. L/C Credit
Extension, each Canadian L/C Credit Extension, each Euro L/C Credit Extension,
each Yen L/C Credit Extension, and each

             
 
    31     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Supplemental L/C Credit Extensions; and “L/C Credit Extension” means any one of
the L/C Credit Extensions.
     “L/C Issuers” means, collectively, each U.S. L/C Issuer, each Canadian L/C
Issuer, each Euro L/C Issuer, each Yen L/C Issuer, and each Supplemental L/C
Issuer; and “L/C Issuer” means any one of the L/C Issuers.
     “L/C Obligations” means, collectively, the Dollar Equivalent of all of the
U.S. L/C Obligations, Canadian L/C Obligations, the Euro L/C Obligations, the
Yen L/C Obligations, and each Supplemental L/C Obligation.
     “Lenders” means, collectively, U.S. Lenders, Canadian Lenders, Euro
Lenders, Yen Lenders, KRW Lenders, and Supplemental Lenders, and, as the context
requires, includes the Fronting Lenders and the Swing Line Lenders.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify ProLogis,
Global Administrative Agent, and Funding Agent for the Tranche in which Lender
has a commitment or outstandings.
     “Letter of Credit Application” means, an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is the one (1) year
anniversary of the Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 7.9.
     “Letter of Credit Sublimit” means any of the U.S. Letter of Credit
Sublimit, the Canadian Letter of Credit Sublimit, the Euro Letter of Credit
Sublimit, the Yen Letter of Credit Sublimit, or any of the Supplemental Letter
of Credit Sublimit.
     “Letters of Credit” means, collectively, the U.S. Letters of Credit, the
Canadian Letters of Credit, the Euro Letters of Credit, the Yen Letters of
Credit, and each Supplemental Letter of Credit, and “Letter of Credit” means any
one of the Letters of Credit.
     “Liabilities” means (without duplication), for any Person, (a) any
obligations required by GAAP to be classified upon such Person’s balance sheet
as liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.

             
 
    32     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).
     “Loan Documents” means this Agreement, each Supplemental Addendum, each
Borrower Accession Agreement, each Issuer Document, the Fee Letters, the Pledge
Agreements, the Security Agency Agreement, the Security Documents, and the
Guaranties.
     “Loan Parties” means, collectively, ProLogis, each Affiliate Borrower, each
Subsidiary Guarantor, and each Pledgor, and “Loan Party” means any one of the
Loan Parties.
     “Loans” means, collectively, all U.S. Loans, all Canadian Committed Loans,
all Euro Loans, all Yen Committed Loans, all KRW Committed Loans, and all
Supplemental Loans, if any, and “Loan” means any of the Loans.
     “Major Subsidiary” means, as of any date of determination, each
Consolidated Subsidiary that has Properties and other assets that constitute
more than five percent (5%) of Total Asset Value.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1.
     “Material Adverse Effect” means any (a) material impairment of the ability
of ProLogis to perform any of its payment or other material obligations under
any Indebtedness, (b) material and adverse change in the assets, operations or
financial condition of the Companies, taken as a whole, or (c) material
impairment of the ability of any Borrower (other than ProLogis) to perform any
of its payment or other material obligations under this Agreement unless
(i) ProLogis has performed or discharged such obligation (if capable of being so
performed or discharged) or (ii) ProLogis has a legal obligation to perform and
discharge such obligation and ProLogis is satisfying its legal obligation
accordingly.
     “Maturity Date” means the later of (a) October 6, 2009, or (b) if maturity
is extended pursuant to Section 8.10, such extended maturity date as determined
pursuant to such Section.
     “Maximum Leverage Ratio” means 0.60 to 1.0; provided that the Maximum
Leverage Ratio may be increased to up to 0.65 to 1.0 subject to the following
conditions: (a) such increase is at the request of ProLogis by written notice to
Global Administrative Agent and is a result of Indebtedness incurred by ProLogis
and identified in writing to Global Administrative Agent to make an acquisition
of Equity Interests or assets of a third party otherwise permitted hereunder;
(b) such increase shall not occur more than three (3) times during the term of
this Agreement; and (c) all such increases shall be in effect on the last day of
not more than six (6) fiscal quarters in the aggregate.
     “Money Market Rate” means, as to any Swing Line Loan made by any Swing Line
Lender pursuant to Sections 2.5 or 4.5 or any Fronting Loan that remains
outstanding after the last day of an Interest Period as contemplated by
Section 2.2.5, 4.2.5 or 5.2.5, a rate per annum that shall be

             
 
    33     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



determined for each Loan by agreement between ProLogis and the applicable Swing
Line Lender or Fronting Lender (but in no event to exceed the Base Rate).
     “Money Market Rate Loan” means any Loan that bears interest at a rate based
on the Money Market Rate.
     “Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof)
or, if Moody’s no longer publishes ratings, another ratings agency selected by
ProLogis and reasonably acceptable to Global Administrative Agent.
     “Moody’s Rating” means the most recently-announced rating from time to time
of Moody’s assigned to any class of long-term senior, unsecured (or secured
solely pursuant to the Pledge Agreements) debt securities issued by ProLogis, as
to which no letter of credit, guaranty, or third party credit support is in
place, regardless of whether all or any part of such Indebtedness has been
issued at the time such rating was issued.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which ProLogis or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “NOI” means, for any period and any Property, the difference (if positive)
between (a) any rentals, proceeds, expense reimbursements, or income received
from such Property (but excluding security or other deposits, late fees, early
lease termination, or other penalties of a non-recurring nature), less (b) all
costs and expenses (including interest on assessment bonds) incurred as a result
of, or in connection with, the development, operation, or leasing of such
Property, in each case determined in accordance with GAAP (but excluding
depreciation, amortization, Interest Expense and Capital Expenditures).
     “Non-Consenting Lender” means any Lender that, within the preceding sixty
(60) days failed to agree to an amendment, waiver, or consent that was
(a) requested by ProLogis and (b) approved by Lenders holding at least forty
percent (40%) of the Dollar Equivalent amount of the Aggregate Tranche
Commitments or, if the Aggregate Tranche Commitments have terminated, of the
Total Global Outstandings (calculated in the same manner as in the definition of
“Required Lenders”) or if such amendment, waiver, or consent related to a
particular Tranche, at least forty percent (40%) of the Aggregate Tranche
Commitment for such Tranche or, if such Aggregate Tranche Commitment has
terminated, of the Total Tranche Outstandings for such Tranche.
     “Non-Industrial Property” means a Property that is not an Industrial
Property.
     “Non-Qualified Lender” means a U.S. Non-Qualified Lender, a Euro
Non-Qualified Lender, or a Yen Non-Qualified Lender.
     “Non-Recourse Debt” means, for any Person, any Indebtedness of such Person
in which the holder of such Indebtedness may not look to such Person personally
for repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions.

             
 
    34     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Non-U.S. Lender” means any Lender that is not organized under the Laws of
a jurisdiction of the United States, a State thereof or the District of
Columbia.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) with respect to a TMK, a copy of its asset
securitization plan.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to all of the outstanding
Committed Loans on any date (other than the Fronting Loans), the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Committed
Loans occurring on such date; (b) with respect to Fronting Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Fronting Loans occurring on such date; (c) with respect to the all of the
outstanding Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (d) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by any Borrower of
Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the applicable Agent, the applicable L/C Issuer, or
the applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency under the applicable Tranche, the rate of
interest per

             
 
    35     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



annum at which overnight deposits in such Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of U.S.
Funding Agent in the applicable offshore interbank market for such currency to
major banks in such interbank market.
     “Parent Guaranty” means the Unconditional Parent Guaranty Agreement in
substantially the form of Exhibit E, executed by ProLogis in favor of Collateral
Agent, for the benefit of the holders of Designated Senior Debt (including the
Obligations).
     “Participant” has the meaning specified in Section 16.6.4.
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by ProLogis or any
ERISA Affiliate or to which ProLogis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Distributions” means, for ProLogis for any fiscal year of
ProLogis, Restricted Payments (excluding Permitted Redemptions) in an amount not
to exceed in the aggregate the greater of (a) ninety-five percent (95%) of the
“Funds from Operations” of ProLogis as reported to its shareholders in either
the annual report of ProLogis filed with the Securities and Exchange Commission
on Form 10-K or the quarterly investment package prepared for the holders of its
Equity Interests for the quarter ending December 31 for such fiscal year, and
(b) the amount of Restricted Payments required to be paid by ProLogis in order
for ProLogis to qualify as a REIT.
     “Permitted Liens” means (a) Liens granted to any Agent to secure the
Obligations, (b) pledges or deposits made to secure payment of worker’s
compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions, or social security
programs, (c) encumbrances consisting of zoning restrictions, easements, or
other restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use, (d) the following: (i) Liens for taxes not yet due and payable or are
being contested in good faith by appropriate proceedings diligently conducted,
and for which reserves in accordance with GAAP or otherwise reasonably
acceptable to Global Administrative Agent have been provided; or (ii) Liens
imposed by mandatory provisions of law such as for materialmen’s, mechanic’s,
warehousemen’s, and other like Liens arising in the ordinary course of business,
securing payment of any Liability whose payment is not yet due, (e) Liens for
taxes, assessments, and governmental charges or assessments that are being
contested in good faith by appropriate proceedings diligently conducted, and for
which reserves in accordance with GAAP or otherwise reasonably acceptable to
Global Administrative Agent have been provided, (f) Liens on Properties where
the applicable Company or Unconsolidated Affiliate is insured against such Liens
by title insurance or other similar arrangements satisfactory to Global
Administrative Agent,

             
 
    36     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



(g) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Global Administrative Agent have been provided,
(h) Liens securing assessment bonds, so long as the applicable Company or
Unconsolidated Affiliate is not in material default under the terms thereof,
(i) Liens granted to ProLogis by any other Company or an Unconsolidated
Affiliate, (j) leases to tenants of space in Properties that are entered into in
the ordinary course of business, (k) any netting or set-off arrangement entered
into by any Company in the normal course of its banking arrangements for the
purpose of netting debit and credit balances, or any set-off arrangement which
arises by operation of law as a result of any Company opening a bank account,
(l) any title transfer or retention of title arrangement entered into by any
Company in the normal course of its trading activities on the counterparty’s
standard or usual terms, (m) Liens over goods and documents of title to goods
arising out of letter of credit transactions entered into in the ordinary course
of business, and (n) any Lien which secures the Obligations and some or all of
the Designated Senior Debt on a pari passu basis.
     “Permitted Redemption” means Restricted Payments permitted by
Section 13.5(e).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by ProLogis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 12.2.
     “Pledge Agreements” means (a) a Pledge Agreement substantially in the form
of Exhibit G-1, executed by ProLogis, and (b) each Pledge Agreement
substantially in the form of Exhibit G-2, executed by a Consolidated Subsidiary
pursuant to Section 12.14.
     “Pledgor” means any Consolidated Subsidiary that executes a Pledge
Agreement.
     “PMP” means a professional market party as defined in the Exemption
Regulation.
     “Policy Guidelines” means the 2005 Dutch Central Bank’s Policy Guidelines
(issued in relation to the Exemption Regulation) dated 29 December 2004
(Beleidsregel 2005 kernbegrippen markttoetreding en handhaving Wtk 1992).
     “Pre-Approved Reallocations” means each of the pre-approved reallocations
set forth on Schedule 8.12.
     “Preferred Dividends” means, for the Companies, on a consolidated basis,
for any period, Restricted Payments of any kind or character or other proceeds
paid or payable with respect to any Equity Interests except for common equity
(but excluding any Restricted Payments paid or payable to any Company).

             
 
    37     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Primary Currency” means (a) with respect to the U.S. Tranche, Dollars;
(b) with respect to the Canadian Tranche, Canadian Dollars; (c) with respect to
the Euro Tranche, Euro; (d) with respect to the Yen Tranche, Yen; (d) with
respect to the KRW Tranche, KRW; and (e) with respect to each Supplemental
Tranche, as set forth in the applicable Supplemental Addendum.
     “Primary Location” has the meaning specified in Section 8.8.2.
     “ProLogis” has the meaning specified in the introductory paragraph hereto.
     “Properties” means real estate properties (including land) owned by a
Company or an Unconsolidated Affiliate or any trust of which a Company or an
Unconsolidated Affiliate is the sole beneficiary, and “Property” means any one
of the Properties.
     “Property Fund” means an Unconsolidated Affiliate formed or sponsored by
ProLogis to hold Properties.
     “Property Fund Borrower” means a Borrower of a Property Fund Loan made
pursuant to this Agreement.
     “Property Fund Loan” means Indebtedness of a Property Fund (which may
include Loans under this Agreement), the proceeds of which were used to finance
the contribution by ProLogis or other Companies of Properties to such Property
Fund.
     “Qualified Bridge Loans” means, as of the date any Compliance Certificate
is delivered, any Property Fund Loan that will be refinanced on or prior to
maturity with permanent financing to be provided pursuant to an executed rate
lock letter or mortgage loan application subject to due diligence in effect on
the date such Compliance Certificate is delivered; provided that the aggregate
amount of Qualified Bridge Loans shall not exceed five percent (5%) of Total
Asset Value as of the date of determination; and provided, further, that a
Property Fund Loan shall cease to be a Qualified Bridge Loan one hundred and
twenty (120) days after such Property Fund Loan becomes a Qualified Bridge Loan.
     “Qualified Lenders” means any of the U.S. Qualified Lenders, the Euro
Qualified Lenders, and the Yen Qualified Lenders.
     “Rating Requirement” means, as of any date of determination, the lower of
the two (2) highest ratings of the Moody’s Rating, the S&P Rating, and the Fitch
Rating. Initially, the Applicable Margin shall be determined based upon the
Rating Requirement specified in the certificate delivered pursuant to
Section 10.1.1(f)(iii). For purposes hereof, the correlation of the levels or
grades of the Moody’s Rating, the S&P Rating, and the Fitch Rating shall be as
set forth in the table included herein in the definition of “Applicable Margin”
in the column labeled “Rating Requirement.” Each change in the Rating
Requirement shall be effective commencing on the fifth (5th) Business Day
following the earlier to occur of (a) Global Administrative Agent’s receipt of
notice from ProLogis, as required in Section 12.3(f), of an applicable change in
the Moody’s Rating, the S&P Rating, or the Fitch Rating and (b) Global
Administrative Agent’s actual knowledge of an applicable change in the Moody’s
Rating, the S&P Rating, or the Fitch Rating.
     “Reallocation Effective Date” has the meaning specified in Section 8.12.2.

             
 
    38     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Reference Banks” means the principal London offices of ABN AMRO, Bank of
America, and Société Générale or any successor to any of the foregoing selected
by Euro Funding Agent (in consultation with ProLogis).
     “Refrigerated Warehouse Property” means a Property that is a
temperature-controlled facility operated by ProLogis or any of its Consolidated
Subsidiaries.
     “Register” has the meaning specified in Section 16.6.3.
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of ProLogis as prescribed by the
Securities Laws.
     “REIT” means a “real estate investment trust” for purposes of the Code.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Relevant Equivalent” has the meaning specified in Section 7.9.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
     “Request for Credit Extension” means a request hereunder for a Credit
Extension.
     “Requested Tranche” has the meaning specified in Section 8.11.1.
     “Required Lenders” means, as of any date of determination, Lenders having
more than fifty percent (50%) of the Dollar Equivalent amount of the Aggregate
Tranche Commitments or, if the Aggregate Tranche Commitments have terminated,
Lenders holding in the aggregate more than fifty percent (50%) of the Dollar
Equivalent amount of the Total Global Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations,
Fronting Loans, and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Global Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, representative director, treasurer or assistant treasurer of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Company, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination

             
 
    39     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



of any such capital stock or other Equity Interest, or on account of any return
of capital to any Company’s stockholders, partners or members (or the
equivalent).
     “Revaluation Date” means each of the following: (a) each date of a
Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency;
(b) the first (1st) Business Day of each calendar month; (c) each date of
issuance of a Letter of Credit denominated in an Alternative Currency; (d) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount);
(e) each date of any payment by an L/C Issuer under any Letter of Credit
denominated in an Alternative Currency; (f) in the case of the Existing Letters
of Credit, October 6, 2005; and (g) such additional dates as Global
Administrative Agent, any Funding Agent, or any L/C Issuer shall reasonably
determine.
     “RMB” mean the lawful currency of The People’s Republic of China.
     “RMB Addendum” has the meaning specified in Section 8.14.4.
     “RMB Loan Agreement” means any loan agreement evidencing RMB Loans.
     “RMB Loans” means loans denominated in RMB and made to Borrowers organized
under Laws of The People’s Republic of China.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by ProLogis and
reasonably acceptable to Global Administrative Agent.
     “S&P Rating” means the most recently-announced rating from time to time of
S&P assigned to any class of long-term senior, unsecured (or secured solely
pursuant to the Pledge Agreements) debt securities issued by ProLogis, as to
which no letter of credit, guaranty, or third party credit support is in place,
regardless of whether all or any part of such Indebtedness has been issued at
the time such rating was issued.
     “Same Day Funds” means (a) with respect to disbursements and payments in
the Primary Currency of the applicable Tranche, immediately available funds, and
(b) with respect to disbursements and payments in an Alternative Currency of the
applicable Tranche, same day or other funds as may be determined by the
applicable Funding Agent or applicable L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Debt” means, for any Person, Indebtedness of such Person secured
by any Liens (other than Permitted Liens) in any of such Person’s Properties or
other material assets.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices

             
 
    40     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board.
     “Security Agency Agreement” means the Amended and Restated Security Agency
Agreement dated the date hereof among Global Administrative Agent, Bank of
America, as Collateral Agent, and certain other holders of Designated Senior
Debt, and acknowledged by ProLogis.
     “Security Documents” means with respect to each U.S. Bond L/C, the trust
indenture entered into in connection with such U.S. Bond L/C, and such other
agreements and documents delivered by the Issuer (as defined in the applicable
U.S. Bond L/C) and the applicable Trustee, pursuant to which such Issuer’s
interest in the Trust Estate, Revenues (each as defined in the applicable trust
indenture) and similar items and, upon payment in full of the applicable Bonds,
such Trustee’s interest in the applicable Bond Documents, are assigned to
Collateral Agent as security for payment of such Bonds.
     “Share” means, for any Person, such Person’s share of the assets,
liabilities, revenues, income, losses, or expenses of an Unconsolidated
Affiliate based upon such Person’s percentage ownership of Equity Interests of
such Unconsolidated Affiliate.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of ProLogis and its Consolidated Subsidiaries as of that
date determined in accordance with GAAP.
     “Short Term Affiliate Borrower” means any Affiliate Borrower that (a) will
not request any Committed Loans, (b) assumes only Outstanding Amounts of another
Borrower, and (c) repays such Outstanding Amounts within thirty (30) days after
it assumes such Outstanding Amounts.
     “SMBC” means Sumitomo Mitsui Banking Corporation, and it successors.
     “Solvent” means, as to a Person, that (a) the aggregate fair market value
of its assets exceeds its Liabilities, (b) it has sufficient cash flow to enable
it to pay its Liabilities as they mature, and (c) it does not have unreasonably
small capital to conduct its businesses.
     “Specified Type” has the meaning specified in Section 7.3.1.
     “Spot Rate” for a currency means the rate determined by Global
Administrative Agent, the applicable Funding Agent, or the applicable L/C
Issuer, as applicable, to be the rate quoted by such Person as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m.,
Applicable Time, on the date three (3) Business Days prior to the date as of
which the foreign exchange computation is made; provided that if such Person
does not have as of the date of determination a spot buying rate for any such
currency, then such Person may obtain such spot rate from another financial
institution reasonably designated by such Person; and provided further that such
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency for the applicable Tranche.

             
 
    41     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Stabilized Industrial Properties” means, as of any date, Industrial
Properties that have a Stabilized Occupancy Rate as of the first day of the most
recent fiscal quarter of ProLogis for which information is available.
     “Stabilized Occupancy Rate” means, as of any date for any Property, that
the percentage of the rentable area of such Property leased pursuant to bona
fide tenant leases, licenses, or other agreements requiring current rent or
other similar payments, is at least ninety percent (90%) or such higher
percentage as ProLogis requires internally, consistent with past practices, to
classify as stabilized a Property of the relevant type in the relevant market.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary Guarantor” means each Consolidated Subsidiary that has executed
a Subsidiary Guaranty.
     “Subsidiary Guaranty” means an Unconditional Subsidiary Guaranty Agreement
in substantially the form of Exhibit F, executed by an Affiliate Borrower or a
Consolidated Subsidiary required to execute a guaranty pursuant to Section 12.13
in favor of Collateral Agent, for the benefit of the holders of Designated
Senior Debt (including the Obligations), and modified to the extent required
under applicable Laws.
     “Substitute Rate” means (a) the Applicable Margin plus (b) (in the case of
any Lender which has lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost, and (c) (i) to the extent
requested by Euro Funding Agent or ProLogis, a negotiated rate agreed to by
ProLogis, Euro Funding Agent and each Euro Lender or (ii) to the extent that a
negotiated rate is not requested or agreed to by the applicable parties, the
rate per annum determined by Euro Funding Agent to be the highest (rounded
upwards to four (4) decimal places) of the rates notified by the Reference Banks
to Euro Funding Agent before the last day of the applicable Interest Period to
be those which express as a percentage rate per annum the cost to each such
Reference Bank of funding its Loans from whatever sources it may reasonably
select during such Interest Period.
     “Substitute Rate Loan” means a Euro Committed Loan that bears interest at a
rate based on the Substitute Rate with a one (1) month interest period, if
applicable.
     “Supplemental Addendum” has the meaning specified in Section 8.14.2.
     “Supplemental Aggregate Commitments”, “Supplemental Borrowers”,
“Supplemental Commitments”, “Supplemental Committed Borrowing”, “Supplemental
Committed Loan” “Supplemental Committed Loan Notice”, “Supplemental Funding
Agent”, “Supplemental Funding Agent’s Office”, “Supplemental L/C Obligations”,
“Supplemental Lenders”, “Supplemental Letter of Credit”, “Supplemental Letter of
Credit Fee”, “Supplemental Letter of Credit Issuer”, “Supplemental Letter of
Credit Sublimit”, “Supplemental Loans”, “Supplemental Outstanding Amount”,
“Supplemental Rate Loan”, “Supplemental Required Lenders”, “Supplemental Swing
Line Borrowing”, “Supplemental Swing Line Lender”, “Supplemental Swing Line
Loans” and “Supplemental Swing Line Sublimit” have their respective meaning (if
any), with respect to any Supplemental Tranche, as set forth in the applicable
Supplemental Addendum or the RMB Addendum.

             
 
    42     Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Supplemental Primary Location” means, with respect to any Supplemental
Tranche, the primary jurisdiction of each Supplemental Borrower under such
Supplemental Tranche as designated in the applicable Supplemental Addendum or
the RMB Addendum.
     “Supplemental Tranche” has the meaning specified in Section 8.14.1.
     “Supplemental Tranche Effective Date” has the meaning specified in Section
8.14.5.
     “Supplemental Tranche Request” has the meaning specified in Section 8.14.1.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowings” means, collectively, U.S. Swing Line Borrowings,
Euro Swing Line Borrowings, and each Supplemental Swing Line Borrowing.
     “Swing Line Lenders” means, collectively, U.S. Swing Line Lenders, Euro
Swing Line Lenders, and each Supplemental Swing Line Lender, and “Swing Line
Lender” means any Swing Line Lender.
     “Swing Line Loans” means, collectively, the U.S. Swing Line Loans, the Euro
Swing Line Loans, and each Supplemental Swing Line Loan; and “Swing Line Loan”
means any of the Swing Line Loans.
     “Swing Line Sublimit” means any of the U.S. Swing Line Sublimit, the Euro
Swing Line Sublimit, or any Supplemental Swing Line Sublimit.
      

    43   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
Global Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “TMK” means a Tokutei Mokuteki Kaisha incorporated in Japan.
     “Total Asset Value” means, as of any date for the Companies on a
consolidated basis (and including the Companies’ Share of the following amounts
for their Unconsolidated Affiliates):
     (a) the sum of (without duplication):
     (i) the quotient of (A) the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties (other than Excluded Properties) multiplied by
four (4), plus management fee income of the Companies for the most recent fiscal
quarter multiplied by four (4) (not to exceed fifteen percent (15%) of NOI of
all Industrial Properties of the Companies and the Companies’ share of NOI from
their Unconsolidated Affiliates), divided by (B) eight percent (8.0%); plus
     (ii) the amount of Investments in Properties under construction; plus
     (iii) the amount of Investments in Properties (A) acquired within
twenty-four (24) months prior to such date of determination, provided that after
the twenty-four (24) month period, if any such Property is not a Stabilized
Industrial Property, then such Property shall be treated as Transition Property
as of the date such Property would have otherwise been treated as a Transition
Property if such Property were not previously treated as an acquired Property,
and (B) acquired pursuant to the Keystone Acquisition or the Catellus
Acquisition (regardless of whether Stabilized Industrial Properties or
Transition Properties) (in each case for which NOI will not be calculated in
clause (a)(i) above to avoid duplication); plus
     (iv) the appraised value set forth in third-party appraisals with respect
to Appraisal Properties for up to eighteen (18) months following the date of
such respective appraisal (for which time NOI will not be calculated in clause
(a)(i) above to avoid duplication, and following such time, the Total Asset
Value of such Appraisal Properties will then be calculated in accordance with
clause (a)(i) above); plus
     (v) the greater of (A) (x) the most recent fiscal quarter’s NOI multiplied
by four (4), divided by (y) eight percent (8.0%), and (B) the amount of
Investments of Transition Properties (other than Excluded Properties) that
became Transition Properties twelve (12) months or less prior to such date; plus
      

    44   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (vi) the greater of (A) (x) the most recent fiscal quarter’s NOI multiplied
by four (4), divided by (y) eight percent (8.0%), and (B) seventy-five percent
(75%) of the amount of Investments of Transition Properties (other than Excluded
Properties) that became Transition Properties twenty-four (24) months or less
but more than twelve (12) months prior to such date; plus
     (vii) the greater of (A) (x) the most recent fiscal quarter’s NOI
multiplied by four (4), divided by (y) eight percent (8.0%), and (B) fifty
percent (50%) of the amount of Investments of Transition Properties (other than
Excluded Properties) that became Transition Properties more than twenty-four
(24) months prior to such date; plus
     (viii) the Companies’ Share of the European Appraised Value of European
Properties Fund Properties; plus
     (ix) the Companies’ Share of the sum of:
     (A) the greater of (x) the Japan Appraised Value, and (y) the Contribution
Value of Japan Properties Fund Properties (other than Transition Properties) in
each case for Investments in Stabilized Industrial Properties; plus
     (B) the Contribution Value of Japan Properties Fund Properties that are
Transition Properties that became Transition Properties twelve (12) months or
less prior to such date; plus
     (C) the greater of (x) the Japan Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) seventy-five
percent (75%) of the Contribution Value of Japan Properties Fund Properties that
are Transition Properties that became Transition Properties twenty-four
(24) months or less but more than twelve (12) months prior to such date; plus
     (D) the greater of (x) the Japan Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) fifty percent
(50%) of the Contribution Value of Japan Properties Fund Properties that are
Transition Properties that became Transition Properties more than twenty-four
(24) months prior to such date; plus
     (E) the greater of (x) the Korea Appraised Value, and (y) the Contribution
Value of Korea Properties Fund Properties (other than Transition Properties) in
each case for Investments in Stabilized Industrial Properties; plus
     (F) the Contribution Value of Korea Properties Fund Properties that are
Transition Properties that became Transition Properties twelve (12) months or
less prior to such date; plus
      

    45   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (G) the greater of (x) the Korea Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) seventy-five
percent (75%) of the Contribution Value of Korea Properties Fund Properties that
are Transition Properties that became Transition Properties twenty-four
(24) months or less but more than twelve (12) months prior to such date; plus
     (H) the greater of (x) the Korea Appraised Value based upon an appraisal
obtained after the applicable Transition Event occurred, and (y) fifty percent
(50%) of the Contribution Value of Korea Properties Fund Properties that are
Transition Properties that became Transition Properties more than twenty-four
(24) months prior to such date; plus
     (x) the amount of any cash and Cash Equivalents (excluding tenant security
and other restricted deposits); plus
     (xi) the amount of Investments in Refrigerated Warehouse Properties; plus
     (xii) the amount of Investments in all other assets the value of which has
not been captured in clauses (a)(i) through (a)(xi) above;
     less
     (b) the amount of all assets included in the calculation of clause (a)(xii)
above that would be treated as intangible assets under GAAP (including goodwill,
trademarks, trade names, copyrights, patents, deferred charges, and unamortized
debt discount and expense).
     Notwithstanding the foregoing, the amount included in Total Asset Value
attributable to clauses (a)(vi)(B) and (a)(vii)(B) above shall not exceed
fifteen percent (15%) of Total Asset Value.
     “Total Assets” means, for any Person as of any date, (a) such Person’s
total assets determined in accordance with GAAP, plus (b) accumulated
depreciation with respect to such assets.
     “Total Global Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
     “Total Tranche Outstandings” means, as applicable, the U.S. Total
Outstandings, the Euro Total Outstandings, the Yen Total Outstandings, the
Canadian Total Outstandings, the KRW Outstanding Amount, or any Supplemental
Outstanding Amount.
     “Tranche Required Lenders” means, as applicable, the U.S. Required Lenders,
the Euro Required Lenders, the Canadian Required Lenders, the Yen Required
Lenders, the KRW Required Lenders, or any Supplemental Required Lenders.
      

    46   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Tranches” means, collectively, the U.S. Tranche, the Canadian Tranche, the
Euro Tranche, the Yen Tranche, the KRW Tranche, and each Supplemental Tranche;
and “Tranche” means any of the Tranches.
     “Transition Event” means the events or circumstances that resulted in a
Stabilized Industrial Property becoming a Transition Property.
     “Transition Properties” means, as of any date, (a) Industrial Properties
that were Stabilized Industrial Properties prior to such date but are no longer
Stabilized Industrial Properties as of such date, or (b) Industrial Properties
in which construction has been completed and that have never reached a
Stabilized Occupancy Rate.
     “Trigger Date” has the meaning specified in the Security Agency Agreement.
     “Trustee” means any Trustee designated as the beneficiary of a U.S. Bond
L/C.
     “Type” means (a) with respect to a U.S. Committed Loan, its character as a
Base Rate Loan or a Eurocurrency Rate Loan, (b) with respect to a Canadian
Committed Loan, its character as an ABR Rate Loan, a BA Rate Loan, or a
Eurocurrency Rate Loan, (c) with respect to a Euro Committed Loan, its character
as a Eurocurrency Rate Loan, and (d) with respect to a Yen Committed Loan, its
character as a Eurocurrency Rate Loan, Base Rate Loan (for a Dollar denominated
Yen Committed Loan) or ABR Rate Loan (for a Yen denominated Yen Committed Loan).
     “Unconsolidated Affiliate” means any Person in which ProLogis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
ProLogis on the consolidated financial statements of ProLogis.
     “Unencumbered Debt Service” means, for any period, all Debt Service in
respect of all Unsecured Debt of the Companies.
     “Unencumbered Debt Service Coverage Ratio” means, as of any date, the ratio
of (a) Unencumbered EBITDA, to (b) Unencumbered Debt Service, in each case for
the four (4) fiscal quarters ending on the date of determination.
     “Unencumbered EBITDA” means, for any period, Adjusted EBITDA of the
Companies (other than Adjusted EBITDA attributable to any Encumbered Properties
owned by a Company) during such period; provided that (a) there shall not be
included in Unencumbered EBITDA any Adjusted EBITDA subject to any Lien (other
than Permitted Liens), (b) Adjusted EBITDA shall be adjusted for a capital
reserve of (i) $0.20 per square foot in the case of Properties that are not
Refrigerated Warehouse Properties, or (ii) $0.10 per cubic foot in the case of
Properties that are Refrigerated Warehouse Properties (except, in each case, for
Properties where the tenant is responsible for capital expenditures), and
(c) Unencumbered EBITDA attributable to Consolidated Subsidiaries of ProLogis
that are not Wholly-owned, directly or indirectly, by ProLogis shall be limited
to ten percent (10%) of Unencumbered EBITDA.
     “Unencumbered Property” means any Property that is not an Encumbered
Property.
      

    47   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amounts” means, collectively, the U.S. Unreimbursed Amount,
the Euro Unreimbursed Amounts, the Canadian Unreimbursed Amount, and the Yen
Unreimbursed Amounts.
     “Unsecured Debt” means, for any Person, Indebtedness of such Person that is
not Secured Debt.
     “U.S. Aggregate Commitments” means, at any time, all of the U.S.
Commitments of U.S. Qualified Lenders and U.S. Non-Qualified Lenders; provided
that such U.S. Aggregate Commitments shall not include the Fronting Loan
Commitments.
     “U.S. Bond L/Cs” means all U.S. Letters of Credit issued by any U.S. L/C
Issuer at the request of a Domestic Borrower under the U.S. Tranche, for the
benefit of any Company, in support of the Bonds issued by any issuer of
tax-exempt bonds which U.S. Letters of Credit satisfy the conditions set forth
in Section 7.13.1, and renewals or extensions thereof, including the Catellus
L/C.
     “U.S. Borrower” means each Borrower listed under the heading “U.S. Tranche”
on Schedule 2.3(a) and any other Borrower added to the U.S. Tranche pursuant to
Section 8.11.
     “U.S. Commitment” means, as to each U.S. Lender, its obligation to (a) make
U.S. Committed Loans to U.S. Borrowers pursuant to Section 2.1, (b) purchase
participations in U.S. Fronting Loans to the extent such U.S. Lender is a U.S.
Non-Qualified Lender, (c) purchase participations in U.S. L/C Obligations, and
(d) purchase participations in U.S. Swing Line Loans, in the Dollar Equivalent
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such U.S. Lender’s name on the most recent Schedule 2.1(a)
prepared by Global Administrative Agent or U.S. Funding Agent (or if the
applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such U.S. Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.
     “U.S. Committed Borrowing” means a borrowing consisting of simultaneous
U.S. Committed Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each U.S. Lender (other than the
applicable U.S. Non-Qualified Lenders) pursuant to Section 2.1.
     “U.S. Committed Loan” has the meaning specified in Section 2.1, and shall
include any U.S. Fronting Loans made in connection with a U.S. Committed
Borrowing.
     “U.S. Committed Loan Notice” means a notice of (a) a U.S. Committed
Borrowing, (b) a conversion of U.S. Committed Loans from one Type to the other,
or (c) a continuation of Eurocurrency Rate Loans, pursuant to Section 2.3.1,
which, if in writing, shall be substantially in the form of Exhibit A-1.
     “U.S. Credit Exposure” means, for any U.S. Lender at any time, the
aggregate U.S. Outstanding Amount of all U.S. Committed Loans (other than U.S.
Fronting Loans) of such U.S. Lender plus such U.S. Lender’s Applicable Tranche
Percentage of the U.S. Outstanding Amount of all U.S. L/C Obligations and all
U.S. Swing Line Loans plus, as to any U.S. Non-Qualified Lenders,
      

    48   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



the U.S. Outstanding Amount of such U.S. Lender’s participation in all
applicable U.S. Fronting Loans.
     “U.S. Credit Extension” means each of the following: (a) a U.S. Committed
Borrowing, (b) U.S. Swing Line Borrowing, and (c) a U.S. L/C Credit Extension.
     “U.S. Existing Letters of Credit” means the letters of credit outstanding
on the date hereof and described on Schedule 2.4(a).
     “U.S. Fronting Loan” has the meaning specified in Section 2.2.1.
     “U.S. Funding Agent” means Bank of America, in its capacity as U.S. funding
agent under the Loan Documents, or any successor thereof.
     “U.S. Funding Agent’s Office” means, with respect to the U.S. Tranche, U.S.
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 16.2 with respect to the U.S. Tranche, or (subject to Section 16.2.5)
such other address or account with respect to the U.S. Tranche as U.S. Funding
Agent may from time to time notify to ProLogis, Global Administrative Agent, the
other Funding Agents, and U.S. Lenders.
     “U.S. L/C Borrowing” means an extension of credit resulting from a drawing
under any U.S. Letter of Credit which has not been reimbursed on the date when
made or refinanced as a U.S. Committed Borrowing. All U.S. L/C Borrowings shall
be denominated in Dollars.
     “U.S. L/C Credit Extension” means, with respect to any U.S. Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
     “U.S. L/C Issuers” means Bank of America, in its individual capacity as a
bank issuing U.S. Letters of Credit hereunder, and any other U.S. Lender, in its
individual capacity, approved by Global Administrative Agent and U.S. Funding
Agent to issue U.S. Letters of Credit hereunder, including each issuer of a U.S.
Existing Letter of Credit; and “U.S. L/C Issuer” means any one of the U.S. L/C
Issuers.
     “U.S. L/C Obligations” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding U.S. Letters of
Credit (including any reinstatement of or increase in the face amount thereof
which may be reflected pursuant to the terms of any U.S. Bond L/C) plus the
aggregate of all U.S. Unreimbursed Amounts, including all U.S. L/C Borrowings
(including all U.S. L/C Borrowings and unpaid reimbursement obligations under
any U.S. Bond L/C).
     “U.S. Lender” means each Lender listed on Schedule 2.1(a) and any Person
that becomes a U.S. Lender pursuant to Section 8.13, and the successors and
permitted assigns of any of the foregoing.
     “U.S. Letter of Credit” means any standby letter of credit issued under the
U.S. Tranche (including the U.S. Existing Letters of Credit). U.S. Letters of
Credit may only be issued in Dollars.
      

    49   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “U.S. Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Letter of Credit
Sublimit is part of, and not in addition to, the U.S. Commitments.
     “U.S. Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a U.S. Committed Loan or U.S. Swing Line Loan.
     “U.S. Non-Qualified Lender” means a U.S. Lender that is not a U.S.
Qualified Lender.
     “U.S. Outstanding Amount” means: (a) with respect to U.S. Committed Loans
(other than U.S. Fronting Loans), the aggregate outstanding Dollar Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
U.S. Committed Loans; (b) with respect to U.S. Fronting Loans, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any borrowings and repayments of U.S. Fronting Loans; (c) with respect to U.S.
Swing Line Loans, the aggregate outstanding Dollar Equivalent principal amount
thereof after giving effect to any borrowings and repayments of U.S. Swing Line
Loans; and (d) with respect to any U.S. L/C Obligations, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any U.S. L/C Credit Extension occurring on such date and any other change in the
outstanding amount of the U.S. L/C Obligations on such date, including as a
result of any reimbursement by any U.S. Borrower of U.S. Unreimbursed Amounts.
     “U.S. Qualified Lender” means, as of any date of determination, a U.S.
Lender that (a) has committed hereunder to make U.S. Committed Loans in the
applicable currency requested by a U.S. Borrower to be funded under the U.S.
Tranche, (b) is capable of making the requested U.S. Committed Loans to the
applicable Foreign Borrower requesting such U.S. Committed Loan without the
imposition of any withholding taxes, and (c) to the extent the U.S. Borrower
requesting a U.S. Committed Loan is a TMK, is an institution from which such
U.S. Borrower may, pursuant to the Laws of Japan, borrow money.
     “U.S. Required Lenders” means, as of any date of determination, U.S.
Lenders having more than fifty percent (50%) of the U.S. Aggregate Commitments
or, if the U.S. Aggregate Commitments have terminated, U.S. Lenders holding in
the aggregate more than fifty percent (50%) of the U.S. Total Outstandings (with
the aggregate amount of each U.S. Lender’s risk participation and funded
participation in U.S. L/C Obligations, U.S. Fronting Loans, and U.S. Swing Line
Loans being deemed “held” by such U.S. Lender for purposes of this definition);
provided that the U.S. Commitment of, and the portion of the U.S. Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of U.S. Required Lenders.
     “U.S. Swing Line” means the U.S. revolving credit facility made available
by U.S. Swing Line Lender pursuant to Section 2.5.
     “U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan
pursuant to Section 2.4.
     “U.S. Swing Line Lender” means Bank of America, in its capacity as provider
of U.S. Swing Line Loans, or any successor in such capacity.
      

    50   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “U.S. Swing Line Loan” has the meaning specified in Section 2.5.1.
     “U.S. Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.4(b), which, if in writing, shall be substantially in the
form of Exhibit B-1.
     “U.S. Swing Line Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Aggregate Commitments.
     “U.S. Total Outstandings” means the aggregate U.S. Outstanding Amount of
all U.S. Committed Loans (including all U.S. Fronting Loans), all U.S. Swing
Line Loans, and all U.S. L/C Obligations.
     “U.S. Tranche” means the U.S. credit facility described in Article II
hereof.
     “U.S. Unreimbursed Amount” means any unreimbursed amounts under Section 7.3
with respect to a U.S. Letter of Credit.
     “Wholly-owned” when used in connection with any Consolidated Subsidiary of
any Person shall mean a Consolidated Subsidiary of which all of the issued and
outstanding shares of Equity Interests shall be owned by such Person or one or
more of its Wholly-owned Consolidated Subsidiaries.
     “Yen” and “¥” mean the lawful currency of Japan.
     “Yen Aggregate Commitments” means, at any time, all of the Yen Commitments
of Yen Qualified Lenders and Yen Non-Qualified Lenders, provided that such Yen
Aggregate Commitments shall not include the Fronting Loan Commitments.
     “Yen Borrower” means each Borrower listed under the heading “Yen Tranche”
on Schedule 2.3(d) and any other Borrower added to the Yen Tranche pursuant to
Section 8.11.
     “Yen Commitment” means, as to each Yen Lender, its obligation to (a) make
Yen Committed Loans to Yen Borrowers pursuant to Section 5.1, (b) purchase
participations in Yen Fronting Loans to the extent such Yen Lender is a Yen
Non-Qualified Lender, and (c) purchase participations in Yen L/C Obligations, in
the Yen Equivalent aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Yen Lender’s name on the most recent
Schedule 2.1(d) prepared by Global Administrative Agent or Yen Funding Agent (or
if the applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such Yen Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.
     “Yen Committed Borrowing” means a borrowing consisting of simultaneous Yen
Committed Loans of the same Type, and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each Yen Lender (other than the
applicable Yen Non-Qualified Lenders) pursuant to Section 5.1.
      

    51   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Yen Committed Loan” has the meaning specified in Section 5.1, and shall
include any Yen Fronting Loans made in connection with a Yen Committed
Borrowing.
     “Yen Committed Loan Notice” means a notice of (a) a Yen Committed
Borrowing, (b) a conversion of Yen Committed Loans from one Type to the other,
or (c) a continuation of Eurocurrency Rate Loans, pursuant to Section 5.3.1,
which, if in writing, shall be substantially in the form of Exhibit A-4.
     “Yen Credit Exposure” means, for any Yen Lender at any time, the aggregate
Yen Outstanding Amount of all Yen Committed Loans (other than Yen Fronting
Loans) of such Yen Lender plus such Yen Lender’s Applicable Tranche Percentage
of the Yen Outstanding Amount of all Yen L/C Obligations plus, as to any Yen
Non-Qualified Lenders, the Yen Outstanding Amount of such Yen Lender’s
participation in all applicable Yen Fronting Loans.
     “Yen Credit Extension” means each of the following: (a) a Yen Committed
Borrowing and (b) a Yen L/C Credit Extension.
     “Yen Equivalent” means, at any time, (a) with respect to any amount
denominated in Yen, such amount, and (b) with respect to any amount denominated
in any Alternative Currency under the Yen Tranche, the equivalent amount thereof
in Yen as determined by Yen Funding Agent or the applicable Yen L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (as of the most
recent Revaluation Date) for the purchase of Yen with such Alternative Currency.
     “Yen Existing Letters of Credit” means the letters of credit outstanding on
the date hereof and described on Schedule 2.4(c).
     “Yen Fronting Loan” has the meaning specified in Section 5.2.1.
     “Yen Funding Agent” means SMBC, in its capacity as Yen funding agent under
the Loan Documents, or any successor in such capacity.
     “Yen Funding Agent’s Office” means, with respect to the Yen Tranche, Yen
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 16.2 with respect to the Yen Tranche, or (subject to Section 16.2.5)
such other address or account with respect to the Yen Tranche as Yen Funding
Agent may from time to time notify to ProLogis, Global Administrative Agent, the
other Funding Agents, and Yen Lenders.
     “Yen L/C Borrowing” means an extension of credit resulting from a drawing
under any Yen Letter of Credit which has not been reimbursed on the date when
made or refinanced as a Yen Committed Borrowing. All Yen L/C Borrowings shall be
denominated in Yen.
     “Yen L/C Credit Extension” means, with respect to any Yen Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
     “Yen L/C Issuers” means SMBC, in its individual capacity as a bank issuing
Letters of Credit hereunder, and any other Yen Lender, in its individual
capacity, approved by Global Administrative Agent and Yen Funding Agent to issue
Yen Letters of Credit hereunder, including each issuer of a Yen Existing Letter
of Credit; and “Yen L/C Issuer” means any one of Yen L/C Issuers.
      

    52   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Yen L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Yen Letters of Credit plus
the aggregate of all Yen Unreimbursed Amounts, including all Yen L/C Borrowings.
     “Yen Lender” means (a) each Lender listed on Schedule 2.1(d) and (b)any
Person that becomes a Yen Lender pursuant to Section 8.13, and the successors
and permitted assigns of any of the foregoing; provided that such Person and its
permitted successors or assigns in each case is an institution from which a TMK
may, pursuant to the Laws of Japan, borrow money.
     “Yen Letter of Credit” means any standby letter of credit issued under the
Yen Tranche (including the Yen Existing Letters of Credit). Yen Letters of
Credit may only be issued in Yen.
     “Yen Letter of Credit Sublimit” means an amount equal to the lesser of (a)
¥10,000,000,000 and (b) the Yen Aggregate Commitments. The Yen Letter of Credit
Sublimit is part of, and not in addition to, the Yen Aggregate Commitments.
     “Yen Non-Qualified Lender” means a Yen Lender that is not a Yen Qualified
Lender.
     “Yen Outstanding Amount” means: (a) with respect to Yen Committed Loans
(other than Yen Fronting Loans), the aggregate outstanding Yen Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
Yen Committed Loans; (b) with respect to Yen Fronting Loans, the aggregate
outstanding Yen Equivalent principal amount thereof after giving effect to any
borrowings and repayments of Yen Fronting Loans; and (c) with respect to any Yen
L/C Obligations, the aggregate outstanding Yen Equivalent principal amount
thereof after giving effect to any Yen L/C Credit Extension occurring on such
date and any other change in the outstanding amount of the Yen L/C Obligations
on such date, including as a result of any reimbursement by any Yen Borrower of
Yen Unreimbursed Amounts.
     “Yen Qualified Lender” means, as of any date of determination, a Yen Lender
that (a) has committed hereunder to make Yen Committed Loans in the applicable
currency requested by a Yen Borrower to be funded under the Yen Tranche, and
(b) is capable of making the requested Yen Committed Loans to the applicable
Foreign Borrower requesting such Yen Committed Loan without the imposition of
any withholding taxes.
     “Yen Required Lenders” means, as of any date of determination, Yen Lenders
having more than fifty percent (50%) of the Yen Aggregate Commitments or, if the
Yen Aggregate Commitments have terminated, Yen Lenders holding in the aggregate
more than fifty percent (50%) of the Yen Total Outstandings (with the aggregate
amount of each Yen Lender’s risk participation and funded participation in Yen
L/C Obligations and Yen Fronting Loans being deemed “held” by such Yen Lender
for purposes of this definition); provided that the Yen Commitment of, and the
portion of the Yen Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Yen Required
Lenders.
     “Yen Total Outstandings” means the aggregate Yen Outstanding Amount of all
Yen Committed Loans (including all Yen Fronting Loans) and all Yen L/C
Obligations.
     “Yen Tranche” means the Yen credit facility as described in Article V
hereof.
      

    53   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     “Yen Unreimbursed Amount” means any unreimbursed amounts under Section 7.3
with respect to a Yen Letter of Credit.
     1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.3 Accounting Terms.
     1.3.1 Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to
      

    54   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     1.3.2 Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either ProLogis or the Required Lenders shall so request, Global
Administrative Agent, Lenders and ProLogis shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b)
ProLogis shall provide to Global Administrative Agent and each Lender financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.3.3 Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
ProLogis is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Consolidated
Subsidiary as defined herein.
     1.3.4 Property Funds. Notwithstanding the foregoing, in the event of a
change in GAAP resulting in Property Funds being treated as a Consolidated
Subsidiary under GAAP, then such Property Funds shall continue to be considered
Unconsolidated Affiliates.
     1.4 Exchange Rates; Currency Equivalents.
     (a) Global Administrative Agent, the applicable Funding Agent, or the
applicable L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent amount, the
Euro Equivalent amount, and the Yen Equivalent amount of Credit Extensions and
any Credit Extensions denominated in the Alternative Currency of each applicable
Tranche. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date.
     (b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or BA Rate
Loan, or the issuance, amendment or extension of a Letter of Credit, or a Swing
Line Loan, an amount (such as a required minimum or multiple amount) is
expressed in a Primary Currency of the applicable Tranche, but such Committed
Borrowing, Eurocurrency Rate Loan, BA Rate Loan, Letter of Credit, or Swing Line
Loan is denominated in an Alternative Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Primary Currency amount (rounded to
the nearest unit of such Foreign Currency, with 0.0001 of a unit being rounded
upward),
      

    55   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



as determined by the applicable Funding Agent on the applicable Revaluation Date
under and in accordance with the provisions of this Agreement.
     1.5 Change of Currency.
     (a) Each obligation of Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as Global Administrative Agent (in consultation with any
other relevant Agent and, to the extent a Default does not exist, ProLogis) may
from time to time specify to be appropriate to reflect the adoption of the Euro
by any member state of the European Union and any relevant market conventions or
practices relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as Global Administrative Agent (in
consultation with any other relevant Agent and, to the extent a Default does not
exist, ProLogis) may from time to time specify to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to such change in currency.
     1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.7 Determination of Letter of Credit Amounts and Whether a Letter of
Credit is Outstanding.
     (a) Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the Dollar Equivalent for the U.S. Tranche of the
stated amount of such U.S. Letter of Credit in effect at such time; the Euro
Equivalent for the Euro Tranche of the stated amount of such Euro Letter of
Credit in effect at such time; the amount of the Canadian Dollars of such
Canadian Letter of Credit in effect at such time, and the Yen Equivalent for the
Yen Tranche of the stated amount of such Yen Letter of Credit in effect at such
time; provided that with respect to any Letter of Credit that, by its terms or
the terms of any Issuer Document
      

    56   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent for the U.S. Tranche, the amount of Canadian Dollars for the
Canadian Tranche, the Euro Equivalent for the Euro Tranche; and the Yen
Equivalent for the Yen Tranche of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
     (b) For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
ARTICLE II
U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS
     2.1 U.S. Committed Loans. Subject to the terms and conditions set forth
herein, each U.S. Lender severally agrees to make loans (each such loan, a “U.S.
Committed Loan”) to each U.S. Borrower in Dollars or in one or more Alternative
Currencies of the U.S. Tranche, subject to Section 2.2, from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such U.S. Lender’s U.S. Commitment;
provided that after giving effect to any U.S. Committed Borrowing, (a) the U.S.
Total Outstandings shall not exceed the U.S. Aggregate Commitments, and (b) the
U.S. Credit Exposure of any U.S. Lender shall not exceed such U.S. Lender’s U.S.
Commitment. Within the limits of each U.S. Lender’s U.S. Commitment, U.S.
Borrowers may borrow under this Section 2.1, prepay under Section 2.6, and
reborrow under this Section 2.1. U.S. Committed Loans denominated in Dollars may
be Base Rate Loans or Eurocurrency Loans, and U.S. Committed Loans denominated
in any Alternative Currency may be Eurocurrency Rate Loans, as further provided
herein.
     2.2 U.S. Fronting Loans.
     2.2.1 U.S. Fronting Loans. Subject to the terms and conditions set forth in
this Section 2.2, upon a request for a U.S. Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 2.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such U.S. Committed Borrowing in the requested currency
on behalf of each applicable U.S. Non-Qualified Lender with respect to such U.S.
Committed Borrowing and in the amount of each such U.S. Non-Qualified Lender’s
Applicable Tranche Percentage for such U.S. Committed Loan (each a “U.S.
Fronting Loan”), notwithstanding the fact that such U.S. Fronting Loan, when
aggregated with the Applicable Tranche Percentage of the U.S. Credit Exposure of
such Fronting Lender, may exceed the amount of such Fronting Lender’s U.S.
Commitment; provided that (a) after giving effect to any U.S. Fronting Loan, the
aggregate Dollar Equivalent amount of all Fronting Loans funded by such Fronting
Lender shall not exceed the Fronting Commitment of such Fronting Lender, and
(b) such Fronting Lender shall not be a U.S. Non-Qualified Lender for purposes
of such U.S. Fronting Loan. Immediately upon the making of a U.S. Fronting Loan
on behalf of a U.S. Non-Qualified Lender, such U.S.
      

    57   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Non-Qualified Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Fronting Lender a risk
participation in one hundred percent (100%) of such U.S. Fronting Loan. The
purchase of such risk participation in each U.S. Fronting Loan by such U.S.
Non-Qualified Lender shall satisfy such U.S. Non-Qualified Lender’s funding
requirements under Section 2.1. Notwithstanding any other provision herein, no
more than five (5) Credit Extensions that utilize U.S. Fronting Loans shall be
made during any calendar month.
     2.2.2 Election of Fronting Lenders. (a) Upon a request for a U.S. Committed
Borrowing in accordance with Section 2.3 in an Alternative Currency, or to a
TMK, with respect to which there are U.S. Non-Qualified Lenders, there shall be
a Fronting Lender Election. If the Fronting Lenders based on the limitations set
forth in the proviso to the first sentence of Section 2.2.1 are unable to fund
the entire requested U.S. Fronting Loan in such Alternative Currency or to such
TMK, then the applicable U.S. Borrower may decrease the amount of the requested
U.S. Committed Borrowing within one (1) Business Day after notice by U.S.
Funding Agent of such limitation. If such U.S. Borrower does not reduce its
request for a U.S. Committed Borrowing to an amount equal to or less than the
available Fronting Commitment subject to the limitation set forth in the proviso
to the first sentence in Section 2.2.1, then the requested U.S. Committed Loan
shall not be made by U.S. Lenders.
(b) Upon a request for a U.S. Committed Borrowing in accordance with Section 2.3
to a Foreign Borrower with respect to which there are U.S. Non-Qualified
Lenders, there shall be a Fronting Lender Election. If there are no available
Fronting Lenders based on the limitations set forth in the proviso to the first
sentence of Section 2.2.1 to fund the entire requested U.S. Fronting Loan to
such Foreign Borrower (other than with respect to a TMK as set forth in
paragraph (a) above), then the applicable U.S. Borrower may decrease the amount
of the requested U.S. Committed Borrowing within one (1) Business Day after
notice by U.S. Funding Agent of such limitation. If such U.S. Borrower does not
reduce its request for a U.S. Committed Borrowing to an amount equal to or less
than the available Fronting Commitment subject to the limitation set forth in
the proviso to the first sentence in Section 2.2.1, then (x) the requested U.S.
Committed Loan shall be deemed to be reduced to the available Fronting
Commitments and (y) the applicable U.S. Borrower shall be deemed to have
requested an additional U.S. Committed Loan in the amount of the excess of the
requested U.S. Committed Loan over the available Fronting Commitments which
shall be made by U.S. Lenders without the utilization of any Fronting Loans.
     2.2.3 Refinancing of the U.S. Fronting Loans.
(a) (i) On the Trigger Date, U.S. Funding Agent shall notify each U.S.
Non-Qualified Lender of its obligation to fund its participation in each
applicable U.S. Fronting Loan. Each applicable U.S. Non-Qualified Lender shall
make the amount of its participation in each applicable U.S. Fronting Loan
specified in such notice available to U.S. Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at U.S. Funding Agent’s Office for
payments in the same currency as the applicable U.S.
 

    58   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Fronting Loan not later than 1:00 p.m. on the Business Day specified in such
notice.
     (ii) To the extent that a U.S. Non-Qualified Lender that has a risk
participation in a U.S. Fronting Loan assigns all or part of its interest in
such risk participation under Section 16.6 to a U.S. Qualified Lender for
purposes of such U.S. Fronting Loan, then such U.S. Qualified Lender shall make
the amount of its assigned participation in such U.S. Fronting Loan available to
U.S. Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at U.S. Funding Agent’s Office for payments in the same currency as the
applicable U.S. Fronting Loan not later than 1:00 p.m. on the third (3rd)
Business Day following the effective date of the assignment.
     (b) If any applicable U.S. Lender fails to make available to any Fronting
Lender any amount required to be paid by such U.S. Lender pursuant to the
foregoing provisions of this Section 2.2.3 by the time specified in Section
2.2.3(a), such Fronting Lender shall be entitled to recover from such U.S.
Lender (acting through U.S. Funding Agent), on demand, such amount in the same
currency as the applicable U.S. Fronting Loan with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Fronting Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of a
Fronting Lender submitted to any applicable U.S. Lender (through U.S. Funding
Agent) with respect to any amount owing under this clause (b) shall be
conclusive absent manifest error.
     (c) Each applicable U.S. Lender’s obligation to purchase and fund risk
participations in U.S. Fronting Loans pursuant to this Section 2.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such U.S. Lender may have against the applicable Fronting Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any U.S.
Borrower to repay any Fronting Lender, together with interest as provided
herein.
     (d) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such U.S. Fronting Loan, such Fronting Lender
will distribute to such U.S. Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such U.S.
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.
     (e) If any payment received by any Fronting Lender (and paid to a U.S.
Lender) in respect of principal or interest on any U.S. Fronting Loan is
required to be returned by such Fronting Lender under any of the circumstances
described in
      

    59   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Section 16.5 (including pursuant to any settlement entered into by such Fronting
Lender in its direction), such U.S. Lender shall pay to such U.S. Fronting
Lender in the applicable currency of such Fronting Loan the amount of such
payment in respect of such U.S. Fronting Loan on demand of U.S. Funding Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. U.S.
Funding Agent will make such demand upon the request of the applicable Fronting
Lender. The obligations of the applicable U.S. Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     2.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable U.S.
Lender funds its risk participation pursuant to this Section 2.2 to refinance
such U.S. Lender’s applicable U.S. Fronting Loan, all payments made hereunder in
respect of the portion of any U.S. Committed Loans that was funded in part by a
Fronting Lender on behalf of such U.S. Lender shall be solely for the account of
the applicable Fronting Lender.
     2.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting Lender
shall be required to make a U.S. Fronting Loan on behalf of a U.S. Non-Qualified
Lender that is a Defaulting Lender at the time of the receipt by U.S. Funding
Agent of the applicable U.S. Committed Loan Notice. In addition, to the extent
(a) a U.S. Fronting Loan is outstanding, (b) a U.S. Non-Qualified Lender becomes
a Defaulting Lender, and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable U.S. Borrower, then such U.S. Borrower shall repay
such U.S. Fronting Loan (i) on or before the earlier of (A) thirty (30) days
following receipt of such demand or (B) the fifth (5th) day following the last
day of the applicable Interest Period ending after receipt of such demand, or
(ii) if no Interest Period is in effect with respect to such U.S. Fronting Loan,
within ten (10) days following receipt of such demand. If any such U.S. Fronting
Loan is not repaid in full on the last day of an Interest Period (if applicable
or required under clause (i)(B) above), such U.S. Fronting Loan shall bear
interest at the Money Market Rate plus the Applicable Margin until such payment
is due hereunder.
     2.3 U.S. Committed Borrowings, Conversions and Continuations of U.S.
Committed Loans.
     2.3.1 Procedures for U.S. Committed Borrowings. Each U.S. Committed
Borrowing, each conversion of U.S. Committed Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting U.S. Borrower’s irrevocable notice to U.S. Funding Agent, which may
be given by telephone. Each such notice must be received by U.S. Funding Agent
not later than 11:00 a.m. (a) three (3) Business Days (five (5) Business Days in
the case of a Foreign Borrower) prior to the requested date of any U.S.
Committed Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars, (b) four (4) Business Days (five (5) Business Days in
the case of a Foreign Borrower) prior to the requested date of any U.S.
Committed Borrowing denominated in any Alternative Currency of the U.S. Tranche
or any continuation or conversion of Eurocurrency Rate Loans denominated in any
Alternative Currency of the U.S. Tranche, and (c) one (1) Business Day (five
(5) Business Days in the
      

    60   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



case of a Foreign Borrower) prior to the requested date of any U.S. Committed
Borrowing of Base Rate U.S. Committed Loans or of any conversion of Eurocurrency
Rate Loans denominated in Dollars to Base Rate Committed Loans. Each telephonic
notice by the requesting U.S. Borrower pursuant to this Section 2.3.1 must be
confirmed promptly by delivery to U.S. Funding Agent of a written U.S. Committed
Loan Notice, appropriately completed and signed by a Responsible Officer of such
U.S. Borrower. Each U.S. Committed Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a principal amount permitted by
Section 8.1.1. Except as provided in Sections 7.3 and 2.5.3, each U.S. Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount permitted by Section 8.1.1. Each U.S. Committed Loan Notice (whether
telephonic or written) shall specify (i) the jurisdiction of the applicable U.S.
Borrower, (ii) whether such U.S. Borrower is requesting a U.S. Committed
Borrowing, a conversion of U.S. Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (iii) the requested date of the U.S.
Committed Borrowing, conversion or continuation, as the case may be (which shall
be a Business Day), (iv) the principal amount of U.S. Committed Loans to be
borrowed, converted or continued, (v) the Type of U.S. Committed Loans to be
borrowed or to which existing U.S. Committed Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto, and
(vii) the currency of the U.S. Committed Loans to be borrowed or continued. If
the requesting U.S. Borrower fails to specify a currency in a U.S. Committed
Loan Notice requesting a U.S. Committed Borrowing, then the U.S. Committed Loans
so requested shall be made in Dollars. If the requesting U.S. Borrower fails to
specify a Type of U.S. Committed Loan in a U.S. Committed Loan Notice or if the
requesting U.S. Borrower fails to give a timely notice requesting a
continuation, then the applicable U.S. Committed Loans shall be made as, or
converted to, Base Rate Loans; provided that in the case of a failure to timely
request a continuation of U.S. Committed Loans denominated in an Alternative
Currency of the U.S. Tranche, such U.S. Committed Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one (1) month. Any automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the requesting U.S. Borrower requests a
U.S. Committed Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such U.S. Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
No U.S. Committed Loan may be converted into or continued as a U.S. Committed
Loan denominated in a different currency, but instead must be repaid in the
original currency of such U.S. Committed Loan and reborrowed in the other
currency.
     2.3.2 Funding of U.S. Committed Loans. Following receipt of a U.S.
Committed Loan Notice, U.S. Funding Agent shall promptly notify each U.S. Lender
of the amount and currency of its Applicable Tranche Percentage of the
applicable U.S. Committed Borrowing, and if no timely notice of a conversion or
continuation is provided by the applicable U.S. Borrower, U.S. Funding Agent
shall notify each U.S. Lender of the details of any automatic conversion to Base
Rate Loans, or continuation of U.S. Committed Loans denominated in a currency
other than Dollars, in each case as described in Section 2.3.1. In the case of a
U.S. Committed Borrowing, each U.S. Qualified Lender and the applicable Fronting
Lender, if any, shall make the amount of its U.S. Committed Loan available to
U.S. Funding Agent in Same Day Funds at U.S. Funding Agent’s Office for the
applicable currency not later than
      

    61   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



1:00 p.m., in the case of any U.S. Committed Loan denominated in any Dollars,
and not later than the Applicable Time specified by U.S. Funding Agent in the
case of any U.S. Committed Loan in an Alternative Currency under the U.S.
Tranche, in each case on the Business Day specified in the applicable U.S.
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 10.2 (and, if such U.S. Committed Borrowing is the initial Credit
Extension, Section 10.1), U.S. Funding Agent shall make all funds so received
available to the applicable U.S. Borrower in like funds as received by U.S.
Funding Agent either by (a) crediting the account of such U.S. Borrower on the
books of U.S. Funding Agent with the amount of such funds or (b) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) U.S. Funding Agent by such U.S. Borrower; provided
that if, on the date the U.S. Committed Loan Notice with respect to such U.S.
Committed Borrowing denominated in Dollars is given by such U.S. Borrower, such
U.S. Borrower has outstanding U.S. L/C Borrowings, then the proceeds of such
U.S. Committed Borrowing, first, shall be applied to the payment in full of such
U.S. L/C Borrowings, and, second, shall be made available to the applicable U.S.
Borrower as provided above.
     2.3.3 Certain Continuations and Conversions. Except as otherwise provided
herein, a Eurocurrency Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurocurrency Rate Loan. During the existence
of a Default, the U.S. Required Lenders may, at their option, by notice to the
U.S. Borrowers (which notice may be revoked at the option of the U.S. Required
Lenders notwithstanding any provision of Section 15.1) declare that (a) no U.S.
Loans denominated in Dollars may be requested as, converted to or continued as
Eurocurrency Rate Loans, and (b) no U.S. Loans denominated in an Alternative
Currency may be requested or continued as Eurocurrency Rate Loans, other than as
Eurocurrency Rate Loan with an Interest Period of one (1) month.
     2.3.4 Notice of Rates. U.S. Funding Agent shall promptly notify the
applicable U.S. Borrower and U.S. Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, U.S. Funding Agent shall
notify the applicable U.S. Borrower and U.S. Lenders of any change in U.S.
Funding Agent’s “prime rate” used in determining the Base Rate promptly
following the public announcement of such change.
     2.3.5 Number of Interest Periods. After giving effect to all U.S. Committed
Borrowings, all conversions of U.S. Committed Loans from one Type to the other,
and all continuations of U.S. Committed Loans as the same Type, there shall not
be more than twelve (12) Interest Periods in effect with respect to U.S.
Committed Loans.
     2.4 U.S. Letters of Credit. Subject to the terms and conditions set forth
herein, (a) each U.S. L/C Issuer agrees, in reliance upon the agreements of U.S.
Lenders set forth in this Section 2.4 and Article VII, (i) from time to time on
any Business Day during the Availability Period, to issue U.S. Letters of Credit
denominated in Dollars for the account of any U.S. Borrower or any Eligible
Affiliate, and to amend or extend U.S. Letters of Credit previously issued by
it, in accordance with Section 7.2, and (ii) to honor drawings under the
applicable U.S. Letters of Credit; and (b) U.S. Lenders severally agree to
participate in U.S. Letters of Credit issued for the account of any U.S.
Borrower or any Eligible Affiliates and any drawings thereunder; provided that
after giving effect to
      

    62   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



any U.S. L/C Credit Extension with respect to any U.S. Letter of Credit, (x) the
U.S. Total Outstandings shall not exceed the U.S. Aggregate Commitments, (y) the
U.S. Credit Exposure of any U.S. Lender shall not exceed such U.S. Lender’s U.S.
Commitment, and (z) the U.S. Outstanding Amount of the U.S. L/C Obligations
shall not exceed the U.S. Letter of Credit Sublimit. Within the foregoing
limits, any U.S. Borrower’s ability to obtain U.S. Letters of Credit shall be
fully revolving, and accordingly each U.S. Borrower may, during the foregoing
period, obtain U.S. Letters of Credit to replace U.S. Letters of Credit that
have expired or that have been drawn upon and reimbursed. All U.S. Existing
Letters of Credit that were originally issued for the account of a Person that
is not a U.S. Borrower shall, immediately upon the effectiveness hereof, be
deemed to have been issued pursuant hereto for the account of the applicable
U.S. Borrower identified as the “Account Obligor” on Schedule 2.4(a) (which U.S.
Borrower hereby assumes all U.S. L/C Obligations with respect to such U.S.
Existing Letter of Credit), and from and after the Closing Date shall be subject
to and governed by the terms and conditions hereof.
     2.5 U.S. Swing Line Loans.
     2.5.1 The U.S. Swing Line. Subject to the terms and conditions set forth
herein, U.S. Swing Line Lender agrees, in reliance upon the agreements of the
other U.S. Lenders set forth in this Section 2.5, to make loans in Dollars (each
such loan, a “U.S. Swing Line Loan”) to any Domestic Borrower under the U.S.
Tranche from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the U.S.
Swing Line Sublimit, notwithstanding the fact that such U.S. Swing Line Loans,
when aggregated with the Applicable Tranche Percentage of the U.S. Outstanding
Amount of U.S. Committed Loans and U.S. L/C Obligations of U.S. Lender acting as
U.S. Swing Line Lender, may exceed the amount of such U.S. Lender’s U.S.
Commitment; provided that after giving effect to any U.S. Swing Line Loan,
(a) the U.S. Total Outstandings shall not exceed the U.S. Aggregate Commitments
and (b) the U.S. Credit Exposure of any U.S. Lender shall not exceed such U.S.
Lender’s U.S. Commitment, and provided, further, that no U.S. Borrower shall use
the proceeds of any U.S. Swing Line Loan to refinance any other outstanding U.S.
Swing Line Loan. Within the foregoing limits, each U.S. Borrower may borrow
under this Section 2.5, prepay under Section 2.6, and reborrow under this
Section 2.5. Each U.S. Swing Line Loan shall be a Money Market Rate Loan.
Immediately upon the making of a U.S. Swing Line Loan, each U.S. Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
U.S. Swing Line Lender a risk participation in such U.S. Swing Line Loan in an
amount equal to the product of such U.S. Lender’s Applicable Tranche Percentage
times the amount of such U.S. Swing Line Loan. Notwithstanding the foregoing, no
U.S. Swing Line Loan shall be made to any Foreign Borrower under the U.S.
Tranche.
     2.5.2 Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made
upon the requesting U.S. Borrower’s irrevocable notice to U.S. Swing Line Lender
and U.S. Funding Agent, which may be given by telephone. Each such notice must
be received by U.S. Swing Line Lender and U.S. Funding Agent not later than 1:00
p.m. on the requested borrowing date, and shall specify (a) the amount to be
borrowed, which shall be a minimum of $500,000, and (b) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to U.S. Swing Line Lender and U.S. Funding Agent
of a written U.S. Swing Line Loan Notice, appropriately completed
      

    63   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



and signed by a Responsible Officer of the requesting U.S. Borrower. Promptly
after receipt by U.S. Swing Line Lender of any telephonic U.S. Swing Line Loan
Notice, U.S. Swing Line Lender will confirm with U.S. Funding Agent (by
telephone or in writing) that it has also received such U.S. Swing Line Loan
Notice and, if not, U.S. Swing Line Lender will notify U.S. Funding Agent (by
telephone or in writing) of the contents thereof. Unless U.S. Swing Line Lender
has received notice (by telephone or in writing) from Global Administrative
Agent, U.S. Funding Agent (including at the request of any U.S. Lender) or any
Credit Party prior to 1:00 p.m. on the date of the proposed U.S. Swing Line
Borrowing (i) directing U.S. Swing Line Lender not to make such U.S. Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.5.1, or (ii) that one or more of the applicable conditions
specified in Article X is not then satisfied, then, subject to the terms and
conditions hereof, U.S. Swing Line Lender will, not later than 2:00 p.m. on the
borrowing date specified in such U.S. Swing Line Loan Notice, make the amount of
its U.S. Swing Line Loan available to the requesting U.S. Borrower.
     2.5.3 Refinancing of U.S. Swing Line Loans.
     (a) U.S. Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable U.S. Borrower (which hereby irrevocably
authorizes U.S. Swing Line Lender to so request on its behalf), that each U.S.
Lender make a Base Rate Committed Loan in an amount equal to such U.S. Lender’s
Applicable Tranche Percentage of the amount of the U.S. Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a U.S. Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.3, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Committed
Loans, but subject to the unutilized portion of the U.S. Aggregate Commitments
and the conditions set forth in Section 10.2. U.S. Swing Line Lender shall
furnish such U.S. Borrower with a copy of the applicable U.S. Committed Loan
Notice promptly after delivering such notice to U.S. Funding Agent. Each U.S.
Lender shall make an amount equal to its Applicable Tranche Percentage of the
amount specified in such U.S. Committed Loan Notice available to U.S. Funding
Agent in Same Day Funds for the account of U.S. Swing Line Lender at U.S.
Funding Agent’s Office for Dollar-denominated payments not later than 12:00 noon
on the day specified in such U.S. Committed Loan Notice, whereupon, subject to
Section 2.5.3(b), each U.S. Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to such U.S. Borrower in such amount.
U.S. Funding Agent shall remit the funds so received to U.S. Swing Line Lender.
     (b) If for any reason any U.S. Swing Line Loan cannot be refinanced by a
U.S. Committed Borrowing in accordance with Section 2.5.3(a), the request for
Base Rate Committed Loans submitted by U.S. Swing Line Lender as set forth
herein shall be deemed to be a request by U.S. Swing Line Lender that each U.S.
Lender fund its risk participation in the relevant U.S. Swing Line Loan and each
U.S. Lender’s payment to U.S. Funding Agent for the account of U.S. Swing Line
Lender pursuant to Section 2.5.3(a) shall be deemed payment in respect of such
participation.
      

    64   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (c) If any U.S. Lender fails to make available to U.S. Funding Agent for
the account of U.S. Swing Line Lender any amount required to be paid by such
U.S. Lender pursuant to the foregoing provisions of this Section 2.5.3 by the
time specified in Section 2.5.3(a), U.S. Swing Line Lender shall be entitled to
recover from such U.S. Lender (acting through U.S. Funding Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to U.S.
Swing Line Lender at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of U.S. Swing Line Lender submitted
to any U.S. Lender (through U.S. Funding Agent) with respect to any amount owing
under this clause (c) shall be conclusive absent manifest error.
     (d) Each U.S. Lender’s obligation to make U.S. Committed Loans or to
purchase and fund risk participations in U.S. Swing Line Loans pursuant to this
Section 2.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which any Lender may have against U.S. Swing Line Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each U.S. Lender’s
obligation to make U.S. Committed Loans pursuant to this Section 2.5.3 is
subject to the conditions set forth in Section 10.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any U.S.
Borrower to repay U.S. Swing Line Loans, together with interest as provided
herein.
     2.5.4 Repayment of Participations.
     (a) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Swing Line Loan, if U.S. Swing Line Lender receives any
payment on account of such U.S. Swing Line Loan, U.S. Swing Line Lender will
distribute to such U.S. Lender its Applicable Tranche Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such U.S. Lender’s risk participation was funded) in the
same funds as those received by U.S. Swing Line Lender.
     (b) If any payment received by U.S. Swing Line Lender in respect of
principal or interest on any U.S. Swing Line Loan is required to be returned by
U.S. Swing Line Lender under any of the circumstances described in Section 16.5
(including pursuant to any settlement entered into by U.S. Swing Line Lender in
its discretion), each U.S. Lender shall pay to U.S. Swing Line Lender its
Applicable Tranche Percentage thereof on demand of U.S. Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. U.S.
Funding Agent will make such demand upon the request of U.S. Swing Line Lender.
The obligations of U.S. Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
      

    65   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     2.5.5 Interest for Account of U.S. Swing Line Lender. U.S. Swing Line
Lender shall be responsible for invoicing the applicable U.S. Borrowers for
interest on the U.S. Swing Line Loans. Until a U.S. Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.5 to refinance
such U.S. Lender’s Applicable Tranche Percentage of any U.S. Swing Line Loan,
interest in respect of such U.S. Lender’s Applicable Tranche Percentage shall be
solely for the account of U.S. Swing Line Lender.
     2.5.6 Payments Directly to U.S. Swing Line Lender. Each U.S. Borrower shall
make all payments of principal and interest in respect of the U.S. Swing Line
Loans directly to U.S. Swing Line Lender.
     2.6 U.S. Prepayments.
     2.6.1 Prepayments of Committed Loans. Each U.S. Borrower may, upon notice
to U.S. Funding Agent, at any time or from time to time voluntarily prepay U.S.
Committed Loans in whole or in part without premium or penalty; provided that
(a) such notice must be received by U.S. Funding Agent, not later than
11:00 a.m. (i) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans, and (ii) one (1) Business Day prior to any date of
prepayment of any Base Rate Committed Loans; and (b) any prepayment of U.S.
Committed Loans shall be in a principal amount permitted by Section 8.1.2 or, if
less, the entire principal amount thereof then outstanding; provided that if
U.S. Lenders have made any U.S. Committed Loans pursuant to Section 2.5.1 or
7.3.2, then the applicable U.S. Borrower may make a prepayment in any other
amount so long as, after giving effect thereto, the aggregate principal amount
of all Base Rate Committed Borrowings is in the principal amount of $1,000,000
or a higher integral multiple of $100,000. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Eurocurrency Rate Loans. U.S. Funding Agent will promptly
notify each U.S. Lender and each Fronting Lender, as applicable, of its receipt
of each such notice, and of the amount of such U.S. Lender’s Applicable Tranche
Percentage of such prepayment. If such notice is given by such U.S. Borrower,
then such U.S. Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amount required
pursuant to Section 9.5. Subject to Section 2.2.4, each such prepayment shall be
applied to the U.S. Committed Loans of U.S. Lenders in accordance with their
respective Applicable Tranche Percentages.
     2.6.2 Prepayments of Swing Line Loans. The applicable U.S. Borrower may,
upon notice to U.S. Swing Line Lender (with a copy to U.S. Funding Agent), at
any time or from time to time, voluntarily prepay any U.S. Swing Line Loans in
whole or in part without premium or penalty; provided that (a) such notice must
be received by U.S. Swing Line Lender and U.S. Funding Agent not later than
12:00 noon on the date of the prepayment, and (b) any such prepayment shall be
in a minimum principal amount of $500,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by such U.S.
Borrower, such U.S. Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
      

    66   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     2.6.3 Prepayments Due to Currency Fluctuations. U.S. Funding Agent shall
calculate the Dollar Equivalent of the U.S. Total Outstandings on each
Revaluation Date. If on the Revaluation Date that occurs on the first (1st)
Business Day of each calendar month, or such other times as U.S. Funding Agent
may determine in its reasonable discretion, such calculation reflects that, as
of such Revaluation Date, the Dollar Equivalent of the U.S. Total Outstandings
exceeds an amount equal to one hundred and five percent (105%) of the U.S.
Aggregate Commitments then in effect, then, within two (2) Business Days after
notice of such calculation from U.S. Funding Agent to ProLogis, U.S. Borrowers
shall prepay U.S. Loans and/or Cash Collateralize U.S. L/C Obligations in an
aggregate amount sufficient to reduce U.S. Total Outstandings as of such date of
payment to an amount not exceeding one hundred percent (100%) of the U.S.
Aggregate Commitments then in effect; provided that solely for purposes of
measuring compliance with this Section 2.6.3, the amount of Cash Collateral
delivered to Collateral Agent under this Section 2.6.3 shall be deemed to have
reduced the U.S. Total Outstandings. Subject to Section 2.2.4, each such
prepayment shall be applied to the U.S. Committed Loans of U.S. Lenders in
accordance with their respective Applicable Tranche Percentages.
ARTICLE III
CANADIAN COMMITMENTS AND CANADIAN COMMITTED LOANS
     3.1 Canadian Committed Loans. Subject to the terms and conditions set forth
herein, each Canadian Lender severally agrees to make loans (each such loan, a
“Canadian Committed Loan”) to each Canadian Borrower only in Canadian Dollars
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Canadian Lender’s Canadian Commitment; provided that after giving effect to any
Canadian Committed Borrowing, (a) the Canadian Total Outstandings shall not
exceed the Canadian Aggregate Commitments, and (b) the Canadian Credit Exposure
of any Canadian Lender shall not exceed such Canadian Lender’s Canadian
Commitment. Within the limits of each Canadian Lender’s Canadian Commitment,
Canadian Borrowers may borrow under this Section 3.1, prepay under Section 3.3
and reborrow under this Section 3.1. Canadian Committed Loans may be ABR Rate
Loans, BA Rate Loans, or Eurocurrency Rate Loans, as further provided herein.
     3.2 Canadian Committed Borrowings, Conversions and Continuations of
Canadian Committed Loans.
     3.2.1 Procedures for Canadian Committed Borrowings. Each Canadian Committed
Borrowing, each conversion of Canadian Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans or BA Rate Loans shall
be made upon the requesting Canadian Borrower’s irrevocable notice to Canadian
Funding Agent, which may be given by telephone. Each such notice must be
received by Canadian Funding Agent not later than 11:00 a.m., Toronto time,
(a) three (3) Business Days prior to the requested date of any Canadian
Committed Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
or BA Rate Loans or of any conversion of Eurocurrency Rate Loans or BA Rate
Loans to ABR Rate Loans, and (b) one (1) Business Day prior to the requested
date of any Canadian Committed Borrowing of ABR Rate Loans. Each telephonic
notice by the requesting Canadian Borrower pursuant to this Section 3.2.1 must
be confirmed promptly by delivery to Canadian Funding Agent of a written
Canadian Committed Loan Notice,
      

    67   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



appropriately completed and signed by a Responsible Officer of the requesting
Canadian Borrower. Each Canadian Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or BA Rate Loan shall be in a principal
amount permitted by Section 8.1.1. Each Canadian Committed Borrowing of or
conversion to ABR Rate Loans shall be in a principal amount permitted by
Section 8.1.1. Each Canadian Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the applicable Canadian Borrower is
requesting a Canadian Committed Borrowing, a conversion of Canadian Committed
Loan from one Type to the other, or a continuation of Eurocurrency Rate Loans or
BA Rate Loans, (ii) the requested date of the Canadian Committed Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Canadian Committed Loans to be borrowed, converted
or continued, (iv) the Type of Canadian Committed Loans to be borrowed or to
which existing Canadian Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
requesting Canadian Borrower fails to specify a Type of Canadian Committed Loan
in a Canadian Committed Loan Notice or if the requesting Canadian Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Canadian Committed Loans shall be made as, or converted to, ABR Rate
Loans. Any automatic conversion to ABR Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans or BA Rate Loans. If the requesting Canadian Borrower
requests a Canadian Committed Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans or BA Rate Loan in any such Canadian Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
     3.2.2 Funding of Canadian Committed Loans. Following receipt of a Canadian
Committed Loan Notice, Canadian Funding Agent shall promptly notify each
Canadian Lender of the amount of its Applicable Tranche Percentage of the
applicable Canadian Committed Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Canadian Borrower, Canadian Funding
Agent shall notify each Canadian Lender of the details of any automatic
conversion to ABR Rate Loans. In the case of a Canadian Committed Borrowing,
each Canadian Lender shall make the amount of its Canadian Committed Loan
available to Canadian Funding Agent in Same Day Funds in Canadian Dollars at
Canadian Funding Agent’s Office not later than 12:00 noon, Toronto time, on the
Business Day specified in the applicable Canadian Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 10.2 (and, if
such Canadian Committed Borrowing is the initial Credit Extension,
Section 10.1), Canadian Funding Agent shall make all funds so received available
to the applicable Canadian Borrower in like funds as received by Canadian
Funding Agent either by (a) crediting the account of such Canadian Borrower on
the books of Canadian Funding Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Canadian Funding Agent by such Canadian Borrower;
provided that if, on the date the Canadian Committed Loan Notice with respect to
such Canadian Committed Borrowing is given by such Canadian Borrower, such
Canadian Borrower has outstanding Canadian L/C Borrowings, then the proceeds of
such Canadian Committed Borrowing, first, shall be applied to the payment in
full of such Canadian L/C Borrowings, and, second, shall be made available to
the applicable Canadian Borrower as provided above.
      

    68   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     3.2.3 Certain Continuations and Conversions. Except as otherwise provided
herein, a Eurocurrency Rate Loan or BA Rate Loan may be continued or converted
only on the last day of an Interest Period for such Eurocurrency Rate Loan or
such BA Rate Loan. During the existence of a Default, no Canadian Committed
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans
or BA Rate Loans without the consent of the Canadian Required Lenders.
     3.2.4 Notice of Rates. Canadian Funding Agent shall promptly notify the
applicable Canadian Borrower and Canadian Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans or BA Rate Loans
upon determination of such interest rate. At any time that ABR Rate Loans are
outstanding, Canadian Funding Agent shall notify the applicable Canadian
Borrower and Canadian Lenders of any change in Canadian Funding Agent’s “prime
rate” used in determining the ABR Rate promptly following the public
announcement of such change.
     3.2.5 Number of Interest Periods. After giving effect to all Canadian
Committed Borrowings, all conversions of Canadian Committed Loans from one Type
to the other, and all continuations of Canadian Committed Loans as the same
Type, there shall not be more than six (6) Interest Periods in effect with
respect to Canadian Committed Loans.
     3.3 Canadian Letters of Credit. Subject to the terms and conditions set
forth herein, (a) each Canadian L/C Issuer agrees, in reliance upon the
agreements of Canadian Lenders set forth in this Section 3.3 and Article VII,
(i) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Canadian Letters of
Credit denominated in Canadian Dollars for the account of any Canadian Borrower
or any Eligible Affiliate, and to amend or extend Canadian Letters of Credit
previously issued by it, in accordance with Section 7.12, and (ii) to honor
drawings under the applicable Canadian Letters of Credit; and (b) Canadian
Lenders severally agree to participate in Canadian Letters of Credit issued for
the account of any Canadian Borrower or any Eligible Affiliate and any drawings
thereunder; provided that after giving effect to any Canadian L/C Credit
Extension with respect to any Canadian Letter of Credit, (x) the Canadian Total
Outstandings shall not exceed the Canadian Aggregate Commitments, (y) the
Canadian Outstanding Amount of the Canadian L/C Obligations shall not exceed the
Canadian Letter of Credit Sublimit. Within the foregoing limits, any Canadian
Borrower’s ability to obtain Canadian Letters of Credit shall be fully
revolving, and accordingly each Canadian Borrower may, during the foregoing
period, obtain Canadian Letters of Credit to replace Canadian Letters of Credit
that have expired or that have been drawn upon and reimbursed.
     3.4 Canadian Prepayments. Each Canadian Borrower may, upon notice to
Canadian Funding Agent, at any time or from time to time voluntarily prepay
Canadian Committed Loans in whole or in part without premium or penalty;
provided that such notice must be received by Canadian Funding Agent not later
than 11:00 a.m., Toronto time, (a) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans or BA Rate Loans; (b) one (1) Business Day
prior to any date of prepayment of ABR Rate Loans; and (c) any prepayment of
Canadian Committed Loans shall be in a principal amount permitted by
Section 8.1.2, or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Canadian Committed Loans to be prepaid and, if
Eurocurrency Rate Loans or BA Rate Loans are to be prepaid, the Interest
Period(s) of such Canadian Committed
      

    69   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Loans. Canadian Funding Agent will promptly notify each Canadian Lender of its
receipt of each such notice, and of the amount of such Canadian Lender’s
Applicable Tranche Percentage of such prepayment. If such notice is given by
such Canadian Borrower, then such Canadian Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurocurrency Rate Loan or BA Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 9.5. Each such
prepayment shall be applied to the Canadian Committed Loans of Canadian Lenders
in accordance with their respective Applicable Tranche Percentages.
ARTICLE IV
EURO COMMITMENTS AND EURO CREDIT EXTENSIONS
     4.1 Euro Committed Loans. Subject to the terms and conditions set forth
herein, each Euro Lender severally agrees to make loans (each such loan, a “Euro
Committed Loan”) to each Euro Borrower in Euro or in one or more Alternative
Currencies of the Euro Tranche, subject to Section 4.2, from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Euro Lender’s Euro Commitment;
provided that after giving effect to any Euro Committed Borrowing, (a) the Euro
Total Outstandings shall not exceed the Euro Aggregate Commitments, and (b) the
Euro Credit Exposure of any Euro Lender shall not exceed such Euro Lender’s Euro
Commitment. Within the limits of each Euro Lender’s Euro Commitment, Euro
Borrowers may borrow under this Section 4.1, prepay under Section 4.6, and
reborrow under this Section 4.1. Euro Committed Loans may be Eurocurrency Rate
Loans or, solely upon the occurrence of an event described in Section 9.3,
Substitute Rate Loans, as further provided herein.
     4.2 Euro Fronting Loans.
     4.2.1 Euro Fronting Loans. Subject to the terms and conditions set forth in
this Section 4.2, upon a request for a Euro Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 4.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such Euro Committed Borrowing in the requested currency
on behalf of each applicable Euro Non-Qualified Lender with respect to such Euro
Committed Borrowing and in the amount of each such Euro Non-Qualified Lender’s
Applicable Tranche Percentage for such Euro Committed Loan (each a “Euro
Fronting Loan”), notwithstanding the fact that such Euro Fronting Loan, when
aggregated with the Applicable Tranche Percentage of the Euro Credit Exposure of
such Fronting Lender, may exceed the amount of such Fronting Lender’s Euro
Commitment; provided that (a) after giving effect to any Euro Fronting Loan, the
aggregate Dollar Equivalent amount of all Fronting Loans funded by such Fronting
Lender shall not exceed the Fronting Commitment of such Fronting Lender, and
(b) such Fronting Lender shall not be a Euro Non-Qualified Lender with respect
to such Euro Fronting Loan. Immediately upon the making of a Euro Fronting Loan
on behalf of a Euro Non-Qualified Lender, such Euro Non-Qualified Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from such Fronting Lender a risk participation in one hundred percent (100%) of
such Euro Fronting Loan. The purchase of such risk participation in each Euro
Fronting Loan by such Euro Non-Qualified Lender shall satisfy such Euro
Non-Qualified Lender’s funding requirements under Section 4.1. Notwithstanding
any other provision
      

    70   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



herein, no more than five (5) Credit Extensions that utilize Euro Fronting Loans
shall be made during any calendar month.
     4.2.2 Election of Fronting Lenders. (a) Upon a request for a Euro Committed
Borrowing in accordance with Section 4.3 in an Alternative Currency, or to a
TMK, with respect to which there are Euro Non-Qualified Lenders, there shall be
a Fronting Lender Election. If the Fronting Lenders based on the limitations set
forth in the proviso to the first sentence of Section 4.2.1 are unable to fund
the entire requested Euro Fronting Loan in such Alternative Currency or to such
TMK, then the applicable Euro Borrower may decrease the amount of the requested
Euro Committed Borrowing within one (1) Business Day after notice by Euro
Funding Agent of such limitation. If such Euro Borrower does not reduce its
request for a Euro Committed Borrowing to an amount equal to or less than the
available Fronting Commitment subject to the limitation set forth in the proviso
to the first sentence in Section 4.2.1, then the requested Euro Committed Loan
shall not be made by Euro Lenders.
(b) Upon a request for a Euro Committed Borrowing in accordance with Section 4.3
to a Foreign Borrower with respect to which there are Euro Non-Qualified
Lenders, there shall be a Fronting Lender Election. If the Fronting Lenders
based on the limitations set forth in the proviso to the first sentence of
Section 4.2.1 are unable to fund the entire requested Euro Fronting Loan to such
Foreign Borrower (other than with respect to a TMK as set forth in paragraph (a)
above), then the applicable Euro Borrower may decrease the amount of the
requested Euro Committed Borrowing within one (1) Business Day after notice by
Euro Funding Agent of such limitation. If such Euro Borrower does not reduce its
request for a Euro Committed Borrowing to an amount equal to or less than the
available Fronting Commitment subject to the limitation set forth in the proviso
to the first sentence in Section 4.2.1, then (x) the requested Euro Committed
Loan shall be deemed to be reduced to the available Fronting Commitments and
(y) the applicable Euro Borrower shall be deemed to have requested an additional
Euro Committed Loan in the amount of the excess of the requested Euro Committed
Loan over the available Fronting Commitments which shall be made by Euro Lenders
without the utilization of any Fronting Loans.
     4.2.3 Refinancing of the Euro Fronting Loans.
(a) (i) On the Trigger Date, Euro Funding Agent shall notify each Euro
Non-Qualified Lender of its obligation to fund its participation in each
applicable Euro Fronting Loan. Each applicable Euro Non-Qualified Lender shall
make the amount of its participation in each applicable Euro Fronting Loan
specified in such notice available to Euro Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at Euro Funding Agent’s Office for
payments in the same currency as the applicable Euro Fronting Loan not later
than 10:00 a.m., Brussels time, on the Business Day specified in such notice.
     (ii) To the extent that a Euro Non-Qualified Lender that has a risk
participation in a Euro Fronting Loan assigns all or part of its interest in
such
 

    71   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



risk participation under Section 16.6 to a Euro Qualified Lender for purposes of
such Euro Fronting Loan, then such Euro Qualified Lender shall make the amount
of its assigned participation in such Euro Fronting Loan available to Euro
Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at Euro Funding Agent’s Office for payments in the same currency as the
applicable Euro Fronting Loan not later than 1:00 p.m., Brussels time, on the
third (3rd) Business Day following the effective date of the assignment.
     (b) If any applicable Euro Lender fails to make available to any Fronting
Lender any amount required to be paid by such Euro Lender pursuant to the
foregoing provisions of this Section 4.2.3 by the time specified in Section
4.2.3(a), such Fronting Lender shall be entitled to recover from such Euro
Lender (acting through Euro Funding Agent), on demand, such amount in the same
currency as the applicable Euro Fronting Loan with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Fronting Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of a
Fronting Lender submitted to any applicable Euro Lender (through Euro Funding
Agent) with respect to any amount owing under this clause (b) shall be
conclusive absent manifest error.
     (c) Each applicable Euro Lender’s obligation to purchase and fund risk
participations in Euro Fronting Loans pursuant to this Section 4.2.3, shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Euro Lender may have against the applicable Fronting Lender, any Euro
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay any Fronting Lender, together with interest as provided
herein.
     (d) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such Euro Fronting Loan, such Fronting Lender
will distribute to such Euro Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such Euro
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.
     (e) If any payment received by any Fronting Lender (and paid to a Euro
Lender) in respect of principal or interest on any Euro Fronting Loan is
required to be returned by such Fronting Lender under any of the circumstances
described in Section 16.5 (including pursuant to any settlement entered into by
such Fronting Lender in its direction), such Euro Lender shall pay to such
Fronting Lender in the applicable currency of such Euro Fronting Loan the amount
of such payment in respect of such Euro Fronting Loan on demand of Euro Funding
Agent, plus interest
      

    72   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. Euro Funding Agent will
make such demand upon the request of the applicable Fronting Lender. The
obligations of Euro Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
     4.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable Euro
Lender funds its risk participation pursuant to this Section 4.2 to refinance
such Euro Lender’s applicable Euro Fronting Loan, all payments made hereunder in
respect of the portion of any Euro Committed Loan that was funded in part by a
Fronting Lender on behalf of such Euro Lender shall be solely for the account of
the applicable Fronting Lender.
     4.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting Lender
shall be required to make a Euro Fronting Loan on behalf of a Euro Non-Qualified
Lender that is a Defaulting Lender at the time of the receipt by Euro Funding
Agent of the applicable Euro Committed Loan Notice. In addition, to the extent
(a) a Euro Fronting Loan is outstanding, (b) a Euro Non-Qualified Lender becomes
a Defaulting Lender, and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable Euro Borrower, then such Euro Borrower shall repay
such Euro Fronting Loan (i) on or before the earlier of (A) thirty (30) days
following receipt of such demand or (B) the fifth (5th) day following the last
day of the applicable Interest Period ending after receipt of such demand, or
(ii) if no Interest Period is in effect with respect to such Euro Fronting Loan,
within ten (10) days following receipt of such demand. If any such Euro Fronting
Loan is not repaid in full on the last day of an Interest Period (if applicable
or required under clause (i)(B) above), such Euro Fronting Loan shall bear
interest at the Money Market Rate plus the Applicable Margin until such payment
is due hereunder.
     4.3 Euro Committed Borrowings, Conversions and Continuations of Euro
Committed Loans.
     4.3.1 Procedures for Euro Committed Borrowings. Each Euro Committed
Borrowing, each conversion of Euro Committed Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting Euro Borrower’s irrevocable written notice to Euro Funding Agent.
Each such notice must be received by Euro Funding Agent not later than
10:00 a.m., Brussels time, (a) three (3) Business Days (five (5) Business Days
in the case of a Foreign Borrower) prior to the requested date of any Euro
Committed Borrowing of, or continuation of Eurocurrency Rate Loans denominated
in Euro, Sterling, or Dollars, and (b) four (4) Business Days (five (5) Business
Days in the case of a Foreign Borrower) prior to the requested date of any Euro
Committed Borrowing of, or continuation of Eurocurrency Rate Loans denominated
in Yen. Each Euro Committed Loan Notice must be in writing and appropriately
completed and signed by a Responsible Officer of such Euro Borrower. Each Euro
Committed Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount permitted by Section 8.1.1. Each Euro Committed
Loan Notice shall be in writing and shall specify (i) whether the applicable
Euro Borrower is requesting a Euro Committed Borrowing, a conversion of Euro
Committed Loans from one Type to the other, or a
      

    73   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



continuation of Eurocurrency Rate Loans, (ii) the requested date of the Euro
Committed Borrowing or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Euro Committed Loans to be borrowed
or continued, (iv) the Type of Euro Committed Loans to be borrowed, (v) if
applicable, the duration of the Interest Period with respect thereto, and
(vi) the currency of the Euro Committed Loans to be borrowed or continued. If
the requesting Euro Borrower fails to specify a currency in a Euro Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Euro. If the requesting Euro Borrower fails to specify a Type of Euro
Committed Loan in a Euro Committed Loan Notice or if the requesting Euro
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Euro Committed Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one (1) month. If
the requesting Euro Borrower requests a Euro Committed Borrowing of, or
continuation of Eurocurrency Rate Loans in any such Euro Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month. No Euro Committed Loan may be continued as a
Euro Committed Loan denominated in a different currency, but instead must be
repaid in the original currency of such Euro Committed Loan and reborrowed in
the other currency.
     4.3.2 Funding of Euro Committed Loans. Following receipt of a Euro
Committed Loan Notice, Euro Funding Agent shall promptly notify each Euro Lender
of the amount (and currency) of its Applicable Tranche Percentage of the
applicable Euro Committed Borrowings, and if no timely notice of a continuation
is provided by the applicable Euro Borrower, Euro Funding Agent shall notify
each Euro Lender of the details of any automatic continuations, in each case as
described in Section 4.3.1. In the case of a Euro Committed Borrowing, each Euro
Qualified Lender and the applicable Fronting Lender, if any, shall make the
amount of its Euro Committed Loan available to Euro Funding Agent in Same Day
Funds at Euro Funding Agent’s Office for the applicable currency not later than
10:00 a.m., Brussels time, in the case of any Euro Committed Loan denominated in
any Euro or Sterling, and not later than the Applicable Time specified by Euro
Funding Agent in the case of any Euro Committed Loan in an Alternative Currency,
other than Sterling, under the Euro Tranche, in each case on the Business Day
specified in the applicable Euro Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 10.2 (and, if such Euro Committed
Borrowing is the initial Credit Extension, Section 10.1), Euro Funding Agent
shall make all funds so received available to the applicable Euro Borrower in
like funds as received by Euro Funding Agent either by (a) crediting the account
of such Euro Borrower on the books of Euro Funding Agent with the amount of such
funds or (b) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Euro Funding Agent by
such Euro Borrower; provided that if, on the date a Euro Committed Loan Notice,
with respect to a Euro Committed Borrowing denominated in Euro or Sterling is
given by the requesting Euro Borrower, such Borrower has outstanding Euro L/C
Borrowings denominated in such currency of such Borrowing, then the proceeds of
such Euro Committed Borrowing, first, shall be applied to the payment in full of
such Euro L/C Borrowings, and, second, shall be made available to the requesting
Euro Borrower as provided above.
     4.3.3 Certain Continuations and Conversions. Except as otherwise provided
herein, a Eurocurrency Rate Loan may be continued only on the last day of an
Interest Period for
      

    74   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



such Eurocurrency Rate Loan. During the existence of a Default, the Euro
Required Lenders may at their option, by notice to the Euro Borrowers (which
notice may be revoked at the option of Euro Required Lenders notwithstanding any
provision of Section 15.1) declare that no Euro Loans may be requested or
continued as Eurocurrency Rate Loans, other than as Eurocurrency Rate Loan with
an Interest Period of one (1) month.
     4.3.4 Notice of Rates. Euro Funding Agent shall promptly notify each
applicable Euro Borrower and Euro Lender of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.
     4.3.5 Number of Interest Periods. After giving effect to all Euro Committed
Borrowings and all continuations of Euro Committed Loans as the same Type, there
shall not be more than twelve (12) Interest Periods in effect with respect to
Euro Committed Loans.
     4.4 Euro Letters of Credit. Subject to the terms and conditions set forth
herein, (a) each Euro L/C Issuer agrees, in reliance upon the agreements of Euro
Lenders set forth in this Section 4.4 and Article VII, (i) from time to time on
any Business Day during the Availability Period, to issue Euro Letters of Credit
denominated in Euro or Sterling for the account of any Euro Borrower or any
Eligible Affiliate, and to amend or extend Euro Letters of Credit previously
issued by it, in accordance with Section 7.2, and (ii) to honor drawings under
the applicable Euro Letters of Credit; and (b) Euro Lenders severally agree to
participate in Euro Letters of Credit issued for the account of any Euro
Borrower or any Eligible Affiliates and any drawings thereunder; provided that
after giving effect to any Euro L/C Credit Extension with respect to any Euro
Letter of Credit, (x) the Euro Total Outstandings shall not exceed the Euro
Aggregate Commitments, (y) the Euro Credit Exposure of any Euro Lender shall not
exceed such Euro Lender’s Euro Commitment, and (z) the Euro Outstanding Amount
of the Euro L/C Obligations shall not exceed the Euro Letter of Credit Sublimit.
Within the foregoing limits, any Euro Borrower’s ability to obtain Euro Letters
of Credit shall be fully revolving, and accordingly each Euro Borrower may,
during the foregoing period, obtain Euro Letters of Credit to replace Euro
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All Euro Existing Letters of Credit that were originally issued for the account
of a Person that is not a Euro Borrower shall, immediately upon the
effectiveness hereof, be deemed to have been issued pursuant hereto for the
account of the applicable Euro Borrower identified as the “Account Obligor” on
Schedule 2.4(b) (which Euro Borrower hereby assumes all Euro L/C Obligations
with respect to such Euro Existing Letter of Credit), and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
     4.5 Euro Swing Line Loans.
     4.5.1 The Euro Swing Line. Subject to the terms and conditions set forth
herein, Euro Swing Line Lender agrees, in reliance upon the agreements of the
other Euro Lenders set forth in this Section 4.5, to make loans in Euro or
Sterling (each such loan, a “Euro Swing Line Loan”) to any Domestic Borrower
under the Euro Tranche from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Euro Swing Line Sublimit, notwithstanding the fact that such
Euro Swing Line Loans, when aggregated with the Applicable Tranche Percentage of
the Euro Outstanding Amount of Euro Committed Loans and Euro L/C Obligations of
Euro Lender acting as Euro Swing Line Lender, may exceed the amount of such Euro
Lender’s
      

    75   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Euro Commitment; provided that after giving effect to any Euro Swing Line Loan,
(i) the Euro Total Outstandings shall not exceed the Euro Aggregate Commitments,
and (ii) the Euro Credit Exposure of any Euro Lender shall not exceed such Euro
Lender’s Euro Commitment, and provided, further, that no Euro Borrower shall use
the proceeds of any Euro Swing Line Loan to refinance any other outstanding Euro
Swing Line Loan. Within the foregoing limits, each Euro Borrower may borrow
under this Section 4.5, prepay under Section 4.6, and reborrow under this
Section 4.5. Each Euro Swing Line Loan shall be a Money Market Rate Loan.
Immediately upon the making of a Euro Swing Line Loan, each Euro Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Euro Swing Line Lender a risk participation in such Euro Swing Line Loan in an
amount equal to the product of such Euro Lender’s Applicable Tranche Percentage
times the amount of such Euro Swing Line Loan. Notwithstanding the foregoing, no
Euro Swing Line Loan shall be made to any Foreign Borrower under the Euro
Tranche.
     4.5.2 Borrowing Procedures. Each Euro Swing Line Borrowing shall be made
upon the requesting Euro Borrower’s irrevocable notice to Euro Swing Line Lender
and Euro Funding Agent, which may only be given by written notice. Each such
notice must be received by Euro Swing Line Lender and Euro Funding Agent not
later than 10:00 a.m., Brussels time, on the requested borrowing date, and shall
specify (a) the amount to be borrowed, which shall be a minimum of EUR 500,000
for a Euro denominated Euro Swing Line Loan and £500,000 for a Sterling
denominated Euro Swing Line Loan, and (b) the requested borrowing date, which
shall be a Business Day. Each such written Euro Swing Line Loan Notice shall be
appropriately completed and signed by a Responsible Officer of the requesting
Euro Borrower. Promptly after receipt by Euro Swing Line Lender of any written
Euro Swing Line Loan Notice, Euro Swing Line Lender will confirm with Euro
Funding Agent (by telephone or in writing) that it has also received such Euro
Swing Line Loan Notice and, if not, Euro Swing Line Lender will notify Euro
Funding Agent (in writing) of the contents thereof. Unless Euro Swing Line
Lender has received notice (in writing) from Global Administrative Agent, Euro
Funding Agent, (including at the request of any Euro Lender) or any Credit Party
prior to 1:00 p.m. (Brussels time) on the date of the proposed Euro Swing Line
Borrowing (i) directing Euro Swing Line Lender not to make such Euro Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 4.5.1, or (ii) that one or more of the applicable conditions
specified in Article X is not then satisfied, then, subject to the terms and
conditions hereof, Euro Swing Line Lender will, not later than 2:00 p.m.
(Brussels time) on the borrowing date specified in such Euro Swing Line Loan
Notice, make the amount of its Euro Swing Line Loan available to the requesting
Euro Borrower.
     4.5.3 Refinancing of Euro Swing Line Loans.
     (a) Euro Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable Euro Borrower (which hereby irrevocably
authorizes Euro Swing Line Lender to so request on its behalf), that each Euro
Lender make an Eurocurrency Rate Loan with an Interest Period of one (1) month
denominated in Euro or Sterling, as applicable, in an amount equal to such Euro
Lender’s Applicable Tranche Percentage of the amount of the Euro Swing Line
Loans then outstanding. Such request shall be made in writing (which written
      

    76   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



request shall be deemed to be a Euro Committed Loan Notice for purposes hereof)
and in accordance with the requirements of Section 4.3, without regard to the
minimum and multiples specified therein for the principal amount of Eurocurrency
Rate Loans, but subject to the unutilized portion of the Euro Aggregate
Commitments and the conditions set forth in Section 10.2. Euro Swing Line Lender
shall furnish to such Euro Borrower with a copy of the applicable Euro Committed
Loan Notice promptly after delivering such notice to Euro Funding Agent. To the
extent that the Euro Swing Line Loan is denominated in Sterling and there are
Euro Non-Qualified Lenders with respect to Sterling, then Euro Funding Agent may
elect a Fronting Lender in accordance with Section 4.2. Furthermore, to the
extent that there are no available Fronting Lenders, then such Euro Swing Line
Loan shall be converted to Euro based on the Euro Equivalent amount of such Euro
Swing Line Loan and refinanced as a Eurocurrency Rate Loan in Euro with an
Interest Period of one (1) month. Each Euro Qualified Lender shall make an
amount equal to its Applicable Tranche Percentage of the amount specified in
such Euro Committed Loan Notice available to Euro Funding Agent, and the
applicable Fronting Lender, if any, shall make available the Euro Fronting Loan
in accordance with Section 4.2, in each case in Same Day Funds for the account
of Euro Swing Line Lender at Euro Funding Agent’s Office for Euro or Sterling
denominated payments, as applicable, not later than 1:00 p.m. (Brussels time) on
the day specified in such Euro Committed Loan Notice, whereupon, subject to
Section 4.5.3(b), each Euro Lender and each Fronting Lender that so makes funds
available shall be deemed to have made a Eurocurrency Rate Loan with an Interest
Period of one (1) month to such Euro Borrower in such amount and in Euro or
Sterling, as applicable. Euro Funding Agent shall remit the funds so received to
Euro Swing Line Lender.
     (b) If for any reason any Euro Swing Line Loan cannot be refinanced by such
a Euro Committed Borrowing in accordance with Section 4.5.3(a), the request for
a Eurocurrency Rate Loan with an Interest Period of one (1) month submitted by
Euro Swing Line Lender as set forth herein shall be deemed to be a request by
Euro Swing Line Lender that each Euro Lender fund its risk participation in the
relevant Euro Swing Line Loan; provided that to the extent that a Euro Swing
Line Loan is denominated in Sterling and there are Euro Non-Qualified Lenders
with respect to Sterling, then the aggregate amount of the Euro Swing Line Loan
shall be converted to Euro based on the Euro Equivalent amount of such Euro
Swing Line Loan and shall bear interest at the Default Rate for a Eurocurrency
Rate Loan with an Interest Period of one (1) month, and each Euro Lender shall
make a payment in satisfaction of its participation obligations under this
Section 5.3 in Euro. Each Euro Lender’s payment to Euro Funding Agent for the
account of Euro Swing Line Lender pursuant to Section 4.5.3(a) shall be deemed
payment in respect of such participation.
     (c) If any Euro Lender fails to make available directly to Euro Funding
Agent, or purchase a risk participation in the applicable Euro Fronting Loan for
the account of Euro Swing Line Lender any amount required to be paid by such
Euro Lender pursuant to the foregoing provisions of this Section 4.5.3 by the
time specified in Section 4.5.3(a), Euro Swing Line Lender shall be entitled to
recover from such Euro Lender (acting through Euro Funding Agent), on demand,
such
      

    77   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to Euro
Swing Line Lender at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of Euro Swing Line Lender submitted
to any Euro Lender (through Euro Funding Agent) with respect to any amounts
owing under this clause (c) shall be conclusive absent manifest error.
     (d) Each Euro Lender’s obligation to make Euro Committed Loans, to purchase
risk participations in Euro Fronting Loans pursuant to this Section 4.5.3, or to
purchase and fund risk participations in Euro Swing Line Loans pursuant to this
Section 4.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Euro Lender may have against Euro Swing Line Lender, any
Euro Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Euro Lender’s
obligation to make Euro Committed Loans pursuant to this Section 4.5.3 is
subject to the conditions set forth in Section 10.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay Euro Swing Line Loans, together with interest as provided
herein.
     4.5.4 Repayment of Participations.
     (a) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Swing Line Loan, if Euro Swing Line Lender receives any
payment on account of such Euro Swing Line Loan, Euro Swing Line Lender will
distribute to such Euro Lender its Applicable Tranche Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Euro Lender’s risk participation was funded) in the
same funds as those received by Euro Swing Line Lender.
     (b) If any payment received by Euro Swing Line Lender in respect of
principal or interest on any Euro Swing Line Loan is required to be returned by
Euro Swing Line Lender under any of the circumstances described in Section 16.5
(including pursuant to any settlement entered into by Euro Swing Line Lender in
its discretion), each Euro Lender shall pay to Euro Swing Line Lender its
Applicable Tranche Percentage thereof on demand of Euro Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. Euro
Funding Agent will make such demand upon the request of Euro Swing Line Lender.
The obligations of Euro Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     4.5.5 Interest for Account of Euro Swing Line Lender. Euro Swing Line
Lender shall be responsible for invoicing the applicable Euro Borrowers for
interest on the Euro Swing Line Loans. Until a Euro Lender funds its Euro
Committed Loan or risk participation pursuant to Section 4.5.3 to refinance such
Euro Lender’s Applicable Tranche Percentage of
      

    78   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



any Euro Swing Line Loan, interest in respect of such Euro Lender’s Applicable
Tranche Percentage shall be solely for the account of Euro Swing Line Lender.
     4.5.6 Payments Directly to Euro Swing Line Lender. Each Euro Borrower shall
make all payments of principal and interest in respect of the Euro Swing Line
Loans directly to Euro Swing Line Lender.
     4.6 Euro Prepayments.
     4.6.1 Prepayments of Committed Loans. Each Euro Borrower may, upon notice
to Euro Funding Agent, at any time or from time to time voluntarily prepay Euro
Committed Loans in whole or in part without premium or penalty; provided that
(a) such notice must be received by Euro Funding Agent not later than
10:00 a.m., Brussels time, five (5) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans; and (b) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount permitted by Section 8.1.2 or, if
less, the entire principal amount thereof then outstanding, provided that if
Euro Lenders have made any Euro Committed Loans pursuant to Section 4.5.3 or
7.3.2, then the applicable Euro Borrower may make a prepayment in any other
amount so long as, after giving effect thereto, the aggregate principal amount
of all Eurocurrency Rate Loans is in the principal Euro Equivalent amount of EUR
1,000,000 or a higher integral multiple of EUR 100,000. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Euro Committed
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Eurocurrency Rate Loans. Euro Funding Agent will
promptly notify each Euro Lender of its receipt of each such notice, and of the
amount of such Euro Lender’s Applicable Tranche Percentage of such prepayment.
If such notice is given by such Euro Borrower, then such Euro Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 9.5. Subject to
Section 4.2.4, each such prepayment shall be applied to the Euro Committed Loans
of Euro Lenders in accordance with their respective Applicable Tranche
Percentages.
     4.6.2 Prepayments of Swing Line Loans. The applicable Euro Borrower may,
upon notice to Euro Swing Line Lender (with a copy to Euro Funding Agent), at
any time or from time to time, voluntarily prepay any Euro Swing Line Loans in
whole or in part without premium or penalty; provided that (a) such notice must
be received by Euro Swing Line Lender, and Euro Funding Agent not later than
10:00 a.m., Brussels time, on the date of the prepayment, and (b) any such
prepayment shall be in a minimum principal amount of EUR 500,000 for Euro
denominated Euro Swingline Loans and £500,000 for Sterling denominated Swing
Line Loans. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by such Euro Borrower, such Euro Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
     4.6.3 Prepayments Due to Currency Fluctuations. Euro Funding Agent shall
calculate the Euro Equivalent of the Euro Total Outstandings on each Revaluation
Date. If on the Revaluation Date that occurs on the first (1st) Business Day of
each calendar month,
      

    79   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



or such other times as Euro Funding Agent may determine in its reasonable
discretion, such calculation reflects that, as of such Revaluation Date, the
Euro Equivalent of the Euro Total Outstandings exceeds an amount equal to one
hundred and five percent (105%) of the Euro Aggregate Commitments then in
effect, then, within two (2) Business Days after notice of such calculation from
Euro Funding Agent to ProLogis, Euro Borrowers shall prepay the Euro Loans
and/or Euro Borrowers shall Cash Collateralize the Euro L/C Obligations in an
aggregate amount sufficient to reduce the Euro Equivalent of such Euro Total
Outstandings as of such date of payment to an amount not to exceed one hundred
percent (100%) of the Euro Aggregate Commitments then in effect, provided that
solely for purposes of measuring compliance with this Section 4.6.3, the amount
of Cash Collateral delivered to Collateral Agent under this Section 4.6.3 shall
be deemed to have reduced the Euro Total Outstandings. Subject to Section 4.2.4,
each such prepayment shall be applied to the Euro Committed Loans of Euro
Lenders in accordance with their respective Applicable Tranche Percentages.
ARTICLE V
YEN COMMITMENTS AND YEN CREDIT EXTENSION
     5.1 Yen Committed Loans. Subject to the terms and conditions set forth
herein, each Yen Lender severally agrees to make loans (each such loan, a “Yen
Committed Loan”) to each Yen Borrower, subject to Section 5.2, in Yen or in one
or more Alternative Currencies of the Yen Tranche from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Yen Lender’s Yen Commitment;
provided that after giving effect to any Yen Committed Borrowing, (a) the Yen
Total Outstandings shall not exceed the Yen Aggregate Commitments, and (b) the
Yen Credit Exposure of any Yen Lender shall not exceed such Yen Lender’s Yen
Commitment, provided further, that any Yen Committed Loan denominated in Yen may
only be made to a Yen Borrower organized under the Laws of Japan, a Japan
Property Fund, or ProLogis Japan Finance Incorporated (Delaware). Within the
limits of each Yen Lender’s Yen Commitment, Yen Borrowers may borrow under this
Section 5.1, prepay under Section 5.6, and reborrow under this Section 5.1. Yen
Committed Loans may be Base Rate Loans (if denominated in Dollars), ABR Rate
Loans (if denominated in Yen), or Eurocurrency Rate Loans, as further provided
herein.
5.2 Yen Fronting Loans.
     5.2.1 Yen Fronting Loans. Subject to the terms and conditions set forth in
this Section 5.2, upon a request for a Yen Committed Borrowing in an Alternative
Currency or to a Foreign Borrower in compliance with Section 5.1, each Fronting
Lender agrees, subject to the limitations set forth below, to fund its Fronting
Portion of such Yen Committed Borrowing in the requested currency on behalf of
each applicable Yen Non-Qualified Lender with respect to such Yen Committed
Borrowing and in the amount of each such Yen Non-Qualified Lender’s Applicable
Tranche Percentage for such Yen Committed Loan (each a “Yen Fronting Loan”),
notwithstanding the fact that such Yen Fronting Loan, when aggregated with the
Applicable Tranche Percentage of the Yen Credit Exposure of such Fronting Lender
may exceed the amount of such Fronting Lender’s Yen Commitment; provided that
(a) after giving effect to any Yen Fronting Loan, the aggregate Dollar
Equivalent amount of all Fronting Loans funded by such Fronting Lender shall not
exceed the Fronting Commitment of such Fronting Lender and (b) such Fronting
Lender shall not be
      

    80   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



a Yen Non-Qualified Lender with respect to such Yen Fronting Loan. Immediately
upon the making of a Yen Fronting Loan on behalf of a Yen Non-Qualified Lender,
such Yen Non-Qualified Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Fronting Lender a risk
participation in one hundred percent (100%) of such Yen Fronting Loan. The
purchase of such risk participation in each Yen Fronting Loan by such Yen
Non-Qualified Lender shall satisfy such Yen Non-Qualified Lender’s funding
requirements under Section 5.1. Notwithstanding any other provision herein, no
more than five (5) Credit Extensions that utilize Yen Fronting Loans shall be
made during any calendar month.
     5.2.2 Election of Fronting Lenders. Upon a request for a Yen Committed
Borrowing in accordance with Section 5.3 in an Alternative Currency or for a
Foreign Borrower with respect to which there are Yen Non-Qualified Lenders,
there shall be a Fronting Lender Election. If the Fronting Lenders based on the
limitations set forth in the proviso to the first sentence of Section 5.2.1 are
unable to fund the entire requested Yen Fronting Loan, then the applicable Yen
Borrower may decrease the amount of the requested Yen Committed Borrowing within
one (1) Business Day after notice by Yen Funding Agent of such limitation. If
such Yen Borrower does not reduce its request for a Yen Committed Borrowing to
an amount equal to or less than the available Fronting Commitment subject to the
limitation set forth the proviso to the first sentence in Section 5.2.1, then
the requested Yen Committed Loan shall not be made by Yen Lenders.
     5.2.3 Refinancing of the Yen Fronting Loans.
     (a) (i) On the Trigger Date, Yen Funding Agent shall notify each Yen
Non-Qualified Lender of its obligation to fund its participation in each
applicable Yen Fronting Loan. Each applicable Yen Non-Qualified Lender shall
make the amount of its participation in each applicable Yen Fronting Loan
specified in such notice available to Yen Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at Yen Funding Agent’s Office for
payments in the same currency as the applicable Yen Fronting Loan not later than
1:00 p.m., Tokyo time, on the Business Day specified in such notice.
          (ii) To the extent that a Yen Non-Qualified Lender that has a risk
participation in a Yen Fronting Loan assigns all or part of its interest in such
risk participation under Section 16.6 to a Yen Qualified Lender for purposes of
such Yen Fronting Loan, then such Yen Qualified Lender shall make the amount of
its assigned participation in such Yen Fronting Loan available to Yen Funding
Agent in Same Day Funds for the account of the applicable Fronting Lender at Yen
Funding Agent’s Office for payments in the same currency as the applicable Yen
Fronting Loan not later than 1:00 p.m., Tokyo time, on the third (3rd) Business
Day following the effective date of the assignment.
     (b) If any applicable Yen Lender fails to make available to any Fronting
Lender any amount required to be paid by such Yen Lender pursuant to the
foregoing
      

    81   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



provisions of this Section 5.2.3 by the time specified in Section 5.2.3(a), the
applicable Fronting Lender shall be entitled to recover from such Yen Lender
(acting through Yen Funding Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Fronting Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. A
certificate of a Fronting Lender submitted to any applicable Yen Lender (through
Yen Funding Agent) with respect to any amount owing under this clause (b) shall
be conclusive absent manifest error.
     (c) Each applicable Yen Lender’s obligation to purchase and fund risk
participations in Yen Fronting Loans pursuant to this Section 5.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Yen Lender may have against the applicable Fronting Lender, any Yen
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Yen
Borrower to repay any Fronting Lender, together with interest as provided
herein.
     (d) At any time after any Yen Lender has purchased and funded a risk
participation in a Yen Fronting Loan, if the applicable Fronting Lender receives
any payment on account of such Fronting Loan, such Fronting Lender will
distribute to such Yen Lender such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Yen
Lender’s risk participation was funded) in the same funds and currency as those
received by the applicable Fronting Lender.
     (e) If any payment received by any Fronting Lender (and paid to a Yen
Lender) in respect of principal or interest on any Yen Fronting Loan is required
to be returned by such Fronting Lender under any of the circumstances described
in Section 16.5 (including pursuant to any settlement entered into by such
Fronting Lender in its direction), such Yen Lender shall pay to such Fronting
Lender in the applicable currency of such Yen Fronting Loan the amount of such
payment in respect of such Yen Fronting Loan on demand of Yen Funding Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. Yen
Funding Agent will make such demand upon the request of the applicable Fronting
Lender. The obligations of Yen Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
     5.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until a Yen Lender funds
its risk participation pursuant to this Section 5.2 to refinance such Yen
Lender’s applicable Yen Fronting Loan, all payments made hereunder in respect of
the portion of any Yen Committed Loans that was
      

    82   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



funded in part by a Fronting Lender on behalf of such Yen Lender shall be solely
for the account of the applicable Fronting Lender.
     5.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting Lender
shall be required to make a Yen Fronting Loan on behalf of a Yen Non-Qualified
Lender that is a Defaulting Lender at the time of the receipt by Yen Funding
Agent of the applicable Yen Committed Loan Notice. In addition, to the extent
(a) a Yen Fronting Loan is outstanding, (b) a Yen Non-Qualified Lender becomes a
Defaulting Lender, and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable Yen Borrower, then such Yen Borrower shall repay
such Yen Fronting Loan (i) on or before the earlier of (A) thirty (30) days
following receipt of such demand or (B) the fifth (5th) day following the last
day of the applicable Interest Period ending after receipt of such demand, or
(ii) if no Interest Period is in effect with respect to such Yen Fronting Loan,
within ten (10) days following receipt of such demand. If any such Yen Fronting
Loan is not repaid in full on the last day of an Interest Period (if applicable
or required under clause (i)(B) above), such Yen Fronting Loan shall bear
interest at the Money Market Rate plus the Applicable Margin until such payment
is due hereunder.
     5.3 Yen Committed Borrowings, Conversions and Continuations of Yen
Committed Loans.
     5.3.1 Procedures for Yen Committed Borrowings. Each Yen Committed
Borrowing, each conversion of Yen Committed Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting Yen Borrower’s irrevocable notice to Yen Funding Agent, which may be
given by telephone. Each such notice must be received by Yen Funding Agent not
later than 11:00 a.m., Tokyo time, (a) three (3) Business Days (five
(5) Business Days in the case of a Foreign Borrower) prior to the requested date
of any Yen Committed Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans denominated in Yen or of any conversion of Eurocurrency Rate Loans
denominated in Yen to ABR Rate Loans, (b) two (2) Business Days prior to the
requested date of any conversion of Eurocurrency Rate Loans denominated in
Dollars to Base Rate Committed Loans, (c) four (4) Business Days (five
(5) Business Days in the case of a Foreign Borrower) prior to the requested date
of any Yen Committed Borrowing or continuation of Eurocurrency Rate Loans
denominated in any Alternative Currency, and (d) two (2) Business Days (five
(5) Business Days in the case of a Foreign Borrower) prior to the date of any
Yen Committed Borrowing of Base Rate Committed Loans or ABR Rate Loans. Each
telephonic notice by the requesting Yen Borrower pursuant to this Section 5.3
must be confirmed promptly by delivery to Yen Funding Agent of a written Yen
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of such Yen Borrower. Each Yen Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount permitted
by Section 8.1.1, and except as provided in Sections 7.3, each Yen Committed
Borrowing of or conversion to Base Rate Committed Loans or ABR Rate Loans shall
be in a principal amount permitted by Section 8.1.1. Each Yen Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the applicable
Yen Borrower is requesting a Yen Committed Borrowing, a conversion of Yen
Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
      

    83   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Yen Committed Loans to be borrowed, converted or continued,
(iv) the Type of Yen Committed Loans to be borrowed or to which existing Yen
Committed Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the currency of the Yen Committed
Loans to be borrowed or converted. If the requesting Yen Borrower fails to
specify a currency in a Yen Committed Loan Notice requesting a Yen Committed
Borrowing, then the Yen Committed Loans so requested shall be made in Yen. If
the requesting Yen Borrower fails to specify a Type of Yen Committed Loan in a
Yen Committed Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then (A) if the applicable Yen Committed Loans are
denominated in Dollars, such Yen Committed Loans shall be made as, or converted
to, Base Rate Loans; (B) if the applicable Yen Committed Loans are denominated
in Yen, such Yen Committed Loans shall be made as, or converted to, ABR Rate
Loans; and (C) if the applicable Yen Committed Loans are denominated in a
currency other than Dollars or Yen, such Yen Committed Loans shall be made in
the currency requested or, in the case of a continuation, continued in the same
currency, as Eurocurrency Rate Loans with an Interest Period of one (1) month.
Any automatic conversion to Base Rate Loans or ABR Rate Loan, as applicable,
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the requesting Yen
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Yen Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. No Yen Committed Loan may be converted into or continued as a Yen
Committed Loan denominated in a different currency, but instead must be repaid
in the original currency of such Yen Committed Loan and reborrowed in the other
currency.
     5.3.2 Funding of Yen Committed Loans. Following receipt of a Yen Committed
Loan Notice, Yen Funding Agent shall promptly notify each Yen Lender of the
amount (and currency) of its Applicable Tranche Percentage of the applicable Yen
Committed Borrowings, and if no timely notice of a conversion or continuation is
provided by the applicable Yen Borrower, Yen Funding Agent shall notify each Yen
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Yen Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding Section. In the case of a
Yen Committed Borrowing, each Yen Qualified Lender and the applicable Fronting
Lender, if any, shall make the amount of its Yen Committed Loan available to Yen
Funding Agent in Same Day Funds at Yen Funding Agent’s Office for the applicable
currency not later than 12:00 noon, Tokyo time, in the case of any Yen Committed
Loan denominated in Yen, and not later than the Applicable Time specified by Yen
Funding Agent in the case of any Yen Committed Loan in an Alternative Currency
of the Yen Tranche, in each case on the Business Day specified in the applicable
Yen Committed Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 10.2 (and, if such Yen Committed Borrowing is the initial
Credit Extension, Section 10.1), Yen Funding Agent shall make all funds so
received available to the applicable Yen Borrower in like funds as received by
Yen Funding Agent either by (a) crediting the account of such Yen Borrower on
the books of Yen Funding Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Yen Funding Agent by the requesting
      

    84   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Yen Borrower; provided that if, on the date a Yen Committed Loan Notice with
respect to a Yen Committed Borrowing denominated in Yen is given by the
requesting Yen Borrower, such Yen Borrower has outstanding Yen L/C Borrowings,
then the proceeds of such Yen Committed Borrowing, first, shall be applied to
the payment in full of such Yen L/C Borrowings, and, second, shall be made
available to the requesting Yen Borrower as provided above.
     5.3.3 Certain Continuations and Conversions. Except as otherwise provided
herein, a Eurocurrency Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurocurrency Rate Loan. During the existence
of a Default, the Yen Required Lenders may at their option, by notice to the Yen
Borrowers (which notice may be revoked at the option of Yen Required Lenders
notwithstanding any provision of Section 15.1) declare that (a) no Yen Committed
Loans denominated in Yen or Dollars may be requested as, converted to or
continued as Eurocurrency Rate Loans, and (b) no Yen Committed Loans denominated
in any other Alternative Currency may be requested or continued as Eurocurrency
Rate Loans, other than as Eurocurrency Rate Loan with an Interest Period of one
(1) month.
     5.3.4 Notice of Rates. Yen Funding Agent shall promptly notify each
applicable Yen Borrower and Yen Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, Yen Funding Agent shall
notify each applicable Yen Borrower and Yen Lenders of any change in U.S.
Funding Agent’s “prime rate” used in determining the Base Rate for Yen Committed
Loan denominated in Dollars promptly following the public announcement of such
change. At any time that ABR Rate Loans are outstanding, Yen Funding Agent shall
notify each applicable Yen Borrower and Yen Lenders of any change in Yen Funding
Agent’s “prime rate” used in determining the ABR Rate for Yen Committed Loans
denominated in Yen promptly following the public announcement of such change.
     5.3.5 Number of Interest Periods. After giving effect to all Yen Committed
Borrowings, all conversions of Yen Committed Loans from one Type to the other,
and all continuations of Yen Committed Loans as the same Type, there shall not
be more than twenty (20) Interest Periods in effect with respect to Yen
Committed Loans.
     5.4 Yen Letters of Credit. Subject to the terms and conditions set forth
herein, (a) each Yen L/C Issuer agrees, in reliance upon the agreements of Yen
Lenders set forth in this Section 5.4 and Article VII, (i) from time to time on
any Business Day during the Availability Period, to issue Yen Letters of Credit
denominated in Yen for the account of any Yen Borrower or any Eligible
Affiliate, and to amend or extend Yen Letters of Credit previously issued by it,
in accordance with Section 7.2, and (ii) to honor drawings under the applicable
Yen Letters of Credit; and (b) Yen Lenders severally agree to participate in Yen
Letters of Credit issued for the account of any Yen Borrower or any Eligible
Affiliates and any drawings thereunder; provided that after giving effect to any
Yen L/C Credit Extension with respect to any Yen Letter of Credit, (x) the Yen
Total Outstandings shall not exceed the Yen Aggregate Commitments, (y) the Yen
Credit Exposure of any Yen Lender shall not exceed such Yen Lender’s Yen
Commitment, and (z) the Yen Outstanding Amount of the Yen L/C Obligations shall
not exceed the Yen Letter of Credit Sublimit. Within the
      

    85   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



foregoing limits, any Yen Borrower’s ability to obtain Yen Letters of Credit
shall be fully revolving, and accordingly each Yen Borrower may, during the
foregoing period, obtain Yen Letters of Credit to replace Yen Letters of Credit
that have expired or that have been drawn upon and reimbursed. All Yen Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
     5.5 Yen Prepayments.
     5.5.1 Prepayments of Yen Committed Loans. Each Yen Borrower may, upon
notice to Yen Funding Agent, at any time or from time to time voluntarily prepay
Yen Committed Loans in whole or in part without premium or penalty; provided
that (a) such notice must be received by Yen Funding Agent not later than
11:00 a.m., Tokyo time, (i) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans, and (ii) one (1) Business Day prior to
any date of prepayment of Base Rate Committed Loans and ABR Rate Loans; and
(b) any prepayment of Yen Committed Loans shall be in a principal amount
permitted by Section 8.1.2, or, if less, the entire principal amount thereof
then outstanding; provided that if Yen Lenders have made any Yen Committed Loans
pursuant to 7.3.2, then the applicable Yen Borrower may make a prepayment in any
other amount so long as, after giving effect thereto, the aggregate principal
amount of all ABR Rate Loans is in an integral multiple of ¥100,000,000. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Yen Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Yen Committed Loans. Yen Funding Agent
will promptly notify each Yen Lender of its receipt of each such notice, and of
the amount of such Yen Lender’s Applicable Tranche Percentage of such
prepayment. If such notice is given by such Yen Borrower, then such Yen Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amount required pursuant to
Section 9.5. Subject to Section 5.2.4, each such prepayment shall be applied to
the Yen Committed Loans of Yen Lenders in accordance with their respective
Applicable Tranche Percentages.
     5.5.2 Prepayments due to Currency Fluctuations. Yen Funding Agent shall
calculate the Yen Equivalent of the Yen Total Outstandings on each Revaluation
Date. If on the Revaluation Date that occurs on the first (1st) Business Day of
each calendar month, or such other times as Yen Funding Agent may determine in
its reasonable discretion, such calculation reflects that, as of such
Revaluation Date, Yen Equivalent of the Yen Total Outstandings exceeds an amount
equal to one hundred and five percent (105%) of the Yen Aggregate Commitments
then in effect, then, within two (2) Business Days after notice of such
calculation from Yen Funding Agent to ProLogis, Yen Borrowers shall prepay the
Yen Committed Loans and/or Yen Borrowers shall Cash Collateralize the Yen L/C
Obligations in an aggregate amount sufficient to reduce the Yen Equivalent of
such Yen Total Outstandings as of such date of payment to an amount not to
exceed one hundred percent (100%) of the Yen Aggregate Commitments then in
effect, provided that solely for purposes of measuring compliance with this
Section 5.5.2, the amount of Cash Collateral delivered to Collateral Agent under
this Section 5.5.2 shall be deemed to have reduced the Yen Total Outstandings.
      

    86   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Subject to Section 5.2.4, each such prepayment shall be applied to the Yen
Committed Loans of Yen Lenders in accordance with their respective Applicable
Tranche Percentages.
ARTICLE VI
KRW COMMITMENTS AND KRW COMMITTED LOANS
     6.1 KRW Committed Loans. Subject to the terms and conditions set forth
herein, each KRW Lender severally agrees to make loans (each such loan, a “KRW
Committed Loan”) to each KRW Borrower only in KRW from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such KRW Lender’s KRW Commitment;
provided that after giving effect to any KRW Committed Borrowing, (a) the
aggregate KRW Outstanding Amounts of all KRW Committed Loans shall not exceed
the KRW Aggregate Commitments, and (b) the aggregate KRW Outstanding Amount of
the KRW Committed Loans of any KRW Lender shall not exceed such KRW Lender’s KRW
Commitment. Within the limits of each KRW Lender’s KRW Commitment, KRW Borrowers
may borrow under this Section 6.1, prepay under Section 6.3, and reborrow under
this Section 6.1. KRW Committed Loans shall be KRW Rate Loans.
     Notwithstanding the foregoing, no KRW Committed Loans shall be permitted to
be made hereunder until such time as Global Administrative Agent and KRW Funding
Agent receive an opinion of counsel, addressed to such Agents and each KRW
Lender, as to such matters concerning each KRW Borrower and the Loan Documents
as Global Administrative Agent and KRW Funding Agent may reasonably request.
     6.2 Borrowings, Conversions and Continuations of KRW Committed Loans.
     6.2.1 Procedures for KRW Committed Borrowings. Each KRW Committed Borrowing
shall be made upon the requesting KRW Borrower’s irrevocable notice to KRW
Funding Agent, which may be given by telephone. Each such notice must be
received by KRW Funding Agent not later than 11:00 a.m., Seoul time, three
(3) Business Days prior to the requested date of any KRW Committed Borrowing.
Each telephonic notice by the requesting KRW Borrower pursuant to this
Section 6.2.1 must be confirmed promptly by delivery to KRW Funding Agent of a
written KRW Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the requesting KRW Borrower. Each KRW Committed Borrowing
shall be in a principal amount permitted by Section 8.1.1. Each KRW Committed
Loan Notice (whether telephonic or written) shall specify (a) the requested date
of the KRW Committed Borrowing (which shall be a Business Day), and (b) the
principal amount of KRW Committed Loans to be borrowed, converted or continued.
     6.2.2 Funding of KRW Committed Loans. Following receipt of a KRW Committed
Loan Notice, KRW Funding Agent shall notify each KRW Lender within one
(1) Business Day of the amount of its Applicable Tranche Percentage of the KRW
Committed Borrowing and the applicable KRW Borrower. In the case of a KRW
Committed Borrowing, each KRW Lender shall make the amount of its KRW Committed
Loan available to KRW Funding Agent in Same Day Funds at KRW Funding Agent’s
Office for the applicable currency not later than 1:00 p.m., Seoul time, on the
Business Day specified in the applicable KRW Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in
      

    87   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Section 10.2 (and, if such KRW Committed Borrowing is the initial Credit
Extension, Section 10.1), KRW Funding Agent shall make all funds so received
available to the applicable KRW Borrower in like funds as received by KRW
Funding Agent either by (a) crediting the account of such KRW Borrower on the
books of KRW Funding Agent with the amount of such funds or (b) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) KRW Funding Agent by the requesting KRW Borrower.
     6.3 Prepayments. Each KRW Borrower may, upon notice to KRW Funding Agent,
at any time or from time to time voluntarily prepay KRW Committed Loans in whole
or in part without premium or penalty; provided that (a) such notice must be
received by KRW Funding Agent not later than 11:00 a.m., Seoul time, three
(3) Business Days prior to any date of prepayment and (b) any prepayment of KRW
Rate Loans shall be in a principal amount permitted by Section 8.1.2. Each such
notice shall specify the date and amount of such prepayment. KRW Funding Agent
will notify each KRW Lender within one (1) Business Day of its receipt of each
such notice, and of the amount of such KRW Lender’s Applicable Tranche
Percentage of such prepayment. If such notice is given by such KRW Borrower,
then such KRW Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a KRW Committed Loan shall be accompanied by all accrued
interest on the amount repaid. Each such prepayment shall be applied to the KRW
Committed Loans of KRW Lenders in accordance with their respective Applicable
Tranche Percentages.
ARTICLE VII
GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT
     7.1 Limitations on Obligations to Issue Letters of Credit.
     7.1.1 Prohibited Issuances. No L/C Issuer shall issue any Letter of Credit,
if:
     (a) subject to Section 7.2.3, the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
the last extension thereof, unless the applicable Tranche Required Lenders have
approved such expiry date; or
     (b) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date.
     7.1.2 Limitations on Obligations of L/C Issuers. No L/C Issuer shall be
under any obligation to issue any Letter of Credit if:
     (a) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not
      

    88   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;
     (b) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;
     (c) except as otherwise agreed by the applicable Funding Agent and the
applicable L/C Issuer, such Letter of Credit would be in an initial stated
amount of less than $100,000 for a U.S. Letter of Credit, Cdn$100,000 for
Canadian Letters of Credit, EUR 100,000 for a Euro Letter of Credit denominated
in Euro, £100,000 for a Euro Letter of Credit denominated in Sterling, and
¥100,000,000 for a Yen Letter of Credit;
     (d) (i) with respect to the U.S. Letters of Credit, Canadian Letters of
Credit, and Yen Letters of Credit, such Letter of Credit is to be denominated in
a currency other than the Primary Currency of the applicable Tranche, and
(ii) with respect to the Euro Letters of Credit, such Letter of Credit is to be
denominated in a currency other than Euro or Sterling,
     (e) such Letter of Credit contains any provision for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (f) any Applicable Tranche Lender has defaulted on its obligations to fund
under Sections 7.4.1 or 7.4.2 or is at such time a Defaulting Lender, unless
such L/C Issuer has entered into satisfactory arrangements with the applicable
Borrower or such Applicable Tranche Lender to eliminate such L/C Issuer’s risk
with respect to such Lender.
     7.1.3 Limitations on Amendments. No L/C Issuer shall be under any
obligation to amend any Letter of Credit if (a) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (b) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.
     7.1.4 Authorization of L/C Issuers. Each L/C Issuer shall act on behalf of
the Applicable Tranche Lenders with respect to any Letters of Credit issued by
it and the documents associated therewith, and each L/C Issuer shall have all of
the benefits and immunities (a) provided to Agents in Article XV with respect to
any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Article XV included such L/C Issuer with respect to such acts or
omissions, and (b) as additionally provided herein with respect to such L/C
Issuer.
     7.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
      

    89   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     7.2.1 Requests for Issuance or Amendment. Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of any Borrower
delivered to the applicable L/C Issuer (with a copy to the applicable Funding
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of such Borrower. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the applicable
Funding Agent not later than 11:00 a.m., Applicable Time, at least three
(3) Business Days (or, in each case, such later date and time as such L/C Issuer
and such Funding Agent may both agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, the applicable Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (a) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(b) the amount thereof; (c) the expiry date thereof; (d) the name and address of
the beneficiary thereof; (e) the documents to be presented by such beneficiary
in case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the applicable L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer: (i) the Letter of Credit to be amended; (ii) the
proposed date of amendment thereof (which shall be a Business Day); (iii) the
nature of the proposed amendment; and (iv) such other matters as the applicable
L/C Issuer may reasonably require. Additionally, the requesting Borrower shall
furnish to the applicable L/C Issuer and the applicable Funding Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or Funding
Agent may reasonably require.
     7.2.2 Issuance Procedures. Promptly after receipt of any Letter of Credit
Application, the applicable L/C Issuer will confirm with the applicable Funding
Agent (by telephone or in writing) that such Funding Agent has received a copy
of such Letter of Credit Application from the requesting Borrower and, if not,
such L/C Issuer will provide such Funding Agent with a copy thereof. Unless such
L/C Issuer has received written notice from Global Administrative Agent, the
applicable Funding Agent, or any Credit Party, at least one (1) Business Day
prior to the requested date of issuance or amendment of a Letter of Credit, that
one or more applicable conditions contained in Article X shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
requesting Borrower (or the applicable Eligible Affiliate) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Applicable Tranche Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Tranche Percentage times
the amount of such Letter of Credit.
     7.2.3 Auto-Extension Letters of Credit. If any Borrower so requests in a
Letter of Credit Application, the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any Auto-Extension Letter of Credit must permit such L/C
      

    90   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Issuer to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by such L/C
Issuer, the applicable Borrower shall not be required to make a specific request
to such L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Applicable Tranche Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that such L/C Issuer shall not
permit any such extension if (a) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 7.1.1(a) or Section 7.1.1(b) or otherwise), or (b) it
has received notice (which may be by telephone or in writing) on or before the
day that is five (5) Business Days before the Non-Extension Notice Date (1) from
Global Administrative Agent or the applicable Funding Agent, that the applicable
Tranche Required Lenders have elected not to permit such extension or (2) from
Global Administrative Agent, the applicable Funding Agent, or any Credit Party
that one or more of the applicable conditions specified in Section 10.2 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.
     7.2.4 Notice of Issuance. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the applicable Borrower and the applicable Funding Agent a true and
complete copy of such Letter of Credit or amendment.
     7.3 Drawings and Reimbursements; Funding of Participations.
     7.3.1 Procedures Upon Drawing. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the applicable Borrower and the applicable
Funding Agent thereof. Not later than 10:00 a.m., Applicable Time, on the date
of any payment by an L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the applicable Borrower shall reimburse such L/C Issuer through
the applicable Funding Agent in an amount (in the same currency in which such
payment was made) equal to the amount of such drawing. If the applicable
Borrower fails to so reimburse an L/C Issuer by such time, the applicable
Funding Agent shall promptly notify each Applicable Tranche Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Applicable Tranche Lender’s Applicable Tranche Percentage
thereof. In such event, the applicable Borrower shall be deemed to have
requested a Committed Borrowing of the Specified Type (as defined below) to be
disbursed on the first (1st) Business Day after the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified elsewhere in this Agreement for the principal amount of a Committed
Borrowing, but subject to the amount of the unutilized portion of the Aggregate
Tranche Commitment and the conditions set forth in Section 10.2 (other than the
delivery of a Committed Loan Notice). To the extent that any Unreimbursed Amount
under the Euro Tranche is in Sterling and there are Euro Non-Qualified Lenders
with respect to Sterling, then Euro Funding Agent
      

    91   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



may elect a Fronting Lender in accordance with Section 4.2 on behalf of the
applicable Euro Borrower (which hereby irrevocably authorizes Euro Funding Agent
to so elect on its behalf); provided that to the extent that there are no
available Fronting Lenders, then such portion of the Unreimbursed Amount shall
be converted to Euro based on the Euro Equivalent amount of such portion and
refinanced as a Eurocurrency Rate Loan in Euro with an Interest Period of one
(1) month. Any notice given by an L/C Issuer or a Funding Agent pursuant to this
Section 7.4.1 may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. For purposes of the foregoing,
“Specified Type” means (a) with respect to the U.S. Tranche, Base Rate Loans;
(b) with respect to the Canadian Tranche and the Yen Tranche, ABR Rate Loans;
and (c) with respect to the Euro Tranche, a Eurocurrency Rate Loan with an
Interest Period of one (1) month.
     7.3.2 Reimbursement via Committed Borrowing. Each Applicable Tranche Lender
(or, in the case of a Euro Letter of Credit, each Euro Qualified Lender and each
applicable Fronting Lender) shall upon receipt of any notice pursuant to
Section 7.3.1 make funds available to the applicable Funding Agent for the
account of the applicable L/C Issuer, in the applicable currency of the
applicable Letter of Credit, at such Funding Agent’s Office in an amount equal
to each such Applicable Tranche Lender’s Applicable Tranche Percentage (or, in
the case of a Euro Letter of Credit, each Euro Qualified Lender’s Applicable
Tranche Percentage and each applicable Fronting Lender’s Euro Fronting Loan) of
the Unreimbursed Amount not later than 12:00 noon, Applicable Time, on the
Business Day specified in such notice by such Funding Agent, whereupon, subject
to the provisions of Section 7.3.3, each Applicable Tranche Lender (or in the
case of a Euro Letter of Credit, the Euro Qualified Lender and the Fronting
Lender) that so makes funds available shall be deemed to have made a Committed
Loan to the applicable Borrower in such amount. The applicable Funding Agent
shall remit the funds so received to the applicable L/C Issuer.
     7.3.3 L/C Borrowings. With respect to any Unreimbursed Amount that is not
fully refinanced by a Committed Borrowing because the conditions set forth in
Section 10.2 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest),
in currency in payment was made under the applicable Letter of Credit and shall
bear interest at the Default Rate for applicable Specified Type; provided that
to the extent that a Euro L/C Borrowing is in Sterling and there are Euro
Non-Qualified Lenders with respect to Sterling, then the aggregate amount of the
Euro L/C Borrowing shall be converted to Euro based on the Euro Equivalent
amount of such Euro L/C Borrowing and shall bear interest at the Default Rate
for a Eurocurrency Rate Loan with an Interest Period of one (1) month. In such
event, each applicable Lender’s payment to the applicable Funding Agent for the
account of such L/C Issuer pursuant to this Section 7.3.3 shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 7.3.
     7.3.4 Interest Prior to Lender Payments. Until an Applicable Tranche Lender
(and, the case of the Euro Tranche, a Fronting Lender) funds its Committed Loan
or L/C Advance

              92   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



pursuant to this Section 7.3 to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of the Committed
Loan or L/C Advance to be made by such Applicable Tranche Lender (or such
Fronting Lender) shall be solely for the account of such L/C Issuer.
     7.3.5 Lender Obligations Unconditional. Each Applicable Tranche Lender’s
(and, if applicable, Fronting Lender’s) obligation to make Committed Loans or
L/C Advances or to purchase risk participations in Fronting Loans in order to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 7.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including: (a) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, any Borrower, any Eligible Affiliate or any other
Person for any reason whatsoever; (b) the occurrence or continuance of a
Default, or (c) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each such Person’s obligation to make
Committed Loans pursuant to this Section 7.3 is subject to the conditions set
forth in Section 10.2 (other than delivery by the applicable Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
     7.3.6 Interest on Overdue Amounts. If any Applicable Tranche Lender (or, in
the case of the Euro Tranche, Fronting Lender) fails to make available directly
to the applicable Funding Agent for the account of the applicable L/C Issuer any
amount required to be paid by such Lender (or Fronting Lender) pursuant to the
foregoing provisions of this Section 7.3 by the time specified in Section 7.3.2,
such L/C Issuer shall be entitled to recover from such Person (acting through
the applicable Funding Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of an
L/C Issuer submitted to any Lender (through the applicable Funding Agent) with
respect to any amount owing under this Section 7.3.6 shall be conclusive absent
manifest error.
     7.4 Repayment of Participations.
     7.4.1 Payments by L/C Issuers. At any time after an L/C Issuer has made a
payment under any Letter of Credit and has received from any Applicable Tranche
Lender (or, in the case of the Euro Tranche, any Fronting Lender) such Person’s
L/C Advance in respect of such payment in accordance with Section 7.3, if the
applicable Funding Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the applicable Borrower or otherwise, including proceeds of Cash
Collateral of the applicable Tranche applied thereto by the applicable Funding
Agent), the applicable Funding Agent will distribute to such Applicable Tranche
Lender (or Fronting Lender) its Applicable Tranche Percentage (or other
appropriate percentage) thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Person’s L/C Advance
was outstanding) in the same funds as those received by the applicable Funding
Agent.

              93   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     7.4.2 Disgorgement. If any payment received by the applicable Funding Agent
for the account of any L/C Issuer pursuant to Section 7.4.1 is required to be
returned under any of the circumstances described in Section 16.5 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Applicable Tranche Lender (and, in the case of the Euro Tranche, each
applicable Euro Funding Agent) shall pay to the applicable Funding Agent for the
account of such L/C Issuer its Applicable Tranche Percentage (or other
appropriate percentage) thereof on demand of the applicable Funding Agent (in
each case in currency in which such payment originally was made), plus interest
thereon from the date of such demand to the date such amount is returned by such
Applicable Tranche Lender (or Euro Funding Agent), at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.
     7.4.3 Survival. The obligations of the Lenders (and the Euro Funding
Agents), the L/C Issuers and the Fronting Lenders under this Section 7.4 shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     7.5 Borrower Obligations Absolute. The obligation of each Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
issued by such L/C Issuer for the account of such Borrower and to repay each L/C
Borrowing incurred by such Borrower shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (b) the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Eligible Affiliate may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), any L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (c) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (d) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

              94   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (e) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Eligible Affiliate.
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly notify such L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     7.6 Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No L/C Issuer or Agent or
any of their respective Related Parties or any correspondent, participant or
assignee of any L/C Issuer shall be liable to any Lender for (a) any action
taken or omitted in connection herewith at the request or with the approval of
all Lenders, all Applicable Tranche Lenders, the applicable Tranche Required
Lenders, or the Required Lenders, as applicable; (b) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (c) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude any Borrower pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. No L/C Issuer or Agent or any of their
respective Related Parties or any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (a) through (e) of Section 7.5; provided that anything in such clauses
to the contrary notwithstanding, a Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to such Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which it proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, any L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     7.7 Cash Collateral. Upon the request of the applicable Funding Agent or
Required Lenders (for purposes of paragraph (a) below) or the applicable Tranche
Required Lenders (for purposes of paragraph (b) below), (a) during the existence
of an Event of Default or (b) if, as of the Maturity Date, any L/C Obligation
for any reason remains outstanding, the applicable Borrower shall, in each case,
promptly Cash Collateralize in the then Outstanding Amount of all L/C
Obligations of such Borrower under each applicable Tranche, in each case in the
same currency as

              95   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



the applicable L/C Obligations. This Agreement sets forth certain additional
requirements to deliver Cash Collateral. Each Borrower hereby grants to
Collateral Agent a security interest (subject to the Security Agency Agreement)
in all such cash, all deposit accounts into which such cash is deposited, all
balances in such accounts and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, interest bearing deposit accounts with the
applicable Funding Agent (acting as an agent for Collateral Agent).
     7.8 Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.
     7.9 Letter of Credit Fees. ProLogis shall (or shall cause the applicable
Borrower to) pay to the applicable Funding Agent for the account of each
Applicable Tranche Lender in accordance with its Applicable Tranche Percentage,
in the Primary Currency for the applicable Tranche, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Margin
as in effect from time to time in effect multiplied by the daily Relevant
Equivalent (as defined below) amount available to be drawn under such Letter of
Credit. Letter of Credit Fees shall be (a) computed on a quarterly basis in
arrears and (b) due and payable on the last Business Day of each March, June,
September and December, on the Letter of Credit Expiration Date and thereafter
on demand. Notwithstanding anything to the contrary contained herein, upon the
request of the Tranche Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate. For purposes of the
foregoing and of Section 7.10, “Relevant Equivalent” means (i) in the case of
the U.S. Letters of Credit, the Dollar Equivalent, (ii) in the case of the
Canadian Letters of Credit, Canadian Dollars, (iii) in the case of the Euro
Letters of Credit, the Euro Equivalent, and (iv) in the case of the Yen Letters
of Credit, the Yen Equivalent. Notwithstanding the foregoing or any other
provision of this Agreement, ProLogis shall not be required to pay any Letter of
Credit Fee to any Lender for any period during which such Lender is a Defaulting
Lender.
     7.10 Fronting Fee and Documentary and Processing Charges Payable to each
L/C Issuer. ProLogis shall pay directly to the applicable L/C Issuer of each
Letter of Credit for its own account, in the Primary Currency of the Tranche
under which such Letter of Credit was issued, a fronting fee at the rate per
annum of 0.125% computed on the Relevant Equivalent (as defined in Section 7.9)
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), on the Letter of Credit Expiration Date and thereafter on
demand. In addition, ProLogis shall pay directly to the applicable L/C Issuer
for its own account, in Primary Currency of the Tranche under which the
applicable Letter of Credit was issued, the customary issuance, presentation,
amendment, extension and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect; provided that the total amount of all such fees shall not exceed a
Dollar Equivalent amount of $1,500 for any Letter of Credit. Such customary fees
and standard costs and charges are due and payable ten (10) Business Days after
demand and are nonrefundable.
     7.11 Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

              96   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     7.12 Letters of Credit Issued for Eligible Affiliate. Notwithstanding that
a Letter of Credit is in support of obligations of, or is for the account of, an
Eligible Affiliate, the requesting Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit. Each Borrower acknowledges that the issuance of any Letter of Credit
requested by such Borrower for the account of an Eligible Affiliate inures to
the benefit of such Borrower. Notwithstanding the foregoing, a Foreign Borrower
under any Tranche or a Canadian Affiliate under any Tranche (other than the
Canadian Tranche) shall not be the letter of credit applicant with respect to
any Letter of Credit.
     7.13 U.S. Bond L/Cs. Notwithstanding any provision to the contrary set
forth in this Article VII:
     7.13.1 Terms and Conditions of U.S. Bond L/Cs. (a) U.S. Bond L/Cs shall be
subject to the terms and conditions of this Agreement and applicable Law;
provided that (i) a U.S. Bond L/C may have an expiration date later than twelve
(12) months from the date of issuance, so long as such date is not later than
the Letter of Credit Expiration Date; and (ii) the terms of each U.S. Bond L/C
(A) must be acceptable to the applicable U.S. L/C Issuer and U.S. Funding Agent,
(B) subject to the provisions of Section 7.13.2 and 7.13.3, may provide for the
reinstatement of drawn portions of the U.S. Bond L/C, whether or not
reimbursement has been received (which may have the effect of increasing the
amount of the applicable Borrower’s reimbursement obligations under such U.S.
Bond L/C), (C) may provide for automatic extensions thereof, so long as such
terms comply with the auto extension provisions set forth in Section 7.13.3
hereof, and (D) may contain provisions whereby the applicable U.S. L/C Issuer is
granted certain rights in collateral and voting rights under the related Bond
Documents, which rights are expressly assigned by the applicable U.S. L/C Issuer
to Collateral Agent for the benefit of Lenders pursuant to Section 7.13.4
herein.
     (b) Any Borrower may request that a U.S. L/C Issuer issue a U.S. Bond L/C
by providing at least thirty (30) days prior written notice of such request to
the applicable U.S. L/C Issuer, and by delivering a certificate at least thirty
(30) days prior to the issuance of any U.S. Bond L/C to U.S. Funding Agent
certifying that, after giving effect to the issuance of any such Bonds and,
without duplication, any Debt incurred by any Company with respect thereto, no
Default exists or would result after giving effect thereto.
     7.13.2 Reduction and Reinstatement of U.S. Bond L/Cs. In the event that the
proceeds of any drawing under any U.S. Bond L/C are used to pay the purchase
price of Bonds tendered or deemed tendered by the owner thereof pursuant to the
related Bond Documents (such drawing, including the drawing of any accrued
interest on the tendered Bonds, a “Bond Purchase Drawing”), then the stated
amount of such U.S. Bond L/C will be temporarily reduced by the amount of such
drawing, subject to automatic reinstatement (whether or not reimbursement for
any drawings thereunder has been received or the conditions set forth in
Sections 7.1.1 and 7.1.2 have been satisfied, and without further approval from
Lenders) pursuant to the provisions of the applicable U.S. Bond L/C by an amount
equal to the Bond Purchase Drawing, so long as (a) the applicable U.S. L/C
Issuer (or Collateral Agent, as assignee of such U.S. L/C Issuer) has been
properly accounted for on the securities depository’s records as the beneficial
owner of such Bonds purchased with the proceeds (or portion thereof) of the U.S.
Bond L/C, or (b) such Bonds have been delivered to the appropriate custodian and
registered as directed by such L/C Issuer (or Collateral Agent, as assignee of
such U.S. L/C Issuer), or (c) to the extent provided for in the applicable U.S.
Bond L/C, such Bonds have been

              97   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



remarketed in accordance with the terms of the applicable Bond Documents and
released by the applicable U.S. L/C Issuer; provided, that if the repurchased
Bonds are not transferred to such U.S. L/C Issuer (or Collateral Agent, as
assignee of such U.S. L/C Issuer) pursuant to clause (a) or (b) or remarketed
pursuant to clause (c) above, then the applicable U.S. L/C Issuer shall notify
Global Administrative Agent (which shall subsequently notify Lenders) of such
failure. Unless otherwise directed by U.S. Required Lenders, the applicable U.S.
L/C Issuer shall then deliver notice to the applicable Trustee prior to the
fifth (5th) Business Day after the applicable Bond Purchase Drawing that the
amount of such drawing will not be reinstated, if the applicable Bond Documents
permit such notice; otherwise, the U.S. L/C Issuer may send notice of an event
of default and a direction to cause a redemption of the applicable Bonds.
     7.13.3 Interest Payments. If the interest portion of any U.S. Bond L/C is
drawn by the applicable Trustee to make scheduled interest payments on the
outstanding principal amount of the Bonds, then the stated amount of such U.S.
Bond L/C will be temporarily reduced by the amount of such drawing, subject to
automatic reinstatement of the interest portion of such U.S. Bond L/C (whether
or not reimbursement for any drawings thereunder has been received or the
conditions set forth in Sections 7.1.1 and 7.1.2 have been satisfied, and
without further approval from U.S. Lenders) pursuant to the provisions of the
applicable U.S. Bond L/C. Subject to compliance with Section 2.4 herein, the
stated amount of the related U.S. Bond L/C may be increased as required by the
related Bond Documents (to reflect an increase in the maximum rate of interest
or number of days of accrued interest covered by such U.S. Bond L/C or
otherwise).
     7.13.4 Liens and Security Interests under Bond Documents. All liens and
security interests securing reimbursement obligations and other obligations owed
to the applicable U.S. L/C Issuer of any U.S. Bond L/C under the related Bond
Documents (including any U.S. L/C Borrowing), any rights in and to any Bonds or
other certificates of indebtedness issued to such L/C Issuer under the related
Bond Documents, and any voting rights or other rights created in favor of such
L/C Issuer under or pursuant to or in connection with any related Bond Documents
(collectively, the “Bond Rights”), now or hereafter existing in favor of such
L/C Issuer, are hereby assigned and conveyed by the applicable U.S. L/C Issuer
to Collateral Agent for the ratable benefit of U.S. Lenders. Notwithstanding
anything to the contrary set forth in any U.S. Bond L/C, any Bonds or
certificates of indebtedness purchased from the owner thereof by the applicable
Trustee with funds received pursuant to a drawing under any U.S. Bond L/C shall
be registered in the name of Collateral Agent and shall be delivered to or held
by Collateral Agent or such other entity as may be specified by the applicable
L/C Issuer and approved by Collateral Agent in a written instrument delivered to
the applicable Trustee, for the benefit of the applicable L/C Issuer, Collateral
Agent, and the other U.S. Lenders. Each L/C Issuer of a U.S. Bond L/C agrees to
execute all such other assignments, conveyances, financing statements, and other
documents required by Collateral Agent to effect the requirements of this
Section 7.13.4; provided that, U.S. Lenders, Collateral Agent, and such U.S. L/C
Issuer agree that in the event any Bonds or certificates of indebtedness are
issued to such U.S. L/C Issuer (or Collateral Agent as the assignee of such U.S.
L/C Issuer) as a result of a drawing by the applicable Trustee under the U.S.
Bond L/C for which such U.S. L/C Issuer is not immediately reimbursed, and
subsequently the Bonds are remarketed and such U.S. L/C Issuer is reimbursed for
all amounts so advanced (which reimbursement may be a repayment of any Loan
disbursed by U.S. Lenders as payment of the related U.S. Letter of Credit
reimbursement obligations under Section 7.3.2 or a repayment of an U.S. L/C
Borrowing), then any Bonds or certificates of

              98   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



indebtedness shall be released by Collateral Agent and delivered to such Trustee
without any further authorization from U.S. Lenders or such U.S. L/C Issuer.
     7.13.5 Discretion to Exercise Rights. To the extent rights (including
voting rights, rights to provide notice and elect remedies, and rights to
approve waivers, consents, or amendments of the related Bond Documents) are
created in favor of the U.S. L/C Issuer of any U.S. Bond L/C, such rights (other
than ministerial, non discretionary rights) may only be exercised with the
consent, or in accordance with the directions, of the U.S. Required Lenders.
     7.13.6 Conflict. In the event of any conflict between the terms and
provisions of this Section 7.13 relating to U.S. Bond L/Cs and the terms and
provisions of any Loan Documents relating to U.S. Letters of Credit (other than
U.S. Bond L/Cs), the terms and provisions of this Section 7.13 shall control.
ARTICLE VIII
GENERAL PROVISIONS APPLICABLE TO LOANS
     8.1 Minimum Amounts for Committed Borrowings, Conversions or Continuations
and Prepayments.
     8.1.1 Borrowing, Conversion, Continuation Amounts. Any Committed Borrowing,
conversion, or continuation under a Tranche in any of the following currencies
shall be in the following principal amounts: (a) for Committed Borrowings of,
conversions to or continuations of Loans denominated in Dollars, $1,000,000 or
any higher whole multiple of $100,000, (b) for Committed Borrowings of,
conversions to or continuation of Loans denominated in Euro, EUR 1,000,000 or
any higher whole multiple of EUR 100,000, (c) for Committed Borrowings of,
conversions to or continuations of Loans denominated in Sterling, £1,000,000 or
any higher whole multiple of £100,000, (d) for Committed Borrowings of,
conversions to or continuations of Loans denominated in Yen, any whole multiple
of ¥100,000,000, (e) for Committed Borrowings of, conversions to or
continuations of Eurocurrency Rate Loans or BA Rate Loans denominated in
Canadian Dollars, Cdn$1,000,000 or a higher whole multiple of Cdn $100,000,
(f) for Committed Borrowings of, conversions to or continuations of ABR Rate
Loans denominated in Canadian Dollars, Cdn$1,000,000 or a higher whole multiple
of Cdn$100,000, (g) for Committed Borrowings denominated in KRW, KRW
1,000,000,000 or a higher whole multiple of KRW 100,000,000, and (h) for
Committed Borrowings, conversions or continuations under a Supplemental Tranche,
the minimum and whole multiple amounts set forth in the applicable Supplemental
Addendum.
     8.1.2 Prepayment Amounts. Any prepayment under a Tranche in any of the
following currencies shall be in the following aggregate principal amounts
(a) for prepayments of Loans denominated in Dollars, $1,000,000 or any higher
whole multiple of $100,000, (b) for prepayments of Loans denominated Euro, EUR
1,000,000 or any higher whole multiple of EUR 100,000, (c) for prepayments of
Loans denominated in Sterling, £1,000,000 or any higher whole multiple of
£100,000, (d) for prepayments of Loans denominated in Yen, any whole multiple of
¥100,000,000, (e) for prepayments of Loans denominated in Canadian Dollars,
Cdn$1,000,000 or a higher whole multiple of

              99   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Cdn$100,000, (f) for prepayments of KRW Rate Loans, KRW 1,000,000,000 or a
higher whole multiple of KRW 100,000,000, and (g) for prepayments under any
Supplemental Tranche, the minimum and whole multiple amounts set forth in the
applicable Supplemental Addendum.
     8.2 Termination or Reduction of Commitments and Removal of a Borrower.
ProLogis may, upon notice to Global Administrative Agent and the applicable
Funding Agent, take any of the following actions:
     (a) terminate the Aggregate Tranche Commitment under a particular Tranche,
or from time to time permanently reduce the Aggregate Tranche Commitment under a
particular Tranche; provided that:
     (i) any such notice shall be received by Global Administrative Agent and
the applicable Funding Agent not later than 11:00 a.m. five (5) Business Days
prior to the date of termination or reduction;
     (ii) any such partial reduction shall be in an aggregate amount of (A)
$5,000,000 or any whole multiple of $100,000 in excess thereof for the U.S.
Tranche, (B) Cdn$5,000,000 or any whole multiple of Cdn$1,000,000 in excess
thereof for the Canadian Tranche, (C) EUR 5,000,000 or any whole multiple of EUR
1,000,000 in excess thereof for the Euro Tranche, (D) ¥500,000,000 or any whole
multiple of ¥100,000,000 in excess thereof for the Yen Tranche, (E) KRW
5,000,000,000 or any whole multiple of KRW 1,000,000,000 in excess thereof for
the KRW Tranche, and (F) the minimum amounts and whole multiples set forth in
the applicable Supplemental Addendum with respect to a Supplemental Tranche; and
     (iii) ProLogis shall not terminate or reduce any Aggregate Tranche
Commitment if, after giving effect thereto and to any concurrent prepayment
thereunder, the Total Tranche Outstandings of the applicable Tranche would
exceed such Aggregate Tranche Commitment.
     (b) so long as no Default exists, at any time a Borrower has (i) no
Obligations under this Agreement or under a particular Tranche (excluding, for
purposes of this Section, (A) Obligations under a Guaranty, a Pledge Agreement,
or any other Loan Document other than this Agreement, and (B) Obligations under
this Agreement or any other Loan Document that are expressly stated to survive
the termination of such Loan Document and are not yet due and payable) and
(ii) no outstanding Request for Credit Extensions, remove such Borrower as a
Borrower under this Agreement or solely under one or more Tranches under this
Agreement.
Global Administrative Agent will promptly notify the applicable Tranche Lenders
of any notice provided by ProLogis under this Section 8.2. The amount of any
Aggregate Tranche Commitment reduction shall not be applied to the U.S. Letter
of Credit Sublimit, the Euro Letter of Credit Sublimit, the Yen Letter of Credit
Sublimit, the U.S. Swing Line Sublimit, or the Euro Swing Line Sublimit, as
applicable, unless otherwise specified by ProLogis. Any reduction of any
Aggregate

              100   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Tranche Commitment shall be applied to the applicable Commitment of each Lender
in such Tranche according to its Applicable Tranche Percentage of such Tranche.
All fees accrued under a particular Tranche shall be paid on the effective date
of the termination of the Aggregate Tranche Commitment for such Tranche.
     8.3 Repayment of Loans.
     (a) The aggregate principal amount of all outstanding Committed Loans
(other than Supplemental Committed Loans) shall be paid on the Maturity Date.
     (b) Each Swing Line Loan shall be paid on the earlier to occur of (i) the
date ten (10) Business Days after such Swing Loan is made and (ii) the Maturity
Date.
     (c) Each Supplemental Loan shall be paid as set forth in the applicable
Supplemental Addendum.
     8.4 Interest.
8.4.1 Interest Rates. Subject to the provisions of Sections 8.4.2 and 16.9:
     (a) each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Margin plus
(in the case of a Eurocurrency Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost;
     (b) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin plus (in the case of a Base
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost;
     (c) each ABR Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the ABR Rate plus the Applicable Margin plus (in the case of an ABR Rate Loan of
any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost;
     (d) each BA Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the BA Rate
plus the Applicable Margin;
     (e) each KRW Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the KRW Rate plus the Applicable Margin;

              101   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (f) each U.S. Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Money Market Rate plus the Applicable Margin;
     (g) each Euro Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Money Market Rate plus the Applicable Margin plus (in the case of a
Euro Swing Line Loans which is lent from a Lending Office in the United Kingdom
or a Participating Member State) the Mandatory Cost; and
     (h) each Supplemental Committed Loan shall bear interest as set forth in
the applicable Supplemental Addendum.
     8.4.2 Rates Upon Default
     (a) If any amount payable by any Borrower under any Loan Document is not
paid when due (without regard to any applicable grace period), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (b) Upon the request of the Required Lenders at any time (and so long as)
any Event of Default exists, Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
     (c) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     8.4.3 Interest Payment Dates. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
     8.4.4 Interest Act (Canadian). For the purposes of the Interest Act
(Canada), (a) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (b) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (c) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

              102   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     8.5 Fees.
     8.5.1 Facility Fees. ProLogis shall pay to the applicable Funding Agent,
for the account of each Applicable Tranche Lender, in accordance with such
Applicable Tranche Lender’s Applicable Tranche Percentage, a facility fee in the
Primary Currency of the applicable Tranche equal to the Applicable Margin for
facility fees times the actual daily amount of the Aggregate Tranche Commitment
for such Tranche (or, if the Aggregate Tranche Commitment for such Tranche has
terminated, on the Outstanding Amount for such Tranche of all Loans under such
Tranche and, if applicable, L/C Obligations under such Tranche), regardless of
usage. The facility fees shall accrue at all times during the Availability
Period (and thereafter so long as any Loans or L/C Obligations under the
applicable Tranche remain outstanding), including at any time during which one
or more of the conditions in Article X are not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand). The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding the foregoing or any other provision of this Agreement, ProLogis
shall not be required to pay a facility fee to any Lender for any day on which
such Lender is a Defaulting Lender.
     8.5.2 Other Fees. In addition to certain fees described in Sections 7.9 and
7.10, and the facilities fees set forth above:
     (a) ProLogis shall pay to Arrangers, Global Administrative Agent, and the
Funding Agents for their own respective accounts, in the applicable currency,
fees in the amounts and at the times specified in the Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
     (b) ProLogis shall pay to Lenders, in the applicable currencies, such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     8.6 Computation of Interest and Fees. All computations of interest for
(a) Base Rate Loans when the Base Rate is determined by U.S. Funding Agent’s
“prime rate”, (b) ABR Rate Loans when the ABR Rate is determined by the
applicable Funding Agent’s “prime rate”, (c) BA Rate Loans, (d) Loans
denominated in Sterling, and (e) KRW Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Committed Loans denominated in any Foreign Currency as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 8.8, bear interest
for one

              103   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



day. Each determination by Global Administrative Agent or the applicable Funding
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent demonstrable error.
     8.7 Evidence of Debt and Promissory Note.
     8.7.1 Recordkeeping. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
each Funding Agent for such Funding Agent’s applicable Tranche, in each case in
the ordinary course of business. The accounts or records maintained by each
Funding Agent and each Lender shall be rebuttable presumptive evidence of the
amount of the Credit Extensions made by Lenders to Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of Borrowers hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by the applicable Funding
Agent for its Tranche and the accounts and records of any Lender in such Tranche
in respect of such matters, the accounts and records of such Funding Agent shall
control in the absence of manifest error.
     8.7.2 Promissory Note. The provisions of this Section 8.7.2 constitute a
promissory note for the benefit of each Lender. In furtherance of the foregoing:
     (a) Each Borrower hereby promises, severally, but not jointly, to pay to
each Applicable Tranche Lender, in accordance with the provisions of this
Agreement, the principal amount of each Loan of such Borrower from time to time
made by such Applicable Tranche Lender to such Borrower. In addition, such
Borrower promises severally, but not jointly, to pay interest on the unpaid
principal amount of the Loans made to such Borrower, from the date of such Loans
until such principal amount is paid in full, at such interest rates and at such
times as provided in this Agreement.
     (b) All payments of principal and interest with respect to Loans shall be
made to the applicable Funding Agent for the account of the Applicable Tranche
Lenders in the currency in which such Committed Loan was denominated and in Same
Day Funds at such Funding Agent’s Office for such currency.
     8.7.3 Participations. In addition to the accounts and records referred to
in Section 8.7.1, each Lender and each Funding Agent for its applicable Tranche
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Fronting
Loans, Letters of Credit, and Swing Line Loans to the extent such Tranche
permits such subfacilities. In the event of any conflict between the accounts
and records maintained by the applicable Funding Agent for its Tranche and the
accounts and records of any Lender in such Tranche in respect of such matters,
the accounts and records of such Funding Agent shall control in the absence of
manifest error.

              104   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     8.8 Payments Generally; Global Administrative Agent’s Clawback.
     8.8.1 All Payments Generally. All payments to be made by Borrowers shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.
     8.8.2 Payments Generally. Except as otherwise expressly provided herein,
all payments by a Borrower under a Tranche shall be made to the applicable
Funding Agent for such Tranche, for the account of the Applicable Tranche
Lenders to which such payment is owed, at the such Funding Agent’s Office in the
Primary Currency of such Tranche and in Same Day Funds not later than 12:00
noon, Applicable Time (and by 10:00 a.m., Brussels time, for payments under the
Euro Tranche), on the date specified herein. Except as otherwise expressly
provided herein, all payments by a Borrower under a Tranche with respect to
principal and interest on Loans under such Tranche that are denominated in an
Alternative Currency of such Tranche shall be made to the applicable Funding
Agent, for the account of the Applicable Tranche Lenders to which such payment
is owed, at the applicable Funding Agent’s Office in such Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by such
Funding Agent on the dates specified herein. Without limiting the generality of
the foregoing, the applicable Funding Agent may require that any payments due
under this Agreement be made in the Primary Location (as defined below). If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in the Primary Currency in the Dollar Equivalent, Euro Equivalent, or
Yen Equivalent, as applicable, of such Alternative Currency payment amount. For
purposes of this Section, “Primary Location” means, with respect to the U.S.
Tranche, the United States; with respect to the Canadian Tranche, Canada; with
respect to the Euro Tranche, The Netherlands; with respect to the Yen Tranche,
Japan; with respect to the KRW Tranche, Korea; and with respect to any
Supplemental Tranche, the Supplemental Primary Location.
     8.8.3 Distribution of Payments. With respect to payments and fees as set
forth herein to be paid to a Funding Agent, the applicable Funding Agent will
promptly distribute to each applicable Lender in such Tranche its Applicable
Tranche Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. With respect to payments as set forth herein to be paid to Global
Administrative Agent, Global Administrative Agent will promptly distribute to
each Lender its Applicable Global Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Global Administrative
Agent (a) after 1:00 p.m., in the case of payments in Dollars, or (b) after the
Applicable Time specified by Global Administrative Agent in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. All payments received by a Funding Agent (i) after 1:00 p.m., Applicable
Time, in the case of payments in the Primary Currency of the applicable Tranche,
or (ii) after the Applicable Time specified by such Funding Agent in the case of
payments in an Alternative Currency of such Tranche, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by any Borrower shall
come due on a day other than a Business Day,

              105   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
     8.8.4 Funding by Lenders; Presumption by Agent. Unless the applicable
Funding Agent shall have received notice from Global Administrative Agent or a
Lender in the same Tranche as the Funding Agent prior to the proposed date of
any Committed Borrowing that such Lender will not make available to such Funding
Agent such Lender’s share of such Committed Borrowing, such Funding Agent may
assume that such Lender directly or through the applicable Fronting Lender has
made such share available on such date in accordance with the requirements of
the applicable Tranche and may, in reliance upon such assumption, make available
to the applicable Borrower a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
directly or through the applicable Fronting Lender to the applicable Funding
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to such Funding Agent forthwith on demand such corresponding amount in the
same currency and in Same Day Funds with interest thereon, for each day from the
date such amount is made available to such Borrower to the date of payment to
such Funding Agent, at (a) in the case of a payment to be made by such Lender,
the Overnight Rate and (b) in the case of a payment to be made by such Borrower,
the interest rate applicable to the applicable Loans. If such Borrower and such
Lender shall pay such interest to such Funding Agent for the same or an
overlapping period, such Funding Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Committed Borrowing directly or through the
applicable Fronting Lender to such Funding Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by a Borrower pursuant to this Section shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the applicable Funding Agent.
     8.8.5 Payments by Borrowers; Presumptions by Agents. Unless the applicable
Agent shall have received notice from the applicable Borrower prior to the date
on which any payment is due to such Agent for the account of the applicable
Lenders or the applicable L/C Issuer hereunder that such Borrower will not make
such payment, such Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each Lender or applicable L/C Issuer, as the case may be,
severally agrees to repay to such Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in the same currency and in Same
Day Funds with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to such Agent, at the Overnight Rate. A
notice by the applicable Agent to any Lender or Borrower with respect to any
amount owing under this Section 8.8.5 shall be conclusive, absent demonstrable
error.
     8.8.6 Failure to Satisfy Conditions Precedent. If any Lender makes
available directly or through the applicable Fronting Lender to the applicable
Funding Agent funds for any Loan to be made by such Lender to any Borrower as
provided in this Agreement, and such funds are not made available to such
Borrower by such Agent because the conditions to

              106   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



such Loan set forth in Article X are not satisfied or waived in accordance with
the terms hereof, such Agent shall promptly return such funds (in like funds as
received from such Lender) to such Lender, plus interest thereon from the date
funds were made available to such Agent by such Lender to the date such amount
is returned by such Agent to such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.
     8.8.7 Obligations of Lenders Several. The obligations of Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit, Fronting
Loans, and Swing Line Loans and to make payments pursuant to Section 16.4.3 are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 16.4.3 on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation (if any) to do so on such date, and no Lender shall be responsible
for the failure of any other Lender to make any Committed Loan, to purchase any
such participation, or to make any payment under Section 16.4.3.
     8.8.8 Funding Source. Subject to Section 9.6.1, nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.
     8.9 Sharing of Payments by Lenders in a Tranche. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by it
in a particular Tranche, or the participations in L/C Obligations or in Swing
Line Loans held by it in such Tranche resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Committed Loans or
participations and accrued interest in such Tranche greater than its pro rata
share for such Tranche as provided herein, then Lender receiving such greater
proportion shall (a) notify the applicable Funding Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations, Swing Line Loans, and Fronting Loans of
the other Lenders in the same Tranche, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by
Lenders in such Tranche ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Committed Loans and other
amounts owing them in such Tranche, provided that:
     (a) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (b) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations, Swing Line Loans, or
Fronting Loans to any assignee or participant, other than to ProLogis or any
Eligible Affiliate thereof (as to which the provisions of this Section shall
apply).

              107   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     8.10 Extension of Maturity Date.
     8.10.1 Request for Extension. Not earlier than ninety (90) days prior to,
nor later than sixty (60) days prior to, the Maturity Date, ProLogis may, upon
notice to Global Administrative Agent (which shall promptly notify Lenders) and
satisfaction of the conditions precedent set forth in Section 8.10.2, extend the
Maturity Date for an additional year to October 6, 2010.
     8.10.2 Extension Procedures. The extension of the Maturity Date
contemplated by Section 8.10.1 shall become effective on the date (the
“Extension Effective Date”) on which the following conditions precedent have
been satisfied: (a) Global Administrative Agent shall have received a
certificate of ProLogis dated as of the Extension Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of ProLogis
(i) providing evidence reasonably satisfactory to Global Administrative Agent
that each Loan Party has taken all necessary action to authorize such extension
and (ii) certifying that, before and after giving effect to such extension,
(x) the representations and warranties contained in Article XI and the other
Loan Documents are true and correct in all material respects on and as of the
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 8.10, the representations and warranties contained in subsection (a) of
Section 11.5 shall be deemed to refer to the most recent statements furnished
pursuant to subsection (a) of Section 12.1, and (y) no Default exists before or
after giving effect to such extension, and (b) Borrowers shall have paid to
Global Administrative Agent, for the benefit of each Lender, an extension fee in
an amount equal to 0.075% times such Lender’s Commitment, and Global
Administrative Agent shall promptly remit such extension fee to each Lender upon
receipt thereof. Upon the satisfaction of the conditions precedent set forth in
this Section 8.10.2, Global Administrative Agent shall promptly confirm to
Lenders such extension and the Extension Effective Date.
     8.11 Additional Affiliate Borrowers.
     8.11.1 Procedures for Adding Affiliate Borrowers. ProLogis may, upon at
least fifteen (15) days’ prior written notice to the applicable Funding Agent
(which shall promptly notify the Applicable Tranche Lenders) (or (x) such lesser
period as may be agreed to by such Funding Agent or (y) such longer period as is
determined by such Funding Agent to be reasonably necessary for the applicable
parties to comply with any governmental or regulatory requirements), request
that any Eligible Affiliate become an Affiliate Borrower by delivering to such
Funding Agent (with a copy to Global Administrative Agent), in each case
reasonably acceptable to such Funding Agent, (a) a Borrower Accession Agreement
duly executed by ProLogis and such Eligible Affiliate that will, among other
things, designate the applicable Tranche under which such Affiliate will be an
Affiliate Borrower (the “Requested
      

    108   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Tranche”), and (b) the following documents relating to such Eligible Affiliate:
(i) an opinion of such Eligible Affiliate’s counsel reasonably acceptable to
such Funding Agent (other than for Short Term Affiliate Borrowers and Property
Fund Borrowers; provided that if any Property Fund Borrower has any outstanding
Loans or L/C Obligations under this Agreement for one hundred and eighty
(180) consecutive days, then such Borrower shall provide an opinion of such
Borrower’s counsel reasonably acceptable to the applicable Funding Agent on or
before the last day of such one hundred and eighty (180) day period); (ii) an
officer’s certificate certifying (A) the Organization Documents of such Eligible
Affiliate, (B) resolutions of such Eligible Affiliate’s Board of Directors or
other governing body authorizing the execution, delivery, and performance of
this Agreement and the other Loan Documents, as applicable, certified as being
in full force and effect without modification or amendment, and (C) signatures
and incumbency of officers of such Eligible Affiliate; (iii) certificates of
existence and good standing for such Eligible Affiliate issued by its state of
organization or the equivalent certificates, if any, from the applicable
Governmental Authorities for any non-U.S. Eligible Affiliate; (iv) if the
Requested Tranche is the Yen Tranche and the proposed Affiliate Borrower is not
organized under the Laws of Japan, an explanation in reasonable detail as to
why, in relation to the project in question, a TMK is not being used as an
Additional Affiliate Borrower; and (v) any additional information regarding such
Eligible Affiliate that the applicable Funding Agent or any Applicable Tranche
Lender may reasonably request under Section 16.17 or 16.18, or otherwise. Upon
receipt by the applicable Funding Agent of the items referenced in this
Section 8.11, each in form and substance reasonably acceptable to such Funding
Agent and its counsel, and subject to Section 8.11.3, such Eligible Affiliate
shall become an Affiliate Borrower under the Requested Tranche and assume all
the rights, benefits, and obligations of an Affiliate Borrower under such
Requested Tranche unless on such date a Default exists and is continuing or
would occur as a result of such Eligible Affiliate becoming an Affiliate
Borrower. Furthermore, the applicable Funding Agent shall promptly notify each
Applicable Tranche Lender of the addition of any Affiliate Borrower pursuant to
this Section 8.11.1.
     8.11.2 Existing Borrowers. ProLogis may, upon at least fifteen (15) days’
prior written notice to the applicable Funding Agent (which shall promptly
notify the Applicable Tranche Lenders) (or (x) such lesser period as may be
agreed to by such Funding Agent or (y) such longer period as is determined by
such Funding Agent to be reasonably necessary for the applicable parties to
comply with any governmental or regulatory requirements), request that any
existing Borrower under one Tranche become Borrower under a different Tranche by
delivering to such Funding Agent (with a copy to Global Administrative Agent),
in each case reasonably acceptable to such Funding Agent, (a) a Borrower
Accession Agreement duly executed by ProLogis and such existing Borrower that
will, among other things, designate the applicable Tranche under which such
existing Borrower will also become a Borrower (the “Additional Tranche”), and
(b) any information regarding such existing Borrower that the applicable Funding
Agent or any Applicable Tranche Lender may reasonably request under
Section 16.17 or 16.18, or otherwise. Upon receipt by the applicable Funding
Agent of the items referenced in this Section 8.11.2, each in form and substance
reasonably acceptable to such Funding Agent and its counsel, and subject to
Section 8.11.3, such existing Borrower shall become a Borrower under the
Additional Tranche unless on such date a Default exists or would occur as a
result of such existing Borrower becoming a Borrower under the Tranche.
Furthermore, the applicable Funding
      

    109   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Agent shall promptly notify each Applicable Tranche Lender of the addition a
Borrower under an Additional Tranche pursuant to this Section 8.11.2.
     8.11.3 Limitations. In addition to the conditions set forth in Sections
8.11.1 and 8.11.2, to the extent applicable, neither (a) an Eligible Affiliate
which would qualify as a Foreign Borrower under the Requested Tranche in which
it will be a Borrower, nor (b) an existing Borrower under one Tranche which
would otherwise qualify as Foreign Borrower under the Additional Tranche, may be
a Borrower under such Requested Tranche or Additional Tranche, as applicable,
unless the applicable Funding Agent is reasonably satisfied that the addition of
such Eligible Affiliate or existing Borrower to such Requested Tranche or
Additional Tranche, as applicable, will not (i) violate any Laws, (ii) cause the
representations set forth in Section 16.18 to be inaccurate, (iii) materially
impair the ability of Applicable Tranche Lenders to assign their Commitments or
Loans under such Requested Tranche or Additional Tranche, as applicable, or
(iv) have any other material adverse effect on the Applicable Tranche Lenders.
Notwithstanding the foregoing, the provisions of this Section 8.11.3 (other than
clause (i) above) shall not be conditions to an Eligible Affiliate that is
organized under the Laws of a Participating Member State becoming a Euro
Borrower.
     8.11.4 Qualification Status. Upon the delivery of a notice by the
applicable Funding Agent of a request by ProLogis to add an Eligible Affiliate
as a Borrower or to add an existing Borrower to an Additional Tranche pursuant
to Section 8.11.1 or 8.11.2, as applicable, the applicable Funding Agent shall
request that each Applicable Tranche Lender represent and warrant to ProLogis
and Funding Agent as to whether such Applicable Tranche Lender is capable of
making a Committed Loan to such Eligible Affiliate without the imposition of any
withholding taxes. Each Lender agrees that it shall respond to any such request
within three (3) Business Days; provided that if an Applicable Tranche Lender
does not respond within the required time period, then the applicable Funding
Agent may deem such Applicable Tranche Lender to be unable to make a Committed
Loan to such Eligible Affiliate without the imposition of a withholding tax.
Furthermore, Global Administrative Agent may revise Annex 2 to the Assignment
and Assumption reflecting a new Borrower or the addition of a Borrower to an
Additional Tranche.
     8.12 Reallocation of Commitments.
     8.12.1 Reallocation Procedures. Global Administrative Agent may, from time
to time during the Availability Period at the written request of ProLogis (which
request shall also be sent to each Funding Agent of an affected Tranche) (a
“Reallocation Request”), increase the Aggregate Tranche Commitment under one
Tranche with a corresponding reduction of the Aggregate Tranche Commitment under
a different Tranche by (a) utilizing the Pre-Approved Reallocations of certain
Lenders (each a “Pre-Approved Lender”), or (b) reallocating the Commitment of
any Lender (each an “Allocating Lender”), subject to the following conditions:
     (i) at the time of such Reallocation Request, ProLogis specifies which
Tranche shall be increased and which Tranche shall be decreased, and whether any
Pre-Approved Reallocation shall be utilized in such reallocation;
      

    110   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (ii) the amount of the increase in a Tranche shall be equal to the Foreign
Currency Equivalent amount of the corresponding decrease in the other Tranche;
     (iii) each Allocating Lender and Pre-Approved Lender satisfies the
requirements of an Eligible Assignee under the Tranche in which the Aggregate
Tranche Commitment is being increased;
     (iv) each Allocating Lender acknowledges in writing to Global
Administrative Agent and ProLogis that it has agreed that its Commitment will be
reallocated hereunder (which acknowledgment shall be made in such Lender’s sole
discretion); provided that a Pre-Approved Reallocation shall be effective
without any further acceptances under this Section 8.12 by a Lender that has
agreed to a Pre-Approved Reallocation;
     (v) any request for a reallocation shall be in a minimum amount agreed to
by the applicable Funding Agents;
     (vi) ProLogis may make a maximum of one (1) request per calendar quarter;
     (vii) with respect to an increase of an Aggregate Tranche Commitment under
a Tranche made available to a Dutch Borrower or under the Euro Tranche, each
Allocating Lender and Pre-Approved Lender must qualify as a PMP upon providing
the increase in its Commitment;
     (viii) with respect to an increase of the Aggregate Tranche Commitment
under the Yen Tranche, each Allocating Lender and each Pre-Approved Lender must
qualify as an institution that may make Loans to a TMK under Japanese Laws upon
providing the increase of its Commitment;
     (ix) no reduction in any Aggregate Tranche Commitment shall be permitted
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Tranche Outstandings under such Tranche would exceed the Aggregate Tranche
Commitment under such Tranche;
     (x) the amount of the increase in the applicable Aggregate Tranche
Commitment shall be in a minimum Dollar Equivalent amount of $5,000,000;
     (xi) no Default exists; and
     (xii) unless otherwise agreed among the applicable Funding Agent, the
affected Lender and the applicable Borrowers (which agreement may include a
phase-in of the applicable increase and/or Interest Periods with any agreed-upon
length), the applicable Borrowers shall prepay any Committed Loans outstanding
on the Reallocation Effective Date (and pay any additional amounts required
pursuant to Section 9.5) to the extent necessary to keep the
      

    111   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



outstanding Committed Loans in the affected Tranches ratable with any revised
Applicable Tranche Percentages arising from any nonratable increase or decrease
in any Commitments of any Lenders under this Section 8.12.
     8.12.2 Effectiveness of Reallocation. Upon the request of Global
Administrative Agent, each Funding Agent of an affected Tranche shall provide to
Global Administrative Agent a new Schedule 2.1 for its Tranche reflecting any
proposed reallocation. In addition, Global Administrative Agent, the applicable
Funding Agents, and ProLogis shall determine the effective date (the
“Reallocation Effective Date”) of such reallocation, provided that any
Pre-Approved Reallocations shall be effective no more than ten (10) Business
Days after the relevant Reallocation Request, and Global Administrative Agent
shall promptly notify ProLogis and the affected Funding Agents of the
Reallocation Effective Date. After any Reallocation Effective Date and the
receipt of a revised Schedule 2.1 (if requested by Global Administrative Agent)
from each applicable Funding Agent, Global Administrative Agent shall promptly
provide to each Lender in the affected Tranches and to ProLogis a new
Schedule 2.1 for the affected Tranches.
     8.13 Increase in Commitments.
     8.13.1 Increase Procedures. From time to time after the Closing Date to the
Maturity Date, ProLogis may, by written request (an “Increase Request”) to
Global Administrative Agent and the Funding Agents for each affected Tranche,
increase any Aggregate Tranche Commitment by (a) admitting additional Lenders
hereunder (each a “Subsequent Lender”) or (b) increasing the Commitment of any
existing Lender (each an “Increasing Lender”), subject to the following
conditions:
     (i) at the time of such Increase Request, ProLogis specifies its requested
allocation of the requested increase in the Aggregate Tranche Commitments to
each Tranche;
     (ii) each Subsequent Lender is an Eligible Assignee;
     (iii) each Subsequent Lender (x) executes and delivers to Global
Administrative Agent a Joinder Agreement in the form of Exhibit J (a copy of
which Global Administrative Agent will deliver to each applicable Funding
Agent);
     (iv) each Increasing Lender executes and delivers to Global Administrative
Agent an increase certificate substantially in the form of Exhibit K (a copy of
which Global Administrative Agent will deliver to each applicable Funding
Agent);
     (v) the amount of all increases in the Aggregate Tranche Commitments
pursuant to this Section 8.13 shall not exceed the Dollar Equivalent of
$500,000,000 in the aggregate; it being understood that in determining the
aggregate increase amount for purposes of this clause (v), each increase amount
shall equal the Dollar Equivalent amount of such
      

    112   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



increase amount as determined on the corresponding effective date of the
increase in the Aggregate Tranche Commitments;
     (vi) with respect to an increase of the Aggregate Tranche Commitment under
a Tranche made available to a Dutch Borrower, each Subsequent Lender and
Increasing Lender is a PMP;
     (vii) with respect to an increase of the Yen Aggregate Commitments, each
Subsequent Lender shall be an institution from which a TMK may, pursuant to the
Laws of Japan, borrow money;
     (viii) each increase in an Aggregate Tranche Commitment shall be in a
minimum amount of $5,000,000;
     (ix) no admission of any Subsequent Lender shall increase the Commitment of
any existing Lender without the written consent of such Lender;
     (x) no Default exists; and
     (xi) unless otherwise agreed among the applicable Funding Agent, the
affected Lenders, and the applicable Borrowers (which agreement may include a
phase-in of the applicable increase and/or Interest Periods with any agreed-upon
length), the applicable Borrowers shall prepay any Committed Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 9.5) to the extent necessary to keep the outstanding Committed Loans
in the affected Tranches ratable with any revised Applicable Tranche Percentages
arising from any nonratable increase or decrease in any Commitments of any
Lender under this Section 8.13.
     8.13.2 Effectiveness of Increase. Upon the request of Global Administrative
Agent, the Funding Agent of each affected Tranche shall provide to Global
Administrative Agent a new Schedule 2.1 for such Tranche reflecting the
Applicable Tranche Percentage of the Lenders under such Tranche after giving
effect to the proposed increase pursuant to this Section 8.13. In addition,
Global Administrative Agent, the applicable Funding Agents, and ProLogis shall
determine the effective date (the “Increase Effective Date”) of each increase in
an Aggregate Tranche Commitment under this Section 8.13, and Global
Administrative Agent shall promptly notify ProLogis, the affected Funding
Agents, and each Lender of the Increase Effective Date. After the Increase
Effective Date and receipt of a revised Schedule 2.1 (if requested by Global
Administrative Agent) from each applicable Funding Agent, Global Administrative
Agent shall promptly provide to each Lender and to ProLogis a new Schedule 2.1
to this Agreement.
     8.13.3 Conflicting Provisions. This Section shall supersede any provisions
in Sections 8.9 or 16.1 to the contrary.
      

    113   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     8.14 Establishment of Supplemental Tranche.
     8.14.1 Supplemental Tranche Request. At the time of any Increase Request
under Section 8.13, ProLogis may from time to time request, with the same
approval requirements of the Increase Request (each such request, a
“Supplemental Tranche Request”), certain Lenders to provide a supplemental
tranche for loans in which the primary currency of such supplemental tranche is
not one of the currencies set forth in the definition of “Primary Currency” at
the time of such Supplemental Tranche Request (each such new Tranche, a
“Supplemental Tranche”).
     8.14.2 Supplemental Addendums. Each Supplemental Tranche Request shall be
made in the form of an addendum substantially in the form of Exhibit H-1 (a
“Supplemental Addendum”) and sent to Global Administrative Agent and shall set
forth (a) the proposed Primary Currency and Alternative Currencies of such
Supplemental Tranche, (b) the proposed Supplemental Primary Location, (c) the
proposed interest types and rates for such Supplemental Tranche, (d) the type
and amount of any subfacilities of such Supplemental Tranche, (e) the proposed
borrowers under such Tranche, and (f) any other specific terms of such
Supplemental Tranche that ProLogis deems necessary; provided that the
availability period and maturity of any loans under the Supplemental Tranche
shall be the same as the U.S. Tranche. Promptly after a Supplemental Tranche
Request, ProLogis shall, subject to the approval of Global Administrative Agent
(which shall not be unreasonably withheld or delayed) appoint the proposed
Funding Agent for such requested Supplemental Tranche.
     8.14.3 Conditions to Supplemental Tranche. As conditions precedent to the
addition of a Supplemental Tranche to this Agreement, (a) each of the conditions
set forth in Section 8.13 must be satisfied and there must be an increase in the
Aggregate Tranche Commitments, (b) each Lender providing a commitment under the
Supplemental Tranche must be an Increasing Lender or Subsequent Lender, and each
Lender providing a commitment under a Supplemental Tranche to a Dutch Borrower
must qualify as a PMP, (c) each Lender providing a commitment under such
Supplemental Tranche, the proposed Funding Agent for such Supplemental Tranche,
and Global Administrative Agent must execute the requested Supplemental Addendum
or RMB Addendum, as applicable, (d) each of the proposed borrowers under such
Supplemental Tranche shall be an existing Borrower or shall have complied with
Section 8.11, and (e) any other documents or certificates that shall be
reasonably requested by Global Administrative Agent in connection with the
addition of the Supplemental Tranche shall have been delivered Global
Administrative Agent in form and substance reasonably satisfactory to Global
Administrative Agent.
     8.14.4 RMB Loan Agreements. Supplemental Tranches may be established from
time to time for certain Eligible Affiliates in China pursuant to one or more
RMB Loan Agreements. Upon (a) notice to Global Administrative Agent of the
establishment of an RMB Loan Agreement, (b) the execution by ProLogis of an RMB
Addendum substantially in the form of Exhibit H-2 (an “RMB Addendum”) with
respect to such RMB Loan Agreement, (c) the satisfaction of the conditions set
forth in Section 8.14.3, and (d) the determination of the Supplemental Tranche
Effective Date in accordance with Section 8.14.5, such RMB Loan Agreement shall
be deemed to be a Supplemental Tranche hereunder.
      

    114   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     8.14.5 Effectiveness of Supplemental Tranche. If a Supplemental Tranche
Request is accepted in accordance with this Section, Global Administrative
Agent, the applicable Funding Agent, and ProLogis shall determine the effective
date of such Supplemental Tranche (the “Supplemental Tranche Effective Date”)
and the final allocation of such Supplemental Tranche. Global Administrative
Agent shall promptly distribute a revised Schedule 2.1 to each Lender reflecting
such new Supplemental Tranche and notify each Lender of the Supplemental Tranche
Effective Date.
ARTICLE IX
TAXES, YIELD PROTECTION AND ILLEGALITY
     9.1 Taxes.
     9.1.1 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Credit Party,
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Borrower shall make such deductions and (c) such
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
     9.1.2 Indemnification by Borrowers. The applicable Borrower shall indemnify
each Credit Party, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by such Credit Party on or with respect to any payment
made to such Credit Party by or on account of such Borrower hereunder or under
any other Loan Document, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender or an L/C Issuer (with a copy to
Global Administrative Agent), or by Global Administrative Agent on its own
behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
demonstrable error.
     9.1.3 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to Global Administrative Agent the original or a
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Global Administrative Agent.
     9.1.4 Status of Lenders. Any Foreign Lender or Non-U.S. Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which
      

    115   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



a Borrower is resident for tax purposes or is otherwise subject to tax, or any
treaty to which any such jurisdiction is a party or which otherwise benefits
such Lender, with respect to payments hereunder or under any other Loan Document
shall deliver to ProLogis (with a copy to Global Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by ProLogis
or Global Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by ProLogis or Global Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
ProLogis or Global Administrative Agent as will enable ProLogis or Global
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States or otherwise subject to tax in the United
States, any Non-U.S. Lender shall deliver to ProLogis and Global Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of ProLogis or
Global Administrative Agent or an applicable Funding Agent, but only if such
Non-U.S. Lender is legally entitled to do so), whichever of the following is
applicable:
     (a) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (b) duly completed copies of Internal Revenue Service Form W-8ECI,
     (c) duly completed copies of Internal Revenue Service Form W-8IMY,
     (d) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (e) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit ProLogis to determine the withholding or deduction
required to be made.
     Without limiting the obligations of Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to Global
Administrative Agent, each applicable Funding Agent, or ProLogis, as such Agent
or ProLogis shall reasonably request,
      

    116   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



on or prior to the Closing Date, and in a timely fashion thereafter, such other
documents and forms required by any relevant taxing authority under the Laws of
any other jurisdiction, duly executed and completed by such Lender, as are
required under such Laws to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by Borrowers pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction.
     Each Lender shall promptly (i) notify Global Administrative Agent and each
applicable Funding Agent of any change in circumstances which would modify or
render invalid any claimed exemption from or reduction of Taxes or other Taxes,
and (ii) take such steps as shall not be materially disadvantageous to it, in
the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Law that any Borrower make any deduction or withholding for taxes
from amounts payable to such Lender. Additionally, each Borrower shall promptly
deliver to the applicable Credit Party, as such Credit Party shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Credit Party under such Laws in connection with
any payment by such Credit Party of Indemnified Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
     9.1.5 Exemption Representation.
     (a) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to the Borrowers that, as of the date of this Agreement or, in
the case of a Person that becomes a Lender after the Closing Date, as of the
date such Person becomes a party hereto (and, in the case of a Lender that
agrees to make Loans under a Tranche, as of the date such agreement become
effective), except as specified in writing to Global Administrative Agent, the
applicable Funding Agent and ProLogis prior to the date of the applicable
Exemption Representation, it is entitled to receive payments from each Borrower
under each Tranche with respect to which it has a commitment to make Loans
without any reduction or withholding in respect of any Indemnified Taxes or
Other Taxes and without any amount being required to be paid by any applicable
Borrower pursuant to Section 9.1.2; provided that the Exemption Representation
shall not apply to any withholding tax imposed at any time on payments made by
or on behalf of a Foreign Obligor.
     (b) Notwithstanding any other provision of this Agreement, no Borrower
shall be obligated to pay any amount under this Section 9.1 to, or for the
benefit of, any Lender to the extent that such amount would not have been
required to be paid if (i) such Lender’s Exemption Representation had been
accurate or (ii) such Lender had complied with its obligations under
Section 9.1.4.
     9.1.6 Treatment of Certain Refunds. If any Credit Party determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by
      

    117   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



any Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable out-of- pocket expenses of such Credit
Party, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such
Borrower, upon the request of such Credit Party, agrees to repay the amount paid
over to such Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Credit Party in the event such
Credit Party is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require any Credit Party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.
     9.2 Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans in any currency, or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, any applicable currency in the applicable interbank market, then,
on notice thereof by such Lender to ProLogis through the applicable Funding
Agent, any obligation of such Lender to make, continue or convert Loans to
Eurocurrency Rate Loans in the affected currency shall be suspended until such
Lender notifies Global Administrative Agent and ProLogis that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the applicable Borrower shall, upon demand from such Lender (with a copy to the
applicable Funding Agent), prepay or, if applicable and such Loans are
denominated in Dollars under the U.S. Tranche, Canadian Dollars under the
Canadian Tranche, Yen under the Yen Tranche or Euro under the Euro Tranche,
convert all applicable Eurocurrency Rate Loans of such Lender to Base Rate
Loans, ABR Rate Loans, or Substitute Rate Loans, as applicable, either on the
last day of the Interest Period therefor or on such earlier date on which such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted.
     9.3 Inability to Determine Rates
     9.3.1 Determination of Rates. If the Tranche Required Lenders determine for
their Tranche (other than with respect to the Euro Tranche) that for any reason
in connection with any request for Eurocurrency Rate Loans or BA Rate Loans or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the applicable interbank market for the currency, amount and Interest
Period for such Loans, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate or BA Rate, as applicable, for the requested
Interest Period for such Loans, or (c) the Eurocurrency Rate or BA Rate, as
applicable, for any requested Interest Period for such Loans does not adequately
and fairly reflect the cost to such Lenders of funding such Loans for the
requested Interest Period, the applicable Funding Agent will promptly so notify
ProLogis, each Borrower in the affected Tranche and each Lender in the affected
Tranche. Thereafter, the obligation of such Lenders to make or maintain
Eurocurrency Rate Loans or BA Rate Loans in the affected currency or currencies
for the applicable Interest Period in the affected Tranche shall be
      

    118   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



suspended until such Funding Agent (upon the instruction of the applicable
Tranche Required Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or BA Rate Loans, as
applicable, in the affected currency or currencies or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans under the U.S. Tranche or ABR Rate Loans under the Canadian
Tranche or the Yen Tranche, as applicable, in the amount specified therein, and
with respect to Loans under the U.S. Tranche and the Yen Tranche, such Loans
shall be converted to the Primary Currency of the such Tranche in the Foreign
Currency Equivalent amount of such Loans to the extent such Loans are not in the
Primary Currency of the applicable Tranche at such time.
     9.3.2 Market Disruptions. (a) If Euro Lenders (including any applicable
Fronting Lenders) constituting at least thirty-five percent (35%) of the Euro
Aggregate Commitments or if the Euro Aggregate Commitments have been terminated,
Euro Lenders holding in the aggregate at least thirty-five percent (35%) of the
Euro Total Outstandings determine that a requested Borrowing or continuation is
affected by an event of the type described in Section 9.3.1(a), (b) or (c), or
(b) if the Eurocurrency Rate is to be determined by reference to Reference Banks
at or about 11:00 a.m., Brussels time, on the determination date for the
Interest Period applicable to a Borrowing or continuation, and none of the
Reference Banks supplies a rate for the purpose of determining the Eurocurrency
Rate for such Borrowing or continuation, then Euro Funding Agent will promptly
so notify ProLogis, each Euro Borrower, and each Euro Lender of such event.
Thereafter, the obligation of Euro Lenders to make or maintain Eurocurrency Rate
Loans in the currency of the requested Borrowing or continuation for the
affected currency shall be suspended until Euro Funding Agent (upon the
instruction Euro Required Lenders) revokes such notice. Upon receipt of such
notice, ProLogis may revoke any pending request for a Euro Committed Borrowing
or continuation in the affected currency, or, failing that, will be deemed to
have converted such request into a request for a Euro Committed Borrowing of
Substitute Rate Loans denominated in Euro, and any Euro Committed Loans that are
not denominated in Euro and are affected by this provision shall be converted to
Euro in the Euro Equivalent amount of such Euro Loans at such time.
     9.4 Increased Costs Generally.
     9.4.1 Increased Costs. If any Change in Law shall:
     (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Credit Party (except (i) any reserve requirement contemplated by
Section 9.4.5 and (ii) any amount included in the Mandatory Cost, other than as
set forth below);
     (b) subject any Credit Party to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Loan made by it, or change the basis of taxation of payments to such
Credit
      

    119   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Party in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 9.1 and the imposition of, or any change in the rate of, any Excluded
Tax);
     (c) result in the Mandatory Cost, as calculated hereunder, not representing
the cost to any Credit Party of complying with the requirements of the Bank of
England and/or the Financial Services Authority or the European Central Bank in
relation to its making, funding or maintaining Loans; or
     (d) impose on any Credit Party or any applicable interbank market any other
condition, cost or expense affecting this Agreement or any Loans made by such
Credit Party or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Loan (or of maintaining its obligation
to make any Loan), or to increase the cost to such Credit Party of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Credit Party hereunder (whether
of principal, interest or any other amount) then, upon request of such Credit
Party, ProLogis will pay (or cause the applicable Borrower to pay) to such
Credit Party, such additional amount or amounts as will compensate such Credit
Party for such additional costs incurred or reduction suffered.
     9.4.2 Capital Requirements. If any Credit Party determines that any Change
in Law affecting such Credit Party or any Lending Office of such Credit Party or
such Credit Party’s holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on such Credit Party’s
capital or on the capital of such Credit Party’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Credit Party or the Loans
made by, or participations in Letters of Credit held by, such Credit Party, or
the Letters of Credit issued by such Credit Party, to a level below that which
such Credit Party or such Credit Party’s holding company could have achieved but
for such Change in Law (taking into consideration such Credit Party’s policies
and the policies of such Credit Party’s holding company with respect to capital
adequacy), then from time to time ProLogis will pay (or cause the applicable
Borrower to pay) to such Credit Party, such additional amount or amounts as will
compensate such Credit Party or such Credit Party’s holding company for any such
reduction suffered.
     9.4.3 Certificates for Reimbursement. Any Credit Party requesting
compensation pursuant to this Section 9.4 shall deliver to ProLogis (with a copy
to Global Administrative Agent) a certificate setting forth in reasonable detail
the basis for such request and a calculation of the amount necessary to
compensate such Credit Party or its holding company, as the case may be, as
specified in Section 9.4.1 or 9.4.2 above, and any such certificate shall be
conclusive absent demonstrable error. ProLogis shall pay (or cause the
applicable Borrower to pay) such Credit Party the amount shown as due on any
such certificate within fifteen (15) days after receipt thereof.
     9.4.4 Additional Reserve Requirements. Each applicable Borrower shall pay
to each Lender, (a) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently
      

    120   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error), and (b) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the funding of
the Eurocurrency Rate Loans, such additional costs (expressed as a percentage
per annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
demonstrable error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided each applicable Borrower shall
have received at least fifteen (15) days’ prior notice (with a copy to Global
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable fifteen
(15) days from receipt of such notice.
     9.4.5 Limitations on Lender Claims. Notwithstanding the foregoing
provisions of this Section 9.4, no Lender shall be entitled to compensation for
any cost, increased costs or liability resulting from a failure by such Lender
to comply with any request from or requirement of any central banking or
financial regulatory authority (whether or not having the force of law, but if
not having the force of law being a request of a nature with which banks
generally are expected or accustomed to comply).
     9.5 Compensation for Losses. Each Borrower agrees that it will, from time
to time, compensate each Lender for and hold each Lender harmless from any loss,
cost or expense incurred by such Lender as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan of such
Lender to such Borrower (other than a Base Rate Loan or ABR Rate Loan) on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan of
(or to be made by) such Lender to such Borrower (other than a Base Rate Loan or
ABR Rate Loan) on the date or in the amount notified by such Borrower;
     (c) any failure by such Borrower to make payment of any Loan or
reimbursement obligation under any Letter of Credit (or interest due thereon) in
the currency in which such Loan or reimbursement obligation is denominated; or
     (d) any assignment of a Eurocurrency Rate Loan or BA Rate Loan of such
Lender to such Borrower on a day other than the last day of the Interest Period
therefor as a result of a request by ProLogis pursuant to Section 16.13;
      

    121   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained or, solely in the case of
subsection (c) above, any foreign exchange losses (but excluding any loss of
anticipated profits).
     For purposes of calculating amounts payable by a Borrower to a Lender under
this Section 9.5, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
Any Lender requesting compensation pursuant to this Section 9.5 shall deliver to
the applicable Borrower (with copies to ProLogis, Global Administrative Agent
and the applicable Funding Agent) a certificate setting forth in reasonable
detail a calculation of the amount demanded and any such certificate shall be
conclusive absent demonstrable error. The applicable Borrower shall pay the
applicable Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.
     9.6 Mitigation Obligations; Replacement of Lenders.
     9.6.1 Designation of a Different Lending Office. If any Credit Party
requests compensation under Section 9.4, or any Borrower is required to pay any
additional amount to any Credit Party or any Governmental Authority for the
account of any Credit Party pursuant to Section 9.1, or if any Credit Party
gives a notice pursuant to Section 9.2, then such Credit Party shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Credit Party, such designation or assignment (a) would eliminate or
reduce amounts payable pursuant to Section 9.1 or 9.4, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 9.2, and
(b) in each case, would not subject such Credit Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Credit Party.
ProLogis hereby agrees to pay (or to cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by any Credit Party in connection with
any such designation or assignment.
     9.6.2 Delay in Requests. Failure or delay on the part of any Credit Party
to demand compensation pursuant to Section 9.1, 9.4 or 9.5 shall not constitute
a waiver of such Credit Party’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Credit Party pursuant to any such
Section for any Indemnified Taxes, Other Taxes, increased cost, reduction in
return, funding loss or other amount (any of the foregoing, a “Compensation
Amount”) incurred or suffered more than six (6) months prior to the date that
such Credit Party notified ProLogis of the Change in Law or other event giving
rise to such Compensation Amount and of such Credit Party’s intention to claim
compensation therefor (except that, if the Change in Law or other event giving
rise to such Compensation Amount is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).



    122   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     9.6.3 Replacement of Lenders. If any Lender requests compensation under
Section 9.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.1, ProLogis may replace such Lender in accordance with Section 16.13.
     9.7 Qualified Lender Status. If a Lender notifies the applicable Funding
Agent (orally or in writing ) that it is a Qualified Lender with respect to the
imposition of a withholding tax, and (a) such Qualified Lender is subject to
withholding taxes immediately prior to and after the funding of the applicable
Loan, and (b) there were Fronting Lenders available to make such Loan on behalf
of such Lender as set forth in Section 2.2.2(b) or 4.2.2(b), as applicable, then
the applicable Borrower shall not be required to pay any withholding taxes
imposed on the payments to such Lender on account of such Loan. Furthermore,
each Funding Agent shall be permitted to rely solely on any notices,
certificates, or Assignment and Assumptions provided by any Lender regarding its
status as a Qualified Lender, and such Funding Agent shall not be required to
independently verify such Lender’s status or request any updates from such
Lender as to whether it remains a Qualified Lender at the time of any request
for a Credit Extension. Notwithstanding the foregoing, this Section 9.7 shall
not limit any right or remedy of any Lender under this Article IX with respect
to any Loan to the extent such Lender ceases to be a Qualified Lender due to a
Change in Law after the funding of such Loan.
     9.8 Survival. All obligations under this Article IX shall survive
termination of the Aggregate Tranche Commitments and repayment of all other
Obligations hereunder.
ARTICLE X
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     10.1 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     10.1.1 Documents. Global Administrative Agent’s receipt of the following,
each of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to each Agent and each
Lender:
     (a) executed counterparts of this Agreement, the Parent Guaranty, each
Subsidiary Guaranty, the Security Agency Agreement, and each Pledge Agreement,
sufficient in number for distribution to each Agent and ProLogis;
     (b) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Global Administrative Agent may reasonably require evidencing the
identity, authority and capacity of the Responsible Officers thereof authorized
to execute and deliver the Loan Documents to which such Loan Party is a party;



    123   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (c) such documents and certifications as Global Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
in the jurisdiction of its organization or formation;
     (d) favorable opinions of each of the law firms listed on Schedule 10.1, as
counsel to the Loan Parties as identified on Schedule 10.1, addressed to each
Agent, each L/C Issuer, and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as Global Administrative Agent may reasonably
request;
     (e) a certificate of a Responsible Officer of each Loan Party either (i)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party, and the
validity against such Loan Party, of the Loan Documents to which it is a party,
and such consents, licenses and approvals shall be in full force and effect, or
(ii) stating that no such consents, licenses or approvals are so required;
     (f) a certificate signed by a Responsible Officer of ProLogis certifying
(i) that the conditions specified in Sections 10.2.1 and 10.2.2 have been
satisfied; (ii) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(iii) the current Moody’s Rating, S&P Rating, and Fitch Rating;
     (g) evidence that each Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all Liens securing obligations
under any Existing Credit Agreement have been or concurrently with the Closing
Date are being released or assigned hereunder;
     (h) such other assurances, certificates, documents, consents or opinions as
any Agent, any L/C Issuer, the Swing Line Lenders, or any Tranche Required
Lenders reasonably may require; and
     (i) with respect to each Borrower that is a TMK, a certified copy of such
Borrower’s plan of securitization.
     10.1.2 Fees. Any fees required to be paid on or before the Closing Date
shall have been paid.
     10.1.3 Expenses. Unless waived by Global Administrative Agent, ProLogis
shall have paid all fees, charges and disbursements of counsel to Global
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
ProLogis and Global Administrative Agent).
     10.1.4 Closing Deadline. The Closing Date shall have occurred on or before
October 15, 2005.



    124   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Without limiting the generality of the provisions of Section 15.4, for purposes
of determining compliance with the conditions specified in this Section 10.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Global Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     10.2 Conditions to all Credit Extensions. The obligation of each Lender to
honor any request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans or BA Rate Loan) is subject to the
following conditions precedent:
     10.2.1 Representations and Warranties. The representations and warranties
of (a) Borrowers contained in Article XI and (b) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 10.2, the
representations and warranties contained in subsections (a) and (b) of
Section 11.5 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 12.1.
     10.2.2 Default. No Default shall exist or would result from such proposed
Credit Extension or the application of the proceeds thereof.
     10.2.3 Request for Credit Extension. The applicable Funding Agent and, if
applicable, an L/C Issuer or a Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.
     10.2.4 Market Events Affecting Alternative Currencies. In the case of a
Credit Extension to be denominated in an Alternative Currency of the applicable
Tranche, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable Funding
Agent, the applicable Tranche Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency under such Tranche) or the applicable L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency under such Tranche) would make it impracticable for such Credit
Extension to be denominated in the relevant Alternative Currency under such
Tranche.
Each request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to another Type or a
continuation of Eurocurrency Rate Loans or BA Rate Loans) submitted by ProLogis
shall be deemed to be a representation and warranty that the conditions
specified in Sections 10.2.1 and 10.2.2 have been satisfied on and as of the
date of the applicable Credit Extension.



    125   Global Senior Credit Agreement



--------------------------------------------------------------------------------



 



ARTICLE XI
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Credit Parties that:
     11.1 Existence, Qualification and Power; Compliance with Laws. Each Company
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d) above, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
     11.2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Consolidated Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Company is in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     11.3 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     11.4 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable Debtor Relief Laws
and general principles of equity.
     11.5 Financial Statements.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Companies as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the



    126   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



period covered thereby, except as otherwise expressly noted therein; and
(iii) show (either in the text thereof or the notes thereto) all material
Liabilities of the Companies as of the date thereof.
     (b) The unaudited consolidated balance sheet of the Companies dated
March 31, 2005, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Companies as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
     11.6 Litigation. As of the Closing Date, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Borrower
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Company or against any of Company’s properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 11.6, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
     11.7 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     11.8 Ownership of Property; Liens. ProLogis and each of its Consolidated
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     11.9 Environmental Compliance. Each Company conducts in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential Liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Companies have reasonably concluded that, except as
specifically disclosed in Schedule 11.9, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     11.10 Insurance. The properties of each Company are insured with
financially sound and reputable insurance companies not Affiliates of ProLogis,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Company conducts business; provided
that any Company may maintain insurance with an insurance company that is an
Affiliate of ProLogis, to the extent such insurance company is reasonably
acceptable to Global Administrative Agent and to the extent such self-insurance
is permitted by the jurisdiction under which such Company operates, solely for
the purpose of covering up to $10,000,000 of any applicable insurance claim.



    127   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     11.11 Taxes. Each Company has filed all Federal and other material state,
provincial, and other Tax returns and reports required to be filed, and has
paid, collected, withheld and remitted all Federal and other material state,
provincial, and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable, or which it has been required to collect or withhold and remit,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against ProLogis or
any Consolidated Subsidiary that would, if made, have a Material Adverse Effect.
     11.12 Pension Law Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of
ProLogis, nothing has occurred which would prevent, or cause the loss of, such
qualification. ProLogis and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any such
Pension Plan.
     (b) There are no pending or, to the best knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. Neither ProLogis nor any other Borrower has knowledge of any
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) or violation of the fiduciary responsibility rules (within
the meaning of Section 404 or 405 of ERISA) with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither ProLogis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither ProLogis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither ProLogis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.
     11.13 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.



    128   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
     (b) No Company nor any Person Controlling any Company (i) is a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
     11.14 Disclosure. Each Borrower has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which any Company
is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to any Credit
Party in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, each
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
     11.15 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
     11.16 Dutch Banking Act. Each Dutch Borrower is in compliance with the
Dutch Banking Act and any regulations issued pursuant thereto (including, but
not limited to, the Policy Guidelines and Exemption Regulation).
     11.17 Solvency. Each Borrower is, and after giving effect to all
Obligations hereunder will be, Solvent.
     11.18 Exemption from ERISA; Plan Assets. The assets of each Company are not
“plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor
regulation) of any Plan.
ARTICLE XII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:



    129   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     12.1 Financial Statements. ProLogis shall deliver to Global Administrative
Agent, in form and detail satisfactory to Global Administrative Agent:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of ProLogis (commencing with the fiscal year ended
December 31, 2005), a consolidated balance sheet of the Companies as at the end
of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to Global Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws; and
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of ProLogis (commencing with the fiscal quarter ended June 30, 2005), a
consolidated balance sheet of the Companies as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of ProLogis’ fiscal year then ended, setting forth in each case in comparative
form a balance sheet as of the end of the corresponding fiscal quarter of the
previous fiscal year and statements of income or operation and cash flows the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of ProLogis as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Companies, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 12.2(d), ProLogis shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     12.2 Certificates; Other Information. ProLogis shall deliver to Global
Administrative Agent, in form and detail satisfactory to Global Administrative
Agent:
     (a) concurrently with the delivery of each set of financial statements
referred to in Section 12.1(a), an opinion from a Registered Public Accounting
Firm of nationally recognized standing to the effect that such financial
statements were prepared in accordance with GAAP and present fairly, in all
material respects, the consolidated financial condition of ProLogis as of the
date thereof and the consolidated results of operations of ProLogis for the
fiscal year then ended;
     (b) concurrently with the delivery of each set of financial statements
referred to in Sections 12.1(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of ProLogis;



    130   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (c) promptly after any request by Global Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of trustees (or the audit committee of the board of trustees) of
ProLogis by independent accountants in connection with the accounts or books of
ProLogis or any other Company, or any audit of any of them;
     (d) promptly after filing, true, correct, and complete copies of all
material reports or filings filed by or on behalf of any Company with any
Governmental Authority (including copies of each Form 10-K, Form 10-Q, and Form
S-8 filed by or on behalf of any Company with the SEC); and
     (e) promptly, such additional information regarding the business, financial
or corporate affairs of any Company (and to the extent available to a Company,
any other Borrower), or compliance with the terms of the Loan Documents, as
Global Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 12.1(a) or (b) or
Section 12.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on ProLogis’ website
on the Internet at the website address listed on Schedule 16.2; or (ii) on which
such documents are posted on ProLogis’ behalf on an Internet or intranet
website, if any, to which each Credit Party has access (whether a commercial,
third-party website or whether sponsored by Global Administrative Agent);
provided that: (A) ProLogis shall deliver paper copies of such documents to
Global Administrative Agent that requests ProLogis to deliver such paper copies
until a written request to cease delivering paper copies is given by Global
Administrative Agent and (B) ProLogis shall notify Global Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents and
provide to Global Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance ProLogis shall be required to provide paper copies of
the Compliance Certificates required by Section 6.2.2 to Global Administrative
Agent. Except for such Compliance Certificates, Global Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by ProLogis with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
ProLogis hereby acknowledges that (a) Agents and/or the Arrangers will make
available to each Lender and the L/C Issuers materials and/or information
provided by or on behalf of ProLogis hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to ProLogis or its securities) (each, a “Public
Lender”). ProLogis hereby agrees that: (w) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” ProLogis shall be deemed to have authorized each Credit Party to treat
such Borrower Materials as not containing any material



    131   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



non-public information with respect to ProLogis or its securities for purposes
of United States Federal and state securities laws (provided that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 16.7); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor;” and (z) Agents and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, ProLogis shall have no obligation to mark any
Borrower Materials “PUBLIC”.
     12.3 Notices. ProLogis shall promptly notify Global Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including: (i) breach or non-performance
of, or any default under, a Contractual Obligation of any Company; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Company
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by Borrower or any Consolidated Subsidiary (except to the extent
disclosed in financial statements provided pursuant to Section 12.1, including
the footnotes to such financial statements);
     (e) of the occurrence of any Internal Control Event; and
     (f) promptly upon receipt by ProLogis of notice thereof, and in any event
within five (5) Business Days after any change in the Moody’s Rating, the S&P
Rating, or the Fitch Rating, notice of such change.
Each notice pursuant to this Section 12.3 shall be accompanied by a statement of
a Responsible Officer of ProLogis setting forth details of the occurrence
referred to therein and stating what action ProLogis has taken and proposes to
take with respect thereto. Each notice pursuant to Section 12.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. Global Administrative Agent shall
promptly notify Lenders of any notice received under this Section 12.3.
     12.4 Payment of Obligations. ProLogis shall, and shall cause each other
Company to, pay and discharge as the same shall become due and payable, all its
Liabilities (including tax Liabilities), except to the extent (a) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained therefor, or
(b) the failure to pay and discharge Liabilities could not reasonably be
expected to result in a Material Adverse Effect.



    132   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     12.5 Preservation of Existence, Etc. ProLogis shall, and shall cause each
other Loan Party to: (a) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 13.4 or 13.5; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
     12.6 Maintenance of Properties. ProLogis shall, and shall cause each other
Company to: (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted; and (b) make all necessary
repairs thereto and renewals and replacements thereof, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     12.7 Maintenance of Insurance. ProLogis shall, and shall cause each other
Company to, maintain with financially sound and reputable insurance companies
not Affiliates of ProLogis, insurance in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Company
conducts business; provided that any Company may maintain insurance with an
insurance company that is an Affiliate of ProLogis, to the extent such insurance
company is reasonably acceptable to Global Administrative Agent and to the
extent such self-insurance is permitted by the jurisdiction under which such
Company operates, solely for the purpose of covering up to $10,000,000 of any
applicable insurance claim.
     12.8 Compliance with Laws. ProLogis shall, and shall cause each other
Company to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     12.9 Books and Records. ProLogis shall, and shall cause each other Company
to, maintain proper books of record and account, in which true and correct
entries are made that are sufficient to prepare ProLogis’ financial statements
in conformity with GAAP consistently applied.
     12.10 Inspection Rights. Upon reasonable request, and subject to
Section 16.7, ProLogis shall, and shall cause each other Company to, allow any
Agent (or its Related Parties who may be accompanied by a Related Party of one
(1) or more Lenders) to inspect any of its properties, to review reports, files,
and other records and to make and take away copies thereof, and to discuss
(provided that ProLogis or the applicable Eligible Affiliate is given the
opportunity to be present for such discussions) any of its affairs, conditions,
and finances with its directors, officers, employees, or representatives from
time to time upon reasonable notice, during normal business hours; provided that
unless a Default has occurred and is continuing and except in the case of Global
Administrative Agent and its Related Parties, such inspections shall be at the
applicable Credit Party’s sole cost and expense.



    133   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     12.11 Use of Proceeds. Each Borrower shall use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document, provided that Yen Borrowers shall only use the proceeds of
Yen Credit Extensions denominated in Yen for (a) refinancing obligations under
the agreement referred to in clause (b) of the definition of Existing Credit
Agreements, (b) funding the acquisition and development of Properties, or the
acquisition of beneficial interests in Properties, in Japan, (c) funding the
acquisition of preferred Stock in entities held in a Japan Properties Fund and
(d) working capital and other general corporate purposes in connection with the
Companies’ operations in Japan.
     12.12 REIT Status. ProLogis shall, at all times, qualify as a REIT
(including its organization and method of operations and those of its
Consolidated Subsidiaries).
     12.13 Guaranties.
     (a) Pursuant to the Parent Guaranty, ProLogis shall Guarantee the
Obligations of all Affiliate Borrowers.
     (b) ProLogis shall cause each Affiliate Borrower (other than any Property
Fund Borrower and any Short Term Affiliate Borrower) and each Major Subsidiary
to execute a Subsidiary Guaranty (provided that, a Major Subsidiary shall only
be required to execute such Subsidiary Guaranty on the Closing Date and
thereafter within thirty days (30) after the end of each fiscal quarter during
the term of this Agreement) that Guarantees the Obligations under each Tranche
except to the extent that the Guarantee of such Obligations (i) is prohibited by
the Laws of the jurisdiction in which such Affiliate Borrower or Major
Subsidiary, as applicable, is organized or (ii) would result in material adverse
tax Liabilities to ProLogis, such Affiliate Borrower, or such Major Subsidiary;
provided that, except for PLD Europe Finance B.V. and ProLogis U.K. Funding II
B.V., no Affiliate Borrower or Major Subsidiary that is organized under the Laws
of the United Kingdom or a Participating Member State shall be required to
execute a Subsidiary Guaranty. On the Closing Date, ProLogis shall cause each
Affiliate Borrower and each Major Subsidiary listed on Schedule 12.13 to execute
a Subsidiary Guaranty that Guarantees the Obligations under each Tranche listed
on such Schedule 12.13.
     12.14 Collateral. On the Closing Date and thereafter within thirty days
(30) after the end of each fiscal quarter during the term of this Agreement,
ProLogis shall cause each Company to grant to Collateral Agent, for the benefit
of all Designated Senior Debt, on a pari passu basis, a first-priority Lien in
all Indebtedness (a) in excess of $1,000,000 payable to such Company by each
Consolidated Subsidiary that does not Guarantee all of the Obligations, and
(b) in excess of $25,000,000 payable to such Company by each Unconsolidated
Affiliate (and its Consolidated Subsidiaries), in each case except to the extent
that the granting of such Lien (x) is not permitted by applicable Laws or
(y) would result in material adverse tax Liabilities to ProLogis or such
Company; provided that, except for PLD Europe Finance B.V., ProLogis U.K.
Funding B.V. and ProLogis U.K. Funding II B.V. (in each case to the extent such
Company is required to grant a Lien pursuant to the foregoing provisions of this
Section 12.14), no Company that is organized under the Laws of the United
Kingdom or a Participating Member State shall be required to grant any Lien to
Collateral Agent pursuant to this Section 12.14. On the Closing Date, ProLogis
shall, and shall cause each other Company listed on Schedule 12.14 to, grant to
Collateral Agent, for the benefit of all



    134   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Designated Senior Debt, on a pari passu basis, a first-priority Lien in all
Indebtedness listed on such Schedule 12.14.
     12.15 Claims Pari Passu. Each Loan Party shall ensure that at all times the
claims of the Credit Parties under the Loan Documents rank at least pari passu
with the claims of all its unsecured and unsubordinated creditors other than
those claims that are preferred by Debtor Relief Laws.
ARTICLE XIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:
     13.1 Investments. ProLogis shall not permit, as of any date, the Companies’
aggregate direct and indirect Investments in raw land, Non-Industrial
Properties, and Refrigerated Warehouse Properties (including the Companies’
Share of all such Investments of Unconsolidated Affiliates of the Companies) to
exceed in the aggregate twenty-five percent (25%) of Total Asset Value.
     13.2 Secured Indebtedness; Subsidiary Indebtedness.
     (a) ProLogis shall not permit the aggregate amount of all Secured Debt
(including the Companies’ Share of all Secured Debt of Unconsolidated Affiliates
of the Companies) at any time outstanding to exceed twenty-five percent (25%) of
Total Asset Value.
     (b) ProLogis shall not permit any Consolidated Subsidiary to incur
Indebtedness in respect of any publicly-traded debt securities (“Public Debt”);
provided that (i) any Consolidated Subsidiary may incur Permitted Subsidiary
Public Debt (as defined below); and (ii) any Consolidated Subsidiary may incur
additional Public Debt that does not (at the time of issuance or at any time
thereafter unless such Public Debt becomes Permitted Subsidiary Public Debt)
constitute Designated Senior Debt so long as, after giving effect to such
incurrence, the aggregate outstanding principal amount (without duplication if
any such Public Debt is guaranteed by any other Consolidated Subsidiary) of all
Public Debt (other than Permitted Subsidiary Public Debt) of all Consolidated
Subsidiaries would not exceed the Dollar Equivalent of $750,000,000. For
purposes of the foregoing, “Permitted Subsidiary Public Debt” means any Public
Debt (i) issued by a Consolidated Subsidiary that is a Subsidiary Guarantor or
(ii) issued pursuant to documentation that (A) provides (initially or via
amendment) that, upon the occurrence of the Trigger Date, the trustee or other
relevant party that is to receive payments on behalf of the holders of such
Public Debt agrees that it will turn over such payments to Collateral Agent for
sharing in accordance with the terms of the Security Agency Agreement and
(B) otherwise is in form reasonably satisfactory to Global Administrative Agent.
     13.3 Fundamental Changes. ProLogis shall not, and shall not permit any
other Company or other Borrower to, merge, dissolve, liquidate, consolidate with
or into another Person, except that, so long as no Default exists or would
result therefrom:



    135   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (a) any Consolidated Subsidiary may merge with ProLogis, provided that
ProLogis shall be the continuing or surviving Person;
     (b) any Consolidated Subsidiary may merge with any one or more other
Consolidated Subsidiaries, provided that if any party to such merger was a
Subsidiary Guarantor, then the continuing or surviving Person must be a
Subsidiary Guarantor; and
     (c) any Company (other than ProLogis or any other Borrower) may be
voluntarily dissolved or liquidated under the laws of its jurisdiction of
organization (excluding any Debtor Relief Law).
     13.4 Dispositions. ProLogis shall not, and shall not permit any other
Company to, make any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of similar replacement property;
     (c) Dispositions of property by any Consolidated Subsidiary to ProLogis or
another Consolidated Subsidiary; provided that if the transferor of such
property is a Borrower or a Guarantor, the transferee thereof must either be a
Borrower or a Guarantor;
     (d) Dispositions permitted by Section 13.3;
     (e) leases of Properties in the ordinary course of business;
     (f) Dispositions of Refrigerated Warehouse Properties (and of Consolidated
Subsidiaries that own primarily Refrigerated Warehouse Properties);
     (g) sales or other transfers of assets to Property Funds; and
     (h) other sales or other transfers of assets during any period of four (4)
consecutive fiscal quarters having a fair market value of not more than twenty
percent (20%) of the fair market value of all assets of the Companies as of the
first (1st) day of such period or, if greater, immediately prior to such sale or
transfer;
provided that any Disposition pursuant to clauses (a), (b), (f), (g) and (h)
shall be for fair market value.
     13.5 Restricted Payments. ProLogis shall not, and shall not permit any
other Company to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:



    136   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (a) any Consolidated Subsidiary may make Restricted Payments to ProLogis or
another Consolidated Subsidiary;
     (b) so long as no Default exists of would result therefrom, any
Consolidated Subsidiary may make Restricted Payments to any other Person that
owns an Equity Interest in such Consolidated Subsidiary, so long as payments are
concurrently made ratably to all holders of the type of Equity Interest in
respect of which such Restricted Payment is being made;
     (c) any Company may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (d) any Company may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common Equity Interests;
     (e) ProLogis may purchase, redeem or otherwise acquire any of its Equity
Interests; provided that (i) no Default exists before or after giving effect to
such purchase, redemption or other acquisition, and (ii) the aggregate purchase
price, redemption price or other acquisition price of all such purchases,
redemptions or other acquisitions shall not exceed $400,000,000 in the aggregate
during the term of this Agreement; and
     (f) ProLogis may make Permitted Distributions.
     13.6 Change in Nature of Business. ProLogis shall not, and ProLogis shall
not permit any other Company to, engage in any material line of business
substantially different from those lines of business conducted by the Companies
or Catellus and its subsidiaries on the date hereof or any business
substantially related or incidental thereto.
     13.7 Transactions with Affiliates. ProLogis shall not, and shall not permit
any other Company to, enter into any transaction of any kind with any Affiliate
of ProLogis, whether or not in the ordinary course of business; provided that
the foregoing restriction shall not apply to (a) transactions with existing
shareholders of Consolidated Subsidiaries and Unconsolidated Affiliates,
(b) transactions in the ordinary course of business (i) on fair and reasonable
terms substantially as favorable to such Borrower or such Company as would be
obtainable by such Borrower or such Company at the time in a comparable arm’s
length transaction with a Person other than an Affiliate or (ii) that comply
with the requirements of the North America Security Administrators Association’s
Statement of Policy of Real Estate Investment Trusts, (c) payments to or from
such Affiliates under leases of commercial space on market terms, (d) payment of
fees under asset or property management agreements under terms and conditions
available from qualified management companies, (e) intercompany Liabilities and
other Investments between any Company and its Consolidated Subsidiaries and
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement,
(f) transactions between Companies, and (g) transactions otherwise permitted
hereunder.



    137   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     13.8 Negative Pledge Agreements; Burdensome Agreements.
     (a) ProLogis shall not, and shall not permit any other Company to, enter
into any negative pledge or other agreement with any other Person such that
ProLogis or any Company that is an Affiliate Borrower or Subsidiary Guarantor
shall be prohibited from granting to Global Administrative Agent, for the
benefit of the Credit Parties, a first-priority Lien in any Unencumbered
Property with Adjusted EBITDA that is used in the calculation of Unencumbered
Debt Service Coverage Ratio; provided that the foregoing shall not apply to
restrictions in any Designated Senior Debt that require that any Liens in any
property, assets, or revenues of any Company secure such Designated Senior Debt
on a pari passu basis. Nothing herein should be construed as creating a Lien.
     (b) ProLogis shall not permit any Consolidated Subsidiary to enter into any
Contractual Obligation (other than this Agreement, any other Loan Document or
any other agreement or document evidencing or governing Indebtedness of such
Consolidated Subsidiary) that limits the ability of such Consolidated Subsidiary
to make Restricted Payments to any Company.
     13.9 Use of Proceeds. Borrowers shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     13.10 Financial Covenants.
     13.10.1 Consolidated Net Worth. ProLogis shall not permit Consolidated Net
Worth at any time to be less than the sum of (a) $2,500,000,000, and (b) an
amount equal to seventy percent (70%) of the aggregate increases in
Shareholders’ Equity after the date hereof by reason of the issuance and sale of
Equity Interests of any Company (other than (x) the issuance and sale of
preferred Equity Interests in substitution and replacement of other preferred
Equity Interests that ProLogis redeemed or otherwise acquired pursuant to a
Permitted Redemption to the extent that the net proceeds from such issuance and
sale do not exceed the amount of such Permitted Redemption and (y) issuances to
a Company), including upon any conversion of debt securities of any Company into
such Equity Interests.
     13.10.2 Consolidated Leverage Ratio. ProLogis shall not permit the
Consolidated Leverage Ratio at any time to be greater than the Maximum Leverage
Ratio.
     13.10.3 Fixed Charge Coverage Ratio. ProLogis shall not permit the Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter, to be less than
1.75 to 1.0.
     13.10.4 Unencumbered Debt Service Coverage Ratio. ProLogis shall not permit
the Unencumbered Debt Service Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.75 to 1.0.



    138   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     For purposes of calculating the covenants set forth in this Section 13.10,
the amount included in such calculations with respect to any Qualified Bridge
Loan as a result of ProLogis’ or any other Company’s guaranty of such Qualified
Bridge Loan shall be limited to the Companies’ Share of such Qualified Bridge
Loan from the date of incurrence of such Qualified Bridge Loan until the date
that is one hundred and twenty (120) days after the incurrence thereof so long
as no default or event of default has occurred and is continuing under such
Qualified Bridge Loan.
ARTICLE XIV
EVENTS OF DEFAULT AND REMEDIES
     14.1 Events of Default. Any of the following shall constitute an “Event of
Default”:
     14.1.1 Non-Payment. Any Borrower or any other Loan Party fails to pay
(a) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (b) within three (3) Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (c) within five (5) days after the same becomes due, any other
amount payable hereunder or under any other Loan Document.
     14.1.2 Specific Covenants. ProLogis (or, if applicable, any other Loan
Party) fails to perform or observe any term, covenant or agreement contained in
any of Section 12.10, 12.13, 13.2, 13.5, or 13.10.
     14.1.3 Other Defaults. ProLogis (or, if applicable, any other Loan Party)
fails to perform or observe any other covenant or agreement (not specified in
Section 14.1.1 or 14.1.2 above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days (less, in
the case of Section 12.3, the number of days between the date a Responsible
Officer of ProLogis obtained knowledge of such failure and the date that notice
thereof is given pursuant to Section 12.3) after the first to occur of (a) a
Responsible Officer of ProLogis obtaining knowledge of such failure or
(b) ProLogis’ receipt of notice from Global Administrative Agent of such
failure; provided that if such failure is of such a nature that can be cured but
cannot with reasonable effort be completely cured within thirty (30) days, then
such thirty (30) day period shall be extended for such additional period of time
(not exceeding thirty (30) additional days) as may be reasonably necessary to
cure such failure so long as ProLogis (or the applicable Loan Party) commences
such cure within such thirty (30) day period and diligently prosecutes same
until completion.
     14.1.4 Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; provided that no
Event of Default shall occur under this Section 14.1.4 by reason of any
representation by a Borrower set out in Section 11.16 being untrue as a result
of a representation under Section 16.18.2 by a Lender as to its status as a PMP
being untrue.



    139   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     14.1.5 Cross-Default.
     (a) Any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder or under any
other Loan Document and Indebtedness under Swap Contracts) having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000; or
     (b) Any Company fails to observe or perform any other agreement or
condition relating to or in respect of any Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating to the
same, or any other event occurs, the effect of which default or other event is
to cause Indebtedness having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $50,000,000, to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or
     (c) There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (i) any event of default under
such Swap Contract as to which any Borrower or any Consolidated Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (ii) any Termination
Event (as so defined) under such Swap Contract as to which any Borrower or any
Consolidated Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by any Borrower or such Consolidated
Subsidiary as a result thereof is greater than $50,000,000.
     14.1.6 Insolvency Proceedings, Etc. Any Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any Company or to all or any material part of its property is instituted without
the consent of such Company and continues undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding.
     14.1.7 Inability to Pay Debts; Attachment. (a) Any Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (b) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Company and is not released, vacated or fully bonded within thirty (30) days
after its issue or levy.



    140   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     14.1.8 Judgments. There is entered against any Company (a) a final judgment
or order for the payment of money in an aggregate amount exceeding $50,000,000
(to the extent not covered by insurance as to which the insurer does not dispute
coverage), or (b) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (i) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (ii) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect.
     14.1.9 ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in Liability of any Company under Title IV of ERISA to such Pension Plan, such
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (b) ProLogis or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000.
     14.1.10 Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further Liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document.
     14.1.11 Change of Control. (a) A Change of Control occurs or (b) ProLogis
shall cease to own Equity Interests of any Affiliate Borrower unless all Loans
of such Affiliate Borrower have been paid in full.
     14.1.12 Plan Assets. The assets of any Borrower at any time constitute
“plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1) (or any successor
regulation).
     14.1.13 Insolvency Proceedings in Japan. Any Company which is incorporated
or established in Japan takes any corporate or legal actions, or any other
action or legal proceeding is commenced against such Company for the purpose of
winding-up, dissolution, liquidation, administration or re-organization or for
the appointment of a liquidator, receiver, administrator, administrative
receiver, conservator, custodian, trustee or similar officer of it or of all or
any material part of its revenues and assets (unless such winding-up,
dissolution, liquidation, administration, re-organization or appointment is
permitted under this Agreement or is otherwise carried out in connection with a
reconstruction or amalgamation when solvent, on terms previously approved by
Global Administrative Agent) under any domestic or foreign bankruptcy,
insolvency, receivership or similar Law now or hereafter in effect (including,
under Japanese Law, any corporate action or proceedings relating to the
commencement of bankruptcy proceedings (hasan tetsuzuki), the commencement of
civil rehabilitation proceedings (minji saisei tetsuzuki), the commencement of
corporate reorganization proceedings (kaisha kosei tetsuzuki), the commencement
of company arrangement (kaisha seiri) or the commencement of special liquidation
(tokubetsu seisan));



    141   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



provided that there shall be no Event of Default under this Section 14.1.13, to
the extent any such action or proceeding is not initiated by, at the request of,
or with the agreement of, such Company and such action, legal proceeding or
appointment continues undischarged or unstayed for a period ending on the
earlier of (a) thirty (30) days after commencement or, if earlier, the date on
which such proceeding is advertised and (b) a judgment to commence proceedings
(or preservative order) has been made in relation to the matter in respect of
which the action, proceeding or appointment was initiated.
     14.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Global Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that each Borrower Cash Collateralize its respective L/C
Obligations (in an amount equal to the then Outstanding Amount of such L/C
Obligations); and
     (d) exercise on behalf of itself and each Lender all rights and remedies
available to it and Lenders under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of any
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of each Borrower to Cash Collateralize its respective L/C Obligations
as aforesaid shall automatically become effective, in each case without further
act of Global Administrative Agent or any Lender.
     14.3 Application of Funds.
     (a) Any amount applied to the Obligations of a Borrower during the
existence of an Event of Default but prior to the Trigger Date shall be applied,
first, to the fees and expenses of the applicable Agents to the extent then due
and payable and such Borrower has liability therefor, and, then, to the
Obligations of such Borrower specified by the Required Lenders; provided that,
so long as no Event of Default exists under Section 14.1.1, no amount shall be
applied in a manner that results in an Event of Default under Section 14.1.1 if
such payment could be applied in a manner that would not result in such an Event
of Default.



    142   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (b) Any amount applied to the Obligations of a Borrower on and after the
Trigger Date shall be applied to such Obligations as set forth in the Security
Agency Agreement.
ARTICLE XV
AGENTS
     15.1 Appointment and Authority.
     (a) Each Lender and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as Global Administrative Agent and Collateral Agent
hereunder and under the other Loan Documents and authorizes Global
Administrative Agent and Collateral Agent to take such actions on its behalf and
to exercise such powers as are delegated to Global Administrative Agent and
Collateral Agent, as applicable, by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.
     (b) Each U.S. Lender and each U.S. L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as U.S. Funding Agent hereunder and under
the other Loan Documents and authorizes U.S. Funding Agent to take such actions
on its behalf and to exercise such powers as are delegated to U.S. Funding
Agent, as applicable, by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
     (c) Each Canadian Lender hereby irrevocably appoints Bank of America,
acting through its Canada branch, to act on its behalf as Canadian Funding Agent
hereunder and under the other Loan Documents and authorizes Canadian Funding
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Canadian Funding Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.
     (d) Each Euro Lender and each Euro L/C Issuer hereby irrevocably appoints
ABN AMRO to act on its behalf as Euro Funding Agent hereunder and under the
other Loan Documents and authorizes Euro Funding Agent to take such actions on
its behalf and to exercise such powers as are delegated to Euro Funding Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.
     (e) Each Yen Lender and each Yen L/C Issuer hereby irrevocably appoints
SMBC to act on its behalf as Yen Funding Agent hereunder and under the other
Loan Documents and authorizes Yen Funding Agent to take such actions on its
behalf and to exercise such powers as are delegated to Yen Funding Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
     (f) Each KRW Lender hereby irrevocably appoints SMBC to act on its behalf
as KRW Funding Agent hereunder and under the other Loan Documents and authorizes
KRW Funding Agent to take such actions on its behalf and to exercise



    143   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



such powers as are delegated to KRW Funding Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.
     The provisions of this Article are solely for the benefit of Agents,
Lenders, and L/C Issuers, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions.
     15.2 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Any Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with ProLogis and its Affiliate
as if such Person were not an Agent hereunder and without any duty to account
therefor to Lenders.
     15.3 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other
number, percentage or group of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or be liable for failure to disclose, any
information relating to ProLogis or any of its Affiliates that is communicated
to or obtained by such Agent or any of its Affiliates.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number,
percentage or group of Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 16.1 and 14.2) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by
ProLogis, a Lender or an L/C Issuer.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document (other than its own statements, warranties
and representations), (2) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (3) the performance or observance of any of the covenants, agreements
or other terms or



    144   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



conditions set forth herein or therein or the occurrence of any Default, (4) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (5) the
satisfaction of any condition set forth in Article X or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent.
     15.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Any
Agent may consult with legal counsel (who may be counsel for the Companies),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     15.5 Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through its Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent.
     15.6 Resignation of Global Administrative Agent. Global Administrative
Agent may at any time give notice of its resignation to each Funding Agent,
Lenders, each L/C Issuer and ProLogis. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
ProLogis, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of a bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after retiring Global
Administrative Agent gives notice of its resignation, then retiring Global
Administrative Agent may on behalf of Lenders and L/C Issuer, appoint a
successor Global Administrative Agent meeting the qualifications set forth
above; provided that if Global Administrative Agent shall notify ProLogis and
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) retiring Global Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Global Administrative Agent on behalf of
Lenders or L/C Issuer under the Loan Documents, the retiring Global
Administrative Agent shall continue to hold such collateral security until such
time as a successor Global Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through Global Administrative Agent shall instead be made by or to each Lender
and each L/C Issuer directly, until such time as the



    145   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Required Lenders appoint a successor Global Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Global Administrative Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Global Administrative Agent, and the retiring Global
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by ProLogis to a successor
Global Administrative Agent shall be the same as (but without duplication with)
those payable to its predecessor unless otherwise agreed between ProLogis and
such successor. After the retiring Global Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 16.4 shall continue in effect for the benefit of such retiring Global
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Global Administrative Agent was acting as Global Administrative Agent.
     15.7 Resignation of Funding Agents. Each Funding Agent may at any time give
notice of its resignation as Funding Agent for a Tranche to the Lenders with
commitments in such Tranche, Global Administrative Agent and ProLogis. Upon
receipt of any such notice of resignation, Global Administrative Agent shall
have the right, in consultation with ProLogis, to appoint a successor, which
shall be a bank with an office in the applicable jurisdiction of the affected
Tranche, or an Affiliate of a bank with an office in the applicable jurisdiction
of the affected Tranche. If no such successor shall have been so appointed by
Global Administrative Agent and shall have accepted such appointment within
thirty (30) days after the retiring Funding Agent gives notice of its
resignation, then the retiring Funding Agent may on behalf of the applicable
Lenders appoint a successor Funding Agent for the applicable Tranche meeting the
qualifications set forth above; provided that if Funding Agent shall notify
Global Administrative Agent, ProLogis and the applicable Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Funding Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents with respect to the applicable Tranche and
(2) all payments, communications and determinations provided to be made by, to
or through such Funding Agent with respect to such Tranche shall instead be made
by or to Global Administrative Agent directly, until such time as Global
Administrative Agent appoints a successor Funding Agent for such Tranche as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as the applicable Funding Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Funding Agent with respect to the applicable
Tranche, and the retiring Funding Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents with respect
to such Tranche (if not already discharged therefrom as provided above in this
Section). The fees payable by ProLogis to a successor Funding Agent (including,
if applicable, to Global Administrative Agent for any period) shall be the same
as (but without duplication of) those payable to its predecessor unless
otherwise agreed between ProLogis and such successor. After the retiring Funding
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 16.4 shall continue in effect for the benefit of
such retiring Funding Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Funding Agent was acting as a Funding Agent.



    146   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Any resignation by (a) U.S. Funding Agent pursuant to this Section shall also
constitute its resignation as a U.S. L/C Issuer, a Fronting Lender, and U.S.
Swing Line Lender, (b) Canadian Funding Agent pursuant to this Section shall
also constitute its resignation as a Canadian L/C Issuer, (c) Euro Funding Agent
pursuant to this Section shall also constitute its resignation as a Euro L/C
Issuer, Fronting Lender and Euro Swing Line Lender, and (d) Yen Funding Agent
pursuant to this Section shall also constitute its resignation as a Yen L/C
Issuer and a Fronting Lender.
If any Person resigns as an L/C Issuer under this Section, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require Lenders to make Committed Loans
or fund risk participations in unreimbursed amounts). If any Person resigns as a
Fronting Lender or Swing Line Lender under this Section, it shall retain all the
rights of a Fronting Lender or Swing Line Lender provided for hereunder with
respect to Fronting Loans or Swing Line Loans, as applicable, made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Committed Loans or fund risk participations of such
outstanding Loans (in the original currency of such Loans).
Upon the acceptance of a successor’s appointment as the applicable Funding Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, Fronting
Lender and Swing Line Lender (to the extent such Funding Agent maintained these
roles immediately prior to is resignation) under the applicable Tranche, (b) the
applicable retiring L/C Issuer, Fronting Lender and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents under the applicable Tranche, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit under the applicable Tranche, if any, outstanding at the time
of such succession or make other arrangements satisfactory to such retiring L/C
Issuer to effectively assume the obligations of such retiring L/C Issuer with
respect to such Letters of Credit.
     15.8 Non-Reliance on Agents and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     15.9 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of Global Syndication Agent, Global Documentation Agent, Global Joint Book
Runners, Global Joint Lead Arrangers, or Tranche Bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in their capacities, as
applicable, as an Agent, a Lender or an L/C Issuer hereunder.
     15.10 Global Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment,



    147   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



composition or other judicial proceeding relative to any Loan Party, Global
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Global Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders, L/C
Issuers, and Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, L/C Issuers, and Agents and
their respective agents and counsel and all other amounts due Lenders, L/C
Issuers, and Agents under Sections 7.9, 7.10, 8.5, and 16.4) allowed in such
judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to Global Administrative
Agent and, in the event that Global Administrative Agent shall consent to the
making of such payments directly to Lenders and L/C Issuers, to pay to Global
Administrative Agent any amount due to Global Administrative Agent under
Sections 8.5 and 16.4.
Nothing contained herein shall be deemed to authorize Global Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Global Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
     15.11 Collateral and Guaranty Matters. Lenders and L/C Issuers irrevocably
authorize Collateral Agent at its option and in its discretion:
     (a) to release any Lien on any property granted to or held by Collateral
Agent under any Loan Document or release any Guarantor, from its obligations
under its Guaranty, in each case as permitted by the Security Agency Agreement;
     (b) to release any Lien on any property granted to or held by Collateral
Agent under any Loan Document (i) upon termination of all of the Aggregate
Tranche Commitments and payment in full of all Obligations (other than
contingent indemnification obligations that are not yet due and payable) and the
expiration or termination of all Letters of Credit (or other provisions for the
payment of the obligations of the applicable Borrower with respect thereto
reasonably satisfactory to the applicable L/C Issuer), (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii) subject to Section 16.1, if approved,
authorized or ratified in writing by the necessary Lenders; and



    148   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be an Affiliate Borrower or a Major
Subsidiary as a result of a transaction permitted hereunder.
     Upon request by Collateral Agent or any other Agent at any time, the
Required Lenders or the applicable Tranche Required Lenders will confirm or deny
in writing such Agent’s authority to release its interest in particular types or
items of property.
     15.12 Security Agency Agreement. Each Lender authorizes Global
Administrative Agent to execute and deliver the Security Agency Agreement on
behalf of such Lender, and each Lender acknowledges that, upon such execution
and delivery by Global Administrative Agent, such Lender will be a “Credit
Party” under, and shall be bound by all of the provisions of, the Security
Agency Agreement as if it were a signatory thereto. Each Lender acknowledges
that (a) it and its counsel have had an opportunity to review the Security
Agency Agreement prior to the Closing Date (or, in the case of any Lender that
becomes a party hereto after the Closing Date, prior to becoming a Lender
hereunder); and (b) pursuant to the Security Agency Agreement, it may be
required to (and each Lender agrees that under the applicable circumstances set
forth in the Security Agency Agreement) return to Collateral Agent (or to Global
Administrative Agent for delivery to Collateral Agent) amounts paid to such
Lender for application to the Obligations.
ARTICLE XVI
MISCELLANEOUS
     16.1 Amendments, Etc. Except as otherwise expressly provided herein, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by ProLogis or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and ProLogis or the applicable Loan Party, as the case may be, and acknowledged
by Global Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that (a) to the extent an amendment or waiver of any provision
of this Agreement or any other Loan Document only affects a specific Tranche,
then such amendment or waiver shall be effective with the written consent of the
applicable Tranche Required Lenders and ProLogis and acknowledged by Global
Administrative Agent and the applicable Funding Agent; and (b) no amendment,
waiver or consent shall:
     (i) extend or increase the Commitment (except for adjustments from time to
time in accordance with this Agreement) of any Lender (or reinstate any
Commitment of any Lender terminated pursuant to Section 14.2) without the
written consent of such Lender;
     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any scheduled payment of principal, interest, fees or other amounts due to
any Lender hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under



    149   Global Senior Credit Agreement



--------------------------------------------------------------------------------



 



any other Loan Document, without the written consent of each Lender and/or Agent
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
     (iv) change Section 8.9 or Section 14.3 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each affected Lender;
     (v) amend the definition of “Alternative Currency” for any Tranche without
the written consent of each Applicable Tranche Lender;
     (vi) change any provision of this Section 16.1, the definition of “Required
Lenders”, the definition of “Tranche Required Lenders” or any of the definitions
listed in the definition of “Tranche Required Lenders” or any other provision
hereof specifying the number or percentage of the aggregate Lenders (or of the
Lenders in a particular Tranche) required to amend, waive or otherwise modify
any rights hereunder (or under such Tranche) or make any determination or grant
any consent hereunder (or under such Tranche) without the written consent of
each Lender (or each Lender in such Tranche);
     (vii) authorize Collateral Agent to release ProLogis from the ProLogis
Guaranty, any Major Subsidiary from any Subsidiary Guaranty (except to the
extent permitted by Section 15.11(c)) , or all or substantially all of the
Subsidiary Guarantors from the Subsidiary Guaranties without the written consent
of each Lender; and;
     (viii) authorize Collateral Agent to release all or substantially all of
the Collateral in any transaction or series of related transactions without the
written consent of each Lender;
and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to Lenders required
above, affect the rights or duties of such L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it; (B) no amendment, waiver or consent shall, unless in writing and signed by
the applicable Swing Line Lender or Fronting Lender in addition to Lenders
required above, affect the rights or duties of such Swing Line Lender or such
Fronting Lender, as applicable, under this Agreement; and (C) no amendment,
waiver or consent shall, unless in writing and signed by the applicable Agent in
addition to Lenders required above, affect the rights or duties of such Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
Notwithstanding the foregoing, any changes to any definitions in the Loan
Documents pursuant to a Supplemental Addendum that do not adversely affect any
Lenders (other than Lenders party to the



    150   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Supplemental Addendum) shall be effective upon the execution of such
Supplemental Addendum pursuant to Section 8.14. For purposes of this paragraph,
the addition of a Supplemental Tranche shall not be deemed as having an adverse
affect on any Lender, so long as the requirements of Section 8.14 have been
satisfied.
16.2 Notices; Effectiveness; Electronic Communication.
     16.2.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (a) if to Borrowers, any Agent, any L/C Issuer or any Swing Line Lender, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 16.2; and
     (b) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 16.2.2 , shall be effective as provided in such
Section 16.2.2.
     16.2.2 Electronic Communications. Notices and other communications to
Lenders and any L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Global Administrative Agent and the applicable Funding
Agent; provided that the foregoing shall not apply to notices to any Lender or
any L/C Issuer pursuant to Article II if such Lender or any L/C Issuer, as
applicable, has notified Global Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Global
Administrative Agent or ProLogis may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless Global Administrative Agent (in consultation with Funding Agents)
otherwise prescribes, (a) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to

              151   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



have been sent at the opening of business on the next business day for the
recipient, and (b) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (a) of
notification that such notice or communication is available and identifying the
website address therefor.
     16.2.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or any
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to any
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
     16.2.4 Delivery to Funding Agents. Global Administrative Agent’s obligation
hereunder to deliver any information to any Lender may be satisfied by
delivering the required notice to the applicable Funding Agent, on behalf of
such Lender, and such Funding Agent agrees to promptly deliver such notices to
the necessary Lender.
     16.2.5 Change of Address, Etc. Any Borrower, Agent, L/C Issuer or Swing
Line Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to ProLogis, Global Administrative
Agent and the applicable Funding Agent. In addition, each Lender agrees to
notify Global Administrative Agent and each applicable Funding Agent from time
to time to ensure that such Agents have on record (a) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (b) accurate wire
instructions for such Lender. Notwithstanding the foregoing, neither Global
Administrative Agent nor any Funding Agent shall change the location of Global
Administrative Agent’s Office with respect to any currency or Funding Agent’s
Office, as applicable, if such change would result in increased costs to the
applicable Borrowers.

              152   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     16.2.6 Reliance by Agents, L/C Issuers and Lenders. Agents, L/C Issuers and
Lenders shall be entitled to rely and act upon any notice (including any
telephonic Committed Loan Notice or Swing Line Loan Notice) purportedly given by
or on behalf of any Borrower even if (a) such notice was not made in a manner
specified herein, was incomplete or was not preceded or followed by any other
form of notice specified herein, or (b) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower shall indemnify
each Agent, each L/C Issuer, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on any notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.
     16.2.7 Notice from Funding Agents to Global Administrative Agent. On or
before the fifth (5th) Business Day of each calendar month, each Funding Agent
shall deliver to Global Administrative Agent a schedule, in form reasonably
satisfactory to Global Administrative Agent, setting forth the Aggregate Tranche
Commitment of the applicable Tranche, the Outstanding Amounts under such
Tranche, and all outstanding Letters of Credit, Fronting Loans of each Fronting
Lender, and Swing Line Loans, if any, under such Tranche in the applicable
currency of such amounts or, at Global Administrative Agent’s request, in the
Foreign Currency Equivalent of such amounts, in each case as of the end of the
calendar month most recently ended. Furthermore, upon the request of Global
Administrative Agent, each Funding Agent shall promptly deliver to Global
Administrative Agent copies of all notices it has received under this Agreement
from any Borrower or Lender, including all Committed Loan Notices, to the extent
requested by Global Administrative Agent. The parties hereto agree Global
Administrative Agent may deem such information from each Funding Agent as
conclusive absent demonstrable error, and Global Administrative Agent shall have
no liability for omissions or errors in the reports delivered by a Funding
Agent.
     16.3 No Waiver; Cumulative Remedies. No failure by any Lender or any Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
     16.4 Expenses; Indemnity; Damage Waiver.
     16.4.1 Costs and Expenses. ProLogis shall pay (a) all reasonable
out-of-pocket expenses incurred by any Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for such Agent), in
connection with (x) the syndication of the credit facilities provided for herein
and the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and (y) any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that ProLogis
shall have no liability under clause (x) for any fees, charges, or disbursements
of any counsel other than

              153   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Haynes and Boone, LLP, Clifford Chance, Kim & Chang, Borden Ladner Gervais, and
any other counsel selected by the applicable Agent and approved by ProLogis
(such approval not to be unreasonably withheld or delayed) and (b) all
reasonable out-of-pocket expenses incurred by any Agent, any Lender or any L/C
Issuer (including the reasonable fees, charges and disbursements of any counsel
for any Agent, any Lender or any L/C Issuer), and shall pay all fees and time
charges for attorneys who may be employees of any Agent, any Lender or any L/C
Issuer, in connection with the enforcement or protection of its rights (i) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (ii) in connection with the Loans or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations arising hereunder.
     16.4.2 Indemnification by Borrowers. ProLogis shall indemnify each Agent,
each Arranger, Global Syndication Agent (and any sub-agents thereof), each
Lender, and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (a) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Global Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(b) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (c) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any Eligible Affiliate, or any
Environmental Liability related in any way to any Borrower or any Eligible
Affiliates, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by ProLogis or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto, in all
cases whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties or (y) result from a claim brought by ProLogis or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if ProLogis
or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

              154   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     16.4.3 Reimbursement by Lenders. To the extent that ProLogis for any reason
fails to indefeasibly pay any amount required under Section 16.4.1 or 16.4.2 to
be paid by it to any Agent (or any sub-agent thereof), any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
such Agent (or any such sub-agent), such L/C Issuer or such Related Party, as
the case may be, such Lender’s Applicable Global Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent (or any such sub-agent) or
such L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for any Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity. The obligations of Lenders under this
Section 16.4.3 are subject to the provisions of Section 8.9.
     16.4.4 Indemnification by Funding Agents. Each Funding Agent shall
indemnify Global Administrative Agent and Collateral Agent (and any sub-agent
thereof), and each Related Party of any of the foregoing Persons (each such
Person being called an “Agent Indemnitee”) against, and hold each Agent
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Agent Indemnitee) incurred by any Agent Indemnitee or asserted against
any Agent Indemnitee by any third party or by any Borrower or any other Loan
Party to the extent such losses, claims, damages, liabilities and related
expenses arise from the action of such Funding Agent, in all cases whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of such Funding Agent; provided that such
indemnity shall not, as to any Agent Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent
Indemnitee or any of its Related Parties or (y) result from a claim brought by
such Funding Agent against an Agent Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Funding Agent has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
     16.4.5 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent that such damages are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

              155   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     16.4.6 Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.
     16.4.7 Survival. The agreements in this Section shall survive the
resignation of any Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Tranche Commitments and the repayment, satisfaction
or discharge of all other Obligations.
     16.5 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to any Agent, any L/C Issuer, any Fronting Lender or any
Lender, or any Agent, any Fronting Lender, any L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Agent, any L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each
applicable Lender severally agrees to pay to the applicable Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by such Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of Lenders under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     16.6 Successors and Assigns.
     16.6.1 Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that no Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (a) to
an Eligible Assignee in accordance with the provisions of Section 16.6.2, (b) by
way of participation in accordance with the provisions of Section 16.6.4 of this
Section, or (c) by way of pledge or assignment of a security interest subject to
the restrictions of Section 16.6.6 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and permitted assigns,
Participants to the extent provided in Section 16.6.4 and, to the extent
expressly contemplated hereby, the Related Parties of Agents, L/C Issuer and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. Notwithstanding the foregoing, any Borrower may assign its
rights under this Agreement to a Short Term Affiliate Borrower that assumes the
assigning Borrower’s obligations hereunder.
     16.6.2 Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this

              156   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Section 16.6.2, participations in L/C Obligations, in Swing Line Loans, and in
Fronting Loans) at the time owing to it); provided that
     (a) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the applicable Funding Agent (with a copy to Global Administrative Agent) or,
if “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (i) $5,000,000 for assignments of Loans or
Commitments denominated in Dollars, (ii) EUR 5,000,000 for assignments of Loans
or Commitments denominated in EUR, (iii) £5,000,000 for assignments of Loans or
Commitments denominated in Sterling, (iv) ¥500,000,000 for assignments of Loans
or Commitments denominated in Yen, (v) Cdn$5,000,000 for assignments of Loans or
Commitments denominated in Canadian Dollars, (vi) KRW 5,000,000,000 for
assignments of Loans or Commitments denominated in KRW, and (vii) the amount set
forth in any Supplemental Tranche for any other currencies, unless the
applicable Funding Agent, and, so long as no Event of Default has occurred and
is continuing, ProLogis otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
     (b) each partial assignment under a particular Tranche shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under such Tranche with respect to the Loans or the Commitment
assigned, except that this clause (b) shall not apply to rights in respect of
Swing Line Loans and Fronting Loans;
     (c) any assignment of a Commitment under any Tranche must be approved by
the applicable Funding Agent, each applicable L/C Issuer and the applicable
Swing Line Lender (each such approval not to be unreasonably withheld or
delayed) unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee);
     (d) to the extent that a Lender is assigning any portion of its Commitment
or Loans under more than one Tranche, then such Lender must submit a separate
Assignment and Assumption for each Tranche and each such assignment shall be
deemed a separate assignment under this Section 16.6; and
     (e) the parties to each assignment shall execute and deliver to the
applicable Funding Agent (with a copy to Global Administrative Agent) an

              157   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



Assignment and Assumption, together with a processing and recordation fee
payable to such Funding Agent in the amount (which fee is not an obligation of
any Loan Party), if any, required as set forth in Schedule 16.6, and the
Eligible Assignee, if it is not a Lender, shall deliver to the applicable
Funding Agent (with a copy to Global Administrative Agent) an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the applicable Funding Agent
pursuant to Section 16.6.3, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.1, 9.4, 9.5, and 16.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 16.6.4.
     16.6.3 Register. Each Funding Agent, acting solely for this purpose as an
agent of Borrowers, shall maintain at such Funding Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (each, a “Register”). The entries in each
Register shall be conclusive, and Borrowers, Global Administrative Agent, each
Funding Agent, and Lenders may treat each Person whose name is recorded in a
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Each Register shall be
available for inspection by any party to this Agreement at any reasonable time
and from time to time upon reasonable prior notice.
     16.6.4 Participations. Any Lender may at any time, without the consent of,
or notice to, any Borrower or any Agent, sell participations to any Person
(other than a natural person or ProLogis or any of ProLogis’ Affiliates or any
Eligible Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans and/or Fronting Loans)
owing to it); provided that (a) such Lender’s obligations under this Agreement
shall remain unchanged, (b) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (c) Borrowers,
Agents, Lenders and L/C Issuers shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or

              158   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 16.1 that affects such Participant. Subject to
Section 16.6.5, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 9.1, 9.4 and 9.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 16.6.2.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 16.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 8.9 as though it were a Lender.
     16.6.5 Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 9.1 or 9.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with ProLogis’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 9.1 unless ProLogis is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrowers, to
comply with Section 9.1.6 as though it were a Lender.
     16.6.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     16.6.7 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     16.6.8 Resignation as an L/C Issuer, Fronting Lender or a Swing Line Lender
after Assignment. Notwithstanding anything to the contrary contained herein, if
at any time any Agent or any Fronting Lender assigns all of its Commitment and
Loans pursuant to Section 16.6.2 above, such Agent or Fronting Lender, as
applicable, may, (a) upon thirty (30) days’ notice to ProLogis and Lenders in
the affected Tranche, resign as an L/C Issuer and/or (b) upon thirty (30) days’
notice to ProLogis and Lenders in the affected Tranche, resign as a Fronting
Lender and/or (c) upon thirty (30) days’ notice to ProLogis and Lenders in the
affected Tranche, resign as a Swing Line Lender. In the event of any such
resignation as an L/C Issuer, Fronting Lender, or a Swing Line Lender, ProLogis
shall be entitled to appoint from among Lenders a successor L/C Issuer, Fronting
Lender, or Swing Line Lender hereunder; provided that no failure by ProLogis to
appoint any such successor shall affect the resignation of such Agent as an L/C
Issuer, Fronting Lender, or a Swing Line Lender, as the case may be. If any
Person resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued

              159   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



by it and outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require Lenders to make Committed Loans or fund risk participations in
unreimbursed amounts). If any Lender resigns as a Fronting Lender or Swing Line
Lender, it shall retain all the rights of a Fronting Lender or Swing Line Lender
provided for hereunder with respect to Fronting Loans or Swing Line Loans, as
applicable, made by it and outstanding as of the effective date of such
resignation, including the right to require Lenders to make Committed Loans or
fund risk participations of such outstanding Loans (in the original currency of
such Loans). Upon the appointment of a successor L/C Issuer, Fronting Lender,
and/or Swing Line Lender, (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges, obligations, and duties of the
retiring L/C Issuer, Fronting Lender, or Swing Line Lender, as the case may be,
and (ii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit issued by the resigning L/C Issuer, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to such Agent to effectively assume the obligations of such Agent
with respect to such Letters of Credit.
     16.7 Treatment of Certain Information; Confidentiality. Each Credit Party
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
ProLogis or (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section.
For purposes of this Section, “Information” means all information received from
ProLogis, any Borrower, or any Consolidated Subsidiary relating to ProLogis, any
Borrower, or any Consolidated Subsidiary or any of their respective businesses,
other than any such information that is available to the applicable Credit Party
on a nonconfidential basis from a source other than ProLogis, any Borrower or
any Consolidated Subsidiary.
Each Credit Party acknowledges that (1) the Information may include material
non-public information concerning ProLogis, any Borrower, or any Consolidated
Subsidiary, as the case may be, (2) it has developed compliance procedures
regarding the use of material non-public information and (3) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
     16.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and

              160   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



from time to time, after obtaining the prior written consent of Global
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or such Affiliate to or for the credit or the account of any Loan Party
against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify ProLogis
and Global Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
     16.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Borrower. In determining whether
the interest contracted for, charged, or received by any Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     16.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 10.1, this Agreement shall become effective when Global
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each party hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     16.11 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provision. The invalidity of a provision in a

              161   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     16.12 Replacement of Lenders. If any Lender requests compensation under
Section 9.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.1, or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then ProLogis may, at its sole expense and effort, upon notice to such Lender
and Global Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 16.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) ProLogis shall have paid (or caused an Affiliate Borrower to pay) to
Global Administrative Agent the assignment fee specified in Section 16.6.2;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 9.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 9.4 or payments required to be made pursuant to
Section 9.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling ProLogis to require such assignment and delegation cease
to apply.
     16.13 Additional Fronting Lenders. At any time after the Closing Date,
ProLogis may make a request to Global Administrative Agent that any existing
Lender act as an additional Fronting Lender. Upon Global Administrative Agent’s
approval that such Lender may act as a Fronting Lender, Global Administrative
Agent shall promptly notify such Lender of such request. Upon the agreement by
the applicable Lender to act as a Fronting Lender, such Lender shall become a
Fronting Lender hereunder with a Fronting Commitment in an amount agreed to by
ProLogis, Global Administrative Agent, and such Fronting Lender, and Global
Administrative Agent shall promptly notify ProLogis and each Agent of such
additional Fronting Lender and such Fronting Lender’s Fronting Commitment.

              162   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     16.14 GOVERNING LAW; JURISDICTION; ETC.
     16.14.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     16.14.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR IN SUCH
FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
     16.14.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 16.14.2. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     16.14.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 16.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     16.15 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN

              163   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     16.16 USA PATRIOT ACT NOTICE. Each Lender that is subject to the Act (as
defined below) and Global Administrative Agent and U.S. Funding Agent (each for
itself and not on behalf of any Lender) hereby notify Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrowers, which information includes the
name and address of each Borrower and other information that will allow such
Lender or such Agent, as applicable, to identify such Borrower in accordance
with the Act.
     16.17 Know Your Customers
     16.17.1 Loan Party Information. If:
     (a) any Change in Law;
     (b) any change in the status of any Loan Party after the date of this
Agreement; or
     (c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
requires any Funding Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Loan Party under the applicable
Tranche shall promptly upon the request of the Funding Agent under such Tranche
or any Lender under such Tranche supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent (for itself or on behalf of any Lender under the applicable Tranche) or
such Lender (for itself or, in the case of the event described in paragraph (c)
above, on behalf of any prospective new Lender under the applicable Tranche) in
order for such Funding Agent, such Lender or, in the case of the event described
in paragraph (c) above, such prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable Laws pursuant to the transactions
contemplated in the Loan Documents.
.
     16.17.2 Lender Information. Each Lender shall promptly upon the request of
the applicable Funding Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent to carry out and be satisfied it

              164   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



has complied with all necessary “know your customer” or other similar checks
under all applicable Laws pursuant to the transactions contemplated in the Loan
Documents.
     16.17.3 Additional Loan Parties. Following any request that an Eligible
Affiliate becomes an Affiliate Borrower under a Tranche pursuant to Section 8.11
or the addition of any Guarantor in accordance with Section 12.13(b), if the
accession of such Affiliate Borrower or Guarantor requires any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, ProLogis shall
promptly upon the request of such Credit Party supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by such Credit
Party (for itself or on behalf of any other Credit Party) in order for such
Credit Party or any prospective new Credit Party to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable Laws pursuant to the accession of such
Affiliate Borrower or such Guarantor to this Agreement.
     16.17.4 Limitation on Assignments. Notwithstanding Section 16.6, an
assignment under any Tranche will only be effective on performance by the
applicable Funding Agent of all “know your customer” or other checks relating to
any Person that it is required to carry out in relation to such assignment, the
completion of which the applicable Funding Agent shall promptly notify to the
assigning Lender and the applicable Eligible Assignee.
     16.17.5 Lender Responsibility. Nothing in this Agreement shall require any
Agent or any Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to each
Agent and each Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by any Agent or any Arranger.
16.18 PMP Representations.
     16.18.1 Representation by Dutch Borrowers. Each Dutch Borrower represents
and warrants to the Credit Parties on the date of this Agreement and on each
date on which a Credit Extension to such Dutch Borrower is or is to be made or
transferred that its financing activities have been conducted and will be
conducted in a manner so that it has the benefit of the exemptive relief (the
“Exemptive Relief”) available pursuant to article 2 of the Exemption Regulation,
including in particular that:
     (a) it has verified the status of each person which is a Lender, with
respect to Dutch Borrowers, on such date as a PMP in accordance with the
requirements of the Exemption Regulation;
     (b) it has not received and will not receive any repayable funds
(opvorderbare gelden) from others than PMPs or a group company (as defined in
the Exemption Regulation); and
     (c) it has not failed to make or will not fail to make any filing or
notification that could result in a loss of the Exemptive Relief and it will
comply with all filing and notification requirements pursuant to the Exemption
Regulation.

              165   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     The representation under this Section 16.18.1 above shall not apply in case
of (i) an assignment or transfer as referred to in Section 16.6 which has not
yet been notified in accordance with Section 16.2 and (ii) a misrepresentation
by the relevant Lender under Section 16.18.2(b).
16.18.2 Representations by Lenders and Fronting Lenders.
     (a) Each Person that is a Lender to Dutch Borrowers on the Closing Date
represents that it is a PMP on the Closing Date and will continue to be a PMP so
long as it remains a Lender hereunder.
     (b) Each Person that becomes a Lender to Dutch Borrowers after the Closing
Date represents that it is a PMP on the date it becomes a Lender and will
continue to be a PMP so long as it remains a Lender hereunder.
     (c) Each Lender and each Fronting Lender acknowledges that each Dutch
Borrower has relied upon such representation.
     16.19 Time of the Essence. Time is of the essence of the Loan Documents.
     16.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the applicable Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to any Credit Party hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the applicable Agent of any sum adjudged to be so due in the Judgment
Currency, such Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
applicable Credit Party from such Borrower in the Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the applicable Credit Party against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
applicable Credit Party in such currency, such Credit Party agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).
     16.21 Designation as Senior Debt. All Obligations shall be “Designated
Senior Indebtedness” for purposes of and as defined in the Security Agency
Agreement.
     16.22 Acknowledgment of Borrowers. Each Borrower acknowledges and agrees to
the terms and conditions set forth in, and agrees to be bound by all of the
provisions of, the Security Agency Agreement as if it were a signatory thereto
including the provisions that provide for the allocation or reallocation of
Recoveries (as defined in the Security Agency Agreement) from such Borrower.

              166   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



     16.23 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     16.24 TERMINATION OF EXISTING CREDIT AGREEMENTS. Lenders and the Credit
Parties that are parties to each Existing Credit Agreement (which ProLogis
confirms constitute sufficient parties under such Existing Credit Agreement to
make the agreements set forth in this paragraph) agree that on the Closing Date
(and after giving effect to the payments required under Section 10.1.1(g)), the
commitments (if any) under such Existing Credit Agreement shall terminate
(without regard to any provision thereof that requires advance notice of such
termination) and such Existing Credit Agreement shall be of no further force or
effect (except for provisions thereof that by their terms survive termination
thereof). Furthermore, each of the Lenders hereunder that is a lender under an
Existing Credit Agreement hereby waives the requirement set forth in such
Existing Credit Agreement, if any, that the applicable borrower provide any
notice prior to prepayment of the loans and credit extensions under such
Existing Credit Agreement. The waiver set forth herein is limited as provided
herein and shall not be deemed to be a waiver or consent to any deviation from
the terms of this Agreement or the other Loan Documents.
[Signature pages follow.]

              167   Global Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
MANDATORY COST FORMULAE
     The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:
     the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
     the requirements of the European Central Bank.
     On the first day of each Interest Period (or as soon as practicable
thereafter) the applicable Agent shall calculate, as a percentage rate, a rate
(the “Additional Cost Rate”) for each Lender, in accordance with the paragraphs
set out below. The Mandatory Cost will be calculated by such Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The applicable Agent will, at the
request of ProLogis or any Lender, deliver to ProLogis or such Lender as the
case may be, a statement setting forth the calculation of any Mandatory Cost.
     The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
applicable Agent. This percentage will be certified by such Lender in its notice
to such Agent as the cost (expressed as a percentage of such Lender’s
participation in all Loans made from such Lending Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of Loans
made from that Lending Office.
     The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the applicable Agent as follows:
     in relation to any Loan in Sterling:

      AB+C(B-D)+E x 0.01   per cent per annum       100 — (A+C)    

     in relation to any Loan in any currency other than Sterling:

      E x 0.01   per cent per annum       300    

Where:
“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.
“B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

              1   Schedule 1.1

 



--------------------------------------------------------------------------------



 



“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
“D” is the percentage rate per annum payable by the Bank of England to Global
Administrative Agent on interest bearing Special Deposits.
“E” is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by Global Administrative Agent as being the
average of the most recent rates of charge supplied by the Lenders to Global
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.
     For the purposes of this Schedule:
     “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;
     “Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;
     “Fee Tariffs” means the fee tariffs specified in the Fees Regulations under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Regulations but taking into account any
applicable discount rate); and
     “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.
     In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.
     If requested by the applicable Agent or ProLogis, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to such Agent and ProLogis, the rate of charge payable by such Lender to
the Financial Services Authority pursuant to the Fees Regulations in respect of
the relevant financial year of the Financial Services Authority (calculated for
this purpose by such Lender as being the average of the Fee Tariffs applicable
to such Lender for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of such Lender.
     Each Lender shall supply any information required by such Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:
     its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and
     any other information that such Agent may reasonably require for such
purpose.
Each applicable Lender shall promptly notify such Agent in writing of any change
to the information provided by it pursuant to this paragraph.

              2   Schedule 1.1

 



--------------------------------------------------------------------------------



 



     The percentages or rates of charge of each Lender for the purpose of A, C
and E above shall be determined by the applicable Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies such Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits, Special Deposits and
the Fees Regulations are the same as those of a typical bank from its
jurisdiction of incorporation with a Lending Office in the same jurisdiction as
such Lender’s Lending Office.
     No Agent shall have liability to any Person if such determination results
in an Additional Cost Rate which over- or under-compensates any Lender and shall
be entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.
     The applicable Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each applicable Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.
     Any determination by the applicable Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.
     Any Agent may from time to time, after consultation with the ProLogis and
the applicable Lenders, determine and notify to all parties any amendments which
are required to be made to this Schedule in order to comply with any change in
law, regulation or any requirements from time to time imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.

              3   Schedule 1.1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE TRANCHE PERCENTAGES
2.1(a)
Applicable Tranche Percentage — U.S. Commitments

                                                                               
      Currency Commitment   Jurisdiction Commitment                            
              Canadian           The   TMK     Amount of     Applicable   Euro  
Sterling   Yen   Dollars   Japan   Netherlands   Qualified Lender   Allocation  
  Percentage   Yes   No   Yes   No   Yes   No   Yes   No   Yes   No   Yes   No  
Yes   No
Bank of America, N.A.
  $ 26,000,000     3.823529412%   X       X       X       X       X       X    
  X    
LaSalle Bank National Association
  $ 26,000,000     3.823529412%   X       X       X       X       X       X    
  X    
Sumitomo Mitsui Banking Corporation
  $ 26,000,000     3.823529412%   X       X       X       X       X       X    
  X    
JPMorgan Chase Bank, N.A.
  $ 26,000,000     3.823529412%   X       X       X       X       X       X    
  X    
The Royal Bank of Scotland Plc
  $ 30,000,000     4.411764706%   X       X       X       X       X       X    
  X    
Mizuho Corporate Bank, Ltd.
  $ 25,000,000     3.676470588%   X       X       X           X   X       X    
  X    
Bank of China, New York Branch
  $ 19,000,000     2.794117647%   X       X       X           X   X       X    
  X    
The Bank of Nova Scotia
  $ 24,000,000     3.529411765%   X       X       X       X       X       X    
  X    
Calyon New York Branch
  $ 19,000,000     2.794117647%   X       X       X           X   X       X    
  X    
Citicorp North America, Inc.
  $ 14,000,000     2.058823529%   X       X       X       X       X       X    
  X    
Deutsche Bank, AG
  $ 24,000,000     3.529411765%   X       X       X       X       X       X    
  X    
Societe Generale
  $ 14,000,000     2.058823529%   X       X       X       X       X       X    
  X    
WestLB AG
  $ 44,000,000     6.470588235%   X       X       X       X       X       X    
  X    
Barclays Bank Plc
  $ 34,000,000     5.000000000%   X       X           X       X   X       X    
      X
Fortis Bank (Nederland) N.V.
  $ 31,000,000     4.558823529%   X       X           X       X       X   X    
      X

              1   Schedule 2.1

 



--------------------------------------------------------------------------------



 



                                                                               
      Currency Commitment     Jurisdiction Commitment                          
                        Canadian           The   TMK     Amount of    
Applicable   Euro   Sterling   Yen   Dollars   Japan   Netherlands   Qualified
Lender   Allocation     Percentage   Yes   No   Yes   No   Yes   No   Yes   No  
Yes   No   Yes   No   Yes   No
ING Real Estate Finance (USA) LLC
  $ 19,000,000     2.794117647%   X       X       X           X   X       X    
  X    
Banque LBLux S.A.
  $ 34,000,000     5.000000000%   X       X       X           X   X       X    
      X
UFJ Bank Limited
  $ 19,000,000     2.794117647%   X       X       X           X   X       X    
  X    
U.S. Bank National Association
  $ 49,000,000     7.205882353%   X       X       X       X       X       X    
  X    
The Governor and Company of the Bank of Ireland
  $ 18,000,000     2.647058824%   X       X           X       X       X   X    
      X
Commerzbank AG New York and Grand Cayman Branches
  $ 19,000,000     2.794117647%   X       X       X       X           X   X    
      X
Morgan Stanley Bank
  $ 14,000,000     2.058823529%   X       X       X       X       X       X    
      X
PNC Bank, N.A.
  $ 20,000,000     2.941176471%   X       X       X           X   X       X    
  X    
Wachovia Bank, National Association
  $ 17,000,000     2.500000000%   X       X       X       X       X       X    
      X
The International Commercial Bank of China, New York Agency
  $ 24,000,000     3.529411765%       X       X       X       X       X       X
      X
Chang Hwa Commercial Bank, Ltd., New York Branch
  $ 23,000,000     3.382352941%       X       X       X       X       X       X
      X
The Northern Trust Company
  $ 23,000,000     3.382352941%   X       X       X       X           X       X
      X
E. Sun Commercial Bank, Ltd., Los Angeles Branch
  $ 19,000,000     2.794117647%       X       X       X       X       X       X
      X
Total
  $ 680,000,000     100.000000000 %                                            
         

              2   Schedule 2.1

 



--------------------------------------------------------------------------------



 



2.1(b)
Applicable Tranche Percentage — Canadian Commitments1

                              Applicable   Lender   Commitment     Percentage  
Bank of America, N.A.
  Cdn$31,652,100     27.000000000 %
LaSalle Business Credit a Division of ABN AMRO Bank N.V., Canada Branch
  Cdn$17,584,500     15.000000000 %
Sumitomo Mitsui Banking Corporation of Canada
  Cdn$17,584,500     15.000000000 %
JPMorganChase N.A., Toronto Branch
  Cdn$17,584,500     15.000000000 %
Citibank, N.A. Canadian Branch
  Cdn$14,067,600     12.000000000 %
Deutsche Bank AG, Canada Branch
  Cdn$9,378,400     8.000000000 %
Morgan Stanley Senior Funding (Nova Scotia) Co.
  Cdn$9,378,400     8.000000000 %
Total
  Cdn$117,230,000     100.000000000 %

 

1Exchange Rates Based On Wall Street Journal’s Spot Rate as of September 27,
2005

              3   Schedule 2.1

 



--------------------------------------------------------------------------------



 



2.1(c)
Applicable Tranche Percentage — Euro Commitments2

                                                                               
                          Jurisdiction                           Currency
Commitment   Commitment   TMK             Applicable   Dollars   Sterling   Yen
  Japan   U.S.   Qualified Lender   Commitment   Percentage   Yes   No   Yes  
No   Yes   No   Yes   No   Yes   No   Yes   No
ABN AMRO Bank, N.V.
  EUR 30,650,800   4.457831325%   X       X       X       X       X       X    
Bank of America, N.A
  EUR 30,650,800   4.457831325%   X       X       X       X       X       X    
Sumitomo Mitsui Banking Corporation, Brussels Branch
  EUR 30,650,800   4.457831325%   X       X       X       X       X       X    
JPMorgan Chase Bank, N.A.
  EUR 29,822,400   4.337349398%   X       X       X       X       X       X    
The Royal Bank of Scotland Plc
  EUR 33,964,400   4.939759036%   X       X       X       X       X       X    
Mizuho Corporate Bank Nederland, N.V.
  EUR 20,710,000   3.012048193%   X       X       X       X       X       X    
Bank of China (Luxembourgh) S.A.
  EUR 36,449,600   5.301204819%   X       X       X       X       X       X    
Scotiabank Europe Plc
  EUR 29,822,400   4.337349398%   X       X       X       X       X       X    
Calyon
  EUR 19,881,600   2.891566265%   X       X       X       X       X       X    
Citicorp North America, Inc.
  EUR 29,822,400   4.337349398%   X       X       X       X       X       X    
Deutsche Bank, AG
  EUR 21,538,400   3.132530120%   X       X       X       X       X       X    
Societe Generale
  EUR 29,822,400   4.337349398%   X       X       X       X       X       X    
WestLB AG
  EUR 46,390,400   6.746987952%   X       X       X       X       X       X    
Barclays Bank Plc
  EUR 33,964,400   4.939759036%   X       X           X   X       X           X
Fortis Bank (Nederland) N.V.
  EUR 36,449,600   5.301204819%   X       X           X       X   X           X
ING Real Estate Finance (USA) LLC
  EUR 24,023,600   3.493975904%   X       X       X       X       X       X    
Banque LBLux S.A.
  EUR 33,964,400   4.939759036%   X       X       X       X       X           X
UFJ Bank Limited
  EUR 19,881,600   2.891566265%   X       X       X       X       X       X    
The Governor and Company of the Bank of Ireland
  EUR 18,224,800   2.650602410%   X       X           X       X   X           X
Commerzbank AG New York and Grand Cayman Branches
  EUR 20,710,000   3.012048193%   X       X       X           X   X           X

 

2Exchange Rates Based On Wall Street Journal’s Spot Rate as of September 27,
2005

      4   Schedule 2.1

 



--------------------------------------------------------------------------------



 



                                                                               
                          Jurisdiction                                  
Currency Commitment               Commitment       TMK             Applicable  
Dollars   Sterling   Yen   Japan   U.S.   Qualified Lender   Commitment  
Percentage   Yes   No   Yes   No   Yes   No   Yes   No   Yes   No   Yes   No
Morgan Stanley Bank
  EUR 18,224,800   2.650602410%   X       X       X       X       X           X
Deutsche Postbank AG
  EUR 36,449,600   5.301204819%   X       X           X       X   X           X
PNC Bank, N.A.
  EUR 19,881,600   2.891566265%   X       X       X       X       X       X    
Wachovia Bank NA
  EUR 19,053,200   2.771084337%   X       X       X       X       X           X
Banque Artesia Nederland NV
  EUR 16,568,000   2.409638554%   X       X       X           X   X           X
Total
  EUR 687,572,000   100.000000000%                                              
 

      5   Schedule 2.1

 



--------------------------------------------------------------------------------



 



2.1(d)
Applicable Tranche Percentage — Yen Commitments3

                                                                               
                                      Currency Commitment     Jurisdiction
Commitment                                                                      
                The               Applicable     Dollars     Euro     Sterling  
  U.S.     Netherlands   Lender   Commitment     Percentage     Yes     No    
Yes     No     Yes     No     Yes     No     Yes     No  
Bank Of America, N.A., Tokyo Branch
  ¥ 5,497,800,000.00       5.764705882 %     X               X               X  
            X               X          
ABN AMRO Bank, N.V., Tokyo Branch
  ¥ 5,497,800,000.00       5.764705882 %     X               X               X  
            X               X          
Sumitomo Mitsui Banking Corporation
  ¥ 5,502,700,000.00       5.769843766 %     X               X               X  
            X               X          
JPMorgan Chase Bank, N.A.
  ¥ 5,497,800,000.00       5.764705882 %     X               X               X  
            X               X          
Royal Bank of Scotland
  ¥ 6,058,800,000.00       6.352941176 %     X               X               X  
            X               X          
Mizuho Bank, Ltd.
  ¥ 8,976,000,000.00       9.411764706 %             X               X          
    X               X               X  
Bank of China Limited, Tokyo Branch
  ¥ 5,722,200,000.00       6.000000000 %     X                       X          
    X               X               X  
Shinsei Bank, Limited
  ¥ 14,025,000,000.00       14.705882353 %     X               X               X
              X               X          
The Bank of Nova Scotia
  ¥ 4,488,000,000.00       4.705882353 %     X               X               X  
            X               X          
Calyon, Tokyo Branch
  ¥ 3,590,400,000.00       3.764705882 %     X               X               X  
            X               X          
Citibank, N.A., Tokyo Branch
  ¥ 4,712,400,000.00       4.941176471 %     X               X               X  
            X               X          
Deutsche Bank
  ¥ 4,712,400,000.00       4.941176471 %     X               X               X  
            X               X          
Societe Generale, Tokyo Branch
  ¥ 4,712,400,000.00       4.941176471 %     X               X               X  
            X               X          
ING Bank N.V., Tokyo Branch
  ¥ 3,029,400,000.00       3.176470588 %     X               X               X  
            X               X          
UFJ Bank Limited
  ¥ 4,768,500,000.00       5.000000000 %     X               X               X  
            X               X          
Saitama Resona Bank, Ltd.
  ¥ 4,263,600,000.00       4.470588235 %             X               X          
    X               X               X  
The Sumitomo Trust & Banking Co., Ltd.
  ¥ 3,814,800,000.00       4.000000000 %     X               X               X  
            X               X          
Woori Bank Tokyo Branch
  ¥ 500,000,000.00       0.524273881 %             X               X            
  X               X               X  
Total
  ¥ 95,370,000,000.00       100.000000000 %                                    
                                           

 

3Exchange Rates Based On Wall Street Journal’s Spot Rate as of September 27,
2005

      6   Schedule 2.1

 



--------------------------------------------------------------------------------



 



2.1(e)
Applicable Tranche Percentage — KRW Commitments4

                  Applicable Lender   Commitment   Percentage
Sumitomo Mitsui Banking Corporation, Seoul Branch
  KRW 25,860,000,000   25.000000000%
Bank of America, N.A. Seoul
  KRW 25,860,000,000   25.000000000%
ABN AMRO Seoul Branch
  KRW 25,860,000,000   25.000000000%
Calyon, Seoul Branch
  KRW 25,860,000,000   25.000000000%
Total
  KRW 103,440,000,000   100.000000000%

 

    4Exchange Rates Based On Wall Street Journal’s Spot Rate as of September 27,
2005

      7   Schedule 2.1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.2
FRONTING LENDERS’ COMMITMENTS
Fronting Lenders’ Commitments

          Lender   Commitment  
Bank of America, N.A. (or its Affiliates)
  $ 77,000,000.00  
ABN AMRO Bank N.V. (or its Affiliates)
  $ 89,000,000.00  
Sumitomo Mitsui Banking Corporation (or its Affiliates)
  $ 88,956,327.99  
JPMorgan Chase Bank, N.A. (or its Affiliates)
  $ 74,000,000.00  
The Royal Bank of Scotland PLC (or its Affiliates)
  $ 75,000,000.00  
Total
  $ 403,956,327.99  

       1   Schedule 2.2

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.3
INITIAL BORROWERS

                      Tax ID #   Ownership Percentage 2.3(a) U.S. Tranche      
 
 
           
 
  ProLogis   74-20604728   Public company with numerous shareholders
 
           
 
  PLD International Incorporated   74-2835194   100% by ProLogis
 
           
 
  PLD Europe Finance B.V.   98-0215180   100% by PLD Finance Sarl, which is
owned 70% by PLD International Inc and 30% by ProLogis Developments Holding
Sarl. ProLogis Services Sarl owns 1 share of ProLogis Developments Holding Sarl,
with PLD International Inc. holding the remaining interest.
 
           
 
  ProLogis UK Funding II B.V.   98-0440167   100% owned by PLD Europe Finance
BV, which is 100% owned by PLD Finance Sarl.
 
           
 
  ProLogis Japan Finance Incorporated   84-1597134   100% by ProLogis Japan
Holdings LLC, which is 100% owned by ProLogis
 
           
 
  ProLogis-Macquarie Fund   35-2162723   ProLogis owns approximately 12% of
ProLogis Macquarie Fund through various intermediate entities. The remainder of
the equity interests in ProLogis Macquarie Fund are owned by third parties.
 
            2.3(b) Canadian Tranche        
 
           
 
  ProLogis Canada Investment 1 Trust (Maryland Business Trust)   20-1886453  
100% by ProLogis Canada Holding 1 LLC, which is 100% owned

       1   Schedule 2.3

 



--------------------------------------------------------------------------------



 



                      Tax ID #   Ownership Percentage
 
          by ProLogis Canada Development Incorporated, which is 100% owned by
ProLogis
 
           
 
  ProLogis Canada Investment 2 Trust (Maryland Business Trust)   20-1886483  
100% by ProLogis Canada Holding 2 LLC, which is 100% owned by ProLogis Canada
Development Incorporated, which is 100% owned by ProLogis
 
           
 
  ProLogis Canada Investment 3 Trust (Maryland Business Trust)   20-1886519  
100% by ProLogis Canada Holding 3 LLC, which is 100% owned by ProLogis Canada
Development Incorporated, which is 100% owned by ProLogis
 
           
 
  ProLogis Canada Investment 4 Trust (Maryland Business Trust)   20-1886543  
100% by ProLogis Canada Holding 4 LLC, which is 100% owned by ProLogis Canada
Development Incorporated, which is 100% owned by ProLogis
 
           
 
  ProLogis Canada Investment 5 Trust (Maryland Business Trust)   20-1886545  
100% by ProLogis Canada Holding 5 LLC, which is 100% owned by ProLogis Canada
Development Incorporated, which is 100% owned by ProLogis
 
           
 
  ProLogis Canada Investment 6 Trust (Maryland Business Trust)   20-1886583  
100% by ProLogis Canada Holding 6 LLC, which is 100% owned by ProLogis Canada
Development Incorporated, which is 100% owned by

       2   Schedule 2.3

 



--------------------------------------------------------------------------------



 



                      Tax ID #   Ownership Percentage
 
          ProLogis
 
           
 
  ProLogis Canada Investment 7 Trust (Maryland Business Trust)   20-1886605  
100% by ProLogis Canada Holding 7 LLC, which is 100% owned by ProLogis Canada
Development Incorporated, which is 100% owned by ProLogis
 
           
 
  ProLogis Canada Investment 8 Trust (Maryland Business Trust)   20-1886621  
100% by ProLogis Canada Holding 8 LLC, which is 100% owned by ProLogis Canada
Development Incorporated, which is 100% owned by ProLogis
 
           
 
  ProLogis Canada Investment 9 Trust (Maryland Business Trust)   20-1886699  
100% by ProLogis Canada Holding 9 LLC, which is 100% owned by ProLogis Canada
Development Incorporated, which is 100% owned by ProLogis
 
           
 
  ProLogis Canada Investment 10 Trust (Maryland Business Trust)   20-1886719  
100% by ProLogis Canada Holding 10 LLC, which is 100% owned by ProLogis Canada
Development Incorporated, which is 100% owned by ProLogis
 
            2.3(c) Euro Tranche        
 
           
 
  PLD Europe Finance B.V.   *   *
 
           
 
  ProLogis UK Funding II B.V.   *   *
 
           
 
  ProLogis   *   *
 
           
 
  PLD International Incorporated   *   *
 
           
 
  ProLogis Japan Finance Incorporated   *   *
 
            2.3(d) Yen Tranche        

       3   Schedule 2.3

 



--------------------------------------------------------------------------------



 



                      Tax ID #   Ownership Percentage
 
  ProLogis Japan Finance Incorporated   *   *
 
           
 
  ProLogis Kanto YK   98-0400782   100% by ProLogis Japan Incorporated, which is
100% owned by ProLogis
 
           
 
  ProLogis Yokohama Special Purpose Company   98-0384111   100% by ProLogis
Japan Incorporated, which is 100% owned by ProLogis

 

*   Information provided in first reference to applicable entity

                      Tax ID #   Ownership Percentage
 
  ProLogis Misato Special Purpose Company   98-0426828   100% by ProLogis Japan
Incorporated, which is 100% owned by ProLogis
 
           
 
  ProLogis Narita Two Special Purpose Company   98-0430655   100% by ProLogis
Japan Incorporated, which is 100% owned by ProLogis
 
           
 
  ProLogis Sugito Special Purpose Company   98-0430651   100% by ProLogis Sugito
YK, which is 100% owned by ProLogis Japan Incorporated, which is 100% owned by
ProLogis
 
           
 
  PLD International Incorporated   *   *
 
           
 
  PLD Europe Finance B.V.   *   *
 
           
 
  ProLogis UK Funding II B.V.   *   *
 
           
 
  ProLogis   *   *
 
            2.3(e) KRW Tranche        
 
           
 
  ProLogis Parc Ansung LLC   20-3460117   100% by ProLogis Korean Developments
Inc., which is 100% owned by ProLogis

                        4   Schedule 2.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.4
EXISTING LETTERS OF CREDIT
2.4(a)
U.S. EXISTING LETTERS OF CREDIT
AS OF SEPTEMBER 21, 2005

                                                  Issue   Expiry                
Prod Type   LC #   Date   Date   Account Obligor   Account Party   Beneficiary
Name   Liab USD Amt
SBYPER
    00000003064852     8/24/2004   8/4/2006   PROLOGIS   CATELLUS CONSTRUCTION  
VILLAGE OF GLENVIEW   $ 512,374.51  
SBYPER
    00000003061449     2/4/2004   2/3/2006   PROLOGIS   CATELLUS DEVELOPMENT
CORPORATION   VILLAGE OF WOODRIDGE   $ 14,835.00  
SBYPER
    00000003060897     1/9/2004   1/9/2006   PROLOGIS   CATELLUS DEVELOPMENT
CORPORATION   CITY OF LOS ANGELES,
CULTURAL AFFAIRS
DEPARTMENT   $ 37,250.00  
SBYPER
    00000003051589     9/26/2002   9/30/2006   PROLOGIS   CATELLUS DEVELOPMENT
CORPORATION   VILLAGE OF GLENVIEW   $ 312,336.75  
SBYFIN
    00000003061798     3/1/2004   3/1/2006   PROLOGIS   CATELLUS FINANCE 1, LLC
  THE PRUDENTIAL
INSURANCE COMPANY OF
AMERICA   $ 4,300,000.00  
SBYPER
    00000003073767     3/17/2005   3/2/2006   PROLOGIS   CATELLUS LAND AND
DEVELOPMENT
CORPORATION   VILLAGE OF MINOOKA   $ 1,100,000.00  
SBYPER
    00000003073390     3/3/2005   2/11/2006   PROLOGIS   CATELLUS LAND AND
DEVELOPMENT
CORPORATION   VILLAGE OF MINOOKA   $ 750,000.00  
SBYPER
    00000003064950     8/24/2004   8/9/2006   PROLOGIS   CATELLUS LAND AND
DEVELOPMENT
CORPORATION   VILLAGE OF MINOOKA   $ 1,442,585.00  

               1   Schedule 2.4

 



--------------------------------------------------------------------------------



 



                                                  Issue   Expiry                
Prod Type   LC #   Date   Date   Account Obligor   Account Party   Beneficiary
Name   Liab USD Amt
SBYFIN
    00000003075453     7/21/2005   7/21/2006   PROLOGIS   CATELLUS OPERATING LP
& CATELLUS LAND AND DEVELOPMENT CORP.   THE BANK OF NEW YORK
TRUST COMPANY   $ 2,700,000.00  
SBYPER
    00000003075234     6/3/2005   5/18/2006   PROLOGIS   CATELLUS OPERATING LP &
CATELLUS LAND AND DEVELOPMENT CORP.   VILLAGE OF MINOOKA   $ 1,125,000.00  
SBYPER
    00000003038394     6/12/2001   10/31/2005   PROLOGIS   CATELLUS OPERATING LP
& CATELLUS LAND AND DEVELOPMENT CORP.   COUNTY OF SAN
BERNARDINO   $ 300,000.00  
SBYPER
    00000003038513     6/12/2001   10/31/2005   PROLOGIS   CATELLUS OPERATING LP
& CATELLUS LAND AND DEVELOPMENT CORP.   VILLAGE OF GLENVIEW   $ 146,300.00  
SBYPER
    00000003027888     7/27/2000   10/31/2005   PROLOGIS   CATELLUS OPERATING LP
& CATELLUS LAND AND DEVELOPMENT CORP.   VILLAGE OF ROMEOVILLE   $ 170,460.00  
SBYPER
    00000003048895     5/15/2002   10/31/2005   PROLOGIS   CATELLUS OPERATING LP
& CATELLUS LAND AND DEVELOPMENT CORP.   VILLAGE OF GLENVIEW   $ 115,856.84  
SBYFIN
    00000003062465     3/30/2004   3/1/2006   PROLOGIS   CATELLUS OPERATING LP &
CATELLUS LAND AND DEVELOPMENT CORP.   OLD REPUBLIC
INSURANCE COMPANY   $ 1,750,000.00  
SBYFIN
    00000003075575     6/14/2005   6/14/2008   PROLOGIS   PROLOGIS  
COMMONWEALTH OF PENN   $ 647,056.00  
SBYFIN
    00000003064002     6/30/2004   5/1/2006   PROLOGIS   PROLOGIS   ALLSTATE
INSURANCE CO   $ 600,000.00  
SBYFIN
    00000003050351     7/29/2002   7/26/2006   PROLOGIS   PROLOGIS   UNITED
STATES FIDELITY   $ 1,875,000.00  
SBYFIN
    00000003057994     8/7/2003   6/30/2006   PROLOGIS   PROLOGIS   ZURICH
AMERICAN
INSURANCE   $ 591,000.00  

               2   Schedule 2.4

 



--------------------------------------------------------------------------------



 



                                                  Issue   Expiry                
Prod Type   LC #   Date   Date   Account Obligor   Account Party   Beneficiary
Name   Liab USD Amt        
SBYFIN
    00000003028158     8/10/2000   6/30/2006   PROLOGIS   PROLOGIS TRUST FOR THE
ACCOUNT OF CS
INTEGRATED LLC   LUMBERMENS MUTUAL
CASUALTY   $ 1,879,000.00  
SBYPER
    00000000940558     1/1/1999   1/1/2006   PROLOGIS   SECURITY CAPITAL IND  
VILLAGE OF
BLOOMINGDALE   $ 1,340,236.24  
SBYPER
    00000003076673     8/16/2005   8/5/2006   PROLOGIS   SF PACIFIC PROPERTIES  
MILFORD TOWNSHIP
WATER AUTHORITY   $ 495,486.75  
SBYPER
    00000003074540     8/9/2005   4/4/2006   PROLOGIS   SF PACIFIC PROPERTIES  
MILFORD
TRUMBAUERSVILLE AREA
SEWER AUTHORITY   $ 114,650.00  
SBYPER
    00000003074444     7/26/2005   3/31/2006   PROLOGIS   SF PACIFIC PROPERTIES
  MILFORD TOWNSHIP   $ 865,391.01  
SBYFIN
    00000003038232     6/19/2001   6/21/2006   PROLOGIS   CATELLUS URBAN
DEVELOPMENT GROUP   WELLS FARGO BANK   $ 40,486,580.00  
SBYFIN
    00000003077225     9/23/2005   9/10/2006   PROLOGIS   PROLOGIS   HARTFORD
FIRE
INSURANCE COMPANY   $ 378,000.00  
 
                              $ 64,049,398.10  

              3   Schedule 2.4

 



--------------------------------------------------------------------------------



 



2.4(b)
EURO EXISTING LETTERS OF CREDIT

                                      Issue   Expiry                 L/C Issuer
  LC #   Date   Date   Account Obligor   Account Party   Beneficiary Name   Liab
Amt
ABN AMRO Bank, N.V.
   115.03.66.765   8-May-05   31-Dec-06   PLD Europe Finance BV   ProLogis Italy
XVI S.r.l.   Immobilarie D4 S.r.l.   EUR 20,650,031
 
                           
ABN AMRO Bank, N.V.
  GA1135679034   30-Aug-04   31-Dec-05   PLD Europe Finance BV   ProLogis France
IX EURL   La Societe Establissement Public D’Amenagement De La Villa Novuella De
Senart   EUR 4,397,380

                        4   Schedule 2.4

 



--------------------------------------------------------------------------------



 



2.4(c)
YEN EXISTING LETTERS OF CREDIT
NONE

              1   Schedule 2.4

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.1
PRE-APPROVED REALLOCATIONS

                      Amount of Pre-             Approved       Available
Tranches Lender   Reallocations   Current Tranches   for Reallocation
Bank of America, N.A. (together with its Affiliates)
  $ 127,000,000*     U.S., Canadian, Euro, and Yen   U.S., Canadian, Euro, and
Yen
ABN AMRO Bank N.V. (together with its Affiliates)
  $ 127,000,000*     U.S., Canadian, Euro, and Yen   U.S., Canadian, Euro, and
Yen
Sumitomo Mitsui Banking Corporation (together with its Affiliates)
  $ 127,043,672*     U.S., Canadian, Euro, and Yen   U.S., Canadian, Euro, and
Yen
JPMorgan Chase Bank, N.A. (together with its Affiliates)
  $ 126,000,000*     U.S., Canadian, Euro, and Yen   U.S., Canadian, Euro, and
Yen
The Royal Bank of Scotland PLC (together with its Affiliates)
  $ 125,000,000*     U.S., Euro, and Yen   U.S., Euro, and Yen
Total
  $ 632,043,672          

 

*   Provided that the amount of the Pre-Approved Reallocation for a Lender and
its Affiliates shall not exceed, as of any date of determination, the Dollar
Equivalent aggregate amount of such Lender’s and its Affiliate’s Commitments
under each of the applicable Tranches.

                        1   Schedule 10.1

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.1
OPINIONS

          Tranche   Law Firms Providing Opinions    
U.S. Tranche
  Mayer, Brown, Rowe & Maw LLP
Euro Tranche
  Wedema Van Tol
Yen Tranche
  Anderson Möri & Tomotsure

                2   Schedule 10.1

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.6
LITIGATION
NONE

              1   Schedule 11.06

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.9
ENVIRONMENTAL MATTERS
NONE

              1   Schedule 11.9

 



--------------------------------------------------------------------------------



 



SCHEDULE 12.13
INITIAL GUARANTORS

                                      Tranches                     subject to  
  Ownership   Initial Guarantors   Tax ID #     Guaranty     Percentage*  
ProLogis
    74-20604728     All     *  
PLD International Incorporated
    74-2835194     All     *  
PLD Europe Finance B.V.
    98-0215180     All     *  
ProLogis UK Funding II B.V.
    98-0440167     All     *  
ProLogis Japan Finance Incorporated
    84-1597134     All     *  
ProLogis Japan Incorporated
    74-2955407     All   100% owned by ProLogis
ProLogis Canada Investment 1 Trust (Maryland Business Trust)
    20-1886453     All     *  
ProLogis Canada Investment 2 Trust (Maryland Business Trust)
    20-1886483     All     *  
ProLogis Canada Investment 3 Trust (Maryland Business Trust)
    20-1886519     All     *  
ProLogis Canada Investment 4 Trust (Maryland Business Trust)
    20-1886543     All     *  
ProLogis Canada Investment 5 Trust (Maryland Business Trust)
    20-1886545     All     *  
ProLogis Canada Investment 6 Trust (Maryland Business Trust)
    20-1886583     All     *  
ProLogis Canada Investment 7 Trust (Maryland Business Trust)
    20-1886605     All     *  
ProLogis Canada Investment 8 Trust (Maryland Business Trust)
    20-1886621     All     *  
ProLogis Canada Investment 9 Trust (Maryland Business Trust)
    20-1886699     All     *  
ProLogis Canada Investment 10 Trust (Maryland Business Trust)
    20-1886719     All     *  
Palmtree Acquisition Corporation
    20-3313813     All   80% owned by ProLogis; 20% owned by ProLogis Fraser LP,
which is 89.42% owned by ProLogis, (with the balance owned by third parties)

              1   Schedule 12.13

 



--------------------------------------------------------------------------------



 



                                      Tranches                     subject to  
  Ownership   Initial Guarantors   Tax ID #     Guaranty     Percentage*  
ProLogis Kanto YK
    98-0400782     All   100% owned by ProLogis

 

*   Information provided on Schedule 2.3

              2   Schedule 12.13

 



--------------------------------------------------------------------------------



 



SCHEDULE 12.14
INITIAL PLEDGED INDEBTEDNESS
[SEE ATTACHED]

              1   Schedule 12.14

 



--------------------------------------------------------------------------------



 



ProLogis
INITIAL PLEDGED INDEBTEDNESS

                                                                Current        
                            Amount                         Lender   Borrower  
Currency   Outstanding     Comments   Enclosures       1    
ProLogis
  ProLogis—North Carolina Limited Partnership   USD     324,327,291        
Pledge Agreement1       2    
ProLogis
  ProLogis Management Incorporated   USD     314,464,056                   3    
ProLogis
  TCL Holding SA   USD     284,022,449                   4    
ProLogis
  ProLogis—China Development Incorporated   USD     52,192,992                  
5    
ProLogis
  ProLogis Logistics Services Incorporated   USD     45,118,071                
  6    
ProLogis
  ProLogis Limited Partnership IV   USD     17,642,513                   7    
ProLogis
  ProLogis — Reynosa 1 LLC   USD     16,819,906                   8    
ProLogis
  ProLogis — Reynosa 2 LLC   USD     16,819,905                   9    
ProLogis
  Meridian Realty Partners, L.P.   USD     8,784,720                   10    
ProLogis
  ProLogis — Monterrey 1 LLC   USD     6,473,745                   11    
ProLogis
  ProLogis — Monterrey 2 LLC   USD     6,473,744                   12    
ProLogis
  ProLogis de Reynosa 1, S. de R.L. de C.V.   USD     5,954,132                
  13    
ProLogis
  ProLogis Juarez (1) Investment LLC   USD     3,331,494                   14  
 
ProLogis
  ProLogis Limited Partnership III   USD     2,819,706                   15    
ProLogis
  Tijuana—Mexico Investment I LLC   USD     2,099,202                   16    
PorLogis — Monterrey 1 LLC
  ProLogis de Monterrey 1, S. de R.L. de C.V.   USD     4,703,591              
    17    
ProLogis — Monterrey 2 LLC
  ProLogis de Monterrey 1, S. de R.L. de C.V.   USD     4,703,591              
    18    
ProLogis — Reynosa 1 LLC
  ProLogis de Reynosa 1, S. de R.L. de C.V.   USD     14,862,158                
  19    
ProLogis — Reynosa 2 LLC
  ProLogis de Reynosa 1, S. de R.L. de C.V.   USD     14,862,157                
  20    
ProLogis Development Services Incorporated
  ProLogis Logistics Services Incorporated   USD     19,531,577                
  21    
ProLogis Development Services Incorporated
  ProLogis — DS Mexico Incorporated   USD     12,321,122                   22  
 
ProLogis Management Incorporated
  ProLogis Development Services Incorporated   USD     26,184,203              
    23    
ProLogis—North Carolina (2) Incorporated
  ProLogis—North Carolina Limited Partnership   USD     70,442,910              
    24    
Tijuana—Mexico Investment I LLC
  ProLogis — Mexico Holding II LLC   USD     3,300,491                   25    
ProLogis UK Funding BV
  ProLogis UK VII Sarl   USD     1,068,171                   26    
ProLogis UK Funding BV
  ProLogis UK XXIX Sarl   USD     27,389,016                   27    
ProLogis UK Funding BV
  ProLogis UK XXXVII Sarl   USD     6,024,612                   28    
ProLogis UK Funding BV
  ProLogis UK XXXIX Sarl   USD     3,170,079                   29    
ProLogis UK Funding BV
  ProLogis UK XLII Sarl   USD     23,067,045                   30    
ProLogis UK Funding BV
  ProLogis UK XLIII Sarl   USD     12,300,615                   31    
ProLogis UK Funding BV
  ProLogis UK XLVIII Sarl   USD     6,314,634                   32    
ProLogis UK Funding BV
  ProLogis UK LV Sarl   USD     10,385,537                   33    
ProLogis UK Funding BV
  ProLogis UK LVIII Sarl   USD     21,964,871                   34    
ProLogis UK Funding BV
  ProLogis UK LXII Sarl   USD     6,732,145                   35    
ProLogis UK Funding BV
  ProLogis UK LXVII Sarl   USD     15,395,139                   36    
ProLogis UK Funding BV
  ProLogis UK LXVIII Sarl   USD     40,237,060                   37    
ProLogis UK Funding BV
  ProLogis UK LXIX Sarl   USD     13,524,553                   38    
ProLogis UK Funding BV
  ProLogis UK LXXVI Sarl   USD     11,151,815                   39    
ProLogis UK Funding BV
  ProLogis UK LXXVII Sarl   USD     30,072,014                   40    
ProLogis UK Funding BV
  ProLogis UK LXXIV Sarl   USD     14,071,441                   41    
ProLogis UK Funding BV
  ProLogis UK LXXXVII Sarl   USD     19,706,816                   42    
ProLogis UK Funding BV
  ProLogis UK XCI Sarl   USD     15,510,996                   43    
ProLogis UK Funding BV
  ProLogis Developments Limited   USD     21,530,130                   44    
ProLogis UK Funding BV
  ProLogis (Hayes) Ltd.   USD     35,908,308                   45    
ProLogis UK Funding II BV
  ProLogis UK XXIX Sarl   USD     28,106,320                   46    
ProLogis UK Funding II BV
  ProLogis UK LV Sarl   USD     6,105,581                   47    
ProLogis UK Funding II BV
  ProLogis UK LXII Sarl   USD     9,399,801                   48    
ProLogis UK Funding II BV
  ProLogis UK LXIX Sarl   USD     1,135,984                   49    
ProLogis UK Funding II BV
  ProLogis UK LXXVI Sarl   USD     8,300,128                   50    
ProLogis UK Funding II BV
  ProLogis UK LXXVI Sarl   USD     1,873,923                   51    
ProLogis UK Funding II BV
  ProLogis UK LXXXIII Sarl   USD     14,092,573                   52    
ProLogis UK Funding II BV
  ProLogis UK LXXXIV Sarl   USD     29,595,754                   53    
ProLogis UK Funding II BV
  ProLogis UK LXXXVII Sarl   USD     8,351,381                   54    
ProLogis UK Funding II BV
  ProLogis UK LXXXVIII Sarl   USD     8,628,792                   55    
ProLogis UK Funding II BV
  ProLogis UK XCV Sarl   USD     15,422,298                   56    
ProLogis UK Funding II BV
  ProLogis (Hayes) Ltd.   USD     3,304,271                   57    
PLD Europe Finance BV
  ProLogis Belgium V Sprl   USD     3,482,841                   58    
PLD Europe Finance BV
  ProLogis Belgium VI Sprl   USD     4,818,504                   59    
PLD Europe Finance BV
  ProLogis Belgium VII Sprl   USD     3,297,844                   60    
PLD Europe Finance BV
  ProLogis Belgium VIII Sprl   USD     3,626,130                   61    
PLD Europe Finance BV
  ProLogis Czech VI S.r.o   USD     1,331,594                   62    
PLD Europe Finance BV
  ProLogis Czech XII S.r.o   USD     9,955,023                   63    
PLD Europe Finance BV
  ProLogis Czech XIII S.r.o   USD     1,932,053                   64    
PLD Europe Finance BV
  ProLogis Czech XV S.r.o   USD     1,111,757                   65    
PLD Europe Finance BV
  ProLogis France IX Eurl   USD     63,429,328                   66    
PLD Europe Finance BV
  ProLogis France XIX Eurl   USD     14,634,028                   67    
PLD Europe Finance BV
  ProLogis France XXVIII Eurl   USD     2,685,090                   68    
PLD Europe Finance BV
  ProLogis France XXIX Eurl   USD     6,755,041                   69    
PLD Europe Finance BV
  ProLogis France XXXI Eurl   USD     17,763,101                   70    
PLD Europe Finance BV
  ProLogis France XL Eurl   USD     12,778,444                   71    
PLD Europe Finance BV
  ProLogis France XLII Eurl   USD     11,154,253                   72    
PLD Europe Finance BV
  ProLogis France XLIV Eurl   USD     7,843,226                   73    
PLD Europe Finance BV
  ProLogis France XLVIII Eurl   USD     19,233,804                   74    
PLD Europe Finance BV
  ProLogis France XLIX Eurl   USD     10,991,809                   75    
PLD Europe Finance BV
  ProLogis France LII Eurl   USD     1,824,175                   76    
PLD Europe Finance BV
  ProLogis France LIII Eurl   USD     1,252,695                   77    
PLD Europe Finance BV
  ProLogis France LIV Eurl   USD     3,132,840                   78    
PLD Europe Finance BV
  ProLogis Germany II Sarl   USD     7,344,176                   79    
PLD Europe Finance BV
  ProLogis Germany II BV   USD     12,773,054                   80    
PLD Europe Finance BV
  ProLogis Germany X Sarl   USD     1,595,138                   81    
PLD Europe Finance BV
  ProLogis Germany XI Sarl   USD     6,268,692                   82    
PLD Europe Finance BV
  ProLogis Germany X BV   USD     4,489,838                   83    
PLD Europe Finance BV
  ProLogis Germany XI BV   USD     7,120,724                   84    
PLD Europe Finance BV
  ProLogis Germany XIII BV   USD     1,409,204                   85    
PLD Europe Finance BV
  ProLogis Germany XIV BV   USD     4,065,583                   86    
PLD Europe Finance BV
  Prologis Germany XXIX BV   USD     9,948,680                   87    
PLD Europe Finance BV
  Prologis Germany XXX BV   USD     3,751,223                   88    
PLD Europe Finance BV
  ProLogis Germany XXXV BV   USD     14,632,707                   89    
PLD Europe Finance BV
  ProLogis Germany XXXVI BV   USD     9,059,920                   90    
PLD Europe Finance BV
  ProLogis Germany XXXVII BV   USD     1,046,572                   91    
PLD Europe Finance BV
  ProLogis Germany XXXIX BV   USD     3,029,390                   92    
PLD Europe Finance BV
  ProLogis Germany XL BV   USD     2,310,455                   93    
PLD Europe Finance BV
  ProLogis Germany XLI BV   USD     3,258,456                   94    
PLD Europe Finance BV
  ProLogis Germany XLII BV   USD     5,078,589                   95    
PLD Europe Finance BV
  ProLogis Germany XLIII BV   USD     8,613,979                   96    
PLD Europe Finance BV
  Hungary VI Epitési és Beruházá   USD     5,734,825                   97    
PLD Europe Finance BV
  Hungary VII Epitési éx Beruház   USD     1,028,466                   98    
PLD Europe Finance BV
  Prologis Hungary Eleven Klt   USD     2,055,645                   99    
PLD Europe Finance BV
  ProLogis Italy VII Srl   USD     2,512,674                   100    
PLD Europe Finance BV
  ProLogis Italy IXa Srl   USD     16,847,413                   101    
PLD Europe Finance BV
  ProLogis Italy XI Srl   USD     3,427,252                   102    
PLD Europe Finance BV
  ProLogis Italy XII Srl   USD     5,328,897            

              2   Global Pledge Listing v3.05

 



--------------------------------------------------------------------------------



 



                                                                Current        
                            Amount                   Lender         Borrower  
Currency   Outstanding     Comments   Enclosures 103    
PLD Europe Finance BV
        ProLogis Italy XIII Srl   USD     4,895,319             104    
PLD Europe Finance BV
        ProLogis Italy XVII Sarl   USD     2,955,773             105    
PLD Europe Finance BV
        ProLogis Italy XIV Srl   USD     3,118,270             106    
PLD Europe Finance BV
        ProLogis Italy XV Srl   USD     4,847,140             107    
PLD Europe Finance BV
        ProLogis Italy VI 1 Srl   USD     11,704,989             108    
PLD Europe Finance BV
        ProLogis Italy VI 3 Srl   USD     3,676,278             109    
PLD Europe Finance BV
        ProLogis Italy VI 4 Srl   USD     9,106,298             110    
PLD Europe Finance BV
        ProLogis Italy XX Srl   USD     6,077,336             111    
PLD Europe Finance BV
        ProLogis Italy XXI Srl   USD     3,251,326             112    
PLD Europe Finance BV
        ProLogis Italy XXII Srl   USD     4,149,160             113    
PLD Europe Finance BV
        Crux Immobiliare Srl   USD     15,483,714             114    
PLD Europe Finance BV
        ProLogis Developments BV   USD     7,522,170             115    
PLD Europe Finance BV
        ProLogis Developments Funding SL   USD     141,061,159             116  
 
PLD Europe Finance BV
        ProLogis Spain Management SL   USD     3,332,793             117    
PLD Europe Finance BV
        ProLogis Spain V Sarl   USD     1,033,206             118    
PLD Europe Finance BV
        ProLogis Spain III SL   USD     10,520,201             119    
PLD Europe Finance BV
        Prologis Spain IV SL   USD     12,671,232             120    
PLD Europe Finance BV
        ProLogis Spain V SL   USD     8,272,931             121    
PLD Europe Finance BV
        ProLogis Spain XIV SL   USD     2,442,598             122    
PLD Europe Finance BV
        ProLogis Spain XV SL   USD     5,141,646             123    
PLD Europe Finance BV
        ProLogis Spain XVI SL   USD     3,915,747             124    
ProLogis Japan Incorporated US
        ProLogis Japan Management Incorporated   USD     1,824,006            
125    
ProLogis Japan Finance Incorporated
        ProLogis KK   USD     15,196,374             126    
ProLogis Japan Finance Incorporated
        ProLogis Osaka Hakko YK   USD     27,386,296             127    
ProLogis Japan Finance Incorporated
        ProLogis Tokyo Two YK   USD     40,089,268             128    
ProLogis Japan Finance Incorporated
        ProLogis Urayasu Three YK   USD     54,471,038             129    
ProLogis Japan Finance Incorporated
        ProLogis Amagasaki YK   USD     9,253,492             130    
ProLogis Japan Finance Incorporated
        ProLogis Sugilo Two YK   USD     21,679,531             131    
ProLogis Japan Finance Incorporated
        ProLogis Koshigaya Two YK   USD     20,535,635             132    
ProLogis Japan Finance Incorporated
        ProLogis Moji YK   USD     2,918,409             133    
ProLogis Japan Finance Incorporated
        ProLogis Maishima One YK   USD     29,975,977             134    
ProLogis KK
        ProLogis Parc Ansung YH   USD     4,487,619             135    
ProLogis KK
        ProLogis Osaka Hokko YK   USD     3,381,351             136    
ProLogis KK
        ProLogis Japan Management Incorporated   USD     6,055,780            
137    
ProLogis Japan Finance Incorporated
        ProLogis Japan Holdings LLC   USD     4,250,000             138    
ProLogis Japan Incorporated US
        ProLogis Japan Investment US   USD     61,665,307             139    
ProLogis Japan Incorporated US
        ProLogis Osaka Two YK   USD     8,968,769             140    
ProLogis Japan Incorporated US
        ProLogis Sugilo Two YK   USD     5,338,553             141    
ProLogis Japan Incorporated US
        ProLogis Maishima One YK   USD     1,708,337             142    
ProLogis China Holding II Srl.
        ProLogis Park Suzhou Development Co., LTD.   USD     41,840,912.96    
Unconsolidated Affiliate        
 
                                   
Total
                  $2,720,068,601.94                  
 
                             

 

1   Pledge Agreement has been completed and will be provided in accordance with
the Global Senior Credit Agreement.

              3   Schedule 12.14

 



--------------------------------------------------------------------------------



 



SCHEDULE 16.2
AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
PROLOGIS and AFFILIATED BORROWERS:
ProLogis
14100 East 35th Place
Aurora, Colorado 80011
Attn: Mr. M. Gordon Keiser, Jr.
Fax: 303-375-8581
Electronic Mail: gkeiser@prologis.com
Website Address: www.prologis.com
GLOBAL ADMINISTRATIVE AGENT:
Notices as Global Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Sheri Starbuck
Telephone: 214 209-3712
Telecopier: 214 290-8392
Electronic Mail: sheri.starbuck@bankofamerica.com
Bank of America, N.A.
Portfolio Management
901 Main Street, 64th Floor
Mail Code: TX1-492-64-01
Dallas, TX 75202
Attention: Will T. Bowers
Telephone: 214 209-0276
Telecopier: 214 209-0995
Electronic Mail: will.t.bowers@bankofamerica.com
U.S. FUNDING AGENT
Global Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-05
Dallas, TX 75202
Attention: Nora Taylor
Telephone: 214 209-0592
Telecopier: 214 290-9673
Electronic Mail: nora.j.taylor@bankofamerica.com

              1   Schedule 16.2

 



--------------------------------------------------------------------------------



 



Bank of America, NA
Dallas, Texas
ABA# 111000012
Account No. (for Dollars): 1292000883
Ref: ProLogis, Attn: Credit Services
Account No. (for Euro): 65280019
Ref: Prologis, Attn: Credit Services
Swift Address: BOFAGB22
Account No. (for Sterling): 65280027
Ref: Prologis, Attn: Credit Services
London Sort Code: 16-50-50
Swift Address: BOFAGB22
Account No. (for Yen): 606490661046
Ref: Prologis, Attn: Credit Services
Swift Address: BOFAJJX
Account No. (for Canadian Transit# 01312): 04719018
Ref: Prologis, Attn: Credit Services
Swift Address: BOFACATT
U.S. L/C ISSUER:
Bank of America, N.A.
Trade Operations
333 S Beaudry Avenue
Mail Code: CA9-703-19-23
Los Angeles, CA 90017
Attention: Rose T. Agustin
Telephone: 213 345-0132
Telecopier: 213 345-6684
Electronic Mail: rose.t.agustin@bankofamerica.com
U.S. SWING LINE LENDER:
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-05
Dallas, TX 75202
Attention: Nora Taylor
Telephone: 214 209-0592
Telecopier: 214 290-9673
Electronic Mail: nora.j.taylor@bankofamerica.com
Bank of America, NA
Dallas, Texas
ABA# 111000012
Account No. (for Dollars): 1292000883
Ref: ProLogis, Attn: Credit Services
CANADIAN FUNDING AGENT:
(for payments and Requests for Credit Extensions):
Bank of America, N.A., acting through its Canada Branch
200 Front Street West, Suite 2700

              2   Schedule 16.2

 



--------------------------------------------------------------------------------



 



Toronto, Ontario M5V 3L2
Attention: Teresa Tsui
Telephone: (416)349-5390
Telecopier: (416)349-4282
Electronic Mail: teresa.tsui@bankofamerica.com
LVTS – Large Value Transaction System
Bank of America, N.A., Canada Branch
Attn: Loans Department
Swift Code: BOFACATT
Transit #: 01312-241 Account # : 90083-255 Ref: ProLogis
CANADIAN L/C ISSUER:
Bank of America, N.A., acting through its Canada Branch
200 Front Street West, Suite 2700
Toronto, Ontario M5V 3L2
Attention: Sophia Ngai / Teresa Tsui
Telephone: (416)349-5380 / (416)349-5390
Telecopier: (416)349-5252 / (416)349-4282
Electronic Mail: sophia.ngai@bankofamerica.com / teresa.tsui@bankofamerica.com
EURO FUNDING AGENT:
Euro Funding Agent’s Office
(for payments and Requests for Credit Extensions):
ABN AMRO Bank, N.V.
Street Address: 250 Bishopsgate
Mail Code:
City, State ZIP Code: London, EC2M 4AA
Attention: Alison Scoot / Michael Oates
Telephone: +44 207 678 5235 /
Telecopier: +44 207 678 6021
Electronic Mail: alison.scoot@uk.abnamro.com / michael.oates@uk.abnamro.com
Account No. (for Dollars):
USD
Bank: ABN AMRO BANK NV, NEW YORK
Swift: ABNAUS33
A/c No: 661001036741
A/c Name: ABN AMRO BANK NV, LONDON
Attn: Agency Europe
Account No. (for Euro):
EUR
Bank: ABN AMRO BANK NV, AMSTERDAM
Swift: ABNANL2A

              3   Schedule 16.2

 



--------------------------------------------------------------------------------



 



A/c No: 429276230
A/c Name: ABN AMRO BANK NV, LONDON
Attn Agency Europe
Account No. (for Sterling):
GBP
Bank: ABN AMRO BANK NV, LONDON
Direct Chaps: 405030
Swift: ABNAGB2L
Attn: Agency Europe
Account No. (for Yen):
JPY
Bank: ABN AMRO BANK NV, TOKYO
Swift: ABNAJPJT
A/c No: 1722794
A/c Name: ABN AMRO BANK NV, LONDON
Attn: Agency Europe
EURO L/C ISSUER:
ABN AMRO Bank, N.V.
Agency Europe
Street Address: 250 Bishopsgate
Mail Code:
City, State ZIP Code: London EC2M 4AA
Attention: Joyce Weekes
Telephone: +44 207 678 5019
Telecopier: +44 207 678 6021
Electronic Mail: joyce.weekes@uk.abnamro.com
EURO SWING LINE LENDER:
ABN AMRO Bank N.V.
Gustav Mahlerlaan 10
PO Box 283
1000 EA Amsterdam
Attn. Credit Administration Netherlands/HQ6044
contacts for operational matters:
Loan Servicing CPM Desk
Telephone +31-20-433 271
Fax.: +31-20-383 1887
e-mail: loan.servicing.cpm.desk@nl.abnamro.com
            ca.nl.analysis@nl.abnamro.com
Payment instructions:
Bank: ABN AMRO Bank N.V., Amsterdam (Swift ABNANL2A)
account no. 52.47.14.274
account name: ABN AMRO, Credit Administration Netherlands
reference: FC/ProLogis

              4   Schedule 16.2

 



--------------------------------------------------------------------------------



 



YEN FUNDING AGENT:
Yen Funding Agent’s Office
(for payments and Requests for Credit Extensions):
Sumitomo Mitsui Banking Corporation
Yusen-Odenmacho Build.
13-6, Kodenma-cho Nihonbashi
Chuo-ku Tokyo 103-0001, Japan
Attention: Syndication Dept. / Masahiko Nakamura
Telephone: 81-3-5640-6726
Telecopier: 81-3-5695-5268
Electronic Mail: Nakamura_Masahiko@dn.smbc.co.jp
Account No. (for Dollars):
CITIBANK, NA
ABA#:021000089
Account #:36023837
Account Name: SMBC, NEW YORK
Attention: SDAD-LOAN SERVICES
Ref: ProLogis
Account No. (for Euro):
DEUTSCHE BANK, AG
SWIFT ADDRESS: DEUTDEFF
Account #: 958780910
Account Name: SMBC, NY (SMBCUS33)
Attention: SDAD-LOAN SERVICES
Ref: ProLogis
Account No. (for Sterling):
SMBC, London
SWIFT ADDRESS: SMBCGB2L
Account #: 680156
Account Name: SMBC, NY (SMBCUS33)
Attention: SDAD-LOAN SERVICES
Ref: ProLogis
Account No. for Yen:
Bank Name: Sumitomo Mitsui Banking Corporation
Branch: Head Office, Account Type: Others
Account Name: Agent Account
Account #: 936020
Ref: ProLogis Account, Attn: Credit Services
YEN L/C ISSUER:
Sumitomo Mitsui Banking Corporation, New York Branch
277 Park Avenue,
New York, NY10172
Attention: Delma C. Mitchell

              5   Schedule 16.2

 



--------------------------------------------------------------------------------



 



Telephone: 1-212-224-4387
Telecopier: 1-212-224-4391
Electronic Mail: Delma_c_Mitchell@smbcgroup.com KRW FUNDING AGENT:
KRW Funding Agent’s Office
(for payments and Requests for Committed Borrowings):
Sumitomo Mitsui Banking Corporation, Seoul Branch
7th floor, Young Poong Bldg. 33, Seorin-Dong, Jongno-Gu,
Seoul, 110-752, Korea
Attention: Min-Kyung Kim
Telephone: 822-399-6325
Telecopier: 822-399-6332
Electronic Mail: minkyung_kim@kr.smbc.co.jp
Account No. (for KRW): 1599 (with Bank of Korea)
Ref: Sumitomo Mitsui Banking Corporation, Seoul Branch, Attn: Min-kyung Kim

              6   Schedule 16.2

 



--------------------------------------------------------------------------------



 



SCHEDULE 16.6
PROCESSING AND RECORDATION FEES
The applicable Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

          Transaction   Assignment Fee  
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

              1   Schedule 16.6

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF U.S. COMMITTED LOAN NOTICE
Date: ___________, _____

To:   Bank of America, N.A., as U.S. Funding Agent

Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of October 6,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ProLogis (the “Company”), certain Affiliate
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Global Administrative Agent, Collateral
Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank
of America, N.A., acting through its Canada branch, as Canadian Funding Agent
and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro
Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo
Mitsui Banking Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen
L/C Issuer.
     The Borrower listed below hereby requests (select one):
o A U.S. Committed Borrowing of U.S. Committed Loans.
o A conversion or continuation of U.S. Committed Loans that currently are
[currency and Type of existing U.S. Committed Loans to be converted or
continued][with an Interest Period ending on ___.]

1.   On                    (a Business Day).   2.   In the aggregate amount of
                                        .   3.   Comprised
of                    .
[Type of U.S. Committed Loans requested]   4.   In the following currency:
                                        .   5.   For Eurocurrency Rate Loans:
with an Interest Period of days/months.

The U.S. Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.1 of the Agreement.

                      U.S. BORROWER:    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              1   Exhibit A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CANADIAN COMMITTED LOAN NOTICE
Date: ___________, _____

To:   Bank of America, N.A., acting through its Canada branch, as Canadian
Funding Agent

Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of October 6,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ProLogis (the “Company”), certain Affiliate
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Global Administrative Agent, Collateral
Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank
of America, N.A., acting through its Canada branch, as Canadian Funding Agent
and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro
Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo
Mitsui Banking Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen
L/C Issuer.
The Borrower listed below hereby requests (select one):
o A Canadian Committed Borrowing of Canadian Committed Loans.
o A conversion or continuation of Canadian Committed Loans that currently are
[Type of existing Canadian Committed Loans to be converted or continued][with an
Interest Period ending on ___.]

1.   On                                         (a Business Day).   2.   In the
aggregate amount of Cdn$                                        .   3.  
Comprised of                    .
[Type of Canadian Committed Loan requested]   4.   For Eurocurrency Rate Loans:
with an Interest Period of                     days/months.   5.   For BA Rate
Loans: with an Interest Period of                      days/months.

The Canadian Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 3.1 of the Agreement.

                      CANADIAN BORROWER:    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              1   Exhibit A-2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF EURO COMMITTED LOAN NOTICE
Date: ___________, _____

To:   ABN AMRO Bank N.V., as Euro Funding Agent

Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of October 6,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ProLogis (the “Company”), certain Affiliate
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Global Administrative Agent, Collateral
Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank
of America, N.A., acting through its Canada branch, as Canadian Funding Agent
and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro
Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo
Mitsui Banking Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen
L/C Issuer.
The Borrower listed below hereby requests (select one):
o A Euro Committed Borrowing of Euro Committed Loans.
o A continuation of Euro Committed Loans

1.   On                                        (a Business Day).   2.   In the
aggregate amount of                                          .   3.   In the
following currency:                                         .   4.  
Eurocurrency Rate Loans: with an Interest Period                    of
days/months.

The Euro Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 4.1 of the Agreement.

                      EURO BORROWER:    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              1   Exhibit A-3

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
FORM OF YEN COMMITTED LOAN NOTICE
Date: ___________, _____

To:   Sumitomo Mitsui Banking Corporation, as Yen Funding Agent

Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of October 6,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ProLogis (the “Company”), certain Affiliate
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Global Administrative Agent, Collateral
Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank
of America, N.A., acting through its Canada branch, as Canadian Funding Agent
and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro
Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo
Mitsui Banking Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen
L/C Issuer.
The Borrower listed below hereby requests (select one):
o A Yen Committed Borrowing of Yen Committed Loans.
o A conversion or continuation of Yen Committed Loans that currently are
[currency and Type of existing Yen Committed Loans to be converted or
continued][with an Interest Period ending on ___.]

1.   On                                        (a Business Day).   2.   In the
aggregate amount of                                         .   3.   Comprised
of                     .
[Type of Yen Committed Loans requested]   4.   In the following currency:
                                        .   5.   For Eurocurrency Rate Loans:
with an Interest Period of                     days/months.

The Yen Committed Borrowing, if any, requested herein complies with the provisos
to the first sentence of Section 5.1 of the Agreement.

                      YEN BORROWER:    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              1   Exhibit A-4

 



--------------------------------------------------------------------------------



 



EXHIBIT A-5
FORM OF KRW COMMITTED LOAN NOTICE
Date: ___________, _____

To:   Sumitomo Mitsui Banking Corporation, as KRW Funding Agent

Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of October 6,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ProLogis (the “Company”), certain Affiliate
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Global Administrative Agent, Collateral
Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank
of America, N.A., acting through its Canada branch, as Canadian Funding Agent
and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro
Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo
Mitsui Banking Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen
L/C Issuer.
The Borrower listed below hereby requests a KRW Committed Borrowing of KRW
Committed Loans:

1.   On                                        (a Business Day).   2.   In the
aggregate amount of                                        .

    The KRW Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 6.1 of the Agreement.

                      KRW BORROWER:    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              1   Exhibit A-5

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF U.S. SWING LINE LOAN NOTICE
Date: ___________, _____

To:   Bank of America, N.A., as U.S. Swing Line Lender

Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of October 6,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ProLogis (the “Company”), certain Affiliate
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Global Administrative Agent, Collateral
Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank
of America, N.A., acting through its Canada branch, as Canadian Funding Agent
and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro
Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo
Mitsui Banking Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen
L/C Issuer.
The undersigned hereby requests a U.S. Swing Line Loan:

1.   On                                         (a Business Day).   2.   In the
amount of $                                        .

The U.S. Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.5.1 of the Agreement.

                      U.S. BORROWER:    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              1   Exhibit B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF EURO SWING LINE LOAN NOTICE
Date: ___________, _____

To:   ABN AMRO Bank N.V., as Euro Swing Line Lender

Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of October 6,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ProLogis (the “Company”), certain Affiliate
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Global Administrative Agent, Collateral
Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank
of America, N.A., acting through its Canada branch, as Canadian Funding Agent
and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro
Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo
Mitsui Banking Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen
L/C Issuer.
The undersigned hereby requests a Euro Swing Line Loan:

1.   On                                        (a Business Day).   2.   In the
amount of                                        .   3.   In the following
currency: o Euro or o Sterling.

The Euro Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 4.5.1 of the Agreement.

                      EURO BORROWER:    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              1   Exhibit B-2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________________,

To:   Bank of America, N.A., as Global Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Global Senior Credit Agreement, dated as
of October 6, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among ProLogis (the “Company”),
certain Affiliate Borrowers from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Global Administrative
Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S.
L/C Issuer, Bank of America, N.A., acting through its Canada branch, as Canadian
Funding Agent and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global
Syndication Agent, Euro Funding Agent, Euro Swing Line Lender, and a Euro L/C
Issuer, and Sumitomo Mitsui Banking Corporation, as Yen Funding Agent, KRW
Funding Agent, and a Yen L/C Issuer.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the
                                                            of the Company, and
that, as such, he/she is authorized to execute and deliver this Certificate to
Global Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 12.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 12.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the condition (financial or otherwise) of the Company as of the date
of the attached financial statements and for the accounting period then ended
with the purpose of determining whether Company was in compliance with the
Agreement as of such date, and
[select one:]
[to the best knowledge of the undersigned, no Default existed on such date.]

              1   Exhibit C

 



--------------------------------------------------------------------------------



 



—or—
     [the following is a list of Defaults that, to the best knowledge of the
undersigned, existed on such date, together with a description of the nature and
status of each such Default:]
3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of___,___.

                      PROLOGIS, a Maryland real estate investment trust
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              2   Exhibit C

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
     The following covenant computations, together with the supporting schedules
attached hereto, are true and correct:

                         
 
  a.   Minimum Consolidated Net Worth.                
 
                       
 
      Actual:   $                                
 
      Required Minimum:   $                    1            
 
                       
 
  b.   Leverage Ratio (ProLogis and Consolidated Affiliates).        
 
                       
 
      Actual:                
 
                       
 
      Indebtedness of the Companies   $                    2     (1 )    
 
      Total Assets Value   $                         (2 )    
 
                       
 
      Ratio of (1) to (2):                
 
                       
 
      Required Maximum:   0.60 to 1.03            
 
                       
 
  C.   Fixed Charge Coverage Ratio.                
 
                       
 
      Adjusted EBITDA   $                         (1 )    
 
                       
 
      Capital Expenditures         (2 )    
 
                       
 
                       
 
      Subtotal (1) — (2)         (3 )    
 
                       
 
                       
 
      Debt Service         (4 )    
 
                       
 
                       
 
      Preferred Dividends         (5 )    
 
                       
 
                       
 
      Subtotal (4) + (5)         (6 )    
 
                       
 
                       
 
      Ratio of (3) to (6):                
 
                       
 
                       
 
      Required Minimum:   1.75 to 1.0            

 

1   $2,500,000,000 plus 70% of the Net Proceeds of all Equity Issuances after
the Closing Date (other than other than (x) the issuance and sale of preferred
Equity Interests in substitution and replacement of other preferred Equity
Interests that ProLogis redeemed or otherwise acquired pursuant to a Permitted
Redemption to the extent that the net proceeds from such issuance and sale do
not exceed the amount of such Permitted Redemption and (y) issuances to a
Company).   2   Includes Companies’ Share of Indebtedness of Unconsolidated
Affiliates of Companies.   3   May be increased to 0.65 to 1.0 upon the
satisfaction of conditions outlined in the Credit Agreement.

              3   Exhibit C

 



--------------------------------------------------------------------------------



 



                         
 
  d.   Unencumbered Debt Service Coverage Ratio.            
 
                       
 
      Unencumbered EBITDA   $                         (1 )    
 
                       
 
      Unencumbered Debt Service                              (2 )    
 
                       
 
      Ratio of (1) to (2):                                     
 
                       
 
      Required Minimum 1.75 to 1.0                
 
                       
 
  e.   Investments.                

                                                      Percent of     Maximum    
          Amount     Total Assets     Permitted          
Investments in raw land, Non-Industrial Properties and Refrigerated Properties
                                                        %     25 %        
Total Asset Value
  $                                       

                     
 
  f.   Secured Indebtedness.            

                                                      Percent of     Maximum    
          Amount     Total Assets     Permitted  
 
  Secured Debt                                                         %     25
%
 
  Total Asset Value   $                                         

                         
 
  g.   Distributions and Redemptions.                
 
      Funds from Operations   $                         (1 )      
 
      Distributions   $                         (2 )      
 
      Percent (2) ÷ (1):                                     
 
                Redemption of Common Stock   $                                  
 
                Permitted aggregate maximum   $400,000,0004            

Date:__________________________
 

4   Excluding Restricted Payments otherwise permitted by Section 13.5 of the
Agreement.

              4   Exhibit C

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Agreement (as defined below), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
applicable Funding Agent as contemplated below, (i) all of the Assignor’s rights
and obligations as a Lender under the Agreement and any document or instrument
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective Tranches identified below (including, without
limitation, the Letters of Credit and the Swing Line Loans included in such
facilities1) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and other rights of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.   Assignor:                                            2.   Assignee:
                                        [and is an Affiliate/Approved Fund of
[identify Lender]2]   3.   Borrower(s):                                         
  4.   Global Administrative Agent: Bank of America, N.A., as the global
administrative agent under the Agreement   5.   Applicable Funding Agent:
                                        

 

1   Include all applicable subfacilities.   2   Select as applicable.

              1   Exhibit D

 



--------------------------------------------------------------------------------



 



6. Agreement: Credit Agreement, dated as of October 6, 2005 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), among ProLogis (the “Company”), certain Affiliate
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Global Administrative Agent, Collateral
Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank
of America, N.A., acting through its Canada branch, as Canadian Funding Agent
and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro
Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo
Mitsui Banking Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen
L/C Issuer.
7. Assigned Interest:

                          AGGREGATE AMOUNT                     OF              
      COMMITMENT/LOANS       PERCENTAGE         TRANCHE   FOR ALL APPLICABLE  
AMOUNT OF   ASSIGNED OF         ASSIGNED   TRANCHE LENDERS   COMMITMENT  
COMMITMENT   CUSIP NUMBER    
 
      $-   $-   %-    
 
                   
 
      $-   $-   %-    
 
                   
 
  $-       $-   %-    
 
                   

[8. Trade Date: ___]3
9. Qualifications. Annex 2 attached hereto sets forth the specific
qualifications of the Assignee.
10. Acknowledgment of Security Agency Agreement. Assignee acknowledges and
agrees to the terms and conditions set forth in, and agrees to be bound by all
of the provisions of, the Security Agency Agreement as if it were a signatory
thereto including the provisions that provide for the allocation or reallocation
of Recoveries (as defined in the Security Agency Agreement) from such Assignee.
Effective Date: ___, 20___[TO BE INSERTED BY THE APPLICABLE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                      ASSIGNOR    
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

3   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

              2   Exhibit D

 



--------------------------------------------------------------------------------



 



                      ASSIGNOR    
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

     
 
  Include bracketed language below if a Dutch Borrower is a Borrounder the
applicable Tranche.
 
   
 
  [For the purpose of Dutch Banking Act, Subsequent Lender expressly confirms
the representations in Section 16.18.2 of the Agreement.]

                  [Consented to and]4 Accepted:        
 
                         
 
               
By:
                             
 
  Name:            
 
               
 
  Title:            
 
               
 
                [Consented to:]5        
 
                PROLOGIS        
 
               
By:
                             
 
  Name:            
 
               
 
  Title:            
 
               

 

4   To be added only if the consent of the applicable Agent is required by the
terms of the Credit Agreement.   5   To be added only if the consent of the
Company and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required by
the terms of the Credit Agreement.

              3   Exhibit D

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
PROLOGIS SENIOR GLOBAL CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all requirements of an Eligible Assignee under the Agreement (subject to receipt
of such consents as may be required under the Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 12.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on any Agent or any other
Lender, and (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any Agents, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the applicable Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

              4   Exhibit D

 



--------------------------------------------------------------------------------



 



Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

              5   Exhibit D

 



--------------------------------------------------------------------------------



 



ANNEX 2 TO ASSIGNMENT AND ASSUMPTION
PROLOGIS SENIOR GLOBAL CREDIT AGREEMENT
I. Alternative Currency Qualifications (complete for each Assigned Applicable
Tranche):
1. Assignee represents and warrants to U.S. Funding Agent that it can provide
U.S. Committed Loans in each of the following Alternative Currencies marked as
“Available” under the U.S. Tranche:

                  Canadian Dollars   Euro   Sterling   Yen    
Available / Not
Available
  Available /   Not Available   Available / Not Available   Available / Not
Available

2. Assignee represents and warrants Euro Funding Agent that it can provide Euro
Committed Loans in each of the following Alternative Currencies marked as
“Available” under the Euro Tranche:

          Dollars   Sterling   Yen
Available / Not Available
  Available / Not Available   Available / Not Available

3. Assignee represents and warrants to Yen Funding Agent that it can provide Yen
Committed Loans in each of the following Alternative Currencies marked as
“Available” under the Yen Tranche:

          Dollars   Euro   Sterling
Available / Not Available
  Available / Not Available   Available / Not Available

II. TMK Qualifications (Complete if assigned U.S. Tranche, Euro Tranche, or Yen
Tranche):
[select one:]
[1. Assignee represents and warrants to the applicable Funding Agents that it is
an institution from which a TMK may, pursuant to the Laws of Japan, borrow
money.]
[1. Assignee represents and warrants to the applicable Funding Agents that it is
not an institution from which a TMK may, pursuant to the Laws of Japan, borrow
money.]
Note: a Yen Lender must be an institution from which a TMK may, pursuant to the
Laws of Japan, borrow money.

              6   Exhibit D

 



--------------------------------------------------------------------------------



 



III. Foreign Borrower Qualifications (complete for each Assigned Applicable
Tranche):
1. Assignee represents and warrants to U.S. Funding Agent that it can provided
U.S. Committed Loans in each of the following jurisdictions marked as
“Available” under the U.S. Tranche without the imposition of any withholding
tax:

      The Netherlands   Japan
Available / Not Available
  Available / Not Available

2. Assignee represents and warrants to Euro Funding Agent that it can provided
Euro Committed Loans in each of the following jurisdictions marked as
“Available” under the Euro Tranche without the imposition of any withholding
tax:

      United States   Japan
Available / Not Available
  Available / Not Available

3. Assignee represents and warrants to Yen Funding Agent that it can provided
Yen Committed Loans in each of the following jurisdictions marked as “Available”
under the Yen Tranche without the imposition of any withholding tax:

      United States   The Netherlands
Available / Not Available
  Available / Not Available

              7   Exhibit D

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF PARENT GUARANTY
     THIS PARENT GUARANTY AGREEMENT is executed as of October 6, 2005 (this
“Guaranty Agreement”), by PROLOGIS, a Maryland real estate investment trust
(“ProLogis”), as guarantor (“Guarantor”) for the benefit of the Guaranteed
Credit Parties (as defined below). Capitalized terms used but not defined herein
have the respective meanings set forth in the Security Agency Agreement referred
to below, and the rules of interpretation set forth in Sections 1.2(a) and (c)
of the Global Credit Agreement referred to below shall apply herein as if fully
set forth herein.
R E C I T A L S:
     1. Pursuant to the Global Senior Credit Agreement dated as of even date
herewith (the “Global Credit Agreement”), by and among ProLogis, the Affiliate
Borrowers party thereto from time to time (the “Affiliate Borrowers”), Bank of
America, N.A. (“Bank of America”), as Global Administrative Agent (in such
capacity, “Global Administrative Agent”), and the other agents, letter of credit
issuers and lenders from time to time party thereto, the Global Lenders have
agreed to provide a global credit facility to ProLogis and the Affiliate
Borrowers.
     2. The Global Credit Agreement requires that, subject to certain
limitations set forth therein, Guarantor execute this Guaranty Agreement in
order to guaranty all of the “Obligations” (as defined in the Global Credit
Agreement) of all Affiliate Borrowers under the Credit Agreement.
     3. Bank of America, as Global Administrative Agent and Collateral Agent,
and certain other creditors of Guarantor have entered into a Second Amended and
Restated Security Agency Agreement dated as of October 6, 2005 (the “Security
Agency Agreement”).
     4. Guarantor intends that all Credit Obligations of all subsidiaries and
affiliates of Guarantor (all subsidiaries and affiliates of Guarantor that have
Credit Obligations, each an “Obligor” and collectively the “Obligors”) shall be
guaranteed hereunder.
     5. Guarantor will benefit from the extensions of credit to the Obligors by
the Guaranteed Credit Parties.
     NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor hereby guarantees
payment of the Guaranteed Obligations (as defined below) as more specifically
described herein and hereby agree as follows:
SECTION 1
NATURE AND SCOPE OF GUARANTY
     1.1 Definition of Guaranteed Obligations and Guaranteed Credit Parties. As
used herein, (a) the term “Guaranteed Credit Parties” means all Credit Parties
other than Noteholders; and (b) the term “Guaranteed Obligations” means (i) all
Credit Obligations owing to the Guaranteed Credit Parties and (ii) all costs,
expenses and fees, including court costs and reasonable attorneys’ fees, arising
in connection with the collection of any Guaranteed Obligations.

              1   Parent Guaranty

 



--------------------------------------------------------------------------------



 



     1.2 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to the Guaranteed
Credit Parties hereunder shall not be reduced, discharged or released because or
by reason of any existing or future offset, claim or defense of any Obligor
(including any offset for present or future Taxes as set forth in Section 1.10
hereof), or any other party, against any Guaranteed Credit Party or against
payment of the Guaranteed Obligations, whether such offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise. Without limiting the
foregoing or Guarantor’s liability hereunder, to the extent that any Guaranteed
Credit Party advances funds or extends credit to any Obligor, and does not
receive payments or benefits thereon in the amounts and at the times required or
provided by the Financing Agreements or under applicable law, Guarantor is
absolutely liable to make such payments to (and confer such benefits on) such
Guaranteed Credit Party, on a timely basis.
     1.3 Guaranty of Guaranteed Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to the Guaranteed Credit Parties (a) the due and
punctual payment of the Guaranteed Obligations when due (whether at stated
maturity, upon acceleration or otherwise) and (b) the timely performance of all
other obligations now or hereafter owed by all Obligors to the Guaranteed Credit
Parties under the Financing Agreements. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as primary obligor and not merely as surety.
     1.4 Nature of Guaranty. This Guaranty Agreement is intended to be an
irrevocable, absolute and continuing guaranty of payment and is not a guaranty
of collection. This Guaranty Agreement may not be revoked by Guarantor. The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced or paid in full shall not release, discharge or reduce the
obligation of Guarantor with respect to indebtedness or obligations of any
Obligor to the Guaranteed Credit Parties thereafter incurred (or other
Guaranteed Obligations thereafter arising) under the Financing Agreements. This
Guaranty Agreement shall not be discharged by the assignment or negotiation of
all or part of the Guaranteed Obligations.
     1.5 Payment by Guarantor. If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether at maturity or earlier by
acceleration or otherwise, then Guarantor shall, immediately upon demand by
Collateral Agent for the benefit of the Guaranteed Credit Parties, and without
presentment, protest, notice of protest, notice of nonpayment, notice of
intention to accelerate or acceleration or any other notice whatsoever, pay, at
the election of Collateral Agent, in the lawful currency in which the applicable
Guaranteed Obligations have been incurred or in lawful money of the United
States of America (or such other currency as may be required under the
applicable Financing Agreement), the amount due on the Guaranteed Obligations to
Collateral Agent, for the benefit of the Guaranteed Credit Parties, at
Collateral Agent’s principal office in Dallas, Texas. Any such demand may be
made at any time coincident with or after the time for payment of all or part of
the Guaranteed Obligations, and may be made from time to time with respect to
the same or different items of Guaranteed Obligations. Any such demand shall be
deemed made, given and received in accordance with Section 5.2 hereof. Guarantor
agrees to make all payments hereunder strictly in accordance with the terms
hereof regardless of any law, regulation or order now or hereafter in effect in
the jurisdiction in which Guarantor is organized or formed or any other
jurisdiction (except the laws of the State of New York) affecting any of such
terms or the rights of the Guaranteed Credit Parties with respect thereto.
     1.6 Payment of Expenses. If Guarantor breaches or fails to timely perform
any provision of this Guaranty Agreement, then Guarantor shall, immediately upon
demand by Collateral Agent, pay to Collateral Agent, for the benefit of the
Guaranteed Credit Parties, all costs and expenses (including court costs and
reasonable attorneys’ fees and expenses) incurred by the Guaranteed Credit
Parties in the enforcement hereof or the preservation of the Guaranteed Credit
Parties’ rights hereunder, including any

              2   Parent Guaranty

 



--------------------------------------------------------------------------------



 



of the foregoing arising out of any case commenced by or against Guarantor under
the Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute. The covenant contained in this Section 1.6 shall survive the payment of
the Guaranteed Obligations.
     1.7 No Duty to Pursue Others. Neither Collateral Agent nor any other
Guaranteed Credit Party shall be required (and Guarantor hereby waives any
rights which it may have to require Collateral Agent or any other Guaranteed
Credit Party) to, in order to enforce payment by Guarantor, first (a) institute
suit or exhaust remedies against any Obligor or others liable on the Guaranteed
Obligations or any other Person, (b) enforce the Guaranteed Credit Parties’ (or
Collateral Agent’s) rights against any security which shall ever have been given
to secure the Guaranteed Obligations, (c) enforce the Guaranteed Credit Parties’
(or Collateral Agent’s) rights against any other guarantors of the Guaranteed
Obligations, (d) join Obligors or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty Agreement,
(e) exhaust any remedies available to the Guaranteed Credit Parties (or
Collateral Agent) against any security which shall ever have been given to
secure the Guaranteed Obligations or (f) resort to any other means of obtaining
payment of the Guaranteed Obligations. The Guaranteed Credit Parties shall not
be required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations. Further, Guarantor expressly waives each and
every right to which it may be entitled by virtue of the suretyship law of any
applicable jurisdiction.
     1.8 Waiver of Notices, etc. Guarantor agrees to the provisions of each of
the Financing Agreements, and hereby waives notice of (a) any loan or advance
made by any Guaranteed Credit Party to any Obligor or issuance or redemption of
any instrument evidencing indebtedness of an Obligor in favor of a Guaranteed
Credit Party, (b) acceptance of this Guaranty Agreement, (c) any amendment or
extension of any Financing Agreement or any other instrument or document
pertaining to all or any part of the Guaranteed Obligations, (d) the execution
and delivery by any Obligor and any Guaranteed Credit Party of any other loan or
credit agreement or of any Obligor’s execution and delivery of any promissory
note or other document in connection therewith, (e) the occurrence of any Event
of Default, (f) any Guaranteed Credit Party’s transfer or disposition of the
Guaranteed Obligations, or any part thereof, (g) sale or foreclosure (or posting
or advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (h) protest, proof of nonpayment or default by any Obligor with
respect to any of the Guaranteed Obligations, (i) the release of any other
guarantor of the Guaranteed Obligations or (j) any other action at any time
taken or omitted by any Guaranteed Credit Party, and, generally, all demands and
notices of every kind in connection with this Guaranty Agreement, any Financing
Agreement, and any other document or agreement evidencing, securing or relating
to any of the Guaranteed Obligations and the obligations hereby guaranteed.
     1.9 Effect of Bankruptcy, Other Matters. If, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order, or decision thereunder, or for any other reason, (a) any
Guaranteed Credit Party must rescind or restore any payment, or any part
thereof, received by such Guaranteed Credit Party in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty Agreement given to Guarantor by such Guaranteed
Credit Party shall be without effect, and this Guaranty Agreement shall remain
in full force and effect, (b) any Obligor shall cease to be liable to the
Guaranteed Credit Parties for any of the Guaranteed Obligations (other than by
reason of the indefeasible payment in full thereof), then the obligations of
Guarantor under this Guaranty Agreement shall remain in full force and effect.
It is the intention of the Guaranteed Credit Parties and Guarantor that
Guarantor’s obligations hereunder shall not be discharged except by Guarantor’s
performance of such obligations and then only to the extent of such performance.
Without limiting the generality of the foregoing, it is the intention of the
Guaranteed Credit Parties and Guarantor that the filing of any Bankruptcy
Proceeding by or against any Obligor or any other Person obligated on any
portion of the Guaranteed Obligations shall not affect the obligations of
Guarantor under this Guaranty Agreement or the rights of the Guaranteed Credit
Parties (or Collateral

              3   Parent Guaranty

 



--------------------------------------------------------------------------------



 



Agent acting on their behalf) under this Guaranty Agreement, including the right
or ability of the Guaranteed Credit Parties (or Collateral Agent on their
behalf) to pursue or institute suit against Guarantor for the entire Guaranteed
Obligations.
     1.10 Taxes. If Guarantor makes a payment hereunder to which Indemnified
Taxes or Other Taxes (each as defined in the Global Credit Agreement) apply or
are at any time imposed on any payment under or in respect of this Guaranty
Agreement, Guarantor shall pay all such Taxes to the relevant authority in
accordance with applicable law such that the Guaranteed Credit Parties receive
the sum they would have received had no such deduction or withholding of such
Taxes been made and shall also pay to the Guaranteed Credit Parties, on demand,
all additional amounts which any such Guaranteed Credit Party specifies as
necessary to preserve the after-tax yield the Guaranteed Credit Party would have
received if such taxes had not been imposed. Guarantor shall, as soon as
practicable after any payment described above, deliver to Collateral Agent the
original or a certified copy of a receipt issued by the relevant authority
evidencing the payment of any such amount required to be deducted or withheld.
SECTION 2
ADDITIONAL EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
     Guarantor hereby consents and agrees to each of the following, and agree
that Guarantor’s obligations under this Guaranty Agreement shall not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and waives any common law, equitable, statutory or other rights
(including, without limitation, rights to notice) which Guarantor might
otherwise have as a result of or in connection with any of the following:
     2.1 Modifications, etc. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations or
of the Financing Agreements;
     2.2 Adjustment, etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by any Guaranteed Credit Party to Guarantor or
any Obligor;
     2.3 Condition, Composition or Structure of Obligor or Guarantor. The
insolvency, bankruptcy, arrangement, adjustment, composition, structure,
liquidation, disability, dissolution or lack of power of any Obligor, Guarantor
or any other party at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of any Obligor or of Guarantor, or
any sale, lease or transfer of any or all of the assets of any Obligor or of
Guarantor, or any change in name, business, location, composition, structure,
shareholders, partners or members (whether by accession, secession, cessation,
death, dissolution, transfer of assets or otherwise) of any Obligor or of
Guarantor; or any reorganization of any Obligor or of Guarantor;
     2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality, or
unenforceability of any part of the Guaranteed Obligations, or any document or
agreement executed in connection with the Guaranteed Obligations, for any reason
whatsoever, including the fact that (a) the Guaranteed Obligations, or any part
thereof, exceed the amount permitted by law, (b) the act of creating the
Guaranteed Obligations, or any part thereof, is ultra vires, (c) the officers or
representatives executing the Financing Agreements or any other documents
otherwise creating the Guaranteed Obligations acted in excess of their
authority, (d) the Guaranteed Obligations violate applicable usury laws, (e) any
Obligor has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render any Guaranteed Obligations wholly or partially
uncollectible from such Obligor, (f) the creation, performance

              4   Parent Guaranty

 



--------------------------------------------------------------------------------



 



or repayment of the Guaranteed Obligations (or the execution, delivery, and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed Obligations, or given
to secure the repayment of the Guaranteed Obligations) is illegal,
uncollectible, or unenforceable, or (g) the Financing Agreements or other
documents or instruments pertaining to the Guaranteed Obligations have been
forged or otherwise are irregular or not genuine or authentic.
     2.5 Release of Obligors. Any full or partial release of the liability of
any Obligor on the Guaranteed Obligations, or any part thereof, or of any
co-guarantor or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that it may
be required to pay the Guaranteed Obligations in full without assistance or
support of any other party, and Guarantor has not been induced to enter into
this Guaranty Agreement on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to perform the Guaranteed
Obligations, or that the Guaranteed Credit Parties will look to other parties to
perform the Guaranteed Obligations; notwithstanding the foregoing, Guarantor
does not hereby waive or release (expressly or impliedly) any rights of
subrogation, reimbursement or contribution which it may have, after indefeasible
payment in full of the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and payable (“Contingent Indemnification
Obligations”)), against others liable on the Guaranteed Obligations; provided
that Guarantor’s rights of subrogation, reimbursement and contribution are
subordinate to the rights and claims of the Guaranteed Credit Parties until the
payment in full of all Guaranteed Obligations (other than Contingent
Indemnification Obligations);
     2.6 Other Security. The taking or accepting of any other security,
collateral, guaranty or other assurance of payment for all or any part of the
Guaranteed Obligations;
     2.7 Release of Collateral, etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including negligent,
willful, unreasonable, or unjustifiable impairment) of any collateral, property
or security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations;
     2.8 Care and Diligence. The failure of any Guaranteed Credit Party,
Collateral Agent or any other party to exercise diligence or reasonable care or
to act, fail to act or comply with any duty in the administration, preservation,
protection, enforcement, sale application, disposal or other handling or
treatment of all or any part of Guaranteed Obligations or any collateral,
property, or security at any time securing any portion thereof, including the
failure to conduct any foreclosure or exercise any other remedy fairly, in a
commercially reasonable manner, or in such a way so as to obtain the best
possible price or a favorable price or otherwise act or fail to act;
     2.9 Status of Liens. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by Guarantor
that Guarantor is not entering into this Guaranty Agreement in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any collateral for the Guaranteed Obligations;
notwithstanding the foregoing, Guarantor does not hereby waive or release
(expressly or impliedly) any right to be subrogated to the rights of the
Guaranteed Credit Parties in any collateral or security for the Guaranteed
Obligations after payment in full of the Guaranteed Obligations; provided that
Guarantor’s rights of subrogation are subordinate to the rights, claims, liens,
and security interests of the Guaranteed Credit Parties until the payment in
full of the Guaranteed Obligations (other than Contingent Indemnification
Obligations);

              5   Parent Guaranty

 



--------------------------------------------------------------------------------



 



     2.10 Offset. Any existing or future right of offset, claim or defense of
any Obligor against the Guaranteed Credit Parties or any other party, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise;
     2.11 Merger. The reorganization, merger, or consolidation of any Obligor or
Guarantor into or with any other Person;
     2.12 Preference. Any payment by any Obligor to any Guaranteed Credit Party
being held to constitute a preference under bankruptcy laws, or for any reason
any Guaranteed Credit Party is required to refund such payment or pay such
amount to such Obligor or another Person (other than in accordance with the
Security Agency Agreement); or
     2.13 Other Actions Taken or Omitted. Any other action taken or omitted to
be taken with respect to the Financing Agreements, the Guaranteed Obligations,
or the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood or risk that Guarantor will be
required to pay the Guaranteed Obligations pursuant to the terms hereof; it is
the unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Guaranteed Obligations.
SECTION 3
REPRESENTATIONS AND WARRANTIES
     To induce the Guaranteed Credit Parties to enter into the Global Credit
Agreement and the other Financing Agreements and to extend credit to Obligors,
Guarantor represents and warrants to the Guaranteed Credit Parties that:
     3.1 Benefit. Guarantor has received, or will receive, direct or indirect
benefit from the making of this Guaranty Agreement and the Guaranteed
Obligations;
     3.2 No Representation by the Guaranteed Credit Parties. No Guaranteed
Credit Party or any other Person has made any representation, warranty, or
statement to Guarantor in order to induce Guarantor to execute this Guaranty
Agreement;
     3.3 Guarantor’s’ Financial Condition. As of the date hereof, and after
giving effect to this Guaranty Agreement and the contingent obligations
evidenced hereby, Guarantor is, and will be, solvent;
     3.4 Legality. The execution, delivery, and performance by Guarantor of this
Guaranty Agreement and the consummation of the transactions contemplated
hereunder (a) have been duly authorized by all necessary trust action of
Guarantor, (b) do not, and will not, contravene or conflict with any law,
statute or regulation whatsoever to which Guarantor is subject or constitute a
default (or an event which with notice or lapse of time or both would constitute
a default) under, or result in the breach of, any indenture, mortgage, deed of
trust, charge or lien, or any contract, agreement or other instrument to which
Guarantor is a party or which may be applicable to Guarantor or any of its
assets or violate any provisions of its Constituent Documents; and (c) this
Guaranty Agreement is a legal and binding obligation of Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or

              6   Parent Guaranty

 



--------------------------------------------------------------------------------



 



other laws of general application relating to the enforcement of creditors’
rights and to general principles of equity; and
     3.5 Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.
SECTION 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
     4.1 Subordination of Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of any Obligor to Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligations of such Obligor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by Guarantor. The Guarantor Claims shall include all rights and claims of
Guarantor against any Obligor (arising as a result of subrogation or otherwise)
as a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations. If an Event of Default exists, Guarantor shall not receive or
collect, directly or indirectly, from any Obligor or any other party any amount
upon the Guarantor Claims unless and until the Guaranteed Obligations (other
than Contingent Indemnification Obligations) shall be paid and satisfied in full
and Guarantor shall have performed all of its obligations hereunder.
     4.2 Claims in Bankruptcy. In the event of any Bankruptcy Proceeding
involving any Obligor as debtor, Collateral Agent shall have the right to prove
the claims of each Guaranteed Credit Party in any such proceeding so as to
establish their rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Guarantor Claims. Should Collateral Agent receive, for application upon the
Guaranteed Obligations, any such dividend or payment which is otherwise payable
to Guarantor, and which, as between any Obligor and Guarantor, shall constitute
a credit upon the Guarantor Claims, then upon payment to the Guaranteed Credit
Parties in full of the Guaranteed Obligations (other than Contingent
Indemnification Obligations), Guarantor shall become subrogated to the rights of
the Guaranteed Credit Parties to the extent that such payments to the Guaranteed
Credit Parties on the Guarantor Claims have contributed toward the liquidation
of the Guaranteed Obligations, and such subrogation shall be with respect to
that proportion of the Guaranteed Obligations which would have been unpaid if
Collateral Agent had not received dividends or payments upon the Guarantor
Claims.
     4.3 Payments Held in Trust. In the event that, notwithstanding Sections 4.1
and 4.2 above, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by such Sections, Guarantor agrees to hold in
trust for Collateral Agent, in kind, all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over such funds, payments, claims or distributions so received except to pay
them promptly to Collateral Agent, for the benefit of the Guaranteed Credit
Parties, and Guarantor covenants promptly to pay the same to Collateral Agent.
     4.4 Liens Subordinate. Guarantor agrees that any lien, security interest,
judgment lien, charge or other encumbrance upon any Obligor’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any lien, security interest, judgment lien, charge or other encumbrance upon
such Obligor’s assets securing payment of the Guaranteed Obligations, regardless
of whether any such encumbrances presently exist or are hereafter created or
attach. Without the prior written consent of Collateral Agent, Guarantor shall
not (a) exercise or enforce any creditor’s right it may

              7   Parent Guaranty

 



--------------------------------------------------------------------------------



 



have against any Obligor or (b) foreclose, repossess, sequester or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including the commencement of, or joinder in, any Bankruptcy Proceeding) to
enforce any lien, mortgage, deed of trust, security interest, collateral right,
judgment or other encumbrance on assets of any Obligor held by Guarantor.
     4.5 Notation of Records. All promissory notes, accounts receivable ledgers,
or other evidences of the Guarantor Claims accepted by or held by Guarantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty Agreement.
SECTION 5
MISCELLANEOUS
     5.1 Waiver. No failure to exercise, and no delay in exercising, on the part
of any Guaranteed Credit Party, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Guaranteed Credit Parties hereunder shall be in addition to all
other rights and remedies provided by law or in equity. No modification or
waiver of any provision of this Guaranty Agreement, or consent to departure
therefrom, shall be effective unless in writing and no such consent or waiver
shall extend beyond the particular case and purpose involved. No notice or
demand given in any case shall constitute a waiver of the right to take other
action in the same, similar, or other instances without such notice or demand.
The obligations hereunder shall not be affected, limited or impaired by any act
of any Governmental Authority affecting any Obligor, including any restriction
on or regarding the conversion of currency or repatriation or control of funds
or any total or partial expropriation of such Obligor’s property, or by any
economic, political, regulatory or other event in any country in which such
Obligor is located.
     5.2 Notices. Any notice or other communication required or permitted to be
given by this Guaranty Agreement must be (a) given in writing and delivered by
hand or overnight courier service or mailed by prepaid certified or registered
mail, return receipt requested, or (b) sent by telecopier to the party to whom
such notice or communication is directed (i) in the case of a notice to a
Guaranteed Credit Party or Collateral Agent, to the address or facsimile number
of such Person determined pursuant to the Security Agency Agreement, and (ii) in
the case of a notice to Guarantor, to the following:
Guarantor:
ProLogis
14100 East 35th Place
Aurora, Colorado 80011
Attention: Mr. M. Gordon Keiser, Jr.
Facsimile: 303-375-8581
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Any party may change its address for purposes of this Guaranty
Agreement by giving notice of such change to the other party pursuant to this
Section 5.2. Any notice hereunder sent by Guarantor to Collateral Agent shall be
deemed to have been received by all Voting Credit Parties.

              8   Parent Guaranty

 



--------------------------------------------------------------------------------



 



     5.3 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS GUARANTY AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. GUARANTOR
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY GUARANTEED CREDIT PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER
FINANCING AGREEMENT AGAINST GUARANTOR OR ANY OTHER LOAN PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
     GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 5.2. NOTHING IN THIS GUARANTY AGREEMENT WILL AFFECT THE
RIGHT OF ANY GUARANTEED CREDIT PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
     5.4 Invalid Provisions. If any provision of this Guaranty Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty Agreement, such provision shall be fully
severable and this Guaranty Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Guaranty Agreement, and the remaining provisions of this Guaranty Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance from this Guaranty
Agreement, unless such continued effectiveness of this Guaranty Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.
     5.5 Entirety. This Guaranty Agreement embodies the entire agreement between
the parties and supersedes all prior agreements and understandings, if any,
relating to the subject matter hereof.
     5.6 Parties Bound; Assignment. This Guaranty Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, and legal representatives; provided that Guarantor may not,
without the prior written consent of Collateral Agent, assign any of its rights,
powers, duties, or obligations hereunder.
     5.7 Role of Collateral Agent. This Guaranty Agreement has been delivered to
Collateral Agent for the benefit of the Credit Parties. Collateral Agent has
been authorized to enforce this Guaranty Agreement for itself and on behalf of
all other Credit Parties. Except as otherwise agreed by Collateral Agent, no
other Credit Party shall have any right to enforce this Guaranty Agreement
against Guarantor. All payments by Guarantor pursuant to this Guaranty Agreement
shall be made to or as directed by Collateral Agent for distribution in
accordance with the Security Agency Agreement.

              9   Parent Guaranty

 



--------------------------------------------------------------------------------



 



     5.8 Multiple Counterparts. This Guaranty Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Guaranty
Agreement by signing any such counterpart.
     5.9 Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by an Obligor to the Guaranteed Credit Parties, by endorsement or
otherwise, other than under this Guaranty Agreement, then such liability shall
not be in any manner impaired or affected hereby and the rights of the
Guaranteed Credit Parties hereunder shall be cumulative of all other rights that
the Guaranteed Credit Parties (or any of them) may ever have against Guarantor.
The exercise by the Guaranteed Credit Parties of any right or remedy hereunder
or under any other instrument, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy.
     5.10 WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY
AGREEMENT AND THE FINANCING AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     5.11 Foreign Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the applicable Funding
Agent under the Global Credit Agreement could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of Guarantor in respect of any such sum due from it to
the Guaranteed Credit Parties hereunder shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such Guaranteed
Obligation is denominated (the “Obligations Currency”), be discharged only to
the extent that on the Business Day following receipt by such Funding Agent of
any sum adjudged to be so due in the Judgment Currency, such Funding Agent may
in accordance with normal banking procedures purchase the Obligations Currency
with the Judgment Currency. If the amount of the Obligations Currency so
purchased is less than the sum originally due from Guarantor on such Guaranteed
Obligation, Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify and hold the Guaranteed Credit Parties harmless
against such loss. If Global Administrative Agent so notifies Guarantor in
writing, at Global Administrative Agent’s sole and absolute discretion, payments
under this Guaranty Agreement shall be the Dollar Equivalent amount of the
Guaranteed Obligations or any portion thereof, determined as of the date payment
is made.
     5.12 Other Guaranties. Guarantor has issued and may in the future issue
other guaranties of Designated Senior Debt. Any such other guaranty shall
supplement and be in addition to, and not limit or otherwise affect, this
Guaranty Agreement.
[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]

              10   Parent Guaranty

 



--------------------------------------------------------------------------------



 



                  Acknowledged and Agreed:        
 
                PROLOGIS, a Maryland Real Estate Investment Trust    
 
               
By:
                             
 
  Name:            
 
               
 
  Title:            
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUBSIDIARY GUARANTY
     THIS MASTER SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty Agreement”) is
executed as of October 6, 2005, by each of the Consolidated Subsidiaries and
Unconsolidated Affiliates of PROLOGIS, a Maryland real estate investment trust
(“ProLogis”), listed on Schedule 1 attached hereto or which became a party
hereto pursuant to Section 5.10 below (each a “Guarantor” and, collectively, the
“Guarantors”), for the benefit of the Guaranteed Credit Parties (as defined
below). Capitalized terms used but not defined herein have the respective
meanings set forth in the Security Agency Agreement referred to below, and the
rules of interpretation set forth in Sections 1.2(a) and (c) of the Global
Credit Agreement referred to below shall apply herein as if fully set forth
herein.
R E C I T A L S:
     1. Pursuant to the Global Senior Credit Agreement dated as of even date
herewith (the “Global Credit Agreement”), by and among ProLogis, the Affiliate
Borrowers party thereto, Bank of America, N.A. (“Bank of America”), as Global
Administrative Agent (in such capacity, “Global Administrative Agent”), and the
other agents, letter of credit issuers and lenders from time to time party
thereto, the Global Lenders have agreed to provide a global credit facility to
ProLogis and the Affiliate Borrowers as described therein.
     2. The Global Credit Agreement requires that, subject to certain
limitations set forth therein, each Major Subsidiary and each Affiliate Borrower
execute this Guaranty Agreement in order to guaranty, among other things, some
or all of the “Obligations” under and as defined in the Global Credit Agreement.
     3. Bank of America, as Global Administrative Agent and Collateral Agent,
and certain other creditors of ProLogis have entered into a Second Amended and
Restated Security Agency Agreement dated as of October 6, 2005 (the “Security
Agency Agreement”).
     4. ProLogis intends that all Credit Obligations (other than Credit
Obligations owing to Noteholders) shall be guaranteed hereunder.
     5. Each Guarantor will benefit from the extensions of credit to Borrowers
and other issuers of Designated Senior Debt (the Borrowers and each such issuer,
each an “Obligor” and, collectively, the “Obligors”) by the Guaranteed Credit
Parties (as defined below).
     NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantors hereby jointly and
severally guarantee payment of the Guaranteed Obligations (as defined below) as
more specifically described herein and hereby agree as follows:
      

    1   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



SECTION 1
NATURE AND SCOPE OF GUARANTY
     1.1 Definition of Guaranteed Obligations and Guaranteed Credit Parties. As
used herein, (a) the term “Guaranteed Credit Parties” means all Credit Parties
other than Noteholders; and (b) the term “Guaranteed Obligations” means (i) all
Credit Obligations owing to the Guaranteed Credit Parties and (ii) all costs,
expenses and fees, including court costs and reasonable attorneys’ fees, arising
in connection with the collection of any Guaranteed Obligations.
     Notwithstanding the foregoing paragraph, the Guaranteed Obligations of any
Guarantor shall not include the indebtedness, obligations and liabilities
created or arising under the agreements or instruments set forth opposite such
Guarantor’s name on Exhibit C.
     1.2 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to the Guaranteed
Credit Parties hereunder shall not be reduced, discharged or released because or
by reason of any existing or future offset, claim or defense of any Obligor
(including any offset for present or future Taxes as set forth in Section 1.11
hereof), or any other party, against any Guaranteed Credit Party or against
payment of the Guaranteed Obligations, whether such offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise. Without limiting the
foregoing or Guarantors’ liability hereunder, to the extent that any Guaranteed
Credit Party advances funds or extends credit to any Obligor, and does not
receive payments or benefits thereon in the amounts and at the times required or
provided by the Financing Agreements or under applicable law, Guarantors are
absolutely liable to make such payments to (and confer such benefits on) such
Guaranteed Credit Party, on a timely basis.
     1.3 Guaranty of Guaranteed Obligations. Subject to the limitations set
forth in Section 1.10, Guarantors irrevocably and unconditionally guarantee,
jointly and severally, to the Guaranteed Credit Parties (a) the due and punctual
payment of the Guaranteed Obligations when due (whether at stated maturity, upon
acceleration or otherwise) and (b) the timely performance of all other
obligations now or hereafter owed by Obligors to the Guaranteed Credit Parties
under the Financing Agreements. Each Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as primary obligor and not merely as surety.
     1.4 Nature of Guaranty. This Guaranty Agreement is intended to be an
irrevocable, absolute and continuing guaranty of payment and is not a guaranty
of collection. This Guaranty Agreement may not be revoked by any Guarantor. The
fact that at any time or from time to time the Guaranteed Obligations may be
increased or reduced or paid in full shall not release, discharge or reduce the
obligation of Guarantors with respect to indebtedness or obligations of any
Obligor to the Guaranteed Credit Parties thereafter incurred (or other
Guaranteed Obligations thereafter arising) under the Financing Agreements. This
Guaranty Agreement shall not be discharged by the assignment or negotiation of
all or part of the Guaranteed Obligations.
     1.5 Payment by Guarantors. If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether at maturity or earlier by
acceleration or otherwise, then Guarantors shall, immediately upon demand by
Collateral Agent for the benefit of the Guaranteed Credit Parties, and without
presentment, protest, notice of protest, notice of nonpayment, notice of
intention to accelerate or acceleration, or any other notice whatsoever, pay, at
the election of Collateral Agent, in the lawful currency in which the applicable
Guaranteed Obligations have been incurred or in lawful money of the United
States of America (or such other currency as may be required under the
applicable Financing Agreement), the amount due on the Guaranteed Obligations to
Collateral Agent, for the benefit of the
      

    2   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Guaranteed Credit Parties, at Collateral Agent’s principal office in Dallas,
Texas. Any such demand may be made at any time coincident with or after the time
for payment of all or part of the Guaranteed Obligations, and may be made from
time to time with respect to the same or different items of Guaranteed
Obligations. Any such demand shall be deemed made, given and received in
accordance with Section 5.2 hereof. Each Guarantor agrees to make all payments
hereunder strictly in accordance with the terms hereof regardless of any law,
regulation or order now or hereafter in effect in the jurisdiction in which such
Guarantor is organized or formed or any other jurisdiction (except the laws of
the State of New York) affecting any of such terms or the rights of the
Guaranteed Credit Parties with respect thereto.
     1.6 Payment of Expenses. If any Guarantor breaches or fails to timely
perform any provision of this Guaranty Agreement, then Guarantors shall,
immediately upon demand by Collateral Agent, pay to Collateral Agent, for the
benefit of the Guaranteed Credit Parties, all costs and expenses (including
court costs and reasonable attorneys’ fees and expenses) incurred by the
Guaranteed Credit Parties in the enforcement hereof or the preservation of the
Guaranteed Credit Parties’ rights hereunder, including any of the foregoing
arising out of any case commenced by or against any Guarantor under the
Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute. The covenant contained in this Section 1.6 shall survive the payment of
the Guaranteed Obligations.
     1.7 No Duty to Pursue Others. Neither Collateral Agent nor any other
Guaranteed Credit Party shall be required (and Guarantors hereby waive any
rights which Guarantors may have to require Collateral Agent or any other
Guaranteed Credit Party) to, in order to enforce payment by any Guarantor, first
(a) institute suit or exhaust remedies against any Obligor or others liable on
the Guaranteed Obligations or any other Person, (b) enforce the Guaranteed
Credit Parties’ (or Collateral Agent’s) rights against any security which shall
ever have been given to secure the Guaranteed Obligations, (c) enforce the
Guaranteed Credit Parties’ (or Collateral Agent’s) rights against any other
Guarantor or any other guarantors of the Guaranteed Obligations, (d) join
Obligors, any other Guarantor or any others liable on the Guaranteed Obligations
in any action seeking to enforce this Guaranty Agreement, (e) exhaust any
remedies available to the Guaranteed Credit Parties (or Collateral Agent)
against any security which shall ever have been given to secure the Guaranteed
Obligations or (f) resort to any other means of obtaining payment of the
Guaranteed Obligations. The Guaranteed Credit Parties shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations. Further, each Guarantor expressly waives each and every
right to which it may be entitled by virtue of the suretyship law of any
applicable jurisdiction.
     1.8 Waiver of Notices, etc. Each Guarantor agrees to the provisions of each
of the Financing Agreements, and hereby waives notice of (a) any loan or advance
made by any Guaranteed Credit Party to any Obligor or issuance or redemption of
any instrument evidencing indebtedness of an Obligor in favor of a Guaranteed
Credit Party, (b) acceptance of this Guaranty Agreement, (c) any amendment or
extension of any Financing Agreement or any other instrument or document
pertaining to all or any part of the Guaranteed Obligations, (d) the execution
and delivery by any Obligor and any Guaranteed Credit Party of any other loan or
credit agreement or of any Obligor’s execution and delivery of any promissory
note or other document in connection therewith, (e) the occurrence of any Event
of Default, (f) any Guaranteed Credit Party’s transfer or disposition of the
Guaranteed Obligations, or any part thereof, (g) sale or foreclosure (or posting
or advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (h) protest, proof of nonpayment or default by any Obligor with
respect to any of the Guaranteed Obligations, (i) the release of any other
Guarantor or (j) any other action at any time taken or omitted by any Guaranteed
Credit Party, and, generally, all demands and notices of every kind in
connection with this Guaranty Agreement, any Financing Agreement, and any other
document or agreement evidencing, securing or relating to any of the Guaranteed
Obligations and the obligations hereby guaranteed.
      

    3   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     1.9 Effect of Bankruptcy, Other Matters. If, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, or for any other reason, (a) any
Guaranteed Credit Party must rescind or restore any payment, or any part
thereof, received by such Guaranteed Credit Party in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty Agreement given to any Guarantor by such Guaranteed
Credit Party shall be without effect, and this Guaranty Agreement shall remain
in full force and effect, (b) any Obligor shall cease to be liable to the
Guaranteed Credit Parties for any of the Guaranteed Obligations (other than by
reason of the indefeasible payment in full thereof), then the obligations of
each Guarantor under this Guaranty Agreement shall remain in full force and
effect. It is the intention of the Guaranteed Credit Parties and Guarantors that
Guarantors’ obligations hereunder shall not be discharged except by Guarantors’
performance of such obligations and then only to the extent of such performance.
Without limiting the generality of the foregoing, it is the intention of the
Guaranteed Credit Parties and Guarantors that the filing of any Bankruptcy
Proceeding by or against any Obligor or any other Person obligated on any
portion of the Guaranteed Obligations shall not affect the obligations of
Guarantors under this Guaranty Agreement or the rights of the Guaranteed Credit
Parties (or Collateral Agent acting on their behalf) under this Guaranty
Agreement, including the right or ability of the Guaranteed Credit Parties (or
Collateral Agent on their behalf) to pursue or institute suit against Guarantors
for the entire Guaranteed Obligations.
     1.10 Limitation. It is the intention of Guarantors and the Guaranteed
Credit Parties that the amount of the Guaranteed Obligations shall be in, but
not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer or other similar laws applicable to Guarantors. Accordingly,
notwithstanding anything to the contrary contained in this Guaranty Agreement or
any other agreement or instrument executed in connection with the payment of any
of the Guaranteed Obligations, the amount of the Guaranteed Obligations shall be
limited to that amount which after giving effect thereto would not (a) render
any Guarantor insolvent, (b) result in the fair saleable value of the assets of
any Guarantor being less than the amount required to pay its debts and other
liabilities (including contingent liabilities) as they mature, or (c) leave any
Guarantor with unreasonably small capital to carry out its business as now
conducted and as proposed to be conducted, including its capital needs, as such
concepts described in (a), (b), and (c) above are determined under applicable
law, if the obligations of any Guarantor hereunder would otherwise be set aside,
terminated, annulled or avoided for such reason by a court of competent
jurisdiction in a proceeding actually pending before such court.
     1.11 Taxes. If any Guarantor makes a payment hereunder to which Indemnified
Taxes or Other Taxes (each as defined in the Global Credit Agreement) apply or
are at any time imposed on any payment under or in respect of this Guaranty
Agreement, such Guarantor shall pay all such Taxes to the relevant authority in
accordance with applicable law such that the Guaranteed Credit Parties receive
the sum they would have received had no such deduction or withholding of such
Taxes been made and shall also pay to the Guaranteed Credit Parties, on demand,
all additional amounts which any such Guaranteed Credit Party specifies as
necessary to preserve the after-tax yield the Guaranteed Credit Party would have
received if such taxes had not been imposed. Each such Guarantor shall, as soon
as practicable after any payment described above, deliver to Collateral Agent
the original or a certified copy of a receipt issued by the relevant authority
evidencing the payment of any such amount required to be deducted or withheld.
      

    4   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



SECTION 2
ADDITIONAL EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTORS’ OBLIGATIONS
     Guarantors hereby consent and agree to each of the following, and agree
that Guarantors’ obligations under this Guaranty Agreement shall not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and waive any common law, equitable, statutory or other rights
(including rights to notice) which Guarantors might otherwise have as a result
of or in connection with any of the following:
     2.1 Modifications, etc. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations or
of the Financing Agreements;
     2.2 Adjustment, etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by any Guaranteed Credit Party to any Obligor or
any Guarantor;
     2.3 Condition, Composition or Structure of Obligor or Guarantors. The
insolvency, bankruptcy, arrangement, adjustment, composition, structure,
liquidation, disability, dissolution or lack of power of any Obligor or any
other party at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of any Obligor or any Guarantor, or any sale,
lease or transfer of any or all of the assets of any Obligor or any Guarantor,
or any change in name, business, location, composition, structure, shareholders,
partners or members (whether by accession, secession, cessation, death,
dissolution, transfer of assets or otherwise) of any Obligor or any Guarantor;
or any reorganization of any Obligor or any Guarantor;
     2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of any part of the Guaranteed Obligations, or any document or
agreement executed in connection with the Guaranteed Obligations, for any reason
whatsoever, including the fact that (a) the Guaranteed Obligations, or any part
thereof, exceed the amount permitted by law, (b) the act of creating the
Guaranteed Obligations, or any part thereof, is ultra vires, (c) the officers or
representatives executing the Financing Agreements or any other documents
otherwise creating the Guaranteed Obligations acted in excess of their
authority, (d) the Guaranteed Obligations violate applicable usury laws, (e) any
Obligor has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render any Guaranteed Obligations wholly or partially
uncollectible from such Obligor, (f) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery, and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (g) the Financing Agreements or other documents or instruments
pertaining to the Guaranteed Obligations have been forged or otherwise are
irregular or not genuine or authentic.
     2.5 Release of Obligors. Any full or partial release of the liability of
any Obligor on the Guaranteed Obligations, or any part thereof, or of any
co-guarantor or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantors that
Guarantors may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantors have not been induced
to enter into this Guaranty Agreement on the basis of a contemplation, belief,
understanding or agreement that other parties will be liable to perform the
Guaranteed Obligations, or that the Guaranteed Credit Parties will look to other
parties to perform the Guaranteed Obligations; notwithstanding the foregoing,
      

    5   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Guarantors do not hereby waive or release (expressly or impliedly) any rights of
subrogation, reimbursement or contribution which they may have, after
indefeasible payment in full of the Guaranteed Obligations (other than
contingent indemnification obligations not yet due and payable (“Contingent
Indemnification Obligations”)), against others liable on the Guaranteed
Obligations; provided that Guarantors’ rights of subrogation, reimbursement and
contribution are subordinate to the rights and claims of the Guaranteed Credit
Parties until the payment in full of all Guaranteed Obligations (other than
Contingent Indemnification Obligations);
     2.6 Other Security. The taking or accepting of any other security,
collateral, guaranty or other assurance of payment for all or any part of the
Guaranteed Obligations;
     2.7 Release of Collateral, etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including negligent,
willful, unreasonable or unjustifiable impairment) of any collateral, property
or security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations;
     2.8 Care and Diligence. The failure of any Guaranteed Credit Party,
Collateral Agent or any other party to exercise diligence or reasonable care or
to act, fail to act or comply with any duty in the administration, preservation,
protection, enforcement, sale application, disposal or other handling or
treatment of all or any part of Guaranteed Obligations or any collateral,
property or security at any time securing any portion thereof, including the
failure to conduct any foreclosure or exercise any other remedy fairly, in a
commercially reasonable manner, or in such a way so as to obtain the best
possible price or a favorable price or otherwise act or fail to act;
     2.9 Status of Liens. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by Guarantors
that Guarantors are not entering into this Guaranty Agreement in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any collateral for the Guaranteed Obligations;
notwithstanding the foregoing, Guarantors do not hereby waive or release
(expressly or impliedly) any right to be subrogated to the rights of the
Guaranteed Credit Parties in any collateral or security for the Guaranteed
Obligations after payment in full of the Guaranteed Obligations; provided that
Guarantors’ rights of subrogation are subordinate to the rights, claims, liens,
and security interests of the Guaranteed Credit Parties until the payment in
full of the Guaranteed Obligations (other than Contingent Indemnification
Obligations);
     2.10 Offset. Any existing or future right of offset, claim or defense of
any Obligor against the Guaranteed Credit Parties or any other party, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise;
     2.11 Merger. The reorganization, merger or consolidation of any Obligor or
any other Guarantor into or with any other Person;
     2.12 Preference. Any payment by any Obligor to any Guaranteed Credit Party
being held to constitute a preference under bankruptcy laws, or for any reason
any Guaranteed Credit Party is required to refund such payment or pay such
amount to such Obligor or another Person (other than in accordance with the
Security Agency Agreement); or
     2.13 Other Actions Taken or Omitted. Any other action taken or omitted to
be taken with respect to the Financing Agreements, the Guaranteed Obligations or
the security and collateral therefor,
      

    6   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



whether or not such action or omission prejudices Guarantors or increases the
likelihood or risk that Guarantors will be required to pay the Guaranteed
Obligations pursuant to the terms hereof; it is the unambiguous and unequivocal
intention of Guarantors that Guarantors shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, except for the full
and final payment and satisfaction of the Guaranteed Obligations.
SECTION 3
REPRESENTATIONS AND WARRANTIES
     To induce the Guaranteed Credit Parties to enter into the Global Credit
Agreement and the other Financing Agreements and to extend credit to Obligors,
each Guarantor represents and warrants to the Guaranteed Credit Parties that:
     3.1 Benefit. Such Guarantor has received, or will receive, direct or
indirect benefit from the making of this Guaranty Agreement and the Guaranteed
Obligations;
     3.2 Familiarity and Reliance. Such Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
each Obligor and is familiar with the value of collateral intended to be created
as security for the payment of the Guaranteed Obligations; however, such
Guarantor is not relying on such financial condition or the collateral as an
inducement to enter into this Guaranty Agreement;
     3.3 No Representation by the Guaranteed Credit Parties. No Guaranteed
Credit Party or any other Person has made any representation, warranty or
statement to such Guarantor in order to induce such Guarantor to execute this
Guaranty Agreement;
     3.4 Guarantors’ Financial Condition. As of the date hereof, and after
giving effect to this Guaranty Agreement and the contingent obligations
evidenced hereby, such Guarantor is, and will be, solvent;
     3.5 Directors’ Determination of Benefit. The Board of Directors, partners,
members or other managers or owners of such Guarantor have, acting pursuant to a
duly called and constituted meeting, after proper notice, or pursuant to a valid
unanimous consent, or otherwise in accordance with the organizational documents
of such Guarantor, determined that this Guaranty Agreement directly or
indirectly benefits such Guarantor and is in the best interests of such
Guarantor;
     3.6 Legality. The execution, delivery, and performance by each Guarantor of
this Guaranty Agreement and the consummation of the transactions contemplated
hereunder (a) have been duly authorized by all necessary trust, corporate,
partnership or other organizational action of such Guarantor, (b) do not, and
will not, contravene or conflict with any law, statute or regulation whatsoever
to which such Guarantor is subject or constitute a default (or an event which
with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge or lien,
or any contract, agreement or other instrument to which such Guarantor is a
party or which may be applicable to such Guarantor or any of its assets or
violate any provisions of its Constituent Documents; and (c) this Guaranty
Agreement is a legal and binding obligation of such Guarantor and is enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to the enforcement of creditors’
rights and to general principles of equity; and
      

    7   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     3.7 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.
SECTION 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
     4.1 Subordination of Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of any Obligor to any Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligations of such Obligor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be, created, or the manner in which they have been or may hereafter be acquired
by any Guarantor. The Guarantor Claims shall include all rights and claims of
each Guarantor against any Obligor (arising as a result of subrogation or
otherwise) as a result of any Guarantor’s payment of all or a portion of the
Guaranteed Obligations. If an Event of Default exists, Guarantors shall not
receive or collect, directly or indirectly, from any Obligor or any other party
any amount upon the Guarantor Claims unless and until the Guaranteed Obligations
(other than Contingent Indemnification Obligations) shall be paid and satisfied
in full and each Guarantor shall have performed all of its obligations
hereunder.
     4.2 Claims in Bankruptcy. In the event of any Bankruptcy Proceeding
involving any Obligor as debtor, Collateral Agent shall have the right to prove
the claims of each Guaranteed Credit Party in any such proceeding so as to
establish their rights hereunder and receive directly from the receiver, trustee
or other court custodian dividends and payments which would otherwise be payable
upon Guarantor Claims. Should Collateral Agent receive, for application upon the
Guaranteed Obligations, any such dividend or payment which is otherwise payable
to any Guarantor, and which, as between any Obligor and such Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment to the
Guaranteed Credit Parties in full of the Guaranteed Obligations (other than
Contingent Indemnification Obligations), such Guarantor shall become subrogated
to the rights of the Guaranteed Credit Parties to the extent that such payments
to the Guaranteed Credit Parties on the Guarantor Claims have contributed toward
the liquidation of the Guaranteed Obligations, and such subrogation shall be
with respect to that proportion of the Guaranteed Obligations which would have
been unpaid if Collateral Agent had not received dividends or payments upon the
Guarantor Claims.
     4.3 Payments Held in Trust. In the event that, notwithstanding Sections 4.1
and 4.2 above, any Guarantor should receive any funds, payment, claim or
distribution which is prohibited by such Sections, such Guarantor agrees to hold
in trust for Collateral Agent, in kind, all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over such funds, payments, claims or distributions so received except to pay
them promptly to Collateral Agent, for the benefit of the Guaranteed Credit
Parties, and such Guarantor covenants promptly to pay the same to Collateral
Agent.
     4.4 Liens Subordinate. Each Guarantor agrees that any lien, security
interest, judgment lien, charge or other encumbrance upon any Obligor’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any lien, security interest, judgment lien, charge or other
encumbrance upon such Obligor’s assets securing payment of the Guaranteed
Obligations, regardless of whether any such encumbrances presently exist or are
hereafter created or attach. Without the prior written consent of Collateral
Agent, no Guarantor shall (a) exercise or enforce any creditor’s right it may
have against any Obligor or (b) foreclose, repossess, sequester or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including the commencement of, or joinder in, any
      

    8   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Bankruptcy Proceeding) to enforce any lien, mortgage, deed of trust, security
interest, collateral right, judgment or other encumbrance on assets of any
Obligor held by any Guarantor.
     4.5 Notation of Records. All promissory notes, accounts receivable ledgers
or other evidences of the Guarantor Claims accepted by or held by each Guarantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty Agreement.
SECTION 5
MISCELLANEOUS
     5.1 Waiver. No failure to exercise, and no delay in exercising, on the part
of any Guaranteed Credit Party, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Guaranteed Credit Parties hereunder shall be in addition to all
other rights and remedies provided by law or in equity. No modification or
waiver of any provision of this Guaranty Agreement, or consent to departure
therefrom, shall be effective unless in writing and no such consent or waiver
shall extend beyond the particular case and purpose involved. No notice or
demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
The obligations hereunder shall not be affected, limited or impaired by any act
of any Governmental Authority affecting any Obligor, including any restriction
on or regarding the conversion of currency or repatriation or control of funds
or any total or partial expropriation of such Obligor’s property, or by any
economic, political, regulatory or other event in any country in which such
Obligor is located.
     5.2 Notices. Any notice or other communication required or permitted to be
given by this Guaranty Agreement must be (a) given in writing and delivered by
hand or overnight courier service or mailed by prepaid certified or registered
mail, return receipt requested, or (b) sent by telecopier to the party to whom
such notice or communication is directed (i) in the case of a notice to a
Guaranteed Credit Party or Collateral Agent, to the address or facsimile number
of such Person determined pursuant to the Security Agency Agreement, and (ii) in
the case of a notice to any Guarantor, to the following:
Guarantors:
c/o ProLogis
14100 East 35th Place
Aurora, Colorado 80011
Attention: Mr. M. Gordon Keiser, Jr.
Facsimile: 303-375-8581
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Any party may change its address for purposes of this Guaranty
Agreement by giving notice of such change to the other party pursuant to this
Section 5.2. Any notice hereunder sent by any Guarantor to Collateral Agent
shall be deemed to have been received by all Voting Credit Parties.
     5.3 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS GUARANTY AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
      

    9   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



LAW OF THE STATE OF NEW YORK. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTION BY SUIT
ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY GUARANTEED CREDIT PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR
ANY OTHER FINANCING AGREEMENT AGAINST ANY OBLIGOR OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 5.2. NOTHING IN THIS GUARANTY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
     5.4 Invalid Provisions. If any provision of this Guaranty Agreement is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term of this Guaranty Agreement, such provision shall be fully
severable and this Guaranty Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Guaranty Agreement, and the remaining provisions of this Guaranty Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Guaranty
Agreement, unless such continued effectiveness of this Guaranty Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.
     5.5 Entirety. This Guaranty Agreement embodies the entire agreement between
the parties and supersedes all prior agreements and understandings, if any,
relating to the subject matter hereof.
     5.6 Parties Bound; Assignment. This Guaranty Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, and legal representatives; provided, however, that no
Guarantor may, without the prior written consent of Collateral Agent, assign any
of its rights, powers, duties, or obligations hereunder.
     5.7 Role of Collateral Agent. This Guaranty Agreement has been delivered to
Collateral Agent for the benefit of the Credit Parties. Collateral Agent has
been authorized to enforce this Guaranty Agreement for itself and on behalf of
all other Credit Parties. Except as otherwise agreed by Collateral Agent, no
other Credit Party shall have any right to enforce this Guaranty Agreement
against any Guarantor. All payments by the Guarantors pursuant to this Guaranty
Agreement shall be made to or as directed by Collateral Agent for distribution
in accordance with the Security Agency Agreement.
     5.8 Multiple Counterparts. This Guaranty Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Guaranty
Agreement by signing any such counterpart.
      

    10   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     5.9 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by an Obligor to the Guaranteed Credit Parties, by
endorsement or otherwise, other than under this Guaranty Agreement, then such
liability shall not be in any manner impaired or affected hereby and the rights
of the Guaranteed Credit Parties hereunder shall be cumulative of all other
rights that the Guaranteed Credit Parties (or any of them) may ever have against
such Guarantor. The exercise by the Guaranteed Credit Parties of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.
     5.10 WAIVER OF TRIAL BY JURY. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AGREEMENT AND THE FINANCING AGREEMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     5.11 Additional Guarantors. The initial Guarantors hereunder shall be each
of the Consolidated Subsidiaries and Unconsolidated Affiliates of ProLogis that
are signatories hereto and that are listed on Schedule 1 attached hereto. From
time to time subsequent to the date hereof, additional Consolidated Subsidiaries
of ProLogis may become parties hereto as additional guarantors (each an
“Additional Guarantor”) by executing a counterpart of this Guaranty Agreement in
the form of Exhibit A attached hereto. Upon delivery of any such counterpart to
Collateral Agent, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be a party hereto as if such
Additional Guarantor were an original signatory hereof. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, or by
any election by Collateral Agent not to cause any Consolidated Subsidiary of
ProLogis to become an Additional Guarantor hereunder. This Guaranty Agreement
shall be fully effective as to any Guarantor that is or becomes a party hereto
regardless of whether any such person becomes or fails to become or ceases to be
a Guarantor hereunder.
     5.12 Foreign Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the applicable Funding
Agent under the Global Credit Agreement could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of each Guarantor in respect of any such sum due from
it to the Guaranteed Credit Parties hereunder shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
Guaranteed Obligation is denominated (the “Obligations Currency”), be discharged
only to the extent that on the Business Day following receipt by such Funding
Agent of any sum adjudged to be so due in the Judgment Currency, such Funding
Agent may in accordance with normal banking procedures purchase the Obligations
Currency with the Judgment Currency. If the amount of the Obligations Currency
so purchased is less than the sum originally due from such Guarantor on such
Guaranteed Obligation, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify and hold the Guaranteed Credit
Parties harmless against such loss. If Global Administrative Agent so notifies
Guarantors in writing, at Global Administrative Agent’s sole and absolute
discretion,
      

    11   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



payments under this Guaranty Agreement shall be the Dollar Equivalent amount of
the Guaranteed Obligations or any portion thereof, determined as of the date
payment is made.
     5.13 Release of Guarantors. Prior to the termination of the Global Credit
Agreement, if a party hereto is no longer a Major Subsidiary or a Subsidiary
Borrower under the Global Credit Agreement, Collateral Agent shall, upon request
of ProLogis after or substantially contemporaneously with such event and so long
as no Event of Default exists or would result therefrom, execute and deliver a
Release of Guaranty in the form of Exhibit B attached hereto with respect to
such party. Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the release of any other
Guarantor hereunder. Upon the termination of the Global Credit Agreement and the
payment in full of all Guaranteed Obligations thereunder (other than Contingent
Indemnification Obligations), this Guaranty Agreement shall automatically
terminate without further action by Collateral Agent or any other Guaranteed
Credit Party. Collateral Agent shall, upon written request of ProLogis, execute
and deliver such documents and instruments as ProLogis may request to evidence
any release pursuant to this Section 5.13.
     5.14 Security Agency Agreement.
     (a) By acceptance of the benefits of this Guaranty Agreement, each
Guaranteed Credit Party acknowledges and consents to be bound by the terms of
the Security Agency Agreement.
     (b) Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition of any additional Guaranteed
Credit Party pursuant to the Security Agency Agreement.
     (c) Each Guarantor acknowledges and agrees to the terms and conditions set
forth in, and agrees to be bound by all of the provisions of, the Security
Agency Agreement as if it were a signatory thereto, including the provisions
that provide for the allocation or reallocation of Recoveries from such
Guarantor.
     5.15 Other Guaranties. One or more Guarantors have issued and may in the
future issue other guaranties of Designated Senior Debt. Any such other guaranty
shall supplement and be in addition to, and not limit or otherwise affect, this
Guaranty Agreement.
[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]
 

    12   Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



[GUARANTOR SIGNATURE BLOCKS]

                  Acknowledged and agreed:    
 
                BANK OF AMERICA, N.A., as Collateral Agent    
 
           
 
  By:        
 
           
 
           Will T. Bowers, Jr.    
 
           Principal    

Signature Page to Master Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



                  Acknowledged and agreed:    
 
                PROLOGIS, a Maryland real estate investment trust    
 
           
 
  By:        
 
           
 
           M. Gordon Keiser, Jr.    
 
           Senior Vice President and Treasurer    

Signature Page to Master Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Master Subsidiary Guaranty
PROLOGIS
Subsidiary Guarantors

Entity   State of Formation

Schedule 1 to Master Subsidiary Guaranty Agrement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Master Subsidiary Guaranty
COUNTERPART TO SUBSIDIARY GUARANTY
     In witness whereof, the undersigned Additional Guarantor has caused this
Guaranty Agreement to be executed by delivered by its officer thereunto duly
authorized as of                                         , 20___.

                                [NAME OF ADDITIONAL GUARANTOR]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

     
Address for Notice:
   
 
   
 
   
 
   
 
   
 
   
 
   

Exhibit A to Master Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to Master Subsidiary Guaranty
FORM OF RELEASE OF GUARANTOR
     In witness whereof, the undersigned Collateral Agent, for itself and on
behalf of each of the Guaranteed Credit Parties (as defined in the Master
Subsidiary Guaranty Agreement referred to below), hereby releases and discharges
___from all obligations and liabilities to the Guaranteed Credit Parties under
the Master Subsidiary Guaranty Agreement dated as of October 6, 2005, executed
by certain consolidated subsidiaries and/or unconsolidated affiliates of
ProLogis, a Maryland real estate investment trust, in favor of the Guaranteed
Credit Parties defined therein.

                      BANK OF AMERICA, N.A., as Collateral Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit B to Master Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to Master Subsidiary Guaranty
EXCEPTED OBLIGATIONS

          NAME OF GUARANTOR   EXCEPTED OBLIGATION(S)  
 
       
 
         
 
       
 
         
 
       
 
         
 
       
 
         
 
       
 
       

Exhibit C to Master Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF PROLOGIS PLEDGE AGREEMENT
SECOND AMENDED AND RESTATED BORROWER PLEDGE AGREEMENT
          THIS SECOND AMENDED AND RESTATED BORROWER PLEDGE AGREEMENT (this
“Agreement”) dated as of October 6, 2005 is between PROLOGIS, a Maryland real
estate investment trust (“Pledgor”), and BANK OF AMERICA, N.A. (“Bank of
America”), a national banking association acting in its capacity as collateral
agent (in such capacity, “Collateral Agent”) for the Credit Parties under and as
defined in the Security Agency Agreement referred to below.
R E C I T A L S
          1. Pledgor and Collateral Agent are parties to an Amended and Restated
Pledge Agreement dated as of August 8, 2003 (the “Existing Borrower Pledge
Agreement”).
          2. In order to secure (a) the obligations of Pledgor under a Global
Senior Credit Agreement dated as of even date herewith (the “Global Credit
Agreement”) by and among Pledgor, the Affiliate Borrowers party thereto, Bank of
America, as Global Administrative Agent, and the other agents, letter of credit
issuers, and lenders from time to time party thereto, and (b) certain other
obligations of Pledgor, Pledgor and Collateral Agent agreed to amend and restate
the Existing Borrower Pledge Agreement
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pledgor and Collateral Agent, for
the benefit of the Credit Parties, agree as follows:
1. Certain Terms.
     In addition to terms defined in the introductory paragraph and the
recitals, (i) capitalized terms used but not defined herein shall have the
respective meanings given thereto in the Security Agency Agreement; (ii) unless
otherwise defined herein, terms used in Articles 8 and 9 of the Code are used
herein as defined therein; and (iii) the following terms shall have the
following meanings, respectively:
          “Business Day” means any day other than Saturday, a Sunday or a day
that commercial banks are authorized by Law to be closed in the State of Texas
or the State of New York.
          “Code” means the Uniform Commercial Code as adopted in the State of
New York.
          “Collateral” is defined in Section 2.
          “Commitment” means for any Credit Party, the commitment (if any) of
such Credit Party to make extensions of credit pursuant to the terms of any
applicable Financing Agreement.
          “Consolidated Subsidiary” means, with respect to any Person (a
“Parent”), any other Person in which such Parent directly or indirectly holds an
Equity Interest and which would be consolidated in the preparation of
consolidated financial statements of such Parent in accordance with GAAP. Any
reference herein or in any other Loan Document to a “Consolidated Subsidiary”
shall, unless otherwise specified, be a reference to a Consolidated Subsidiary
of ProLogis.

              1   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



          “Laws” means all applicable statutes, laws, treaties, ordinances,
rules, regulations, orders, writs, injunctions, decrees, judgments, opinions and
interpretations of any Tribunal.
          “Permitted Liens” means (a) Liens granted to Collateral Agent to
secure the Secured Obligations and (b) Liens that are not prohibited by any
Financing Agreement.
          “Pledged Debt” means the indebtedness described on Schedule 1 and any
additional indebtedness that Pledgor is required to pledge to Collateral Agent
pursuant to the Global Credit Agreement, including the Subject Debt.
          “Secured Obligations” is defined in Section 3.
          “Security Agency Agreement” means the Second Amended and Restated
Security Agency Agreement dated as of the date hereof among various creditors of
Pledgor and Collateral Agent.
          “Subject Debt” means indebtedness payable to Pledgor either (a) of an
obligor that is a Consolidated Subsidiary but is not a Subsidiary Guarantor (as
such term is defined in the Global Credit Agreement) and is in an aggregate
amount in excess of $1,000,000 or (b) of an Unconsolidated Affiliate (and its
Consolidated Subsidiaries) in an aggregate amount in excess of $25,000,000.
          “Tribunal” means any (a) local, state, or federal judicial, executive
or legislative instrumentality, (b) private arbitration board or panel or
(c) central bank.
          “Unconsolidated Affiliate” is defined in the Global Credit Agreement.
          “Underlying Debt” is defined in Section 3.
     The rules of interpretation set forth in Sections 1.2(a) and 1.2(c) of the
Global Credit Agreement shall apply herein as if fully set forth herein.
     2. Pledge of Security. Pledgor pledges and assigns to Collateral Agent, for
the benefit of the Credit Parties, and grants to Collateral Agent, for the
benefit of the Credit Parties, a security interest in, all of Pledgor’s right,
title, and interest in and to the following (the “Collateral”):
               (a) the Pledged Debt and all instruments evidencing the Pledged
Debt, and all interest, cash, instruments and other property and proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any Pledged Debt;
          (b) all supporting obligations for the Pledged Debt;
          (c) all rights of Pledgor as holder of the Pledged Debt (including the
right to demand issuance of a certificate or instrument to evidence any Pledged
Debt, any right to demand payment of, or to accelerate, Pledged Debt, and the
right to otherwise enforce (including via judicial proceedings) any Pledged
Debt);
          (d) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks and related data processing software that at any time
evidence or contain information relating to any of the foregoing or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and
          (e) to the extent not covered by clauses (a) through (d) above, all
proceeds of any of the foregoing Collateral. For purposes of this Agreement, the
term “proceeds” includes whatever is

              2   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



receivable or received when Collateral is sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary.
     3. Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment and performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the United
States Bankruptcy Code, 11 U.S.C. § 362(a)), of the Credit Obligations, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of the Credit Obligations paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Collateral Agent or any other
Credit Party as a preference, fraudulent transfer or otherwise (all such
obligations and liabilities, the “Underlying Debt”), and all obligations of
every nature of Pledgor now or hereafter existing under this Agreement (all such
obligations of Pledgor, together with the Underlying Debt, the “Secured
Obligations”).
     4. Delivery of Collateral; Release of Collateral.
     All certificates or instruments representing or evidencing the Collateral
shall be delivered to and held by or on behalf of Collateral Agent pursuant
hereto and shall be in suitable form for transfer by delivery or, as applicable,
shall be accompanied by Pledgor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to Collateral Agent. Collateral Agent shall have the
right, at any time in its discretion and without notice to Pledgor at any time
that an Event of Default exists, to transfer to or to register in the name of
Collateral Agent or any of its nominees any Collateral. In addition, Collateral
Agent shall have the right at any time to exchange certificates or instruments
representing or evidencing Collateral for certificates or instruments of smaller
or larger denominations.
     If any Pledged Debt or any other indebtedness pledged hereunder is no
longer Subject Debt, then, upon the request of Pledgor so long as no Event of
Default exists, Collateral Agent shall release such Collateral and all
certificates or instruments representing or evidencing such Collateral shall be
delivered to Pledgor.
     5. Representations and Warranties. Pledgor represents and warrants as
follows:
          (a) Due Authorization, etc. All Pledged Debt has been duly authorized
and issued and is the legal, valid, and binding obligation of the issuer
thereof, subject to bankruptcy, insolvency and other laws of general application
relating to creditors’ rights and to general equitable principles.
          (b) Description of Collateral. The Pledged Debt owed by each issuer
constitutes all of the issued and outstanding indebtedness evidenced by a
promissory note of such issuer owing to Pledgor that is Subject Debt.
          (c) Ownership of Collateral; Validity and Enforceability. Pledgor is
the legal, record and beneficial owner of the Collateral free and clear of any
Lien except for Permitted Liens. The execution, delivery, and performance by
Pledgor of this Agreement have been duly authorized by all necessary trust
action, and this Agreement constitutes a legal, valid, and binding obligation of
Pledgor, subject to bankruptcy, insolvency and other laws of general application
relating to creditors’ rights and to general equitable principles.
          (d) Governmental Authorizations. No authorization, approval or other
action by, and no notice to or filing with, any Tribunal is required for (i) the
pledge by Pledgor of the Collateral pursuant to

              3   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



this Agreement and the grant by Pledgor of the security interest granted hereby,
(ii) the execution, delivery or performance of this Agreement by Pledgor or
(iii) the exercise by Collateral Agent of the voting or other rights, or the
remedies in respect of the Collateral, provided for in this Agreement (except as
may be required in connection with a disposition of Collateral by laws affecting
the offering and sale of securities generally).
          (e) Perfection. The pledge of the Collateral pursuant to this
Agreement creates a valid and perfected first priority security interest in the
Collateral, securing the payment of the Secured Obligations, subject only to
Permitted Liens.
          (f) No Conflicts and Contracts; No Default. None of the execution,
delivery and performance by Pledgor of this Agreement, the creation and
perfection of the security interest in the Collateral granted hereunder or
compliance by Pledgor with the terms and provisions hereof will (i) violate or
conflict with (or, in case of clause (z), constitute a default under) (x) any
Law that is binding on Pledgor, (y) Pledgor’s declaration of trust, bylaws or
other organizational documents or (z) the provisions of any indenture,
instrument or agreement to which Pledgor is a party or is subject, or by which
it, or its property, is bound, or (ii) result in the creation or imposition of
any Lien pursuant to the terms of any such indenture, instrument or agreement
(other than any security interest created hereunder). No Pledged Debt is in
default.
          (g) Other Information. All information heretofore, herein or hereafter
supplied to Collateral Agent by or on behalf of Pledgor with respect to the
Collateral is accurate and complete in all material respects.
     6. Assurances and Covenants of Pledgor.
          (a) Transfers and Other Liens. Pledgor shall not:
               (i) sell, assign (by operation of law or otherwise), pledge,
hypothecate or otherwise dispose of, or grant any option with respect to, any of
the Collateral if such action would violate any Financing Agreement; or
               (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral, except for Permitted Liens.
          (b) Additional Collateral. Pledgor shall pledge hereunder from time to
time, within the time required by the Global Credit Agreement, any instrument or
other evidence of indebtedness that evidences Pledged Debt.
          (c) Updates of Schedule 1. Promptly upon request of Collateral Agent,
Pledgor shall deliver to Collateral Agent a Confirmation, duly executed by
Pledgor, in substantially the form of Exhibit A, listing all then-current
Pledged Debt (it being understood that the failure of Pledgor to provide any
Confirmation, or to list any Pledged Debt on any Confirmation, shall not impair
the security interest of Collateral Agent in any Pledged Debt or otherwise
adversely affect the rights and remedies of Collateral Agent hereunder with
respect thereto).
          (d) Written Notices. Pledgor shall promptly deliver to Collateral
Agent all written notices received by it with respect to the Collateral.
          (e) Further Assurances; Perfection. Pledgor shall from time to time,
at the expense of Pledgor, promptly execute and deliver all further instruments
and documents, and take all further action,

              4   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



that may be necessary or desirable, or that Collateral Agent may reasonably
request, in order to perfect and protect any security interest granted hereby or
to enable Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, Pledgor will:
               (i) at Collateral Agent’s request, mark conspicuously each item
of its records pertaining to the Collateral with a legend, in form and substance
reasonably satisfactory to Collateral Agent, indicating that such Collateral is
subject to the security interest granted hereby;
               (ii) execute (if necessary) and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as Collateral Agent may reasonably
request, in order to perfect and preserve the security interests granted hereby;
               (iii) at Collateral Agent’s request, appear in and defend any
action or proceeding that may affect Pledgor’s title to or Collateral Agent’s
security interest in any Collateral; and
               (iv) execute and deliver to Collateral Agent appropriate
assignments of any collateral or collateral documents securing any of the
Pledged Debt.
          (f) Authorization to File Financing Statements. Pledgor authorizes
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, relative to any Collateral, in such filing offices as
Collateral Agent shall reasonably deem appropriate, without the signature of
Pledgor, and Pledgor shall pay Collateral Agent’s reasonable costs and expenses
incurred in connection therewith.
     7. Right to Receive Payments.
          (a) So long as no Event of Default exists:
               (i) Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the security interest granted hereby, all payments in
respect of the Collateral; provided that any amount paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of, or in exchange for, any Collateral shall
be, and shall forthwith be delivered to Collateral Agent to hold as, Collateral
and shall, if received by Pledgor, be received in trust for the benefit of
Collateral Agent, be segregated from the other property or funds of Pledgor and
be forthwith delivered to Collateral Agent as Collateral in the same form as so
received (with all necessary endorsements); and
               (ii) Collateral Agent shall promptly execute and deliver (or
cause to be executed and delivered) to Pledgor all such instruments as Pledgor
may from time to time reasonably request for the purpose of enabling Pledgor to
receive the payments which it is authorized to receive and retain pursuant to
Section 7(a)(i).
          (b) During the existence of an Event of Default:
               (i) all rights of Pledgor to receive the payments which it would
otherwise be authorized to receive and retain pursuant to Section 7(a)(i) shall
cease, and all such rights shall thereupon become vested in Collateral Agent,
which shall thereupon have the sole right to receive and hold as Collateral such
interest payments; and

              5   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



               (ii) all payments which are received by Pledgor contrary to the
provisions of this Section 7(b)(i) shall be received in trust for the benefit of
Collateral Agent, shall be segregated from other funds of Pledgor and shall
forthwith be paid over to Collateral Agent as Collateral in the same form as so
received (with any necessary endorsements).
          (c) Notwithstanding any of the foregoing, Pledgor agrees that this
Agreement shall not in any way be deemed to obligate Collateral Agent or any
other Credit Party to assume any of Pledgor’s obligations, duties, expenses or
liabilities with respect to any Pledged Debt or any other Collateral.
     8. Collateral Agent Appointed Attorney-in-Fact. Pledgor irrevocably
appoints Collateral Agent as Pledgor’s attorney-in-fact, with full authority in
the place and stead of Pledgor and in the name of Pledgor, Collateral Agent or
otherwise, from time to time during the existence of an Event of Default, in
Collateral Agent’s discretion, to take any action and to execute any instrument
that Collateral Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including:
          (a) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral;
          (b) to receive, endorse and collect any instrument made payable to
Pledgor representing any principal or interest payment, or other distribution,
in respect of any Collateral and to give full discharge for the same; and
          (c) to file any claim, take any action, or institute any proceeding
that Collateral Agent deems necessary or desirable for the collection of any
Collateral or otherwise to enforce the rights of Collateral Agent with respect
to any Collateral.
     9. Collateral Agent May Perform. If Pledgor fails to perform any agreement
contained herein, then Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of Collateral Agent incurred in connection
therewith shall be payable by Pledgor under Section 13(b).
     10. Standard of Care. The powers conferred on Collateral Agent hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such power. Except for the exercise of reasonable
care in the custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, Collateral Agent shall have no duty as
to any Collateral, it being understood that Collateral Agent shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not Collateral Agent has or is deemed to have knowledge
of such matters, (b) taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above to maintain possession of
the Collateral) to preserve rights against any parties with respect to any
Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any Collateral, or
(d) initiating any action to protect the Collateral against the possibility of a
decline in market value. Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which
Collateral Agent accords its own property consisting of negotiable securities.
     11. Remedies. If any Event of Default exists, then Collateral Agent may
exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the Code (whether or not the Code
applies to the affected Collateral), and Collateral Agent may also in its sole
discretion, without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at

              6   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



any exchange or broker’s board or at any of Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as Collateral Agent may deem
commercially reasonable, irrespective of the impact of any such sale on the
market price of the Collateral. Collateral Agent or any other Credit Party may
be the purchaser of any or all of the Collateral at any such sale and Collateral
Agent, as agent for and representative of the Credit Parties (but not any Credit
Party or Credit Parties in its or their respective individual capacities unless
the Majority Credit Parties shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by Collateral Agent at such sale.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of Pledgor, and Pledgor hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Pledgor agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ notice
to Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Pledgor waives any claim against Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if Collateral Agent accepts the first offer received and does
not offer such Collateral to more than one offeree. If the proceeds of any sale
or other disposition of the Collateral are insufficient to pay all the Secured
Obligations, then Pledgor shall be liable for the deficiency and the fees of any
attorneys employed by Collateral Agent to collect such deficiency.
     12. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by Collateral Agent in respect of any sale of,
collection from or other realization upon any Collateral may, in the discretion
of Collateral Agent, be held by Collateral Agent as Collateral for the Secured
Obligations and/or then, or at any time thereafter, applied in full or in part
by Collateral Agent in accordance with the provisions of the Security Agency
Agreement.
     13. Indemnity and Expenses.
          (a) Pledgor agrees to indemnify each Credit Party from and against any
and all claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including enforcement of this Agreement) in all cases, whether or not caused by
or arising, in whole or in part, out of the negligence of Collateral Agent or
any other Credit Party, except to the extent such claims, losses or liabilities
result from Collateral Agent or any other Credit Party’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
          (b) Pledgor shall pay to Collateral Agent upon demand all reasonable
costs and expenses (including the reasonable fees and expenses of counsel to,
and of any expert or agent of, Collateral Agent) that Collateral Agent may incur
in connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any right of Collateral
Agent hereunder or (iv) the failure by Pledgor to perform or observe any
provision hereof.
          14. Continuing Security Interest; Transfer of Credit Obligations. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full of all
Secured Obligations and the cancellation or termination of all Commitments,
(b) be

              7   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



binding upon Pledgor, its successors and assigns and (c) inure, together with
the rights and remedies of Collateral Agent hereunder, to the benefit of
Collateral Agent and the other Credit Parties and their respective successors
and permitted transferees and assigns. Upon the indefeasible payment in full of
all Secured Obligations and the cancellation or termination of all Commitments,
the security interest granted hereby shall terminate and all rights to the
Collateral shall revert to Pledgor. Upon any such termination, Collateral Agent
will, at Pledgor’s expense, execute and deliver to Pledgor such documents as
Pledgor shall reasonably request to evidence such termination and Pledgor shall
be entitled to the return, upon its request and at its expense, against receipt
and without recourse to Collateral Agent, of such of the Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof.
     15. Amendments; Etc. No amendment, modification, termination or waiver of
any provision of this Agreement, and no consent to any departure by Pledgor from
the terms and conditions hereof, shall be effective unless the same shall be in
writing and signed by Collateral Agent and, in the case of any such amendment or
modification, by Pledgor. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.
     16. Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and may be personally served or sent by
facsimile or mail or courier service to the applicable party at its address set
forth on the signature pages hereof or to such other address as such party may
hereafter specify in writing to the other party. Such notice or other
communication shall be deemed to have been given when delivered in person or by
courier service, upon receipt of facsimile, or five (5) Business Days after
deposit in the mail with postage prepaid and properly addressed; provided that
any notice, request or demand to or upon Collateral Agent shall not be effective
until received.
     17. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of Collateral Agent in the exercise of any power, right or
privilege hereunder shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude any other or
further exercise thereof or of any other power, right or privilege. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.
     18. Severability. If any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations hereof,
or of such provision or obligation in any other jurisdiction, shall not in any
way be affected or impaired thereby.
     19. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE CODE PROVIDES THAT
THE VALIDITY OR PERFECTION OF ANY SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
     20. Consent to Jurisdiction and Service of Process. ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST PLEDGOR ARISING OUT OF OR RELATING TO THIS AGREEMENT
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK, COUNTY OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, PLEDGOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF

              8   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT. Pledgor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to Pledgor at its address provided on the signature page
hereof, such service being hereby acknowledged by Pledgor to be sufficient for
personal jurisdiction in any action against Pledgor in any such court and to be
otherwise effective and binding service in every respect. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of Collateral Agent to bring proceedings against Pledgor in the
courts of any other jurisdiction.
     21. Waiver of Jury Trial. PLEDGOR AND COLLATERAL AGENT HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. The scope of this waiver is intended to be
all-encompassing of all disputes that may be filed in any court and that relate
to the subject matter of this transaction, including contract claims, tort
claims, breach of duty claims and all other common law and statutory claims.
Pledgor and Collateral Agent each acknowledge that this waiver is a material
inducement for Pledgor and Collateral Agent to enter into a business
relationship, that Pledgor and Collateral Agent have already relied on this
waiver in entering into this Agreement and that each will continue to rely on
this waiver in their related future dealings with respect to the transactions
contemplated hereby. Each of Pledgor and Collateral Agent further warrants and
represents that it has reviewed this waiver with its legal counsel, and that it
knowingly and voluntarily waives its jury trial rights following consultation
with such legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENT, RENEWAL, SUPPLEMENT OR MODIFICATION TO THIS AGREEMENT. In
the event of litigation, this Agreement may be filed as a written consent to a
trial by the court.
     22. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
     23. Obligations Absolute. All rights and remedies of Collateral Agent
hereunder, and all obligations of Pledgor hereunder, shall be absolute and
unconditional irrespective of:
          (a) any lack of validity or enforceability of any Financing Agreement
or any other agreement or instrument relating thereto;
          (b) any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Financing Agreement or any
other agreement or instrument relating thereto;
          (c) any exchange, release, or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for any of the Secured Obligations; or
          (d) any other circumstance (other than payment in full of the Secured
Obligations) that might otherwise constitute a defense available to, or a
discharge of, Pledgor.

              9   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



     24. Amendment and Restatement of Existing Borrower Pledge Agreement. This
Agreement amends and restates in its entirety the Existing Borrower Pledge
Agreement.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

              10   Second Amended and Restated
Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

                  PROLOGIS       By:                    Name:
 
                    Title:
 
         
 
      Address:
 
                ProLogis     14100 East 35th Place     Aurora, Colorado 80011  
  Attn: Mr. M. Gordon Keiser, Jr.     Fax: 303-375-8581

                  BANK OF AMERICA, N.A., as Collateral Agent       By:        
           Name:
 
                    Title:
 
         
 
      Address:
 
                Bank of America, N.A.     901 Main Street, 64th Floor    
Dallas, Texas 75202     Attn: Mr. Will T. Bowers, Jr.     Fax: 214-209-0085

Signature Page to Amended and Restated Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Pledged Debt

      Maker   Amount  
 
     
 
     
 
     
 
     
 
     
 
     

Schedule 1 to Amended and Restated Borrower Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Second Amended and Restated Borrower Pledge Agreement
CONFIRMATION
     This Confirmation, dated , 20___, is delivered pursuant to Section 6(c) of
the Second Amended and Restated Borrower Pledge Agreement dated as of ___, 2005
between the undersigned and Bank of America, N.A., as Collateral Agent (the
“Pledge Agreement”). The undersigned confirms that set forth below is a complete
list of all Pledged Debt (as defined in the Pledge Agreement) as of the date
hereof.

                  PROLOGIS       By:                    Name:
 
                    Title:
 
         
 
 

      Maker   Amount  
 
     
 
     
 
   

Exhibit A to Amended and Restated Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF SUBSIDIARY PLEDGE AGREEMENT
SECOND AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT
     THIS SECOND AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT (this
“Agreement”) dated as of ___, 2005 is between, ___(“Pledgor”), a ___, and BANK
OF AMERICA, N.A. (“Bank of America”), a national banking association acting in
its capacity as collateral agent (in such capacity, and together with its
successors and assigns “Collateral Agent”) for the Credit Parties under and as
defined in the Security Agency Agreement referred to below.
R E C I T A L S
     1. Pledgor is a subsidiary of ProLogis, a Maryland real estate investment
trust (“ProLogis”).
     2. Pledgor and Collateral Agent are parties to an Amended and Restated
Pledge Agreement dated as of August 8, 2003 (the “Existing Subsidiary Pledge
Agreement”).
     3. In order to secure (a) the obligations of ProLogis and Affiliate
Borrowers under that certain Global Senior Credit Agreement dated as of even
date herewith (the “Global Credit Agreement”) by and among ProLogis, the
Affiliate Borrowers party thereto, Bank of America, as Global Administrative
Agent, and the other agents, letter of credit issuers, and lenders from time to
time party thereto, and (b) certain other obligations of Pledgor, Pledgor and
Collateral Agent agreed to amend and restate the Existing Subsidiary Pledge
Agreement .
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pledgor and Collateral Agent, for
the benefit of the Credit Parties, agree as follows:
     1. Certain Terms. In addition to terms defined in the introductory
paragraph and the recitals, (a) capitalized terms used but not defined herein
shall have the respective meanings given thereto in the Security Agency
Agreement, (b) unless otherwise defined herein, terms used in Articles 8 and 9
of the Code are used herein as defined therein, and (c) the following terms
shall have the following meanings, respectively:
     “Business Day” means any day other than Saturday, a Sunday or a day that
commercial banks are authorized by Law to be closed in the State of Texas or the
State of New York.
     “Code” means the Uniform Commercial Code as adopted in the State of New
York.
     “Collateral” is defined in Section 2.
     “Commitment” means, for any Credit Party, the commitment (if any) of such
Credit Party to make extensions of credit pursuant to the terms of any
applicable Financing Agreement.
     “Consolidated Subsidiary” means, with respect to any Person (a “Parent”),
any other Person in which such Parent directly or indirectly holds an Equity
Interest and which would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference

              1   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
ProLogis.
     “Laws” means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, opinions and
interpretations of any Tribunal.
     “Permitted Liens” means (a) Liens granted to Collateral Agent to secure the
Secured Obligations and (b) Liens that are not prohibited by any Financing
Agreement.
     “Pledged Debt” means the indebtedness described on Schedule 1 and any
additional indebtedness that Pledgor is required to pledge to Collateral Agent
pursuant to the Global Credit Agreement, including the Subject Debt.
     “Secured Obligations” is defined in Section 3.
     “Security Agency Agreement” means the Second Amended and Restated Security
Agency Agreement dated as of the date hereof among Collateral Agent and various
creditors of ProLogis.
     “Subject Debt” means indebtedness payable to Pledgor either (a) of an
obligor that is a Consolidated Subsidiary but is not a Subsidiary Guarantor (as
such term is defined in the Global Credit Agreement) and is in an aggregate
amount in excess of $1,000,000 or (b) of an Unconsolidated Affiliate (and its
Consolidated Subsidiaries) in an aggregate amount in excess of $25,000,000.
     “Tribunal” means any (a) local, state, or federal judicial, executive or
legislative instrumentality, (b) private arbitration board or panel or
(c) central bank.
     “Unconsolidated Affiliate” is defined in the Global Credit Agreement.
     “Underlying Debt” is defined in Section 3.
     The rules of interpretation set forth in Sections 1.2(a) and 1.2(c) of the
Global Credit Agreement shall apply herein as if fully set forth herein.
     2. Pledge of Security. Pledgor pledges and assigns to Collateral Agent, for
the benefit of the Credit Parties, and grants to Collateral Agent, for the
benefit of the Credit Parties, a security interest in, all of Pledgor’s right,
title, and interest in and to the following (the “Collateral”):
     (a) the Pledged Debt and all instruments evidencing the Pledged Debt, and
all interest, cash, instruments and other property and proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any Pledged Debt;
     (b) all supporting obligations for the Pledged Debt;
     (c) all rights of Pledgor as holder of the Pledged Debt (including the
right to demand issuance of a certificate or instrument to evidence any Pledged
Debt, any right to demand payment of, or to accelerate, Pledged Debt, and the
right to otherwise enforce (including via judicial proceedings) any Pledged
Debt;
     (d) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks and related data processing software that at any time
evidence or contain information relating to any of the foregoing or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and

              2   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



     (e) to the extent not covered by clauses (a) through (d) above, all
proceeds of any of the foregoing Collateral. For purposes of this Agreement, the
term “proceeds” includes whatever is receivable or received when Collateral is
sold, exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.
     3. Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment and performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the United
States Bankruptcy Code, 11 U.S.C. § 362(a)), of the Credit Obligations, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of the Credit Obligations paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Collateral Agent or any other
Credit Party as a preference, fraudulent transfer or otherwise (all such
obligations and liabilities, the “Underlying Debt”), and all obligations of
every nature of Pledgor now or hereafter existing under this Agreement (all such
obligations of Pledgor, together with the Underlying Debt, the “Secured
Obligations”).
     4. Delivery of Collateral; Release of Collateral.
     (a) All certificates or instruments representing or evidencing the
Collateral shall be delivered to and held by or on behalf of Collateral Agent
pursuant hereto and shall be in suitable form for transfer by delivery or, as
applicable, shall be accompanied by Pledgor’s endorsement, where necessary, or
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Collateral Agent. Collateral Agent shall
have the right, at any time in its discretion and without notice to Pledgor at
any time that an Event of Default exists, to transfer to or to register in the
name of Collateral Agent or any of its nominees any Collateral. In addition,
Collateral Agent shall have the right at any time to exchange certificates or
instruments representing or evidencing Collateral for certificates or
instruments of smaller or larger denominations.
     (b) If any Pledged Debt or any other indebtedness pledged hereunder is no
longer Subject Debt, then, upon the request of Pledgor so long as no Event of
Default exists, Collateral Agent shall release such Collateral and all
certificates or instruments representing or evidencing such Collateral shall be
delivered to Pledgor.
     5. Representations and Warranties. Pledgor represents and warrants as
follows:
     (a) Due Authorization, etc. All Pledged Debt has been duly authorized and
issued and is the legal, valid, and binding obligation of the issuer thereof,
subject to bankruptcy, insolvency and other laws of general application relating
to creditors’ rights and to general equitable principles.
     (b) Description of Collateral. The Pledged Debt owed by each issuer
constitutes all of the issued and outstanding indebtedness evidenced by a
promissory note of such issuer owing to Pledgor that is Subject Debt.
     (c) Ownership of Collateral; Validity and Enforceability. Pledgor is the
legal, record and beneficial owner of the Collateral free and clear of any Lien
except for Permitted Liens. The execution, delivery, and performance by Pledgor
of this Agreement have been duly authorized by all necessary trust action, and
this Agreement constitutes a legal, valid, and binding obligation of Pledgor,
subject to bankruptcy, insolvency and other laws of general application relating
to creditors’ rights and to general equitable principles.

              3   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



     (d) Governmental Authorizations. No authorization, approval or other action
by, and no notice to or filing with, any Tribunal is required for (i) the pledge
by Pledgor of the Collateral pursuant to this Agreement and the grant by Pledgor
of the security interest granted hereby, (ii) the execution, delivery or
performance of this Agreement by Pledgor or (iii) the exercise by Collateral
Agent of the voting or other rights, or the remedies in respect of the
Collateral, provided for in this Agreement (except as may be required in
connection with a disposition of Collateral by laws affecting the offering and
sale of securities generally).
     (e) Perfection. The pledge of the Collateral pursuant to this Agreement
creates a valid and perfected first priority security interest in the
Collateral, securing the payment of the Secured Obligations, subject only to
Permitted Liens.
     (f) No Conflicts and No Defaults. None of the execution, delivery and
performance by Pledgor of this Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder or compliance by Pledgor
with the terms and provisions hereof will (i) violate or conflict with (or, in
case of clause (z), constitute a default under) (x) any Law that is binding on
Pledgor, (y) Pledgor’s declaration of trust, bylaws or other organizational
documents or (z) the provisions of any indenture, instrument or agreement to
which Pledgor is a party or is subject, or by which it, or its property, is
bound, or (ii) result in the creation or imposition of any Lien pursuant to the
terms of any such indenture, instrument or agreement (other than the security
interest created hereunder). No Pledged Debt is in default.
     (g) Other Information. All information heretofore, herein or hereafter
supplied to Collateral Agent by or on behalf of Pledgor with respect to the
Collateral is accurate and complete in all material respects.
     6. Assurances and Covenants of Pledgor.
     (a) Transfers and Other Liens. Pledgor shall not:
     sell, assign (by operation of law or otherwise), pledge, hypothecate or
otherwise dispose of, or grant any option with respect to, any of the Collateral
if such action would violate any Financing Agreement; or
     create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for Permitted Liens.
     (b) Additional Collateral. Pledgor shall pledge hereunder, from time to
time, within the time required by the Global Credit Agreement, any instrument or
other evidence of indebtedness that evidences Pledged Debt.
     (c) Updates of Schedule 1. Promptly upon request of Collateral Agent,
Pledgor shall deliver to Collateral Agent a Confirmation, duly executed by
Pledgor, in substantially the form of Exhibit A hereto, listing all then-current
Pledged Debt (it being understood that the failure of Pledgor to provide a
Confirmation or to list any Pledged Debt on any Confirmation, shall not impair
the security interest of Collateral Agent in any Pledged Debt or otherwise
adversely affect the rights and remedies of Collateral Agent hereunder with
respect thereto).
     (d) Written Notices. Pledgor shall promptly deliver to Collateral Agent all
written notices received by it with respect to the Collateral.

              4   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



     (e) Further Assurances; Perfection. Pledgor shall from time to time, at the
expense of Pledgor, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Collateral Agent may reasonably request, in order to perfect and protect
any security interest granted hereby or to enable Collateral Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, Pledgor will:
          (i) at Collateral Agent’s request, mark conspicuously each item of its
records pertaining to the Collateral with a legend, in form and substance
reasonably satisfactory to Collateral Agent, indicating that such Collateral is
subject to the security interest granted hereby;
          (ii) execute (if necessary) and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as Collateral Agent may reasonably request, in
order to perfect and preserve the security interests granted hereby;
          (iii) at Collateral Agent’s request, appear in and defend any action
or proceeding that may affect Pledgor’s title to or Collateral Agent’s security
interest in any Collateral; and
          (iv) execute and deliver to Collateral Agent appropriate assignments
of any collateral or collateral documents securing any of the Pledged Debt.
     (f) Authorization to File Financing Statements. Pledgor authorizes
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, relative to any Collateral, in such filing offices as
Collateral Agent shall reasonably deem appropriate, without the signature of
Pledgor, and Pledgor shall pay Collateral Agent’s reasonable costs and expenses
incurred in connection therewith.
     7. Right to Receive Payments.
     (a) So long as no Event of Default exists:
          (i) Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the security interest granted hereby, all payments in respect
of the Collateral; provided that any amount paid or payable other than in cash
in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral shall
be, and shall forthwith be delivered to Collateral Agent to hold as, Collateral
and shall, if received by Pledgor, be received in trust for the benefit of
Collateral Agent, be segregated from the other property or funds of Pledgor and
be forthwith delivered to Collateral Agent as Collateral in the same form as so
received (with all necessary endorsements); and
          (ii) Collateral Agent shall promptly execute and deliver (or cause to
be executed and delivered) to Pledgor all such instruments as Pledgor may from
time to time reasonably request for the purpose of enabling Pledgor to receive
the payments which it is authorized to receive and retain pursuant to
Section 7(a)(i).
     (b) During the existence of an Event of Default:
          (i) all rights of Pledgor to receive the payments which it would
otherwise be authorized to receive and retain pursuant to Section 7(a)(i) shall
cease, and all such rights shall thereupon

              5   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



become vested in Collateral Agent which shall thereupon have the sole right to
receive and hold as Collateral such interest payments; and
          (ii) all payments which are received by Pledgor contrary to the
provisions of this Section 7(b)(i) shall be received in trust for the benefit of
Collateral Agent, shall be segregated from other funds of Pledgor and shall
forthwith be paid over to Collateral Agent as Collateral in the same form as so
received (with any necessary endorsements).
     (c) Notwithstanding any of the foregoing, Pledgor agrees that this
Agreement shall not in any way be deemed to obligate Collateral Agent or any
other Credit Party to assume any of Pledgor’s obligations, duties, expenses or
liabilities with respect to any Pledged Debt or any other Collateral.
     8. Collateral Agent Appointed Attorney-in-Fact. Pledgor irrevocably
appoints Collateral Agent as Pledgor’s attorney-in-fact, with full authority in
the place and stead of Pledgor and in the name of Pledgor, Collateral Agent or
otherwise, from time to time during the existence of an Event of Default, in
Collateral Agent’s discretion, to take any action and to execute any instrument
that Collateral Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including:
     (a) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Collateral;
     (b) to receive, endorse and collect any instrument made payable to Pledgor
representing any principal, or interest payment, or other distribution in
respect of any Collateral and to give full discharge for the same; and
     (c) to file any claim, take any action or institute any proceeding that
Collateral Agent deems necessary or desirable for the collection of the
Collateral or otherwise to enforce the rights of Collateral Agent with respect
to any Collateral.
     9. Collateral Agent May Perform. If Pledgor fails to perform any agreement
contained herein, then Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of Collateral Agent incurred in connection
therewith shall be payable by Pledgor under Section 13(b).
     10. Standard of Care. The powers conferred on Collateral Agent hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such power. Except for the exercise of reasonable
care in the custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, Collateral Agent shall have no duty as
to any Collateral, it being understood that Collateral Agent shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not Collateral Agent has or is deemed to have knowledge
of such matters, (b) taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above to maintain possession of
the Collateral) to preserve rights against any parties with respect to any
Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any Collateral, or
(d) initiating any action to protect the Collateral against the possibility of a
decline in market value. Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which
Collateral Agent accords its own property consisting of negotiable securities.
     11. Remedies. If any Event of Default exists, then Collateral Agent may
exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it,

              6   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



all the rights and remedies of a secured party on default under the Code
(whether or not the Code applies to the affected Collateral), and Collateral
Agent may also in its sole discretion, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or at any of Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Collateral
Agent may deem commercially reasonable, irrespective of the impact of any such
sale on the market price of the Collateral. Collateral Agent or any other Credit
Party may be the purchaser of any or all of the Collateral at any such sale and
Collateral Agent, as agent for and representative of the Credit Parties (but not
any Credit Party or Credit Parties in its or their respective individual
capacities unless the Majority Credit Parties shall otherwise agree in writing),
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by Collateral Agent at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Pledgor, and Pledgor
hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Pledgor waives any
claim against Collateral Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, then Pledgor shall be
liable for the deficiency and the fees of any attorneys employed by Collateral
Agent to collect such deficiency.
     12. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by Collateral Agent in respect of any sale of,
collection from or other realization upon Collateral may, in the discretion of
Collateral Agent, be held by Collateral Agent as Collateral for the Secured
Obligations and/or then, or at any time thereafter, applied in full or in part
by Collateral Agent in accordance with the provisions of the Security Agency
Agreement.
     13. Indemnity and Expenses.
     (a) Pledgor agrees to indemnify each Credit Party from and against any and
all claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including enforcement of this Agreement) in all cases, whether or not caused by
or arising, in whole or in part, out of the negligence of Collateral Agent or
any other Credit Party, except to the extent such claims, losses or liabilities
result from Collateral Agent or any other Credit Party’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
     (b) Pledgor shall pay to Collateral Agent upon demand all reasonable costs
and expenses (including the reasonable fees and expenses of counsel to, and of
any expert or agent of, Collateral Agent) that Collateral Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any right of Collateral
Agent hereunder or (iv) the failure by Pledgor to perform or observe any
provision hereof.

              7   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



     14. Continuing Security Interest; Transfer of Obligations. This Agreement
shall create a continuing security interest in the Collateral and shall
(a) remain in full force and effect until the payment in full of all Secured
Obligations and the cancellation or termination of all Commitments, (b) be
binding upon Pledgor, its successors and assigns and (c) inure, together with
the rights and remedies of Collateral Agent hereunder, to the benefit of
Collateral Agent and the other Credit Parties and their respective successors
and permitted transferees and assigns. Upon the indefeasible payment in full of
all Secured Obligations and the cancellation or termination of all Commitments,
the security interest granted hereby shall terminate and all rights to the
Collateral shall revert to Pledgor. Upon any such termination, Collateral Agent
will, at Pledgor’s expense, execute and deliver to Pledgor such documents as
Pledgor shall reasonably request to evidence such termination and Pledgor shall
be entitled to the return, upon its request and at its expense, against receipt
and without recourse to Collateral Agent, of such of the Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof.
     15. Amendments; Etc. No amendment, modification, termination or waiver of
any provision of this Agreement, and no consent to any departure by Pledgor from
the terms and conditions hereof, shall be effective unless the same shall be in
writing and signed by Collateral Agent and, in the case of any such amendment or
modification, by Pledgor. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.
     16. Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and may be personally served or sent by
facsimile or mail or courier service to the applicable party at its address set
forth on the signature pages hereof or to such other address as such party may
hereafter specify in writing to the other party. Such notice or other
communication shall be deemed to have been given when delivered in person or by
courier service, upon receipt of facsimile, or five (5) Business Days after
deposit in the mail with postage prepaid and properly addressed; provided that
any notice, request or demand to or upon Collateral Agent shall not be effective
until received.
     17. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of Collateral Agent in the exercise of any power, right or
privilege hereunder shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude any other or
further exercise thereof or of any other power, right or privilege. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.
     18. Severability. If any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations hereof,
or of such provision or obligation in any other jurisdiction, shall not in any
way be affected or impaired thereby.
     19. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE CODE PROVIDES THAT
THE VALIDITY OR PERFECTION OF ANY SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
     20. Consent to Jurisdiction and Service of Process. ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST PLEDGOR ARISING OUT OF OR RELATING TO THIS AGREEMENT
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE

              8   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



STATE OF NEW YORK, COUNTY OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, PLEDGOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.
Pledgor agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
Pledgor at its address provided on the signature page hereof, such service being
hereby acknowledged by Pledgor to be sufficient for personal jurisdiction in any
action against Pledgor in any such court and to be otherwise effective and
binding service in every respect. Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of
Collateral Agent to bring proceedings against Pledgor in the courts of any other
jurisdiction.
     21. Waiver of Jury Trial. PLEDGOR AND COLLATERAL AGENT HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. The scope of this waiver is intended to be
all-encompassing of all disputes that may be filed in any court and that relate
to the subject matter of this transaction, including contract claims, tort
claims, breach of duty claims and all other common law and statutory claims.
Pledgor and Collateral Agent each acknowledge that this waiver is a material
inducement for Pledgor and Collateral Agent to enter into a business
relationship, that Pledgor and Collateral Agent have already relied on this
waiver in entering into this Agreement and that each will continue to rely on
this waiver in their related future dealings with respect to the transactions
contemplated hereby. Each of Pledgor and Collateral Agent further warrants and
represents that it has reviewed this waiver with its legal counsel, and that it
knowingly and voluntarily waives its jury trial rights following consultation
with such legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENT, RENEWAL, SUPPLEMENT OR MODIFICATION TO THIS AGREEMENT. In
the event of litigation, this Agreement may be filed as a written consent to a
trial by the court.
     22. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
     23. Obligations Absolute. All rights and remedies of Collateral Agent
hereunder, and all obligations of Pledgor hereunder, shall be absolute and
unconditional irrespective of:
     (a) any lack of validity or enforceability of any Financing Agreement or
any other agreement or instrument relating thereto;
     (b) any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from any Financing Agreement or any other
agreement or instrument relating thereto;
     (c) any exchange, release, or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for any of the Secured Obligations; or
     (d) any other circumstance (other than payment in full of the Secured
Obligations) that might otherwise constitute a defense available to, or a
discharge of, Pledgor.

              9   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



     24. Amendment and Restatement of Existing Subsidiary Pledge Agreement. This
Agreement amends and restates in its entirety the Existing Subsidiary Pledge
Agreement.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

              10   Second Amended And Restated
Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

                  [PLEDGOR]       By:                    Name:
 
                    Title:
 
         
 
      Address:
 
                [c/o ProLogis     14100 East 35th Place     Aurora, Colorado
80011     Attn: Mr. M. Gordon Keiser, Jr.     Fax: 303-375-8581]

                  BANK OF AMERICA, N.A., as Collateral Agent       By:        
           Name:
 
                    Title:
 
         
 
      Address:
 
                Bank of America, N.A.     901 Main Street, 64th Floor    
Dallas, Texas 75202     Attn: Mr. Will T. Bowers, Jr.     Fax: 214-209-0085

Signature Page to Amended and Restated Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Pledged Debt

          Maker   Amount (and Currency)
 
    00  

Schedule 1 to Amended and Restated Subsidiary Pledge Agreement

 



--------------------------------------------------------------------------------



 

\

EXHIBIT A
to Amended and Restated Subsidiary Pledge Agreement
CONFIRMATION
     This Confirmation, dated , 20___, is delivered pursuant to Section 6(c) of
the Second Amended and Restated Subsidiary Pledge Agreement dated as of ___,
2005 between the undersigned and Bank of America, N.A., as Collateral Agent (the
“Pledge Agreement”). The undersigned confirms that set forth below is a complete
list of all Pledged Debt (as defined in the Pledge Agreement) as of the date
hereof.

                  [INSERT PARTY]       By:                    Name:
 
                    Title:
 
         
 
 

      Debt Issuer   Amount of Indebtedness  
 
     
 
     

              1   Exhibit G-2

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM OF SUPPLEMENTAL ADDENDUM
Date: ___________, _____
To: The Lender under the Supplemental Tranche (as defined below)
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of October 6, 2005 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among ProLogis (the “Company”), certain Affiliate Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Global Administrative Agent, Collateral Agent, U.S.
Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank of America,
N.A., acting through its Canada branch, as Canadian Funding Agent and a Canadian
L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro Funding Agent,
Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo Mitsui Banking
Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen L/C Issuer.
Pursuant to Section 8.14 of the Agreement, ProLogis hereby requests a
Supplemental Tranche (the “Supplemental Tranche”) on the terms and conditions
set forth below:

1.   A Supplemental Tranche with aggregate commitments from the Supplemental
Lender in Foreign Equivalent amount of
$                                        .   2.   The Primary Currency of such
Supplemental Tranche shall be                                         .   3.  
The Alternative Currencies with respect to such Supplemental Tranche shall be
                                        .   4.   The Supplemental Tranche shall
have the following subfacilities:

      o A Supplemental Letter of Credit subfacility in the maximum amount of
$                                        .         o A Supplemental Swing Line
subfacility in the maximum amount of $                                         .

5.   The Facility Fee for such Supplemental Tranche shall be
                                        %.   6.   Such Supplemental Tranche
shall be repaid as follows:                                         .

7. Pursuant to Section 8.1, the minimum amount for Borrowings and repayments of
such Supplemental Tranche shall be as
follows:                                                             .
8. Pursuant to Section 8.2, the minimum amount for termination and reductions of
such Supplemental Tranche shall be as follows:
                                                            .
9. Pursuant to Section 8.4, such Supplemental Tranche shall bear interest at
follows:
                                                                                .

              1   Exhibit H-1

 



--------------------------------------------------------------------------------



 



10. The definitions listed on Annex A part 1 hereto shall the following meanings
for purposes of this Supplemental Tranche, and the definitions under Annex A
part 2 are hereby amended in there entirety for the purpose of this Supplemental
Tranche.
11. ProLogis confirms that the conditions set forth in Sections 8.13 and 8.14
have been satisfied.
THIS SUPPLEMENTAL ADDENDUM SHALL CONSTITUTE A LOAN DOCUMENT UNDER THE CREDIT
AGREEMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

                      PROLOGIS        
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              2   Exhibit H-1

 



--------------------------------------------------------------------------------



 



ANNEX A
DEFINED TERMS
Part 1 (delete from this Addendum any terms not defined in this Addendum):
     “Supplemental Aggregate Commitments”
means                                                            .
     “Supplemental Borrowers”
means                                                            .
     “Supplemental Commitments” means
                                                            .
     “Supplemental Committed Borrowing”
means                                                            .
     “Supplemental Committed Loan”
means                                                            .
     “Supplemental Committed Loan Notice” means
                                                            .
     “Supplemental Funding Agent” means
                                                            .
     “Supplemental Funding Agent’s Office” means
                                                            .
     “Supplemental L/C Obligations”
means                                                            .
     “Supplemental Lenders”
means                                                            .
     “Supplemental Letter of Credit Fee” means
                                                            .
     “Supplemental Letters of Credit”
means                                                            .
     “Supplemental Letters of Credit Issuer” means
                                                            .
     “Supplemental Letter of Credit Sublimit”
means                                                            .
     “Supplemental Loans”
means                                                            .
     “Supplemental Note”
means                                                            .
     “Supplemental Outstanding Amount”
means                                                            .
     “Supplemental Rate Loan”
means                                                            .
     “Supplemental Required Lenders” means
                                                            .
     “Supplemental Swing Line Borrowing”
means                                                            .
     “Supplemental Swing Line Lender”
means                                                            .
     “Supplemental Swing Line Loans”
means                                                            .

              3   Exhibit H-1

 



--------------------------------------------------------------------------------



 



Part 2 (delete from this Addendum any terms not amended):
“Applicable Tranche Percentage” means:
(f)                                        
“Eurocurrency Rate” means, for any Interest Period with respect to:
(d)                                        
“Interest Payment Date” means (d)                                        

              4   Exhibit H-1

 



--------------------------------------------------------------------------------



 



EXHIBIT H-2
FORM OF RMB ADDENDUM
Date: ___________, _____
To: The Lender under the RMB Tranche (as defined below)
Ladies and Gentlemen:
Reference is made to the Global Senior Credit Agreement, dated as of October 6,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among ProLogis (the “Company”), certain Affiliate
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Global Administrative Agent, Collateral
Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C Issuer, Bank
of America, N.A., acting through its Canada branch, as Canadian Funding Agent
and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global Syndication Agent, Euro
Funding Agent, Euro Swing Line Lender, and a Euro L/C Issuer, and Sumitomo
Mitsui Banking Corporation, as Yen Funding Agent, KRW Funding Agent, and a Yen
L/C Issuer.
Pursuant to Section 8.14.4 of the Agreement, ProLogis hereby requests an RMB
Tranche (the “RMB Tranche”) on the terms and conditions set forth in the RMB
Loan Agreement attached hereto as Annex A.
THIS RMB ADDENDUM SHALL CONSTITUTE A LOAN DOCUMENT UNDER THE CREDIT AGREEMENT
AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this RMB Addendum to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

                      PROLOGIS        
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              1   Exhibit J

 



--------------------------------------------------------------------------------



 



ANNEX A
FORM OF RMB LOAN AGREEMENT

              2   Exhibit J

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF BORROWER ACCESSION AGREEMENT
Date: ___________, _____
To:                                         , as
                                         Funding Agent
     Reference is made to the Global Senior Credit Agreement, dated as of
October 6, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among ProLogis (the “Company”),
certain Affiliate Borrowers from time to time party thereto, the Lenders from
time to time party thereto, Bank of America, N.A., as Global Administrative
Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S.
L/C Issuer, Bank of America, N.A., acting through its Canada branch, as Canadian
Funding Agent and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global
Syndication Agent, Euro Funding Agent, Euro Swing Line Lender, and a Euro L/C
Issuer, and Sumitomo Mitsui Banking Corporation, as Yen Funding Agent, KRW
Funding Agent, and a Yen L/C Issuer.
ProLogis and the applicable Agents agree as follows:

1.   The terms defined in the Credit Agreement shall have the same meanings
herein.   2.   [Name of New Borrower] (“Eligible Affiliate”) shall become an
Affiliate Borrower pursuant to Section 8.11 of the Credit Agreement.   3.  
Eligible Affiliate is a [type of entity] duly organized under the laws of [name
of relevant jurisdiction].   4.   Eligible Affiliate confirms that it has
received from the Company a true and up-to-date copy of the Credit Agreement.  
5.   Eligible Affiliate undertakes, upon its becoming a Borrower, to perform all
the obligations expressed to be undertaken under the Credit Agreement by an
Affiliate Borrower and agrees that it shall be bound by the Credit Agreement in
all respects as if it had been an original party thereto as an Affiliate
Borrower.   6.   ProLogis:

  (a)   confirms that the representations and warranties of a continuing nature
contained in the Credit Agreement are true and correct in all material respects,
with the same force and effect as though made on the date hereof (unless they
speak to a different date or are based on facts which have changed by
transactions contemplated or permitted by the Credit Agreement); and     (b)  
confirms that no Default or Event of Default is continuing or would occur as a
result Eligible Affiliate becoming an Affiliate Borrower.

              3   Exhibit J

 



--------------------------------------------------------------------------------



 



7.   Eligible Affiliate makes the representations and warranties set out in
Section XI of the Credit Agreement (to the extent applicable thereto).   8.  
Administrative details for Eligible Affiliate are as follows:

             
 
  Address:        
 
     
 
   
 
     
 
   
 
     
 
   
 
  Fax No.:        
 
     
 
   

9.   This Agreement shall be governed by New York law.

    [10. Eligible Affiliate is a Short Term Affiliate Borrower and agrees to
assume [EUR/$/other currency] of the principal amount of the outstanding
[Tranche] Loans to [Name of Borrower that has debt that will be assumed by
Eligible Affiliate] consisting of [___Loans [with an Interest Period ending on
___], which principal amount shall be paid within thirty (30) days after the
date of the effectiveness hereof.]

                      PROLOGIS        
 
               
 
  By:                          
 
               
 
      Name:        
 
               
 
               
 
      Title:        
 
               
 
                    [NEW AFFILIATE BORROWER]    
 
               
 
  By:                          
 
               
 
      Name:        
 
               
 
               
 
      Title:        
 
               

              4   Exhibit J

 



--------------------------------------------------------------------------------



 



EXHIBIT J
JOINDER AGREEMENT
     Reference is made to the Global Senior Credit Agreement, dated as of
October 6, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among ProLogis (the “Company”),
certain Affiliate Borrowers from time to time party thereto, the Lenders from
time to time party thereto, Bank of America, N.A., as Global Administrative
Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S.
L/C Issuer, Bank of America, N.A., acting through its Canada branch, as Canadian
Funding Agent and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global
Syndication Agent, Euro Funding Agent, Euro Swing Line Lender, and a Euro L/C
Issuer, and Sumitomo Mitsui Banking Corporation, as Yen Funding Agent, KRW
Funding Agent, and a Yen L/C Issuer.
     Pursuant to Section 8.13 of the Agreement, the undersigned hereby agrees
that it shall be a party to the Agreement as a “Subsequent Lender” under the [ ]
Tranche(s) ([each an/the] “Applicable Tranche”) and shall have the rights and
obligations of a Lender under the Loan Documents.
     The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Joinder Agreement and to consummate the transactions contemplated hereby and to
become a Subsequent Lender under the Agreement, (ii) it meets all requirements
of Lender under the Agreement (subject to receipt of such consents as may be
required under the Agreement) and under [each/the] Applicable Tranche, (iii) it
has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 12.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder Agreement on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender, and (iv) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
     This Joinder Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement. This Joinder Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York.
[Signature Page Follows.]

              5   Exhibit J

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as
of the ___day of ___, 20___.

     
 
  SUBSEQUENT LENDER
 
  [NAME OF SUBSEQUENT LENDER]
 
   
 
  Include bracketed language below if a Dutch Borrower
 
  is a Borrower under the applicable Tranche.
 
   
 
  [For the purpose of the Dutch Banking Act, Subsequent
 
  Lender expressly confirms the representations in
 
  Section 16.18.2 of the Agreement.]

                 
 
  By:                          
 
               
 
      Name:        
 
               
 
               
 
      Title:        
 
               

              6   Exhibit J

 



--------------------------------------------------------------------------------



 



EXHIBIT K
INCREASE CERTIFICATE
     Reference is made to the Global Senior Credit Agreement, dated as of
October 6, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among ProLogis (the “Company”),
certain Affiliate Borrowers from time to time party thereto, the Lenders from
time to time party thereto, Bank of America, N.A., as Global Administrative
Agent, Collateral Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S.
L/C Issuer, Bank of America, N.A., acting through its Canada branch, as Canadian
Funding Agent and a Canadian L/C Issuer, ABN AMRO Bank N.V., as Global
Syndication Agent, Euro Funding Agent, Euro Swing Line Lender, and a Euro L/C
Issuer, and Sumitomo Mitsui Banking Corporation, as Yen Funding Agent, KRW
Funding Agent, and a Yen L/C Issuer.
     Pursuant to Section 8.13 of the Agreement, the undersigned hereby agrees
and consents to an increase in its [ ] Commitment. After giving effect to such
increase, the [ ] Commitment of the undersigned will equal $___.
     This Increase Certificate shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Increase Certificate may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Increase Certificate by telecopy shall be effective as
delivery of a manually executed counterpart of this Increase Certificate. This
Increase Certificate shall be governed by, and construed in accordance with, the
law of the State of New York.
[Signature Page Follows.]

              1   Exhibit K

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Increase Certificate
as of the ___day of ___, 20___.

                      INCREASING LENDER         [NAME OF INCREASING LENDER]    
 
               
 
  By:                          
 
               
 
      Name:        
 
               
 
               
 
      Title:        
 
               

              2   Exhibit K

 